          Case 1:18-cv-02921-JMF Document 491 Filed 11/05/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 STATE OF NEW YORK, et al.,

 Plaintiffs,

 v.
                                                 18-CV-2921 (JMF)
 UNITED STATES DEPARTMENT
 OF COMMERCE, et al.,

 Defendants.


 NEW YORK IMMIGRATION
 COALITION, et. al.,

 Plaintiffs,

 v.                                              18-CV-5025 (JMF) (Consolidated Case)

 UNITED STATES DEPARTMENT OF
 COMMERCE, et. al.,

 Defendants.




      NOTICE OF FILING OF DEPOSITION DESIGNATIONS FOR JOHN GORE

        Plaintiffs hereby file with the Court the synopsis of deposition excerpts for John Gore

(Exhibit 1), and the deposition excerpts for John Gore that will be offered as substantive

evidence (Exhibit 2).
         Case 1:18-cv-02921-JMF Document 491 Filed 11/05/18 Page 2 of 2



Respectfully submitted,

By: ​/s/ Dale Ho
Dale Ho                                          Andrew Bauer
American Civil Liberties Union Foundation        Arnold & Porter Kaye Scholer LLP
125 Broad St.                                    250 West 55th Street
New York, NY 10004                               New York, NY 10019-9710
(212) 549-2693                                   (212) 836-7669
dho@aclu.org                                     Andrew.Bauer@arnoldporter.com

Sarah Brannon*                                   John A. Freedman
American Civil Liberties Union Foundation        Arnold & Porter Kaye Scholer LLP
915 15th Street, NW                              601 Massachusetts Avenue, N.W.
Washington, DC 20005-2313                        Washington, DC 20001-3743
202-675-2337                                     (202) 942-5000
sbrannon@aclu.org                                John.Freedman@arnoldporter.com
* Not admitted in the District of Columbia;
practice limited per D.C. App. R. 49(c)(3).


Perry M. Grossman
New York Civil Liberties Union
Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org

Attorneys for the NYIC Plaintiffs


BARBARA D. UNDERWOOD
Attorney General of the State of New York
By: ​/s/ Matthew Colangelo
Matthew Colangelo, ​Executive Deputy Attorney General
Elena Goldstein, ​Senior Trial Counsel
Office of the New York State Attorney General
28 Liberty Street
New York, NY 10005
Phone: (212) 416-6057
matthew.colangelo@ag.ny.gov

Attorneys for the State of New York Plaintiffs
        Case 1:18-cv-02921-JMF Document 491-1 Filed 11/05/18 Page 1 of 1



                      Summary: John Gore Deposition (October 26, 2018)
         Prior to 9/8/17, Commerce initiated conversations with DOJ, including a conversation
between Secretary Ross and Attorney General Sessions, regarding a citizenship question on the
Census. Tr. 58-68, 83-84,112. As of 9/8/17, DOJ staff did not want to raise the issue of the
citizenship question. Tr. 68-69. Gore first became involved around Labor Day 2017, through
Mary Blanche Hankey and AG Sessions. Tr. 73-75. Gore then spoke with various Commerce
officials. Tr. 91-95. In September, Gore facilitated a Ross-Sessions conversation. Tr. 95-112.
         Gore wrote the first draft of the DOJ Letter requesting a citizenship question. Tr. 127.
The only career Civil Rights Division staff to provide input was Voting Section Chief Chris
Herren, who provided edits to the initial draft around 11/1/17. Over the next month, Gore
received edits from junior political appointees on his staff, and Sessions advisors Rachael Tucker
and Robert Troester; none had experience in VRA cases or in assessing the reliability of CVAP
data. Tr. 133-42. Final authorization came from AG Sessions. Tr. 158-60.
         The DOJ Letter states that American Community Survey (ACS) CVAP data is not ideal
for VRA enforcement because it is a separate data set from the decennial census; does not align
in time with the census; are statistical estimates with error margins; and require the use of an
estimation technique to arrive at block-level data. But for as long as DOJ has enforced the VRA,
it has relied on statistical estimates of CVAP with error margins, Tr. 174-76, 201-03; has never
had a single data set with both total population and CVAP, Tr. 182-88; and has always relied on
estimation procedures for block-level CVAP data, Tr. 234-36. Gore is not aware of any Section 2
cases that were unsuccessful for these reasons. Tr, 190-91, 194-95, 203-04, 236-40. Gore gave
contradictory answers about whether he expected block-level CVAP data to reflect answers to
the citizenship question. Tr. 213-23. Gore wasn’t familiar with disclosure avoidance techniques
used by the Census Bureau to preserve confidentiality, and didn’t know whether CVAP data
derived from the Census questionnaire would be more precise than the CVAP data DOJ currently
uses. Tr. 223-34. Gore is not aware of a case where a VRA claim failed due to reliance on 5-year
ACS estimates, which the Census Bureau considers reliable for any geographic area. Tr. 242-47.
The Trump Administration has not filed any Section 2 cases. Tr. 249-51.
         On December 22, 2017, Acting Census Director Ron Jarmin emailed Arthur Gary at
DOJ, starting that Census Bureau staff found that they could produce higher quality CVAP data
at lower cost without adding a citizenship question to the Census; Gary forwarded the email to
Gore. Tr. 254-61. On 1/9/18, Gary and Jarmin scheduled a meeting for 1/19/17. Tr. 262. Prior to
1/16/17, Gore and Gary had conversations about the Bureau’s proposal. Tr. 262-64. Gore
discussed the issue in-person with AG Sessions, who made the decision not to have the meeting
with the Census Bureau. Tr. 265-72. Gore informed Gary of the decision. Tr. 273-74. On 1/16,
Gary canceled the meeting. Tr. 262. While testifying in Congress in May, Gore stated that DOJ’s
goal was to get the most accurate CVAP data possible, but did not mention the Bureau’s
proposal for higher-quality CVAP data, or DOJ’s refusal to meet to discuss it. Tr. 278-84. Gore
claimed he did not know the Census Bureau’s views as to the most accurate data, and refused to
answer whether he wanted to have a meeting to learn about the Bureau’s views. Tr. 284-88. Gore
agreed that a citizenship question is not necessary for DOJ’s VRA enforcement. Tr. 299-300.
         A 4/6/18 briefing memo for AG Sessions states that, in 2017, Secretary Ross requested
that DOJ send a letter requesting the citizenship question, and specifically notes that this
information is “NOT PUBLIC.” Tr. 331-33. Gore acknowledged a conversation with AG
Sessions about using a metric other than total population for apportionment purposes. Tr. 338.
AG Sessions made the decision to request the citizenship question. Tr. 442.

                                                1
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 1 of 530



                                                                 Page 1

1                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK
2
     - - - - - - - - - - - - - - -x
3        NEW YORK IMMIGRATION                :
         COALITION, et al.,                  :
4                                            :
              Plaintiffs,                    :
5                                            :   Case No.
             v.                              :
6                                            :   1:18-CF-05025-JMF
         UNITED STATES DEPARTMENT            :
7        OF COMMERCE, et al.,                :
                                             :
8             Defendants.                    :
     - - - - - - - - - - - - - - -x
9                                            Friday, October 16, 2018
                                                       Washington, D.C.
10
11
12   Videotaped Deposition of:
13                                JOHN GORE,
14   called for oral examination by counsel for the
15   Plaintiffs, pursuant to notice, at the law offices of
16   Covington & Burling, LLP, One City Center, 850 Tenth
17   Street, Northwest, Washington, D.C. 20001-4956,
18   before Christina S. Hotsko, RPR, CRR, of Veritext
19   Legal Solutions, a Notary Public in and for the
20   District of Columbia, beginning at 9:05 a.m., when
21   were present on behalf of the respective parties:
22



           REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 2 of 530



                                                                 Page 2

1                     A P P E A R A N C E S
2    On behalf of New York Immigration Coalition:
        DALE HO, ESQUIRE
3       JONATHAN TOPAZ, ESQUIRE
        American Civil Liberties Union Foundation
4

5       REDACTED
6
7    On behalf of Lupe Plaintiffs:
        DENISE HULETT, ESQUIRE
8       MALDEF

9

10
       REDACTED
11       ERI ANDRIOLA, ESQUIRE
         Asian Americans Advancing Justice
12

13
14
       REDACTED
     On behalf of City of         San Jose and Black Alliance for
15   Just Immigration:
        JON M. GREENBAUM,         ESQUIRE
16      DORIAN L. SPENCE,         ESQUIRE
        Lawyers Committee         for Civil Rights Under Law
17

18

19
20
      REDACTED
21
22



           REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 3 of 530



                                                                 Page 3

1               A P P E A R A N C E S            C O N T I N U E D
2
     On behalf of Kravitz Plaintiffs:
3       TINA M. THOMAS, ESQUIRE
        Covington & Burling, LLP
4      REDACTED

5

6
7
       REDACTED
     On behalf of the State of California:
8       GABRIELLE D. BOUTIN, ESQUIRE (Via Telephone)
        California Department of Justice
9       Office of the Attorney General




        REDACTED
10

11

12
13   On behalf of Defendants:
        JOSH GARDNER, ESQUIRE
14      REBECCA KOPPLIN, ESQUIRE
        ALICE LACOUR, ESQUIRE
15      BRETT SHUMATE, ESQUIRE
        U.S. Department of Justice, Civil Division
16

17
18
        REDACTED
          VALERIE M. NANNERY, ESQUIRE
          ANDREW SAINDOM, ESQUIRE
19        Office of the Attorney General for D.C.




       REDACTED
20

21

22



           REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 4 of 530



                                                                 Page 4

1               A P P E A R A N C E S            C O N T I N U E D
2    On behalf of Defendants:
          DAVID DOREY, ESQUIRE
3         DAVID DEWHIRST, ESQUIRE


4


5
       REDACTED
6
     Also Present:
7         Dan Reidy, Video Technician
8
9
10
11
12
13
14
15
16
17
18                           Veritext Legal Solutions
                                   Mid-Atlantic Region
                              1250 Eye Street NW - Suite 350
19                           Washington, D.C.          20005
20
21
22



           REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 5 of 530



                                                                 Page 5

1                               C O N T E N T S
2    EXAMINATION BY:                                                  PAGE
3        Counsel for Plaintiffs
               Mr. Ho                                                     11
4              Ms. Hulett                                                 335
               Mr. Greenbaum                                              414
5
6
     GORE DEPOSITION EXHIBITS:            *                           PAGE
7
       Exhibit 1        E-mail Chain                                      22
8
       Exhibit 2        Bloomberg Transcript of Gore                      26
9                       Testimony - 21 May 2018
10     Exhibit 3        Letter - 4 Nov 2016                               47
11     Exhibit 4        Memo - 8 Sept 2017                                58
12     Exhibit 5        E-mail Chain                                      79
13     Exhibit 6        E-mail Chain                                      95
14     Exhibit 7        E-mail Chain                                      101
15     Exhibit 8        E-mail Chain                                      105
16     Exhibit 9        E-mail Chain                                      110
17     Exhibit 10       E-mail Chain                                      115
18     Exhibit 11       E-mail Chain                                      125
19     Exhibit 12       E-mail Chain                                      132
20     Exhibit 13       E-mail Chain                                      135
21     Exhibit 14       E-mail Chain                                      138
22     Exhibit 15       E-mail Chain                                      142



           REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 6 of 530



                                                                 Page 6

1    GORE DEPOSITION EXHIBITS: *                                      PAGE
2     Exhibit 16   E-mail Chain                                        145
3
       Exhibit 17       Letter - 12 Dec 2017                              155
4
       Exhibit 18       Screenshot from Census Bureau                     178
5                       Website
6      Exhibit 19       Map derived from Census Data on                   204
                        Census Bureau Website
7
       Exhibit 20       Printout from DOJ Website                         240
8
       Exhibit 21       E-mail Chain                                      254
9
       Exhibit 22       E-mail Chain                                      282
10
       Exhibit 23       Fourth Privilege Log from DOJ in                  292
11                      Response to Plaintiffs' Document
                        Subpoenas
12
       Exhibit 24       E-mail Chain                                      296
13
       Exhibit 25       Exhibit 24 Attached Draft Letter                  297
14
       Exhibit 26       E-mail Chain                                      300
15
       Exhibit 27       2020 Census Hearing Gore QFRs CRT                 300
16                      Draft
17     Exhibit 28       DOJ Office of Legal Counsel                       303
                        Opinion - 4 Jan 2010
18
       Exhibit 29       E-mail Chain                                      311
19
       Exhibit 30       Article                                           312
20
       Exhibit 31       E-mail Chain                                      315
21
       Exhibit 32       Memo - 19 Jan 2018                                319
22
       Exhibit 33       E-mail Chain                                      330



           REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 7 of 530



                                                                 Page 7

1    GORE DEPOSITION EXHIBITS:            *                           PAGE
2      Exhibit 34       Census Citizenship Question                       330
3      Exhibit 35       District Court Opinion in Reyes                   349
                        versus City of Farmers Branch
4
       Exhibit 36       Fabela versus City of Farmers                     350
5                       Branch
6      Exhibit 37       Negron versus City of Miami Beach                 358
7      Exhibit 38       Campos versus City of Houston                     362
8      Exhibit 39       E-mail Chain                                      365
9      Exhibit 40       E-mail Chain                                      369
10     Exhibit 41       E-mail Chain                                      371
11     Exhibit 42       E-mail Chain                                      398
12     Exhibit 43       E-mail Chain                                      403
13     Exhibit 44       Karlan Report                                     416
14     Exhibit 45       E-mail Chain                                      443
15     Exhibit 46       E-mail Chain                                      445
16     Exhibit 47       Gore Written Testimony                            446
                        18 May 2018
17
18
19
20
21               *   (Exhibits attached to transcript.)
22



           REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 8 of 530



                                                                 Page 8

1                          P R O C E E D I N G S

2                 VIDEO TECHNICIAN:          Good morning.         We are

3    going on the record at 9:05 a.m. on Friday,

4    October 26th, 2018.

5                 Please note that the microphones are

6    sensitive and may pick up whispering, private

7    conversations, and cellular interference.                     Please

8    turn off all cell phones or place them away from

9    the microphones, as they can interfere with the

10   deposition audio.

11                Audio and video recording will continue

12   to take place unless all parties agree to go off

13   the record.

14                This is media unit 1 of the

15   video-recorded deposition of John Gore, taken by

16   counsel for the plaintiff in the matter of the

17   New York Immigration Coalition, et al. versus the

18   United States Department of Commerce, et al.

19                This case is filed in the United States

20   District Court for the Southern District of New

21   York.

22                This deposition is being held at the law




           REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 9 of 530



                                                                 Page 9

1    offices of Covington & Burling, LLP, located at

2    850 Tenth Street, Northwest, Washington, D.C.

3    20001.

4                 My name is Dan Reidy from the firm

5    Veritext Legal Solutions, and I'm the

6    videographer.         The court reporter is Christina

7    Hotsko from the firm Veritext Legal Solutions.

8                 I am not authorized to administer an

9    oath, I am not related to any party in this

10   action, nor am I financially interested in the

11   outcome.

12                Counsel and all present in the room will

13   now state their appearances and affiliations for

14   the record.        If there are any objections to

15   proceeding, please state them at the time of your

16   appearance, beginning with the noticing attorney.

17                MR. HO:      Detail Ho for the New York

18   Immigration Coalition plaintiffs.

19                MR. TOPAZ:       Jonathan Topaz for NYC

20   plaintiffs.

21                MS. HULETT:        Denise Hulett for Lupe

22   plaintiffs.




           REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 10 of 530



                                                                Page 10

1                 MR. SPENCE:       Dorian Spence for BAJI and

2     the City of San Jose.

3                 MS. ANDRIOLA:        Eri Andriola for the Lupe

4     plaintiffs.

5                 MR. GREENBAUM:         John Greenbaum from the

6     City of San Jose and BAJI.

7                 MS. THOMAS:       Tina Thomas for the Kravitz

8     plaintiffs.

9                 MS. KOPPLIN:        Rebecca Kopplin from the

10    Department of Justice.

11                MS. LACOUR:       Alice Lacour from the

12    Department of Justice.

13                MR. SHUMATE:        Brett Shumate from the

14    Department of Justice.

15                MR. GARDNER:        Josh Gardner for the

16    Department of Justice on behalf of the defendants.

17                MR. SAINDOM:        Andrew Saindom on behalf of

18    the District of Columbia.

19                MS. NANNERY:        And Valerie Nannery from

20    the District of Columbia attorney general's

21    office.

22                MR. DOREY:       David Dorey from the




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 11 of 530



                                                                Page 11

1     Department of Commerce.

2                  MR. DEWHIRST:        David Dewhirst from the

3     Department of Commerce.

4                  VIDEO TECHNICIAN:          Will the court

5     reporter please swear in the witness.

6     Whereupon,                                                   Global Objection
7                                 JOHN GORE,                       401/403

8

9

10

11
     REDACTED
12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 12 of 530



                                                                Page 12

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 13 of 530



                                                                Page 13

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 14 of 530



                                                                Page 14

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20           Q.   Before you began working at DOJ, you were

21    an attorney in private practice, correct?

22           A.   Yes.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 15 of 530



                                                                Page 15

1            Q.   And as an attorney in private practice,

2     you litigated some cases involving claims under

3     Section 2 of the Voting Rights Act, correct?

4            A.   Yes.

5            Q.   You're familiar with the term citizen

6     voting age population, the acronym C-V-A-P, or

7     what I'll refer to as CVAP today?

8            A.   Yes.

9            Q.   And you're familiar with the term ACS for

10    American Community Survey?

11           A.   I am.

12           Q.   You're familiar with the first

13    precondition for Section 2 liability under

14    Thornburg versus Gingles?

15           A.   Yes.

16           Q.   And one way of describing the first

17    Gingles precondition for Section 2 liability under

18    the Voting Rights Act is that plaintiffs must

19    demonstrate that racial minorities are

20    sufficiently numerous so as to form a majority of

21    a compact single-member district.               Is that your

22    understanding?




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 16 of 530



                                                                Page 16

1            A.   That's -- more or less.            Yeah.
                                                                           401
2            Q.   Prior to coming to the Department of

3     Justice, with respect to all of the cases that you

4     litigated under Section 2 of the Voting Rights

5     Act, you represented defendants, correct?

6            A.   That's correct.

7            Q.   In all of your experience representing

8     defendants in cases under Section 2 of the Voting

9     Rights Act, you never took the position that the

10    plaintiffs block-level CVAP data was insufficient

11    to establish the first Gingles precondition

12    because it was a statistical estimate, correct?

13           A.   When I was in private practice, I was

14    representing a client, so my clients took various

15    positions.      And as a lawyer, I pursued those

16    positions on behalf of clients in court.                  I can't

17    recall an instance where a client of mine took

18    that position.

19           Q.   And in all of your experience litigating

20    cases under Section 2 of the Voting Rights Act,

21    you're not aware of, in any of your cases, a

22    situation where a court held that block-level CVAP




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 17 of 530



                                                                Page 17

1     data was insufficient to satisfy the first Gingles                    401

2     precondition because it was a statistical

3     estimate, correct?

4            A.   You're talking about cases I actually was

5     involved in?

6            Q.   That's correct.

7            A.   As a litigant or as attorney?

8            Q.   As an attorney.

9            A.   As an attorney.         No, I'm not aware of any

10    such case.

11

12

13

14
     REDACTED
15

16

17

18

19

20

21           Q.   So let me clarify my question.               My          401
22    question is about the technical aspects of




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 18 of 530



                                                                Page 18

1     actually getting the census data, taking the                         401

2     mapping software, and drawing a district.

3                 You don't have any experience doing that,

4     correct?

5            A.   That's correct.         I've never sat in front

6     of a computer with Maptitude and drawn a district.

7            Q.   Okay.     You don't have any experience --

8     so that would mean you don't have any experience

9     drawing districts using ACS data, correct?

10           A.   That's correct.

11           Q.   And you don't have any experience taking

12    census block-group level data and performing an

13    estimation procedure to produce block-level data,

14    correct?

15           A.   No, I don't have that experience.

16           Q.   You're currently acting assistant

17    attorney general for civil rights at the U.S.

18    Department of Justice, correct?

19           A.   Correct.

20           Q.   And when did you become the acting AAG

21    for civil rights?

22           A.   July 28th, 2018.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 19 of 530



                                                                Page 19

1            Q.   In that position, you are the head of the

2     civil rights division, correct?

3            A.   Correct.

4            Q.   And you're a political appointee; you're

5     not career civil rights division staff, correct?

6            A.   Correct.

7            Q.   One of the sections under your purview

8     within the civil rights division is the voting

9     section, correct?

10           A.   Correct.

11           Q.   And one of the duties of the voting

12    section is to enforce Section 2 of the federal

13    Voting Rights Act of 1965, correct?

14           A.   That's correct.

15           Q.   Is it fair to say that, as acting AAG for

16    civil rights, you are authorized to speak on

17    behalf of the civil rights division?

18           A.   I think with respect to matters that fall

19    within the purview of the civil rights division

20    and the Office of the Assistant Attorney General

21    for the civil rights division, that's correct, as

22    a general matter.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 20 of 530



                                                                Page 20

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17           Q.   The Department of Justice sent a letter

18    to the Census Bureau on December 12th, 2017,

19    requesting that a citizenship question be included

20    on the 2020 decennial census questionnaire,

21    correct?

22           A.   I have no basis to dispute the date




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 21 of 530



                                                                Page 21

1     there.     Yes, the department did send a letter.

2     Whether it was December 12th -- I believe that's

3     correct, but I don't have the letter in front of

4     me, so I can't testify to that date necessarily.

5     But yes, there was a letter that was sent in that

6     time frame from the Department of Justice to the

7     Census Bureau.

8

9

10

11
     REDACTED
12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 22 of 530



                                                                Page 22

1    REDACTED
2            Q.   The letter does not express any reason

3     for requesting a citizenship question be added to

4     the 2020 decennial census questionnaire besides

5     Voting Rights Act enforcement, correct?

6            A.   Again, I think the letter speaks for

7     itself.     And I don't have a copy of it in front of

8     me, so I can't say what it does or doesn't say.

9                   REDACTED




      REDACTED
10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 23 of 530



                                                                Page 23

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 24 of 530



                                                                Page 24



        REDACTED
1

2

3             Q.   You agree that the department is seeking

4     the most complete and accurate data regarding

5     total citizenship rates in voting districts that

6     the Census Bureau can provide, correct?

7             A.   Yes, that's correct.

8             Q.   And do you believe that the letter from

9     the Department of Justice to the Census Bureau

10    requesting the inclusion of a citizenship question

11    is consistent with the department's goal of

12    seeking the most complete and accurate data

13    regarding total citizenship rates that the Census

14    Bureau can provide?

15            A.   I think it's consistent with that

16    objective, but is not the full picture of the data

17    that the Department of Justice would use and would

18    want to have at its disposal.

19            Q.   When you say that it is not the full

20    picture of the data that the Department of Justice

21    would use and want to have, what did you mean by

22    that?




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 25 of 530



                                                                Page 25

1            A.   Well, what I mean is there are various

2     sources of data on citizenship.               And in the modern

3     world, we live in a data-driven world.                 And the

4     Department of Justice is always trying to find the

5     best possible data, whether it's from one source

6     or multiple sources, to analyze jurisdictions for

7     potential Section 2 violations and to bring

8     appropriate Section 2 enforcement actions.

9                 And the letter lays out reasons why -- is

10    my recollection -- reasons why collecting data

11    from the census questionnaire, in addition to

12    other sources, would be an appropriate means for

13    the Department of Justice to collect the best

14    possible total data that it could collect.

15

16

17

18
     REDACTED
19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 26 of 530



                                                                Page 26

1            Q.   Okay.     Decennial census questionnaire,

2     American Community Survey.             Besides those two

3     sources, are there other sources of citizenship

4     data that you're aware of that the Department of

5     Justice could rely on for purposes of Section 2

6     enforcement?

7            A.   Not that I'm aware of.

8            Q.   You agree that having the most complete

9     and accurate data regarding citizenship rates that

10    the Census Bureau could provide would allow the

11    department to fulfill its commitment to robustly

12    enforcing the Voting Rights Act?

13           A.   Yes, I do.

14           Q.   I want to show you another document.

15    It's been pre-marked as Exhibit 2.

16                (Gore Deposition Exhibit 2 marked for

17                identification and attached to the

18                transcript.)

19    BY MR. HO:

20           Q.   This is a Bloomberg transcript of your

21    testimony on May 21, 2018, before the House                          401

22    Oversight Committee.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 27 of 530



                                                                Page 27
                                                                           401
1                 Do you remember your testimony that day?

2            A.   I do.

3            Q.   You were under oath that day under

4     penalty of perjury, correct?

5            A.   I was.

6            Q.   And you testified truthfully that day,

7     correct?

8            A.   I did.

9

10

11

12
     REDACTED
13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 28 of 530



                                                                Page 28

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 29 of 530



                                                                Page 29

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18                You wanted to make sure that your                        401
19    testimony on May 21st was accurate, right?

20           A.   Yes.

21           Q.   And you wanted to make sure that -- to

22    the extent you could discuss the issues that were




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 30 of 530



                                                                Page 30

1     raised that day, you wanted to make sure that your                   401

2     testimony was complete, right?

3            A.   Yes, to the extent I was able to testify

4     about matters consistent with Department of

5     Justice policy and privileges.

6            Q.   And you didn't want to leave anything

7     important out of your testimony on May 21st,

8     correct?

9                 MR. GARDNER:        Objection.      Form.

10                THE WITNESS:        I think that's largely

11    correct, although again, there were strict limits

12    on the testimony that I could give, the topics

13    that I was authorized to discuss, and how I could

14    go about answering questions.

15

16

17

18
     REDACTED
19

20           Q.   And you held a moot to prepare for your                  401
21    testimony on May 21st, right?

22           A.   That sounds right.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 31 of 530



                                                                Page 31

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 32 of 530



                                                                Page 32

1

2

3

4
      REDACTED
5            Q.   You're not aware of any voting section                   401
6     staff being invited to participate in your moot to

7     prepare for the May 21st hearing, correct?

8            A.   To the -- I think that's correct.

9            Q.   And no career voting section staff

10    attended your moot on -- to prepare for the May

11    21st hearing, correct?

12           A.   That's correct, although voting section

13    staff did help me prepare for the hearing.

14

15

16

17
      REDACTED
18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 33 of 530



                                                                Page 33

1    REDACTED
2                 It's still your view that the Department

3     of Justice needs citizen voting age population

4     data at the census block level to enforce

5     Section 2 of the Voting Rights Act, correct?

6            A.   Yes, in some form or another.              The

7     citizenship data at the block level is necessary

8     to bring Section 2 cases.

9            Q.   And the census block is the smallest unit

10    of census geography, right?

11           A.   That is correct.

12           Q.   The next sentence of your testimony

13    reads, "And our letter explains why hard count

14    census data would be better suited for that

15    purpose than the ACS.           It's easier to use because

16    it's already available at the block level and more

17    accurate because it's hard count and not a" -- and

18    then you were interrupted.

19                When you say hard count census data,

20    you're drawing a distinction between an actual

21    count, like the decennial census enumeration, and

22    statistical estimates based on a sample survey




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 34 of 530



                                                                Page 34

1     like the ACS, correct?

2            A.    That's correct.

3            Q.    Okay.     And your testimony is that hard

4     count data is preferable to available statistical

5     estimates, like the ACS, for purposes of VRA

6     enforcement, correct?

7            A.    Yes.     And I think what I was testifying

8     to here is what's in the letter, which again, is

9     not in front of me.           But my recollection of the

10    letter is that it laid out reasons why that hard

11    count data would be more appropriate than an ACS

12    estimate for that purpose.

13           Q.    How about -- turn to page 27 of the

14    transcript.         In the first full paragraph on page

15    27, you testified, "And having more -- having it

16    on the census would make it easier for us to use

17    and it would also make it more accurate, or at

18    least that's the judgment of the Census Bureau."

19                 When you referred to the judgment of the

20    Census Bureau, what were you referring to?

21           A.    I think I was referring to two things.

22    First of all, I was -- I only know anything about




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 35 of 530



                                                                Page 35

1     the judgment of the Census Bureau from publicly

2     available information.            Secretary Ross issued a

3     memo of decision with respect to the letter that

4     the Department of Justice submitted in which he

5     decided, among other things, to order

6     reinstatement of the citizenship question on the

7     census questionnaire.

8                  I also had watched at least portions of

9     the May 8th hearing before the committee that you

10    referenced earlier, and understood from testimony

11    at that hearing that that was the position of the

12    Census Bureau.

13           Q.    So when you say the judgment of the

14    Census Bureau, whose judgment, if you could

15    identify individuals, are you referring to?

16           A.    Secretary Ross would be one.               And the

17    other would be -- I can't remember who it was who

18    testified at the hearing, but it was whoever

19    testified at the hearing about the accuracy of a

20    hard count versus an estimate.                It may have been

21    Ron Jarmin or somebody else.               I just can't

22    remember.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 36 of 530



                                                                Page 36



          REDACTED
1

2

3            Q.    And when you say Ron Jarmin, you're

4     referring to the acting director of the Census

5     Bureau?

6            A.    That's who I understand he is.                I've

7     never met him.

8            Q.    When you testified that it was the

9     judgment of the Census Bureau that CVAP data

10    collected through the decennial enumeration would

11    be more accurate, what did you mean by more

12    accurate?

13           A.    As I understand the judgment of the

14    Census Bureau, it's that the hard count would be

15    more accurate than an ACS estimate because an ACS

16    estimate has a margin of error associated with it

17    and also requires an extrapolation because, as

18    you're no doubt aware, the ACS estimates are only

19    released at the block group level, and so further

20    extrapolation is required to estimate CVAP levels

21    at the block level.

22                 And it was my understanding, from




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 37 of 530



                                                                Page 37

1     Secretary Ross' memo and the testimony that I

2     believe I heard on May 8th, that the Census Bureau

3     believed that a hard count would be more accurate

4     than estimates of an extrapolation with an

5     associated margin of error.

6

7

8

9
     REDACTED
10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 38 of 530



                                                                Page 38

1

2

3

4
     REDACTED
5

6

7

8

9

10           Q.   Now, all things being equal, the

11    Department of Justice would want to use the CVAP

12    data that was, in the Census Bureau's view, the

13    more accurate data available, correct?

14           A.   I think that's probably correct.                I guess

15    I could imagine a scenario, which I don't know is

16    present here or not, where we would make a

17    different judgment as to what was more accurate

18    than the Census Bureau might.              But that's correct.

19           Q.   When you say we would make a different

20    judgment as to what is more accurate than the

21    Census Bureau might, who's we?

22           A.   The Department of Justice.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 39 of 530



                                                                Page 39

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16           Q.   Do you think you're better situated than

17    career Census Bureau professionals to make an

18    assessment as to the accuracy of various forms of

19    CVAP data?

20           A.   Me personally?

21                MR. GARDNER:        Objection to form.

22                THE WITNESS:        Me personally?




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 40 of 530



                                                                Page 40

1     BY MR. HO:

2            Q.   Yes.

3            A.   No, I don't.

4

5

6

7
     REDACTED
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 41 of 530



                                                                Page 41

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 42 of 530



                                                                Page 42

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 43 of 530



                                                                Page 43

1

2

3

4
     REDACTEDQ.   One more question about your testimony                   401

5     for now.      On page 27, the last question on the

6     page from Representative Gowdy:               "So if

7     Secretary Ross wanted to include a question,

8     what's your favorite movie, how would a court

9     determine whether or not that was an appropriate

10    question?      I mean, I guess what I'm getting at is,

11    what is the standard by which you judge the

12    legitimacy of the inclusion or exclusion of a

13    question on the census form?"

14                Your response:         "I think that is a very

15    good question.        It's probably better directed to

16    the commerce department.            I'm not involved in the

17    litigation.       That's being handled out" -- and then

18    you got cut off.

19                What do you mean when you testified on

20    May 21st that you're not involved in the

21    litigation over the citizenship question?

22           A.   I am not a counsel of record in that




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 44 of 530



                                                                Page 44

1     case.        I have not been involved in litigating that             401
2     case on behalf of the United States.                 I have not

3     written any of the briefs, filed any of the

4     pleadings, or done anything like that.                 I am a

5     witness in the case, obviously here -- sitting

6     here today, and was involved in the decision that

7     was made by the Department of Justice.

8                    But under Department of Justice

9     regulations, this is defensive litigation that's

10    being handled by the civil division, and the

11    counsel of record is in the civil division, not

12    the civil rights division.

13            Q.     When you say that you're not counsel of

14    record, are you counsel in some other capacity in

15    this litigation?

16                   MR. GARDNER:     Objection.      Vague.

17                   THE WITNESS:     No.

18    BY MR. HO:

19            Q.     And you're not a party in this case,

20    right?

21            A.     No.

22            Q.     And neither the civil rights division nor




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 45 of 530



                                                                Page 45

1     the Department of Justice itself is a party in

2     this case, correct?

3            A.   That's my understanding.            I believe the

4     case was brought against the Department of

5     Commerce, but I've not studied the pleadings

6     closely enough to know whether or not the

7     Department of Justice is a party, but I believe

8     it's not.

9            Q.   And you wouldn't describe yourself as a

10    consultant giving legal advice to counsel of

11    record in this case, would you?

12           A.   No.

13

14

15

16
     REDACTED
17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 46 of 530



                                                                Page 46

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 47 of 530



                                                                Page 47

1            Q.   I want to show you a document which we'll                  802

2     mark as Exhibit 3.

3                 (Gore Deposition Exhibit 3 marked for

4                 identification and attached to the

5                 transcript.)

6     BY MR. HO:

7            Q.   This bears the Bates number 000311.                 It's

8     a letter dated November 4th, 2016, from Arthur

9     Gary to then Census Bureau Director John Thompson.

10                We discussed Mr. Gary before.              You sent

11    him those talking points in December of 2017,

12    right?

13           A.   I did.     Yes.

14

15

16

17
     REDACTED
18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 48 of 530



                                                                Page 48

1    REDACTED
2            Q.   In his first sentence, Mr. Gary writes to                601/
                                                                           802
3     Mr. Thompson, "This letter supplements my letter

4     of July 1st, 2016, in which I advised that, at

5     that time, the Department of Justice had no needs

6     to amend the current content or uses or to request

7     new content in the American Community Survey (ACS)

8     for the 2020 census."

9                 Did I read that right?

10           A.   Yes.

11           Q.   On July 1, 2016, DOJ sent a letter to the

12    Census Bureau indicating that it had no need to

13    amend the current content or to request new

14    content in the ACS for the 2020 census, correct?

15                MR. GARDNER:        Objection.      Lack of

16    foundation.

17                THE WITNESS:        I have no basis to answer

18    that question.        I wasn't employed at the

19    department on July 1, 2016.             And I don't believe

20    I've ever seen a July 1, 2016, letter from the

21    department to the Census Bureau.

22                That's certainly what that sentence says,




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 49 of 530



                                                                Page 49

1     but I can't verify or testify to that.                 I have no

2     firsthand knowledge on that topic.

3     BY MR. HO:

4            Q.   You're not aware of the Department of

5     Justice, on July 1st, 2016, requesting new content

6     for the American Community Survey or the 2020

7     decennial census, are you, Mr. Gore?

8                 MR. GARDNER:        Objection.      Lack of

9     foundation.

10                THE WITNESS:        I don't believe I am, no.

11

12

13

14
     REDACTED
15

16

17

18

19           Q.   Sure.     This November 4th, 2016, letter                601/
                                                                           802
20    formally requested that the Census Bureau include

21    a topic on the ACS relating to LGBT populations,

22    correct?




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 50 of 530



                                                                Page 50

1                 MR. GARDNER:        Objection.      Lack of

2     foundation.

3                 THE WITNESS:        It appears to.        Yeah.

4

5

6

7
     REDACTED
8

9

10

11

12

13

14

15

16

17

18

19

20           Q.   Okay.     But the face of this letter does               601/
                                                                           802
21    not make requests for any additional information

22    on either the ACS or the 2020 census questionnaire




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 51 of 530



                                                                Page 51

1     other than a request about LGBT populations for                      601/
                                                                           802
2     the ACS, correct?

3                 MR. GARDNER:        Objection.      Lack of

4     foundation.

5                 THE WITNESS:        That appears to be correct

6     on the face of the letter.

7     BY MR. HO:

8            Q.   This letter does not make any mention of                 601/
                                                                           802
9     a request for citizenship data, correct?

10                MR. GARDNER:        Same objection.

11                THE WITNESS:        It does not on its face.

12    BY MR. HO:

13           Q.   This letter does not make any request for                601/
                                                                           802
14    the inclusion of a citizenship question on the

15    census questionnaire, correct?

16                MR. GARDNER:        Same objection.

17                THE WITNESS:        It does not appear to.

18

19

20

21

22
     REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 52 of 530



                                                                Page 52

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 53 of 530



                                                                Page 53

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 54 of 530



                                                                Page 54

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22           Q.   Are you aware of any changes in law since




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 55 of 530



                                                                Page 55

1     November 4th, 2016, with respect to the data that

2     plaintiffs can rely on to establish the first

3     Gingles precondition for Section 2 liability under

4     the Voting Rights Act?

5            A.   I'm not aware of any changes in law on

6     that point, I don't believe.

7

8

9

10
     REDACTED
11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 56 of 530



                                                                Page 56

1            Q.   Are you aware of any changes to the forms

2     of citizenship data available to plaintiffs

3     bringing Voting Rights Act claims in order to

4     satisfy the first Gingles precondition?

5            A.   I'm not aware of any changes in the forms

6     of data.      I guess what I'm struggling with on your

7     question is I don't think that that forecloses a

8     request to reinstate the citizenship question on

9     the census questionnaire.

10        REDACTED
11           A.   So what the department is looking for is Non-
                                                                           Responsive
12    the most complete and accurate data it can

13    possibly have to perform it function, and this is

14    one more source of data that would allow the

15    Department of Justice to carry out its enforcement

16    mission.

17




     REDACTED
18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 57 of 530



                                                                Page 57

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12           Q.   Are you aware of any changes in the                      601
13    social sciences about the assessment in that

14    community of the accuracy of citizenship estimates

15    based on ACS data since November 4th, 2016?

16                MR. GARDNER:        Objection.      Form.

17                THE WITNESS:        Which community?

18    BY MR. HO:

19           Q.   The social scientific community.

20           A.   Okay.

21                MR. GARDNER:        Same objection.

22                THE WITNESS:        I'm not aware of any




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 58 of 530



                                                                Page 58

1     changes.      I am aware that there are questions that               601
2     have been raised in the social science community

3     about the accuracy of the estimates and

4     extrapolations that are derived from the ACS data.

5

6

7

8
     REDACTED
9            Q.   I'm going to show you a document,

10    Exhibit 4.      This is a memo data November --

11    September 8th, 2017, from Earl Comstock to

12    Commerce Secretary Wilbur Ross.               It's in the

13    administrative record in this case.                Although this

14    printout doesn't bear the number, I believe it is

15    AR12756.

16                Do you know Mr. Comstock?

17           A.   No, I don't, actually.

18           Q.   The first paragraph of Mr. Comstock's

19    memo reads, "In early May, Eric Branstad put me in

20    touch with Mary Blanche Hankey as the White House

21    liaison in the Department of Justice.                 Mary

22    Blanche worked for AG Sessions in his senate




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 59 of 530



                                                                Page 59

1     office and came with him to the Department of

2     Justice.      We met in person to discuss the

3     citizenship question.           She said she would locate

4     someone at the department who could address the

5     issue.      A few days later, she directed me to James

6     McHenry in the Department of Justice."

7                  Now, before I read that, were you aware

8     that sometime prior to September 8th, 2017,

9     officials from the Department of Commerce had

10    spoken with officials within the Department of

11    Justice regarding the issue of a citizenship

12    question on the census?

13           A.    Yes.

14

15

16

17
     REDACTED
18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 60 of 530



                                                                Page 60

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 61 of 530



                                                                Page 61

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17           Q.   The conversations that occurred that are

18    referenced in this paragraph that happened between

19    Commerce and Justice officials before

20    September 8th, 2017 --

21           A.   Yes.

22           Q.   -- you were aware of those conversations




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 62 of 530



                                                                Page 62

1     prior to the date when the Department of Justice's

2     letter went to the Census Bureau to request a

3     citizenship question in December of 2017, correct?

4            A.   Yes.

5

6

7

8
     REDACTED
9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 63 of 530



                                                                Page 63

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20           Q.   When you say that you were aware that two

21    or more people had talked to each other, which

22    people were you aware had talked to each other?




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 64 of 530



                                                                Page 64

1            A.   It was my understanding that somebody

2     from Commerce had spoken to Mary Blanche Hankey,

3     that someone had spoken to James McHenry, and that

4     Secretary Ross had spoken to the attorney general.

5            Q.   And that all of those conversations were

6     about the inclusion of a citizenship question on

7     the census?

8            A.   I wasn't a party to those conversations,

9     but my understanding is that they would have

10    touched on that issue.

11

12

13

14
     REDACTED
15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 65 of 530



                                                                Page 65



     REDACTED
1

2

3            Q.   During this period, Mr. McHenry was not

4     staff in the civil rights division, correct?

5            A.   That's correct.

6            Q.   And Mr. McHenry did not have any formal

7     duties with respect to enforcement of the Voting

8     Rights Act during this period, correct?

9            A.   He had no formal duties.            As I recall, he

10    was for some period of time our point of contact

11    in the Office of the Associate Attorney General,

12    which is why I remember he was there.                 But he did

13    not have formal duties with respect to

14    enforcement.

15

16

17

18
     REDACTED
19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 66 of 530



                                                                Page 66

1
     REDACTED
2            Q.   So you don't know of any reasons why

3     Mr. McHenry could address the issue of including a

4     citizenship question on the census?

5                 MR. GARDNER:        Same objection.

6                 THE WITNESS:        I -- I don't know one way

7     or the other.

8

9

10

11
     REDACTED
12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 67 of 530



                                                                Page 67

1

2

3

4
     REDACTED
5            Q.   What was your understanding of who

6     initiated those conversations?

7            A.   My understanding was that those

8     conversations were initiated by the Department of

9     Commerce.

10           Q.   Those initial conversations that are

11    referred to in this memo, your testimony is that,

12    to the best of your knowledge, those conversations

13    were not initiated by the Department of Justice,

14    correct?

15           A.   Again, I wasn't a party to those

16    conversations, but that's been my working

17    understanding.

18           Q.   And your working understanding is that

19    the Department of Justice did not reach out to the

20    Department of Commerce to initiate those

21    conversations for the purposes of obtaining better

22    data to enforce the Voting Rights Act, correct?




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 68 of 530



                                                                Page 68

1                 MR. GARDNER:        Objection.      Lack of

2     foundation.

3                 THE WITNESS:        Again, I wasn't a party to

4     those conversations, but that's been my working

5     understanding.

6    REDACTED
7            Q.   The second paragraph in this memo reads,

8     "I spoke several times with James McHenry by phone

9     and, after considering the matter further, James

10    said that Justice staff did not want to raise the

11    question, given the difficulties Justice was

12    encountering in the press at the time, the whole

13    Comey matter.        James directed me to Gene Hamilton

14    at the Department of Homeland Security."

15                So were you aware, before I read that,                   601
16    that as of September 8th, 2017, Justice staff did

17    not want to raise the citizenship question?

18                MR. GARDNER:        Objection.      Lack of

19    foundation.

20                THE WITNESS:        Before you read that, yes,

21    I was aware of that.

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 69 of 530



                                                                Page 69

1

2

3

4
     REDACTED     So your understanding is that, as of

5     September 8th, 2017, Justice staff did not want to

6     raise the citizenship question, correct?

7            A.   Yes, that's my understanding, although it

8     wasn't my understanding on September 8th; it was

9     an understanding that I acquired later.

10           Q.   When did you acquire the understanding

11    that, as of September 8th, Justice staff did not

12    want to raise the issue of a citizenship question?

13           A.   Again, I think it was along the same

14    timeline that I learned that these conversations

15    had taken place, the conversations referenced in

16    the first paragraph and the second paragraph

17    involving Mr. McHenry.           And I believe I became

18    aware of those sometime after September 8th and

19    before the letter was sent from the Department of

20    Justice.

21

22
     REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 70 of 530



                                                                Page 70

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 71 of 530



                                                                Page 71

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 72 of 530



                                                                Page 72

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 73 of 530



                                                                Page 73

1    REDACTED
2            Q.   When did you first become involved in

3     deliberations about whether or not to request a

4     citizenship question on the decennial census

5     questionnaire?

6            A.   I first became involved in either late

7     August or early September of 2017.

8            Q.   You can't get more precise than late

9     August or early September?

10           A.   Well, I think it was either a day or two

11    before Labor Day in 20 -- the Labor Day weekend in

12    2017 which I think that year may have fallen in

13    late August.

14           Q.   So as of September 8th, 2017, the date of

15    Mr. Comstock's memo, your best recollection is

16    that, as of that date, you were already involved

17    in deliberations over whether or not to include a

18    -- to request a citizenship question for the 2020

19    census questionnaire?

20           A.   That is correct.         And I don't know --

21    Mr. Comstock's memo is dated September 8th.                   He

22    doesn't give any dates for any of these




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 74 of 530



                                                                Page 74

1     conversations, so I don't know if this memo was

2     contemporaneous to conversations or related back

3     to prior conversations he'd had.

4                 But yes, that's my recollection, that, as

5     of September 8th, I would have been involved in

6     those deliberations.

7            Q.   How did you become involved in

8     deliberations over whether or not to request the a

9     citizenship question be included on the

10    2020 census questionnaire?

11                MR. GARDNER:        Objection.

12                To the extent that that answer would

13    cause you to reveal information subject to

14    deliberative process privilege, I instruct you not

15    to answer.      To the extent you can answer that

16    question without divulging such information, you

17    may do so.

18                THE WITNESS:        I became involved through a

19    conversation I had with two individuals at the

20    Department of Justice.

21    BY MR. HO:

22           Q.   Which two individuals at the Department




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 75 of 530



                                                                Page 75

1     of Justice?

2            A.   The attorney general and Mary Blanche

3     Hankey.

4            Q.   Roughly when did your conversations with

5     Mary Blanche Hankey and the attorney general

6     occur?

7                 MR. GARDNER:        Objection.      Compound.

8                 THE WITNESS:        It was the day or two

9     before the Labor Day weekend.              The reason I

10    remember that is that the attorney general is a

11    college football fan, and he's a fan of the Auburn

12    Tigers, so I ended the call with the cry for War

13    Eagle, since the Auburn Tigers were playing their

14    first game of the season that weekend.

15

16

17

18
     REDACTED
19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 76 of 530



                                                                Page 76

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 77 of 530



                                                                Page 77

1

2

3

4
     REDACTED
5            Q.   Had the decision already been made as of

6     the date of your conversation with Attorney

7     General Sessions to request a citizenship question

8     be included on the 2020 census questionnaire?

9

10

11

12
     REDACTED
13

14

15

16

17

18

19

20

21

22           Q.   As of the date of your first conversation




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 78 of 530



                                                                Page 78

1     with Attorney General Sessions, did you already

2     have a few that hard count CVAP data would better

3     suit DOJ's needs with respect to VRA enforcement

4     than ACS estimates?

5            A.    No, I don't believe I did.

6            Q.    When did you arrive at the view that

7     hard count decennial census data with respect to

8     citizenship would better suit DOJ's VRA

9     enforcement needs as compared to ACS citizenship

10    estimates?

11           A.    I'm sorry.       Your question was when?

12           Q.    Yes.

13           A.    Sometime before the letter was sent.

14           Q.    Can you give a more specific time frame

15    than that?

16           A.    Probably not.

17

18

19

20
      REDACTED
21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 79 of 530



                                                                Page 79

1

2

3
     REDACTEDQ.   As of the date of your conversation with

4     Attorney General Sessions, did you already have

5     the view that the decennial census questionnaire

6     would be the best vehicle for collecting CVAP data

7     for purposes of VRA enforcement?

8            A.   I don't recall having a view on that one

9     way or the other as of that time.

10           Q.   As of the date of Mr. Comstock's memo

11    on September 8th, 2017, did you already have the

12    view that the decennial census would be the best

13    vehicle for collecting CVAP data for purposes of

14    VRA enforcement?

15           A.   I don't recall having a view on that

16    issue one way or the other.

17

18

19

20
      REDACTED
21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 80 of 530



                                                                Page 80

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 81 of 530



                                                                Page 81

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 82 of 530



                                                                Page 82

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 83 of 530



                                                                Page 83

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16           Q.   You mentioned you had a conversation with

17    the attorney general around Labor Day.                 Did you

18    understand from that conversation that the

19    Secretary of Commerce initiated the conversation

20    between the Secretary of Commerce and the attorney

21    general?      Correct?

22           A.   That's been my working understanding.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 84 of 530



                                                                Page 84

1     Yes.

2            Q.   Your working understanding is not that

3     the attorney general initiated a conversation with

4     the Secretary of Commerce about the citizenship

5     question, correct?

6            A.   That's correct.

7

8

9

10
     REDACTED
11

12

13

14

15

16

17

18

19

20

21

22




             REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 85 of 530



                                                                Page 85

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 86 of 530



                                                                Page 86

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 87 of 530



                                                                Page 87

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 88 of 530



                                                                Page 88

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 89 of 530



                                                                Page 89

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 90 of 530



                                                                Page 90

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 91 of 530



                                                                Page 91

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18           Q.   Who are the three individuals at the

19    Department of Commerce --

20           A.   Sure.

21           Q.   -- that you spoke to about the

22    citizenship question on the census?




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 92 of 530



                                                                Page 92

1            A.   I didn't mean to cut you off, and I

2     apologize, again, to the court reporter for being

3     a fast talker.

4                 I recall speaking to Peter Davidson,

5     James Uthmeier, U-T-H-M-E-I-E-R -- and Wendy

6     Teramoto.

7

8

9

10
     REDACTED
11

12

13

14

15

16

17

18           Q.   Who was the first of those three

19    individuals that you had a conversation with about

20    the inclusion of a citizenship question on the

21    2020 census?

22           A.   Peter Davidson.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 93 of 530



                                                                Page 93

1            Q.   And roughly when was your first

2     conversation with Peter Davidson about including a

3     citizenship question on the 2020 census?

4            A.   I don't recall exactly, but I would say

5     it was probably around mid-September of 2017 or

6     somewhere in that time frame.

7            Q.   After you spoke to Mr. Davidson in

8     mid-September, what was the next conversation that

9     you had among those three individuals from

10    Commerce about the citizenship question?

11           A.   I don't recall exactly when it was.                 I

12    had several conversations with Peter Davidson

13    beginning in September and continuing through

14    December.      I had a couple of conversations as well

15    with Mr. Uthmeier, including at least one between

16    just Mr. Uthmeier and me and one, and maybe two,

17    where Mr. Uthmeier and Peter Davidson were both

18    involved.      Then I had a conversation at one point

19    with Wendy Teramoto about a scheduling issue that

20    I think took place in October of 2017, but I don't

21    recall exactly.        Somewhere in that time frame.

22           Q.   Roughly when was your first conversation




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 94 of 530



                                                                Page 94

1     with Mr. Uthmeier about the citizenship question?

2            A.   I think it would have been either late

3     September or sometime in October of 2017.

4

5

6

7
     REDACTED
8

9

10

11

12

13

14

15

16

17           Q.   Mr. Gore, I just want to follow up

18    on something from before the break.                The

19    communications between the Department of Justice

20    and the Department of Commerce about the

21    citizenship question, those communications were

22    not initiated by the voting section, correct?




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 95 of 530



                                                                Page 95

1            A.   That's correct.         That's my understanding.

2            Q.   And those communications were not

3     initiated by anyone else in the civil rights

4     division, correct?

5            A.   Correct.

6            Q.   And you did not initiate the

7     communications between Commerce and Justice about

8     the citizenship question, correct?

9            A.   That's correct.

10

11

12

13
     REDACTED
14           Q.   In front of you is a document that's been

15    marked as Exhibit 7.          It's an e-mail thread

16    between, among other people, you, Macie Leach, and

17    Wendy Teramoto.        The first page of the document is

18    Bates marked 0002628.           It's from the

19    administrative record.

20                MR. GARDNER:        I think you may have said

21    Exhibit 7.      It's Exhibit 6.

22                MR. HO:      Oh, I'm so sorry.         Exhibit 6.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 96 of 530



                                                                Page 96

1

2

3

4
     REDACTED
5

6

7

8

9            Q.   And that's two days after your exchange

10    with Mr. Gary regarding 2020 census questions,

11    correct?

12           A.   Correct.

13

14

15

16
     REDACTED
17

18

19

20

21           Q.   The DOJ-DOC issue that you're referring

22    to in this e-mail is the citizenship question,




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 97 of 530



                                                                Page 97

1     correct?

2            A.   Correct.

3            Q.   What prompted you to reach out to

4     Ms. Teramoto to talk to her about the citizenship

5     question?

6                 MR. GARDNER:        Objection.

7                 To the extent that that answer calls for

8     the divulsion of information subject to

9     deliberative process privilege, I instruct you not

10    to answer.      To the extent you can answer that

11    question without divulging such information, you

12    may do so.

13                THE WITNESS:        It was a conversation I had

14    with Peter Davidson.

15

16

17

18
     REDACTED
19           Q.   And what is Mr. Davidson's role at

20    Commerce?

21           A.   I don't know what his current role is.

22    At the time, I understood him to be the general




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 98 of 530



                                                                Page 98

1     counsel of the Department of Commerce.

2            Q.   How did you come to talk to Mr. Davidson?

3            A.   He called me.

4

5

6

7
     REDACTED
8

9

10

11

12

13

14           Q.   And Mr. Davidson asked you to reach out

15    to Ms. Teramoto?

16           A.   Yes, he did.

17

18

19

20
     REDACTED
21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 99 of 530



                                                                Page 99

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 100 of 530



                                                               Page 100

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 101 of 530



                                                               Page 101




      REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 102 of 530



                                                               Page 102

1     REDACTED
2            Q.    Okay.     I'm going to show you an e-mail

3     that's been marked as Exhibit 7.                It's an e-mail

4     exchange between, among other people, you and

5     Ms. Teramoto.        The first page of it bears the

6     Bates number 0002657.           The top e-mail on the chain

7     is dated 9/16/2017 from Danielle Cutrona to you,

8     Mr. Gore, with a cc to Ms. Teramoto.                 It's part of

9     the administrative record.

10                 This e-mail thread -- or the top e-mails

11    on this thread, these are subsequent to the e-mail

12    that we talked about earlier between you and

13    Ms. Teramoto, correct?

14           A.    Correct.

15

16

17

18
     REDACTED
19           Q.    And you, after speaking with

20    Ms. Teramoto, then introduced her to Danielle

21    Cutrona from the Department of Justice, correct?

22           A.    That's correct.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 103 of 530



                                                               Page 103

1             Q.   And Ms. Cutrona was a senior advisor to

2     the attorney general at this time, correct?

3             A.   That's probably a fair characterization,

4     yeah.

5

6

7

8
     REDACTED
9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 104 of 530



                                                               Page 104

1

2    REDACTED
3            Q.    You're not aware of any experience that

4     Ms. Cutrona has with respect to enforcing

5     Section 2 of the Voting Rights Act, correct?

6            A.    That's correct.

7            Q.    Did Ms. Teramoto and Ms. Cutrona connect

8     after this e-mail exchange?

9            A.    I believe that they did.

10           Q.    How do you know that?

11           A.    Because I believe that Danielle let me

12    know that they had.

13

14

15

16
     REDACTED
17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 105 of 530



                                                               Page 105

1

2

3

4
     REDACTED
5

6

7

8            Q.    This is a continuation of the e-mail

9     chain between you and Ms. Cutrona and

10    Ms. Teramoto.        The first page of it has the Bates

11    number 0002653.         It's part of the administrative

12    record in this case.           And the e-mail at the top is

13    dated September 17th, 2017, from Ms. Cutrona to

14    Ms. Teramoto.

15                 The e-mail from Ms. Cutrona to

16    Ms. Teramoto at the top reads, "Wendy, the

17    attorney general is available on his cell.                   His

18    number is" -- and then the number is redacted.

19    "He is in Seattle, so he's three hours behind us.

20    From what John told me, it sounds like we can do

21    whatever you all need us to do and the delay was

22    due to a miscommunication.             The AG is eager to




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 106 of 530



                                                               Page 106

1     assist."

2                  So you had a conversation with

3     Ms. Cutrona, correct?

4

5

6

7

8
     REDACTED
9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 107 of 530



                                                               Page 107

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 108 of 530



                                                               Page 108

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 109 of 530



                                                               Page 109

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 110 of 530



                                                               Page 110

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18           Q.    Okay.     I'm going to show you another

19    document.       We'll mark this as Exhibit 9.

20                 (Gore Deposition Exhibit 9 marked for

21                 identification and attached to the

22                 transcript.)




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 111 of 530



                                                               Page 111

1     BY MR. HO:

2            Q.    This is another e-mail from the

3     administrative record, the first page of which --

4     the only page of which has Bates number 0002636.

5     The top e-mail is an e-mail to you dated

6     September 18th, 2017.           September 18th, 2017,

7     that's two days after you connected Ms. Teramoto

8     and Ms. Cutrona, correct?

9            A.    That seems to be correct.            Yes.

10           Q.    And the e-mail to you states, "Hi.                AG

11    and Sec spoke.         Please let me know when you have a

12    minute."

13                 What did you understand that to mean, AG

14    and Sec spoke?

15           A.    I understood it to mean what it says it

16    means, that the attorney general and the Secretary

17    spoke.

18

19

20

21
      REDACTED
22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 112 of 530



                                                               Page 112

1

2

3

4
     REDACTED
5

6            Q.    I'm not asking for the content of the

7     conversation, just whether or not they spoke about

8     the citizenship question.             Is that your

9     understanding?

10           A.    Yes, that would be my understanding.

11

12

13

14
     REDACTED
15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 113 of 530



                                                               Page 113

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 114 of 530



                                                               Page 114

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 115 of 530



                                                               Page 115




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14           Q.    Let me show you another document.               We'll    802
15    mark this as Exhibit 10.

16                 (Gore Deposition Exhibit 10 marked for

17                 identification and attached to the

18                 transcript.)

19    BY MR. HO:

20           Q.    This is an e-mail to you dated

21    September 22nd, 2017.           Just so the record is

22    clear, this was produced to us in discovery.                    The




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 116 of 530



                                                               Page 116
                                                                            802
1     electronic version has a file name that's stamped

2     DOJ 30651, but the document itself does not bear a

3     Bates number.

4                  Mr. Gosre, this is an e-mail to you from

5     Camille Legore-Traore, correct?

6            A.    Legore-Traore is I believe how she says

7     it, but yes.

8            Q.    And it's dated September 22nd, 2017?

9            A.    Correct.

10           Q.    And this e-mail informs you that James

11    Uthmeier from the Department of Commerce called to

12    speak with you, correct?

13           A.    That's correct.

14

15

16

17
     REDACTED
18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 117 of 530



                                                               Page 117

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14           Q.    And at the time Mr. Uthmeier -- of this

15    e-mail -- at the time of this e-mail, Mr. Uthmeier

16    worked in the general counsel's office in the

17    Commerce Department, correct?

18           A.    That's correct.

19           Q.    To the best of your knowledge,

20    Mr. Uthmeier does not have any Voting Rights Act

21    enforcement responsibilities, correct?

22           A.    Correct.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 118 of 530



                                                               Page 118

1            Q.    And to the best of your knowledge,

2     Mr. Uthmeier does not have any experience

3     enforcing the Voting Rights Act, correct?

4            A.    That is correct as well.            Yeah.

5            Q.    Did you ever return Mr. Uthmeier's call?

6            A.    Yes.    I believe I did.

7

8

9

10
       REDACTED
11

12

13

14

15           Q.    Did you talk to him about the citizenship

16    question?

17           A.    Yes, among other things.

18           Q.    At some point you received a note and a

19    memo from Mr. Uthmeier concerning the citizenship

20    question, correct?

21           A.    That's correct.

22           Q.    Was the note handwritten?




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 119 of 530



                                                               Page 119

1             A.   Yes, it was.

2             Q.   How was the note transmitted to you?

3             A.   Along with the memo, it was delivered to

4     my office.

5

6          REDACTED
7             Q.   Was it after receiving this phone call to

8     your office from Mr. Uthmeier on September 22nd,

9     2017?

10            A.   I believe so, yes.

11            Q.   Was it before the Department of Justice

12    sent its letter to the Census Bureau on

13    December 12th, 2017, requesting the citizenship

14    question?

15            A.   Yes.

16

17

18

19
     REDACTED
20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 120 of 530



                                                               Page 120

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21           Q.    Did the note solicit legal advice from

22    you?




             REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 121 of 530



                                                               Page 121

1            A.    No.

2            Q.    And you didn't provide legal advice in

3     response to that note, correct?

4            A.    I believe I may have, actually.

5

6

7

8
     REDACTED
9

10

11

12

13           Q.    Okay.     So you think you did provide legal

14    advice to Mr. Uthmeier in response to the memo?

15           A.    Now you've changed the question.

16           Q.    Yeah.

17           A.    No, I didn't provide legal advice to

18    Mr. Uthmeier.

19           Q.    Did you provide legal advice to the

20    Department of Commerce in response to the note

21    from Mr. Uthmeier?

22           A.    I did -- I did discuss -- now that you




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 122 of 530



                                                               Page 122

1     mention it, I did discuss the note with

2     Mr. Uthmeier and Mr. Davidson.

3            Q.    Did you provide legal advice to the

4     Department of Commerce in connection with the note

5     from Mr. Uthmeier?

6            A.    Yes.

7            Q.    At this point were you anticipating

8     litigation over the possibility of including a

9     citizenship question in the census?

10           A.    I'm sorry.      Can you say that again?

11           Q.    At this point --

12           A.    Right.

13           Q.    -- when you received the handwritten note

14    from Mr. Uthmeier, were you anticipating

15    litigation over the possibility of the inclusion

16    of the citizenship question on the census?

17           A.    Absolutely.

18           Q.    Did the -- was the note shared with you                  601

19    in anticipation of litigation over the citizenship

20    question?

21                 MR. GARDNER:       Objection.       Lack of

22    foundation.         Calls for speculation.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 123 of 530



                                                                Page 123
                                                                            601
1     BY MR. HO:

2            Q.    If you know.

3            A.    That would be speculating.             I don't know.

4            Q.    Did the note state one way or the other

5     whether or not it was prepared in anticipation of

6     litigation?

7            A.    I don't recall that it did.

8            Q.    And did the note state one way or the

9     other whether or not it was requesting legal

10    advice from you?

11           A.    Yes, it did.

12           Q.    And your answer is it was requesting

13    legal advice, the note?

14           A.    Yes.

15
           REDACTED
16                 Did the Department of Justice rely on

17    that note in drafting its request to the Census

18    Bureau to include a citizenship question on the

19    census?

20                 MR. GARDNER:       Objection.       Vague.

21                 THE WITNESS:       The note contained

22    information regarding that issue that was




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 124 of 530



                                                               Page 124

1     considered by the Department of Justice in

2     drafting its request.

3

4

5

6
     REDACTED
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 125 of 530



                                                               Page 125




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 126 of 530



                                                               Page 126

1    REDACTED
2            Q.    This is marked as Exhibit 11.              This is an    802

3     e-mail to you -- from you to Mr. Herren -- Chris

4     Herren, sorry -- dated November 1st, 2017, with a

5     cc to Ben Aguinaga, correct?

6            A.    That is correct.

7            Q.    Chris Herren is the chief of the voting

8     section, correct?

9            A.    Yes.    And a great lawyer.

10           Q.    The subject line of your e-mail is,

11    Confidential and closehold draft letter, correct?

12           A.    That's correct.

13           Q.    And in your e-mail to Mr. Herren you say

14    that the draft letter is attached, correct?

15           A.    Correct.

16           Q.    Did you write the draft letter that is

17    attached to this e-mail?

18           A.    Yes, I did.

19           Q.    The draft letter that is attached to this

20    e-mail is an early draft of the December 12th

21    letter from the Department of Justice to the

22    Census Bureau requesting a citizenship question on




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 127 of 530



                                                               Page 127
                                                                            802
1     the 2020 census questionnaire, correct?

2            A.    Correct.

3

4

5

6
     REDACTED
7

8

9

10

11

12           Q.    Is it fair to say that you wrote the

13    first draft of the letter from the Department of

14    Justice to the Census Bureau requesting a

15    citizenship question on the 2020 census

16    questionnaire?

17           A.    Yes.

18

19

20

21
     REDACTED
22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 128 of 530



                                                               Page 128

1

2

3

4
     REDACTED
5

6

7            Q.    Did you have any conversations with

8     Mr. Herren about the citizenship question before

9     you sent this letter to him?

10           A.    Yes.

11           Q.    How many conversations did you have with

12    Mr. Herren before you sent the draft of the letter

13    to him?

14           A.    I don't recall exactly.            It would have

15    been a few.

16           Q.    More than one?

17           A.    Yes.

18

19

20

21
      REDACTED
22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 129 of 530



                                                               Page 129

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18                 What do you mean by confidential and

19    closehold?

20           A.    I meant that Mr. Herren should review the

21    letter and this was not for broad dissemination,

22    as it represented a draft.             And I had asked him to




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 130 of 530



                                                               Page 130

1     take a look at it.

2            Q.    When you say confidential and closehold,

3     does that mean that Mr. Herren was not permitted

4     to share the draft letter with anyone?

5            A.    No.    It meant that if he was interested

6     in sharing the draft letter with someone, he could

7     ask me if he was allowed to do that.

8            Q.    So your understanding was that Mr. Herren

9     should ask you before sharing any drafts of the

10    letter with anyone?

11           A.    I believe my understanding was that he

12    should communicate with me if he wanted to share

13    this particular draft with anyone.

14           Q.    Did Mr. Herren ever communicate with you

15    that he wanted to share the draft letter with

16    anyone?

17           A.    I can't recall.

18           Q.    Do you know whether or not Mr. Herren

19    shared this draft letter with anyone?

20           A.    I don't.



     REDACTED
21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 131 of 530



                                                               Page 131

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17           Q.    Did you not want it to become public

18    information that the Department of Justice at this

19    point was drafting a letter to request a

20    citizenship question on the 2020 census

21    questionnaire?

22                 MR. GARDNER:       Objection to form.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 132 of 530



                                                               Page 132

1                  THE WITNESS:       I never want any of our

2     drafts to become public information unless

3     required by legal process because I believe that

4     the Department of Justice should facilitate robust

5     and open conversation and deliberations at all

6     level before a decision is made.

7     BY MR. HO:

8            Q.    I didn't ask if you wanted the draft to

9     not become public.          I just asked if you wanted the

10    fact that the Department of Justice was drafting a

11    letter to request a citizenship question on the

12    2020 census questionnaire, if you wanted that fact

13    to remain non-public at this time.

14           A.    I would have preferred that that fact

15    remain non-public because the final letter hadn't

16    been issued and no final decision had yet been

17    made about it.

18

19

20

21
     REDACTED
22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 133 of 530



                                                               Page 133

1

2

3

4
     REDACTED
5

6

7

8

9            Q.    Did you authorize Mr. Aguinaga to send

10    the draft letter that you had sent to Mr.                   -Herren

11    to forward that to Bethany Pickett?

12           A.    Yes.

13           Q.    Now, at the time, Mr. Aguinaga and

14    Ms. Pickett both worked with you in the front

15    office of the civil rights division, correct?

16           A.    That's correct.

17           Q.    Both of them were political hires rather

18    than career staff, correct?

19           A.    Correct.

20

21

22   REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 134 of 530



                                                               Page 134

1

2

3

4
     REDACTED
5

6

7

8

9            Q.    Both of them graduated from law school in

10    2015 or more recently, correct?

11           A.    Sounds about right.

12

13

14

15
     REDACTED
16

17

18

19

20           Q.    You're not aware of any experience that

21    Mr. Aguinaga or Ms. Pickett had as counsel in

22    Voting Rights Act cases prior to them coming to




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 135 of 530



                                                               Page 135

1     the civil rights division, correct?

2            A.    That's correct.

3            Q.    You're not aware of any experience that

4     either Mr. Aguinaga or Ms. Pickett had assessing

5     the reliability of CVAP data for purposes of VRA

6     enforcement, correct?

7            A.    That's correct.

8

9

10

11
      REDACTED
12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 136 of 530



                                                               Page 136

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21           Q.    Other than Ms. Pickett, Mr. Aguinaga, and

22    Mr. Herren, did you solicit input on the draft




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 137 of 530



                                                               Page 137

1     letter from anyone else within the civil rights

2     division?

3            A.    Not that I can recall.

4            Q.    Other than Ms. Pickett, Mr. Aguinaga, and

5     Mr. Herren, did you receive input on the draft

6     letter from anyone else within the civil rights

7     division?

8            A.    Not that I can recall.

9

10

11

12
     REDACTED
13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 138 of 530



                                                               Page 138

1

2

3

4
      REDACTED
5

6

7

8

9

10

11
                                                                            802
12                 (Gore Deposition Exhibit 14 marked for

13                 identification and attached to the

14                 transcript.)

15    BY MR. HO:

16           Q.    I show you a document that's been marked

17    as Exhibit 14.         It's an e-mail exchange between

18    you, Robert Troester, T-r-o-e-s-t-e-r, and

19    Rachael, spelled R-a-c-h-a-e-l, Tucker.

20                 The top e-mail on the thread is

21    November 30th, 2017.            This was produced to us in

22    discovery.       The electronic version has DOJ 14798




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 139 of 530



                                                               Page 139
                                                                            802
1     on it, although the hard copy doesn't have that

2     Bates number.

3                  It we look at the bottom of this page,

4     the first e-mail on this thread is from you to

5     Ms. Tucker and Mr. Troester on November 27th,

6     2017, correct?

7            A.    That's correct.        Except that he

8     pronounces his last name Troester.

9

10

11

12
      REDACTED
13

14

15

16           Q.    Now, at this time, Ms. Tucker was counsel

17    in the front office of the attorney general,

18    correct?

19           A.    That's correct.

20           Q.    And Mr. Troester was associate deputy

21    attorney general, correct?

22           A.    That's my understanding, yes.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 140 of 530



                                                               Page 140

1            Q.    Okay.     Now, neither Ms. Tucker nor

2     Ms. [sic] Troester, as far as you're aware, had

3     any experience as counsel in Voting Rights Act

4     cases, correct?

5            A.    Mr. Troester -- yes.          That's correct.

6            Q.    What about Ms. Tucker?

7            A.    Also correct.        You called him

8     Ms. Troester, so -- sorry.

9            Q.    Thank you.

10           A.    But, yes, I was not aware that either had

11    any enforcement responsibility or experience with

12    respect to the Voting Rights Act.

13           Q.    And as far as you're aware, neither of

14    them had any experience assessing the reliability

15    of CVAP data used in Voting Rights Act litigation,

16    correct?

17           A.    Correct.

18           Q.    Ms. Tucker and Mr. Troester were both

19    political appointees in the Department of Justice

20    at this time, correct?

21           A.    That's correct for Ms. Tucker.              I believe

22    Mr. Troester was a career employee on detail to




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 141 of 530



                                                               Page 141

1     the office of deputy attorney general and had

2     served a long career in the Department of Justice

3     as an assistant United States attorney, and maybe

4     even more than once as the acting United States

5     attorney in his home state of Oklahoma.

6            Q.    In your e-mail to them on November 27th,

7     you wrote, "Attached please find the near final

8     draft of the letter to census on the citizenship

9     issue we discussed a couple of weeks ago."

10                 So you had discussed the citizenship

11    issue with Ms. Tucker and Mr. Troester a few weeks

12    before the date of this e-mail, November 27th,

13    2017, correct?

14           A.    Correct.

15

16

17

18
      REDACTED
19

20

21

22                 At the time, Ms. Tucker was responsible
                                                                            Non-
                                                                            Responsive




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 142 of 530



                                                               Page 142

1     for the civil rights division portfolio in the

2     Office of Attorney General and Mr. Troester was

3     responsible for the civil rights division

4     portfolio in the Office of the Deputy Attorney

5     General.      So I had many conversations with them

6     over time about issues related to the civil rights

7     division.

8

9

10
      REDACTED
11           Q.    So fair to say that on November 27th,

12    2017, a decision had already been made to request

13    a citizenship question on the census?

14           A.    No, I don't think that's fair to say.

15           Q.    Okay.     Ms. Tucker and Mr. Troester both

16    offered you edits to the letter, correct?

17           A.    I believe that's correct.

18

19

20

21
      REDACTED
22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 143 of 530



                                                               Page 143

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 144 of 530



                                                               Page 144

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 145 of 530



                                                               Page 145

1                  (Gore Deposition Exhibit 16 marked for                   802

2                  identification and attached to the

3                  transcript.)

4     BY MR. HO:

5            Q.    Exhibit 16 is what I'm handing to you

6     now.     Another e-mail chain between you and

7     Mr. Gary.       The top e-mail on the thread is dated

8     December 8th, 2017.          The subject line of this is,

9     Request for citizenship information.December 8

10    red-line edits, 002.           Is that right?

11           A.    Appears to be right, yeah.

12

13

14

15
     REDACTED
16

17

18

19

20

21

22




             REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 146 of 530



                                                               Page 146

1

2

3

4
     REDACTED
5

6

7            Q.    Is there anyone that you can think of who

8     was giving you edits in the last few days before

9     this letter was sent from any of those offices

10    other than Ms. Tucker and Mr. Troester?

11           A.    Not that I can specifically recall.

12

13

14

15
     REDACTED
16

17

18

19

20

21

22           Q.    You write, "With these changes, we are                   802




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 147 of 530



                                                               Page 147

1     authorized to send.          Sending on Monday is fine."              802

2                  Did I read that correctly?

3            A.    That's correct.

4

5

6

7
      REDACTED
8

9

10

11

12

13

14

15

16

17

18

19

20

21           Q.    When you say, "With these changes we are

22    authorized to send," on December 8th, 2017, when




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 148 of 530



                                                               Page 148

1     you wrote that, a decision had been made as of

2     December 8th, 2017, to send the citizenship

3     question -- the request for the citizenship

4     question as long as it had these changes, correct?

5

6

7

8
     REDACTED
9            Q.    So as soon as you made those changes to

10    that letter, you had authorization to send that

11    letter, correct?

12           A.    I believe we might have had authorization

13    to send, but it would have been my practice to

14    check in one last time before the letter was sent.

15           Q.    Okay.     You didn't have reason to believe

16    that you weren't authorized to send the letter

17    once you had made those changes as of

18    December 8th, 2017, right, Mr. Gore?

19           A.    I don't recall what I thought or didn't

20    think on December 8th of 2017.

21           Q.    Okay.     You didn't say in this e-mail to

22    Mr. Gary that you were going to check in again




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 149 of 530



                                                               Page 149

1     after you made these changes, did you?

2                  MR. GARDNER:       Objection.

3     Mischaracterizes the document.

4                  THE WITNESS:       I did not use those words

5     in that e-mail.

6    REDACTED
7            Q.    You didn't tell Mr. Gary in this e-mail

8     that, after these changes were made, you would

9     have to check in with leadership one more time

10    before sending it, right?

11           A.    Again, I did not use those words in that
                                                         Non-
                                                         Responsive;
12    e-mail, but that's standard practice, certainly my 602

13    standard practice, and I believe the standard

14    practice of others at the Department of Justice.

15           Q.    You sent this e-mail on Friday,

16    December 8th, which means Monday would have been

17    Monday, December 11th, correct?

18           A.    That's correct.

19

20

21

22
      REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 150 of 530



                                                               Page 150

1

2

3
     REDACTED
4            Q.    So just so I understand the process here,

5     you had -- you first had communications about the

6     issue of a citizenship question sometime around

7     Labor Day of 2017, correct?

8            A.    Give or take, yes, that's correct.

9            Q.    You drafted the initial draft of the

10    letter to request the citizenship question

11    sometime around the end of October or early

12    November of 2017, correct?

13           A.    Correct.

14           Q.    The conversations to add the citizenship

15    question with the Department of Commerce were not

16    initiated by the civil rights division, correct?

17           A.    Correct.

18           Q.    And they were not initiated by the

19    Department of Justice, correct?

20           A.    That's my working understanding.

21

22   REDACTED

            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 151 of 530



                                                               Page 151

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21           Q.    Okay.     Around November 1st of 2017, the

22    only career staff in the civil rights division




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 152 of 530



                                                                Page 152

1     from whom you received input on the letter was

2     from Mr. Herren, correct?

3            A.    That's correct.

4          REDACTED
5     of 2017 when you had drafted the initial draft of

6     that letter, Mr. Herren gave you some edits,

7     correct?

8            A.    That's correct.

9

10

11

12
      REDACTED
             Q.    So you have no recollection of receiving

13    input from career civil rights division staff on

14    the letter requesting a citizenship question other

15    than that one occasion in early November around

16    the time of the first draft from Mr. Herren,

17    correct?

18           A.    I believe that's correct.            Yeah.

19           Q.    You continued to revise the letter after

20    early November of 2017 with input from different

21    people.      But after that first round of edits from

22    Mr. Herren, you received no subsequent edits from




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 153 of 530



                                                               Page 153

1     people who were career staff in the civil rights

2     division, correct?

3                  MR. GARDNER:       Objection.       Compound.

4                  THE WITNESS:       To the extent I understand

5     your question, I believe that's correct.

6     BY MR. HO:

7            Q.    During this period when you were revising

8     the letter to request a citizenship question, you

9     had multiple conversations with legal staff at the

10    Department of Commerce, correct?

11           A.    Yes.

12           Q.    And the edits that you were receiving to

13    the letter from other DOJ personnel included

14    political appointees in the front office of the

15    Department of Justice and in the front office of

16    the civil rights division, correct?

17           A.    I -- certainly that's correct with

18    respect to the leadership offices at the

19    Department of Justice.            I can't remember if I was

20    receiving edits from the front office of the civil

21    rights division at that time after receiving the

22    edits from Ms. Pickett.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 154 of 530



                                                               Page 154

1            Q.    Who made the final decision to send the

2     letter requesting the citizenship question be

3     added to the 2020 census questionnaire?

4            A.    I'm not sure I know.          And I can't recall

5     who communicated the final decision to me.

6

7

8

9
      REDACTED
10

11           Q.    Who gave the final signoff to put that

12    letter in the mail?

13                 MR. GARDNER:       Objection.       Asked and

14    answered.

15                 THE WITNESS:       I don't recall who gave the

16    final signoff.

17    BY MR. HO:

18           Q.    Was it you?

19           A.    No, I don't believe I would have given

20    the final signoff.          But maybe.       I guess it depends

21    on what you're asking.            Like, who told Art Gary he

22    could press "send" on the e-mail?                I don't




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 155 of 530



                                                               Page 155

1     understand your question.

2            Q.    Yes, that's my question.

3            A.    I don't know.

4            Q.    You don't know whether or not you did?

5            A.    I don't recall whether it was me or

6     somebody else.

7            Q.    All right.

8            A.    It's possible it could have been me.

9

10

11

12
     REDACTED
13           Q.    I'm going to show you what's been marked

14    as Exhibit 17.         This is a document in the

15    administrative record, the first page of which has

16    the number 000663.          This is a letter stamped

17    December 12th, 2017, from Arthur Gary at the

18    Department of Justice addressed to Ron Jarmin at

19    the Census Bureau, correct?

20           A.    Yes.    It appears to be.




      REDACTED
21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 156 of 530



                                                               Page 156

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 157 of 530



                                                               Page 157

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 158 of 530



                                                               Page 158




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12            Q.   And on either Monday, December 11th or

13    Tuesday, December 12th, when you checked in with

14    them, did either Ms. Tucker or Mr. Troester give

15    you authorization to send the letter out?

16                 MR. GARDNER:       Objection.       Compound.

17                 THE WITNESS:       I believe one of them must

18    have, because the letter went out around that

19    time.

20   REDACTED
21            Q.   So -- but your best memory is that you

22    received final authorization to send the letter




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 159 of 530



                                                               Page 159

1     from either Ms. Tucker or Mr. Troester, correct?

2            A.    Correct.

3

4

5

6
     REDACTED
7

8

9

10

11

12

13

14

15

16

17

18           Q.    You said that you -- you testified that

19    you had spoken with either Ms. Tucker or

20    Mr. Troester on either Monday or Tuesday, December

21    11th or December 12th.

22                 So it was when you had a conversation




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 160 of 530



                                                                Page 160

1     with them, with one of them, on either the 11th or

2     the 12th, that you received final authorization

3     for the letter to go out, correct?

4            A.    I believe that's correct.

5            Q.    So one of them, either Ms. Tucker or

6     Mr. Troester, gave final authorization to send the

7     letter, and it was either on December 11th or on

8     December 12th, correct?

9            A.    I would say that one of them communicated

10    final authorization on one of those dates, and I

11    imagine it was the 12th, since that's the date the

12    letter went out.

13           Q.    If one of them, as you say, communicated

14    final authorization, where did that final

15    authorization come from?

16                 MR. GARDNER:       Objection.       Vague.

17                 THE WITNESS:       I believe it would have

18    come from the attorney general.

19

20

21

22
     REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 161 of 530



                                                               Page 161

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13           Q.    So the first -- reading the first page

14    doesn't refresh your recollection as to whether or

15    not this is the letter?

16           A.    It appears to be the letter.

17           Q.    Okay.     The letter signed by Mr. Gary

18    represents the Department of Justice's final

19    decision and statement of position with respect to

20    the issue of the citizenship question on the

21    census, correct?

22           A.    Yes.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 162 of 530



                                                               Page 162

1            Q.    And this letter represents the views of

2     the Department of Justice, connect?

3            A.    Correct.

4

5

6

7
      REDACTED
8

9

10

11

12

13

14

15

16

17

18

19    BY MR. HO:

20           Q.    Mr. Gore, can you look at what we marked                      802

21    earlier as Exhibit 12 -- I'm sorry, Exhibit 2.                        It

22    was your testimony in Congress.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 163 of 530



                                                               Page 163
                                                                            802
1            A.    Uh-huh.

2            Q.    Please turn to page 23.

3            A.    Sure.

4            Q.    Sorry.     I think I meant page 24.            Oh, no,

5     no.    I'm sorry.       I had it right.         Page 23.

6                  The fourth paragraph down here, there's a

7     question from Member Lynch:              "This is Attorney

8     General Sessions you're talking about."

9                  Your answer is, "It represents the view

10    of the department, so I believe the attorney

11    general agrees with that view.               Yes."

12                 That was your testimony in Congress,

13    correct?

14           A.    Yes.

15           Q.    And you gave truthful testimony that day,

16    correct?

17           A.    I did.

18

19

20

21
     REDACTED
22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 164 of 530



                                                               Page 164

1

2

3

4
     REDACTED
5            Q.    Are there any -- just to be clear, there

6     are no reasons that you're aware of that the

7     Department of Justice wants a citizenship question

8     on the 2020 census that are not reflected in this

9     letter, correct?

10           A.    That's correct.        I'm aware of no such

11    reasons.

12           Q.    This letter is addressed to Dr. Ron

13    Jarmin, correct?

14           A.    Yes, it is.

15           Q.    And Dr. Jarmin is the acting director of

16    the Census Bureau, correct?

17           A.    That's my understanding.            Yes.

18

19

20

21
     REDACTED
22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 165 of 530



                                                               Page 165

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17           Q.    Who do you think knows more about the

18    accuracy of various forms of CVAP data, Dr. Jarmin

19    or you?

20                 MR. GARDNER:       Objection.       Calls for

21    speculation.        Lack of foundation.

22                 THE WITNESS:       I have no idea.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 166 of 530



                                                               Page 166

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14           Q.    Do you think that you know more about the

15    accuracy of various forms of CVAP data than the

16    professionals at the Census Bureau?

17                 MR. GARDNER:       Objection.       Calls for

18    speculation.        Lack of foundation.

19                 THE WITNESS:       Again, I don't know what

20    the professionals at the Census Bureau know or

21    don't know.

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 167 of 530



                                                               Page 167

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14           Q.    Do you have any background in statistics,

15    Mr. Gore?

16           A.    No.

17           Q.    No graduate degree in survey -- I'm

18    sorry, in anything quantitative?

19           A.    No.

20

21

22    REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 168 of 530



                                                               Page 168

1            Q.    Any experience assessing the statistical

2     validity of survey data?

3            A.    No.

4            Q.    You know that people in the Census Bureau

5     do have a lot of experience assessing the

6     statistical validity of survey data, right?

7            A.    I imagine that there are people in the

8     Census Bureau who have that expertise and

9     experience.        I don't know whether Dr. Jarmin or

10    anyone else in particular does.               And I couldn't

11    identify anyone at the Census Bureau who has that

12    expertise.

13           Q.    But you would expect that there are

14    people in the Census Bureau with expertise in

15    assessing the validity of various forms of survey

16    data, wouldn't you, Mr. Gore?

17           A.    I would certainly hope so.

18           Q.    And you don't have any such expertise,

19    right?

20           A.    That's correct.

21           Q.    Okay.     Prior to this letter, in the                   601

22    entire 53-year history of the Voting Rights Act,




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 169 of 530



                                                               Page 169

1     the Department of Justice had never requested a                       601

2     citizenship question on the decennial census

3     questionnaire that's sent to every household in

4     the United States, correct?

5                  MR. GARDNER:       Objection.       Lack of

6     foundation.

7                  THE WITNESS:       That is correct.         To my

8     knowledge.

9

10

11

12
     REDACTED
13

14

15

16

17

18

19

20

21

22                 It's the position of the Department of




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 170 of 530



                                                               Page 170

1     Justice that the decennial census questionnaire is

2     the most appropriate vehicle for collecting CVAP

3     data for purposes of VRA enforcement, correct?

4            A.    Yes.     And -- I think the letter speaks

5     for itself.         But yes, that's the position.

6            Q.    And the letter purports to establish why

7     the decennial census questionnaire is the most

8     appropriate vehicle for collecting CVAP data for

9     purposes of VRA enforcement, correct?

10           A.    Correct.

11           Q.    You testified in Congress that your

12    belief is that the decennial census questionnaire

13    is the most appropriate vehicle for collecting

14    CVAP data for purposes of VRA enforcement,

15    correct?

16           A.    I believe I did.         Yes.

17

18

19

20
      REDACTED
21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 171 of 530



                                                               Page 171

1

2

3

4
     REDACTED
5

6

7

8                  To your understanding, is it accurate to

9     say the from the 1970 through the 2000 censuses,

10    the Census Bureau collected citizenship

11    information through the census long form?

12           A.    That's my understanding.

13           Q.    And the long form was not sent to every

14    household in the United States, correct?

15           A.    That's my understanding.

16           Q.    The long form was sent to a sample of

17    households in the United States, correct?

18           A.    That appears to be correct.

19

20

21

22
     REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 172 of 530



                                                               Page 172

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 173 of 530



                                                               Page 173

1

2     REDACTED
3            Q.    So you agree with me that, if you take a

4     survey sample and you try to derive generalizable

5     data from that survey sample, that that

6     generalized data would be a statistical estimate,

7     correct?

8            A.    Sure.

9

10

11

12
     REDACTED
13

14

15

16

17

18

19

20

21

22           Q.    My question was, you understand that




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 174 of 530



                                                               Page 174

1     citizenship data derived from the long form would

2     be a statistical estimate, correct?

3            A.    I believe that to be correct.

4

5

6

7
     REDACTED
8

9

10

11

12

13

14           Q.    Okay.     So for years, the Department of

15    Justice relied on citizenship data collected

16    through the census long form for purposes of VRA

17    enforcement, correct?

18           A.    That's my understanding.            Yes.

19           Q.    And after the long form was discontinued,

20    the Department of Justice began relying on

21    citizenship data collected through the ACS for

22    purposes of VRA enforcement, correct?




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 175 of 530



                                                               Page 175

1            A.    Correct.

2            Q.    And -- so it would be accurate to say

3     that even when there was a citizenship question on

4     the census long form, the Department of Justice,

5     when it was using citizenship data for purposes of

6     VRA enforcement, it was using data that were

7     statistical estimates based on a sample, correct?

8            A.    I believe that's correct, if I follow

9     your question.
                                                                            601
10           Q.    So it's accurate to say that the

11    Department of Justice, for as long as it's been

12    enforcing the Voting Rights Act, when it's needed

13    citizenship data, it has always relied on

14    statistical estimates rather than hard count data,

15    correct?

16                 MR. GARDNER:       Objection.       Lack of

17    foundation.

18                 THE WITNESS:       To the best of my

19    knowledge, I think that's correct.

20    BY MR. HO:

21           Q.    You're not aware of any period of time in

22    which the Department of Justice had access to hard




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 176 of 530



                                                               Page 176

1     count citizenship data for purposes of VRA

2     enforcement, are you, Mr. Gore?

3            A.    I'm not aware of that, no.

4

5

6

7
     REDACTED
8            Q.    And you're aware that the Census Bureau

9     produces different estimates based on the ACS in

10    the form of one-year ACS estimates and five-year

11    ACS estimates, right, Mr. Gore?

12           A.    That's correct.        I think they have

13    three-year ACS estimates as well.

14

15

16

17
      REDACTED
18

19

20

21           Q.    One-year ACS estimates are statistical

22    estimates based on a single year of ACS survey




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 177 of 530



                                                               Page 177

1     responses, correct?

2            A.    That's my understanding.

3            Q.    And five-year ACS estimates are

4     statistical estimates that are based on ACS

5     responses that are aggregated from a consecutive

6     five-year period, correct?

7            A.    It's my understanding.             Yes.

8            Q.    As of the date of the Gary letter, you

9     understood the difference between one-year and

10    five-year ACS estimates, right?

11           A.    Yes.



      REDACTED
12

13

14                 The Census Bureau intends that ACS

15    one-year estimates be used for areas with a

16    population larger than 65,000, right?

17           A.    I think that's right.

18

19

20
      REDACTED
21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 178 of 530



                                                               Page 178

1                  (Gore Deposition Exhibit 18 marked for

2                  identification and attached to the

3                  transcript.)

4     BY MR. HO:

5            Q.    It's a screenshot from the Census Bureau

6     website entitled, American Community Survey (ACS):

7     When to use one-year, three-year, or five-year

8     estimates.

9                  Do you see this table titled,

10    Distinguishing features of ACS one-year, one-year

11    supplemental, three-year, and five-year estimates,

12    Mr. Gore?

13           A.    I do, yes.

14           Q.    And the far left-hand column has

15    information about one-year estimates, correct?

16           A.    Correct.

17           Q.    And do you see in the third row of that

18    table, second depending on whether you include the

19    header, that the Census Bureau states that

20    one-year estimates are data for areas with

21    populations of 65,000-plus?

22           A.    Yes, I see that.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 179 of 530



                                                               Page 179

1            Q.    So that comports with your understanding,

2     right, that one-year ACS estimates are intended

3     for use only in areas with a population larger

4     than 65,000, correct?

5            A.    Yes, that's correct.

6            Q.    And did you understand that one-year ACS

7     estimates were intended for use in areas with a

8     population over 65,000 as of the date of the Gary

9     letter?

10           A.    Yes.

11           Q.    The far right-hand column of the table

12    has information on five-year ACS estimates.                    Do

13    you see that?

14           A.    Yes, I do.

15           Q.    And you see where the Census Bureau

16    indicates that five-year ACS estimates have the

17    largest sample size of different ACS estimates?

18           A.    I do see that on this chart.              Yes.

19           Q.    You don't have any reason to doubt that,

20    right?

21           A.    No.

22           Q.    Okay.     And you see where on the chart it




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 180 of 530



                                                               Page 180

1     states -- the Census Bureau states that five-year

2     ACS estimates are data for all areas, correct?

3            A.    Yeah, I do see that.

4            Q.    As of the date of the Gary letter on

5     December 12th, 2017, were you aware that the

6     Census Bureau considers five-year ACS estimates to

7     be usable data for all geographic areas regardless

8     of population size?

9            A.    Yes.

10

11

12

13
      REDACTED
14

15                 In the sentence when the letter refers to

16    "such purposes," that means for purposes of VRA

17    enforcement, correct?

18           A.    It refers to that and other purposes.

19           Q.    Okay.     What other purposes?

20           A.    It also refers to use by state and local

21    jurisdictions in drawing our redistricting plans.

22           Q.    Redistricting plans for purposes of




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 181 of 530



                                                               Page 181

1     compliance with the Voting Rights Act, correct?

2            A.    Yes, with the Voting Rights Act, and with

3     other federal and state law requirements.

4            Q.    Why would you need ACS citizenship data

5     to draw districts to comply with other federal and

6     state legal requirements other than Section 2 of

7     the Voting Rights Act?

8            A.    Section 2 would be predominant.               I don't

9     know every state law requirement that might be

10    implicated by that.          There might be state law

11    requirements that require a reference to

12    citizenship data.          Currently, to my knowledge,

13    every state in the union uses total population to

14    achieve compliance with the equal protection

15    clause's one-person/one-vote mandate.                  But I

16    believe that in the past there have been

17    jurisdictions that have used other measures.                    And

18    whether a jurisdiction might choose to use that

19    measure, I don't know -- measure of citizenship as

20    opposed to something else.

21

22
      REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 182 of 530



                                                               Page 182

1

2

3

4
     REDACTED
5

6

7                  When the letter says that ACS data does

8     not yield ideal data for such purposes, the

9     predominant purpose that you're referring to there

10    for which the ACS is not ideal is Section 2

11    compliance, correct?

12           A.    I think the predominant purpose to which

13    the letter is referring is Section 2 compliance.

14    That's correct.

15           Q.    Okay.     After the letter has that

16    statement, there are four bullet points, correct?

17           A.    That is correct.

18

19

20

21
      REDACTED
22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 183 of 530



                                                               Page 183

1

2

3

4
     REDACTED
5

6

7

8

9

10

11           Q.    Okay.     So tell me if I have this right.

12    The point that's being expressed in this bullet is

13    that citizenship data from the ACS is not ideal

14    for purposes of Section 2 compliance and

15    enforcement because ACS citizenship data is a

16    different data set that's separate and apart from

17    the total population data derived from the

18    decennial census; is that right?

19           A.    I believe the point speaks for itself,

20    and I think the way you've described it is more or

21    less correct.

22           Q.    Okay.     Any ways in which the way I just




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 184 of 530



                                                               Page 184

1     described it strike you as incorrect?

2            A.    Not as I sit here right now, no.

3

4

5

6
     REDACTED
7

8

9

10

11

12

13           Q.    Now, how does the fact that the decennial

14    enumeration data is in one data set, the PL data

15    file, whereas the ACS citizenship data is in a

16    different data set, the CVAP table -- how does the

17    fact that they're in two different data sets

18    render the ACS not ideal data for purposes of

19    Section 2 enforcement?

20           A.    Particularly for a map drawer, if -- a                   601, 602,
                                                                            802, Improper
21    map drawer drawing a map in Maptitude or some                         Expert
                                                                            Testimony
22    other software needs to have both of these forms                      under 702




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 185 of 530



                                                               Page 185

1     of information in order to draw districts that

2     comply with the 14th Amendment and with Section 2.

3     And map drawers currently have to go to two

4     different data sets and try to match up those data

5     sets in geography and specificity to the block

6     level in order to perform that function.

7                  If all of the data were available in the

8     PL94-171 data set, they wouldn't have to do that.

9     And experts engaged in redistricting litigation,

10    including analyzing alleged violations of

11    Section 2 and proposed remedial plans for proven

12    violations of Section 2, could use a single

13    data set to draw maps and otherwise to analyze

14    Section 2 claims.
                                                                            601
15           Q.    If the Census Bureau could produce

16    citizenship data as part of the PL data file

17    without including a citizenship question on the

18    census, would that resolve the concern that's

19    expressed in this bullet point?

20                 MR. GARDNER:       Objection.       Calls for a

21    hypothetical.

22                 THE WITNESS:       Yeah, again, that's




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 186 of 530



                                                               Page 186

1     hypothetical.        I don't know they can do that                    601

2     either as a matter of law or technical capacity.

3     And I think -- so I don't know the answer to that

4     question.

5

6

7

8
     REDACTED
9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 187 of 530



                                                               Page 187




     REDACTED
1

2

3

4

5

6

7             Q.   You don't know whether or not you'd be

8     interested in a proposal from the Census Bureau to

9     give you CVAP data as part of the PL data file

10    without including a citizenship question on the

11    census?

12                 MR. GARDNER:       Same objection.

13                 THE WITNESS:       Again, you're asking me a

14    hypothetical without fleshing out all the facts

15    and circumstances, so I can't tell you how anyone,

16    the department or anyone else, would respond to

17    that.

18

19

20

21
     REDACTED
22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 188 of 530



                                                               Page 188

1

2

3

4
     REDACTED
5

6

7

8

9            Q.    Okay.     So you're not aware of any time

10    where the Department of Justice, in enforcing the

11    Voting Rights Act, had a single data set which had

12    total population data and citizenship data in it,

13    right, Mr. Gore?

14           A.    I'm not aware one way or the other.

15

16

17

18
      REDACTED
19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 189 of 530



                                                               Page 189

1            Q.    But you're not saying that -- this letter

2     is not saying that there was a prior point in time

3     in which the Department of Justice had both total

4     population and citizenship data in a single data

5     set, correct?

6            A.    I think the letter speaks for itself, and

7     this particular bullet doesn't say that.

8

9

10

11
     REDACTED
12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 190 of 530



                                                               Page 190

1

2

3

4
     REDACTED
5

6

7

8

9

10

11           Q.    So the cases that DOJ has filed, you're

12    not aware of any of those cases being unsuccessful

13    because citizenship data and total population data

14    were in two different data sets, correct?

15           A.    That's correct.        Again, we're not talking

16    about cases that weren't filed.               And, obviously,

17    any case that was filed was a case that the

18    Department of Justice believed it could win.

19           Q.    Okay.     You're not aware of any case filed

20    by any plaintiff anywhere under the Voting Rights

21    Act where the claim failed because of the fact

22    that total population data and citizenship data




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 191 of 530



                                                               Page 191

1     were in two different data sets, correct?

2            A.    Again, that's correct with respect to

3     cases that were actually filed.               And we're not

4     talking about cases that weren't filed.

5            Q.    You're not aware of a case -- and I'm not

6     even going to talk about the Department of

7     Justice -- where people have talked about filing a

8     case publicly, but said, you know what, we're just

9     not going to file this case because population

10    data and citizenship data, they're in two

11    different data sets, right?

12                 MR. GARDNER:       Objection to form.

13                 THE WITNESS:       I believe that's right, as

14    I understand your question.

15

16

17

18
     REDACTED
19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 192 of 530



                                                               Page 192




      REDACTED
1

2

3

4

5

6            Q.    The point that's being expressed --

7     correct me if I'm wrong -- in this bullet is that

8     citizenship data from the ACS is not ideal for VRA

9     enforcement purposes because ACS citizenship data

10    purportedly does not align in time with the

11    decennial census data, correct?

12           A.    That's correct.

13

14

15

16
     REDACTED
17

18           Q.    What does the department mean?

19           A.    I believe what the department means is --

20    it dovetails with the conversation we had just a

21    moment ago about what the ACS data are.

22                 So the ACS data are -- at least for the




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 193 of 530



                                                               Page 193

1     five-year estimates, are rolling.                So they

2     represent some estimate over five consecutive

3     years.     And the one-year estimate is a snapshot of

4     one single year.

5                  Now, the citizenship data from the

6     decennial census is a recording of data at that
                                                                            602,
7     point in time, and the ACS data doesn't always                        Improper
                                                                            Expert
8     align with that particular point in time.                   So you    Testimony
                                                                            under 702
9     may be measuring citizenship data from, if you're

10    using a five-year estimate, four or five years

11    before the census or four or five years after the

12    census.      And jurisdictions use the total

13    population data in the census, and courts use that

14    as well, throughout the entire decade.

15

16

17

18
     REDACTED
19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 194 of 530



                                                               Page 194

1

2

3

4
     REDACTED
5

6            Q.    Are you aware of a filed case by the

7     Department of Justice under the Voting Rights Act

8     where the department was unable to succeed on a

9     VRA claim because of the fact that ACS citizenship

10    data does not align in time with the decennial

11    census data?

12           A.    I am not aware of any such filed case.

13           Q.    Okay.     Are you aware of any case filed by

14    any plaintiff anywhere where the court found

15    that -- against the plaintiffs because the ACS

16    data does not align in time with the decennial

17    census?

18           A.    I am not aware of any such filed case.

19           Q.    Are you aware of any plaintiff ever

20    declining to file a case because ACS data -- and

21    I'm not talking about the department, not filed

22    cases, because I understand that that's




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 195 of 530



                                                               Page 195

1     privileged.

2                  But just based on your knowledge as

3     someone who's knowledgeable about the Voting

4     Rights Act, are you aware of any case where any

5     plaintiff outside of DOJ did not bring a case

6     under Section 2 of the Voting Rights Act because

7     ACS data does not align in time with the decennial

8     census?

9            A.    I'm not aware of that, and certainly not

10    aware of it from any public information.

11

12

13

14
      REDACTED
15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 196 of 530



                                                               Page 196




        REDACTED
1

2

3

4                  Okay.     When the letter says, "margin of

5     error," what do you understand that to mean?

6            A.    Because the ACS estimates are estimates,

7     and not a hard count, there's an associated margin

8     in which -- that the Census Bureau assigns a

9     value, usually a percentage, that the Census

10    Bureau assigns to convey that, from a matter of

11    statistics, it has confidence that the true result

12    is somewhere within that range.               And that's

13    referred to as the margin of error.

14

15

16

17
      REDACTED
18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 197 of 530



                                                               Page 197

1

2

3

4
     REDACTED
5            Q.    And you'd agree with me that estimates

6     with a smaller margin of error are more precise

7     than an estimate with a bigger margin of error,

8     right?

9            A.    Yes.

10           Q.    Now, the point that's being expressed in

11    this bullet is that citizenship data from the ACS

12    is not ideal for purposes of VRA enforcement

13    because ACS citizenship data has a margin of error

14    that increases as you get to smaller and smaller

15    geographic units, correct?

16           A.    That's correct.

17           Q.    Okay.     And the letter contrasts those ACS

18    estimates with those margins of error with

19    decennial census data, which are a full count of

20    the population, right?

21           A.    That's correct.

22           Q.    You're aware that decennial census data




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 198 of 530



                                                               Page 198

1     that's published at the block level also has a

2     margin of error associated with it; it's just not

3     published by the Census Bureau, right?

4            A.    I'm aware of that.          Yes.

5

6

7

8
      REDACTED
9

10

11

12           Q.    But as of the date of the Gary letter,

13    you knew that even what is referred to in the Gary

14    letter as full count data has margins of error

15    associated with it, too, correct?

16           A.    Yes.

17           Q.    Okay.     The Gary letter doesn't mention

18    that full count data from the decennial census has

19    margins of error, does it?

20           A.    It doesn't appear to, no.

21

22
     REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 199 of 530



                                                               Page 199

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 200 of 530



                                                               Page 200

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14           Q.    Okay.     So let's try that again.            The ACS

15    data are described in this bullet as having a

16    margin of error, correct?

17           A.    That's correct.

18           Q.    And the letter reads, "By contrast,

19    decennial census data is a full count of the

20    population," correct?

21           A.    That's correct.

22           Q.    And the bullet does not mention that




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 201 of 530



                                                               Page 201

1     decennial census data have margins of error

2     associated with them, correct?

3            A.    That's correct, as I've already

4     testified.

5            Q.    Okay.     Now, when citizenship data was

6     derived from the long form questionnaire, that was

7     data that also had a margin of error associated

8     with it, correct?

9            A.    I would imagine that's correct.

10           Q.    Okay.     So you'd agree that, as far as you

11    know, the Department of Justice, when it's relied

12    on citizenship data, that citizenship data has

13    always had a margin of error associated with it,

14    correct?

15           A.    That's my understanding.

16

17

18

19
      REDACTED
20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 202 of 530



                                                               Page 202

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13           Q.    And the letter doesn't mention the fact

14    that citizenship data collected from the long form

15    questionnaire and reported from the long form

16    questionnaire were, like the ACS, also statistical

17    estimates that had margins of error, correct?

18           A.    I think that's correct with respect to

19    reported from the long form questionnaire.                   I

20    don't know if that's correct with respect to

21    collected by the long form questionnaire because I

22    don't know if the Census Bureau engaged in




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 203 of 530



                                                               Page 203

1     statistical estimates when it was actually

2     collecting the responses to the long form

3     questionnaire.

4            Q.    Thank you.

5                  The letter doesn't mention that the

6     Department of Justice has always relied on

7     statistical estimates of citizenship with margins

8     of error for purposes of VRA enforcement, does it?

9            A.    I believe that's correct.            Again, the

10    letter speaks for itself.

11           Q.    Okay.     You're not aware of a single filed

12    case by the Department of Justice where the

13    Department of Justice was unable to succeed on a

14    VRA claim because of the fact that the CVAP data

15    on which DOJ was relying was a statistical

16    estimate with a margin of error that increases as

17    the geographic area decreases, correct?

18           A.    I am not aware of any such filed case.

19           Q.    You're not aware of any case where a

20    plaintiff was unable to succeed on a VRA claim

21    because of the fact the five-year ACS citizenship

22    data have a margin of error associated with them,




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 204 of 530



                                                               Page 204

1     correct?

2            A.    Five-year estimates?          That's correct.

3

4

5

6
      REDACTED     You're not aware of any case where

7     plaintiffs declined to bring a VRA claim because

8     ACS data are statistical estimates with a margin

9     of error, correct?

10           A.    That is correct.         I am aware of one case

11    in which a court held that the one-year ACS

12    estimate, because of its associated margin of

13    error, was insufficiently reliable to allow the

14    plaintiff in that case to proceed with a Section 2

15    claim.

16           Q.    Right.     That's the Benavidez case, right?

17           A.    That is correct.

18

19

20

21
     REDACTED
22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 205 of 530



                                                               Page 205

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 206 of 530



                                                               Page 206




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15                 THE WITNESS:       The position of the                   Non-
                                                                            Responsive
16    Department of Justice is that we want to have the

17    most complete, accurate, reliable data we can

18    possibly have.

19                 We have the ACS data.           We have been

20    bringing cases using the ACS data.                We believe

21    that having a hard count citizenship data from the

22    census questionnaire would give us another




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 207 of 530



                                                               Page 207

1     data point that we could use to identify

2     jurisdictions for potential Section 2

3     investigations and enforcement.

4                  I don't believe it's disputed by anybody

5     that a litigant, any plaintiff, the Department of

6     Justice or a private plaintiff, needs block-level

7     data in order to bring Section 2 redistricting

8     claims -- now, whether that's derived from the ACS

9     or from some other source -- because when

10    jurisdictions draw districts to achieve equal

11    population, they use block-level data.

12

13

14

15
     REDACTED
16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 208 of 530



                                                               Page 208

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 209 of 530



                                                               Page 209

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21           Q.    Right.     So let's take this block of five              601

22    people.      Right?     If the block group that this was




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 210 of 530



                                                               Page 210

1     in, the ACS reported 60 percent of the people in                      601

2     that block group are citizens, what you would do

3     right now is you take that 60 percent number and

4     then you apply it to the individual blocks.                    So

5     you would look at this group of five and you'd

6     say, well, our estimate is three of those five

7     people are citizens, correct?

8                  MR. GARDNER:       Objection.       Form.

9     Objection.       Hypothetical.

10                 THE WITNESS:       That would be one way to

11    estimate census block citizenship data from an ACS

12    estimate at the block group level.

13    BY MR. HO:

14           Q.    And what the Department of Justice is

15    saying is that we have these estimates, but we'd

16    also like a hard count, because if we had the

17    decennial census questionnaire out there and had

18    the citizenship question posed, we would know with

19    a hard count instead of an estimate -- instead of

20    only an estimate -- how many of those five people

21    are, in fact, citizens, correct?

22                 MR. GARDNER:       Objection.       Form.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 211 of 530



                                                               Page 211

1                  THE WITNESS:       That's more or less

2     correct.      I believe we want to have the best, most

3     accurate and most complete data we can possibly

4     have.

5

6

7

8
     REDACTED
9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 212 of 530



                                                               Page 212

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 213 of 530



                                                               Page 213




      REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17           Q.    Okay.     Your expectation is that when you

18    requested a citizenship question on the census

19    questionnaire, that the Census Bureau was going to

20    include it, collect that information, and give it

21    to the Department of Justice on a block-by-block

22    level, correct?




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 214 of 530



                                                               Page 214

1            A.    Yes.

2

3

4

5
     REDACTED
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 215 of 530



                                                               Page 215

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15           Q.    Okay.     What's your understanding of what

16    the Census Bureau is going to give you for this

17    census block of one person in terms of CVAP data

18    when the citizenship question is included on the

19    census?

20                 MR. GARDNER:       Objection.       Calls for a

21    hypothetical.

22                 THE WITNESS:       I have no understanding of




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 216 of 530



                                                               Page 216

1     what the Census Bureau is going to do or what data

2     it's going to provide us in the future related to

3     this request.

4     BY MR. HO:

5            Q.    You don't know one way or the other, is

6     what you're saying, whether or not, when the

7     Census Bureau gives you block-by-block CVAP data

8     derived from responses to the census

9     questionnaire, whether or not, with respect to a

10    block that has one person on it, that that

11    individual block-level CVAP data is going to

12    reflect that person's response to the citizenship

13    question on the census, correct?

14                 MR. GARDNER:       Objection.       Form.

15    Objection.       Hypothetical.

16                 THE WITNESS:       Again, that's hypothetical.

17    What I'm telling you is I don't know how the

18    Census Bureau planned to report the data that

19    we've requested.

20

21

22
     REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 217 of 530



                                                               Page 217

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13                 You want block-by-block data from the

14    Census Bureau.         That's what you've requested,

15    correct?

16           A.    That is correct.

17

18

19

20
      REDACTED
21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 218 of 530



                                                               Page 218

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 219 of 530



                                                               Page 219

1

2

3

4
     REDACTED
5

6

7                  It's that when the Census Bureau gives                   601

8     you block-by-block citizenship data, as you've

9     requested, based on responses to the citizenship

10    questionnaire, right now, you don't know, if

11    you're looking at a block with one person on it,

12    whether or not that citizenship data that you get

13    from the Census Bureau is going to reflect the

14    response to the citizenship questionnaire,

15    correct?

16                 MR. GARDNER:       Same objections.

17                 THE WITNESS:       Of course I don't know

18    that, because I don't know what the data is going

19    to be.     And I don't know whether the person who

20    completes the census questionnaire is going to

21    complete it fully or something else.                 I have no

22    idea.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 220 of 530



                                                               Page 220

1    REDACTED
2

3            A.    You're asking about something that might

4     happen in the future.           That's a hypothetical.            I

5     don't know.

6            Q.    Well, this is the data that the

7     Department of Justice has requested.                 You've

8     requested that the Census Bureau go block by

9     block and ask --

10           A.    That's correct.

11           Q.    -- people block by block, every member of

12    every household, how many people are citizens and

13    not, correct?

14           A.    That is correct.

15           Q.    And you expect that the CVAP table that

16    you get from the Census Bureau on a block-by-block

17    basis is going to reflect answers to those

18    citizenship questions, correct?

19           A.    That would be my expectation.              Yes.

20

21

22    REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 221 of 530



                                                               Page 221

1

2

3

4
     REDACTED
5

6

7            Q.    Well, Mr. Gore, it's not hypothetical.

8     You understand that there are census blocks with

9     one human on them, correct?

10           A.    I do understand that.           Yes.

11           Q.    Okay.     If the Census Bureau is going to

12    give you CVAP data for that block and tell you

13    whether or not that person is a citizen, you don't

14    know, sitting here today, whether or not that --

15    that data that the Census Bureau is going to give

16    you is going to reflect that person's answer to

17    the citizenship question on the census, correct?

18           A.    I don't know what that data is going to

19    reflect because, again, you're asking me about a

20    hypothetical.

21

22
      REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 222 of 530



                                                               Page 222

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14           Q.    Sure.     Is it your understanding that,

15    when the Census Bureau reports CVAP data block by

16    block after the 2020 census, that, with respect to

17    blocks that have only one person on it, that the

18    CVAP data reported by the Census Bureau will

19    reflect the answer that that person gave to the

20    citizenship question on the census questionnaire?

21                 MR. GARDNER:       Objection.       Form.

22                 THE WITNESS:       My understanding is that




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 223 of 530



                                                               Page 223

1     that would certainly be possible, just like it

2     would reflect information about that person's race

3     that they would have provided on the census

4     questionnaire.

5     BY MR. HO:

6            Q.    Now, you're aware that the Census Bureau                 601

7     intends to use techniques such as synthetic data

8     noise infusion to avoid the disclosure of people's

9     responses to the census questionnaire?

10                 MR. GARDNER:       Objection.       Lack of

11    foundation.

12                 THE WITNESS:       I'm aware that there are

13    some techniques.         I don't know that particular

14    technique.       I'm not familiar with it.

15    BY MR. HO:

16           Q.    So you've never heard the term "synthetic

17    data noise infusion" before?

18           A.    I believe I may have heard it.              I just

19    don't understand it.

20           Q.    You're not aware that synthetic noise

21    infusion is a practice whereby the Census Bureau

22    intends to replace some sensitive information




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 224 of 530



                                                               Page 224

1     about a census respondent with different

2     information based on sample data from a

3     statistical model when it publishes the data?

4            A.    I generally have that understanding.                 I

5     cannot perform that particular data manipulation

6     myself.

7

8

9

10
     REDACTED
11

12

13

14

15

16           Q.    Sure.     You're aware that, because of

17    disclosure avoidance procedures like synthetic

18    noise infusion, which we talked about a second

19    ago, that even with the citizenship question on

20    the 2020 census questionnaire, the CVAP data

21    produced by the Census Bureau at the block level

22    will have error margins associated with it,




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 225 of 530



                                                               Page 225

1     correct?

2            A.    I'm not aware of that because I don't

3     understand the causal relationship between those

4     masking techniques and any margin of error.

5     Moreover, I don't know what techniques the Census

6     Bureau plans to use or how it plans to deploy

7     those with respect to responses to the

8     2020 census.

9

10

11

12
     REDACTED
13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 226 of 530



                                                               Page 226

1            Q.    But you're aware, are you not, that the

2     Census Bureau today does not know whether or not

3     the margins of error associated with the CVAP data

4     that it produces based on responses to the census

5     questionnaire will have margins of error that are

6     larger or smaller than the CVAP data currently

7     used by the Department of Justice?

8                  MR. GARDNER:       Objection.

9     BY MR. HO:

10           Q.    Right?

11                 MR. GARDNER:       Objection.       Lack of

12    foundation.

13                 THE WITNESS:       I am not aware of the

14    Census Bureau's view on that issue.

15    BY MR. HO:

16           Q.    Okay.     So you didn't try to determine,

17    before requesting a citizenship question on the

18    census questionnaire, whether or not CVAP data

19    derived from that citizenship question would, in

20    fact, have smaller margins of error than the CVAP

21    data currently relied on by the Department of

22    Justice, correct?




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 227 of 530



                                                               Page 227

1            A.    Are you asking about me, personally?                 You

2     used the word "you" in your question.                  I just want

3     to understand who you're asking --

4            Q.    The Department of Justice.

5            A.    Ah.    I'm not aware of what the Department

6     of Justice may or may not have done.

7

8

9

10
     REDACTED
11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 228 of 530



                                                               Page 228

1

2

3

4
     REDACTED
5

6

7

8

9

10

11           Q.    You're not aware of any such

12    communications between the Department of Justice

13    and the Census Bureau about whether or not, due to

14    disclosure avoidance techniques, the CVAP data

15    produced from responses to the decennial census

16    questionnaire, would, in fact, have smaller

17    margins of error than the CVAP data currently

18    relied on by the Department of Justice, correct?

19           A.    I don't believe I'm aware of any such

20    communication.

21

22
     REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 229 of 530



                                                               Page 229

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14           Q.    The Gary letter doesn't mention the fact

15    that CVAP data derived from the decennial census

16    would have margins of error due to disclosure

17    avoidance techniques that might even be larger

18    than the margins of error currently associated

19    with ACS CVAP data relied on by the Department of

20    Justice at present, correct?

21           A.    Again, I don't -- I'm not sure I'm

22    following all the chains of that hypothetical, and




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 230 of 530



                                                               Page 230

1     I don't know one way or the other.

2

3

4

5
     REDACTED
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 231 of 530



                                                               Page 231




      REDACTED
1

2

3

4

5             Q.    So here's my question with respect to                       601

6     this bullet.         If the Census Bureau could produce

7     to you full count CVAP data that didn't have

8     sampling margins of error like the ACS CVAP data

9     but -- and could do so without including a

10    citizenship question on the census, that would

11    resolve the concerns expressed in this bullet,

12    correct?

13                  MR. GARDNER:        Objection.        Calls for

14    hypothetical.

15                  THE WITNESS:        That's hypothetical.                I

16    can't answer that.

17    BY MR. HO:

18            Q.    You don't know one way or the other?

19                  MR. GARDNER:        Objection.        Calls for

20    hypothetical.

21                  THE WITNESS:        It's a hypothetical.                I

22    can't answer a hypothetical.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 232 of 530



                                                               Page 232

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20           Q.    Do you remember how we talked about how,

21    when data has smaller margins of error, we'd --

22    you and I agree that that data would be more




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 233 of 530



                                                               Page 233

1     precise than data that has larger margins of

2     error, right?

3            A.    Yes.

4            Q.    Today, do you believe that CVAP data

5     produced from responses to a question about

6     citizenship on the census questionnaire will be

7     more precise than the data that the Department of

8     Justice is currently relying on with respect to

9     CVAP for purposes of VRA enforcement purposes?

10           A.    I'm not sure I have a view on that one

11    way or the other, since I don't know what the

12    margin of error is that the Census Bureau will

13    assign to census responses and, particularly, the

14    citizenship question should it be asked on the

15    2020 census.

16           Q.    So just to clarify, right now you don't

17    know whether or not CVAP data produced from

18    responses to the citizenship question on the

19    census questionnaire will, in fact, be more

20    precise than the CVAP data on which DOJ is

21    currently relying for purposes of VRA enforcement?

22           A.    I believe that's correct.            I don't know




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 234 of 530



                                                               Page 234

1     what the margin of error is that will be assigned

2     to that, to that data.

3

4

5

6
     REDACTED
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22           Q.    Okay.     Correct me if I'm wrong, but the




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 235 of 530



                                                               Page 235

1     point that's being expressed in this bullet is

2     that citizenship data from the ACS is not ideal

3     for purposes of VRA enforcement because ACS

4     citizenship data is published at the block group

5     level and DOJ is required to perform further

6     estimates to generate CVAP data at the census

7     block level, correct?

8            A.    Correct.

9

10

11

12
      REDACTED
13

14           Q.    You're not aware of any time previously

15    where DOJ has had at its disposal CVAP data broken

16    down by race and ethnicity at the census block

17    level, correct?

18           A.    I am not aware of that.

19           Q.    You're not aware of any time previously

20    where DOJ did not have to use an estimated -- an

21    estimation procedure in order to convert CVAP data

22    from the Census Bureau from one geographical level




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 236 of 530



                                                               Page 236

1     into block level data broken down by race or

2     ethnicity, correct?

3            A.    As I understand your question, that's

4     correct.

5            Q.    The Gary letter doesn't mention the fact

6     that, for purposes of VRA enforcement, DOJ has

7     always had to use an estimated -- an estimation

8     procedure in order to convert CVAP data from the

9     Census Bureau at one geographic level into CVAP

10    data by race and ethnicity at the block level,

11    correct?

12           A.    I've just testified that I don't know

13    whether that's a fact or not.              But there's no

14    mention of that issue in the Gary letter.

15           Q.    You've never assessed the statistical

16    reliability of estimation techniques for deriving

17    block level CVAP data from block group level CVAP

18    data, correct?

19                 MR. GARDNER:       Objection.       Form.

20                 THE WITNESS:       I don't believe I have, no.

21    BY MR. HO:

22           Q.    You're not aware of any case that was




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 237 of 530



                                                               Page 237

1     filed by DOJ where DOJ was unable to succeed on a

2     VRA claim because of the fact that DOJ performed

3     an estimation procedure to derive census block

4     level CVAP data correct?

5            A.    I'm not aware of any such filed case.

6            Q.    You're not aware of any case where any

7     plaintiff was unable to succeed on a VRA claim

8     because of the fact that the plaintiff had to

9     perform an estimation procedure to derive

10    block-level CVAP data, correct?

11           A.    I'm not aware of any such filed case, and

12    I understand your question to be limited to filed

13    cases.

14           Q.    You're not aware of any situation where a

15    plaintiff did not bring a case because of the fact

16    that the plaintiff would have to perform an

17    estimation procedure in order to generate CVAP

18    data at the census block level, correct?

19                 MR. GARDNER:       Objection to the extent

20    that you're calling for information subject to the

21    law enforcement privilege.             To the extent you are

22    asking for that information, I would instruct the




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 238 of 530



                                                               Page 238

1     witness not to answer.

2                  To the extent you can answer that

3     question without divulging law

4     enforcement-sensitive information, you may do so.

5                  THE WITNESS:       I am not aware of any

6     public, nonprivileged information to indicate the

7     existence of any such case.

8     BY MR. HO:
                                                                            601
9            Q.    If the Census Bureau could produce CVAP

10    data at the block level for the Department of

11    Justice instead of at a different level of

12    geography, and could do so without including a

13    citizenship question on the census, would that

14    alleviate the concern that's expressed in this

15    bullet point?

16                 MR. GARDNER:       Objection.       Calls for a

17    hypothetical.

18                 THE WITNESS:       It's a hypothetical I can't

19    engage in.

20

21

22   REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 239 of 530



                                                               Page 239

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 240 of 530



                                                               Page 240

1     REDACTED
2            Q.    You're just refusing to answer the

3     question, correct?

4            A.    I'm telling you my answer is I won't

5     engage in a hypothetical.

6            Q.    Okay.     Aside from the four bullets

7     expressed in this letter, are there any other

8     reasons why ACS CVAP data are not the ideal data

9     for purposes of VRA enforcement of which you are

10    aware?

11           A.    Not that I'm aware of.

12           Q.    Okay.     I'm going to show you a document.

13    We'll mark this as 20.

14                 (Gore Deposition Exhibit 20 marked for

15                 identification and attached to the

16                 transcript.)

17

18

19

20
     REDACTED
21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 241 of 530



                                                               Page 241

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 242 of 530



                                                               Page 242




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14           Q.    You're not aware of any of these cases                   601

15    failing because of the quality of CVAP data

16    available to the Department of Justice, correct?

17                 MR. GARDNER:       Objection.       Lack of

18    foundation.

19                 THE WITNESS:       I am not aware.

20    BY MR. HO:

21           Q.    You mentioned earlier a case, the

22    Benavidez case.         Do you remember that?




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 243 of 530



                                                               Page 243

1            A.    Yes.

2            Q.    It's a case from the Northern District of

3     Texas, right?

4            A.    Yes.

5            Q.    It's not a circuit court case, right?

6            A.    That is correct.

7

8

9

10
     REDACTED
11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 244 of 530



                                                               Page 244

1            Q.    No, I appreciate that.

2                  So just so that the record is clear, the

3     Benavidez case is the only case that you're aware

4     of where the plaintiff's claim failed in part due

5     to reliance on ACS CVAP data, correct?

6            A.    Correct.

7            Q.    And just to be clear, the Benavidez case

8     was not brought by the Department of Justice,

9     correct?

10           A.    Correct.

11           Q.    Now, your understanding is that the

12    plaintiffs in the Benavidez case relied on

13    one-year ACS estimates, correct?

14           A.    That's my recollection from the case.

15    Yes.

16           Q.    And your recollection is that the

17    plaintiffs in the Benavidez litigation did not

18    rely on five-year ACS estimates, correct?

19           A.    That is my recollection.            Correct.

20           Q.    And your recollection is that, in the

21    Benavidez case, the court found that the one-year

22    ACS data that the plaintiffs were relying upon was




             REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 245 of 530



                                                               Page 245

1     not sufficiently reliable for the geographic areas

2     at issue in that case, correct?

3            A.    Correct.

4

5

6

7
      REDACTED
8

9

10

11

12

13

14           Q.    And the plaintiffs in the Benavidez case

15    didn't rely on those five-year ACS estimates,

16    correct?

17           A.    That's correct.

18           Q.    And you --

19           A.    That's my recollection.

20           Q.    And you're not aware of a single case in

21    which a plaintiff's VRA claim failed due to

22    reliance on five-year ACS estimates, correct?




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 246 of 530



                                                               Page 246

1            A.    Correct.      I'm not aware of any such case.

2            Q.    You described the Benavidez case in your

3     testimony to Congress, correct?

4            A.    I believe I mentioned it.            Yes.

5            Q.    At the time you testified in Congress,

6     you were aware that the plaintiffs in the

7     Benavidez case relied on one-year rather than

8     five-year ACS data, correct?

9            A.    I believe that's correct.

10           Q.    Okay.     In your testimony in Congress, you

11    didn't mention the fact that although the Census

12    Bureau considers one-year ACS estimates to be

13    reliable only for areas that are -- have 65,000

14    people or more, it considers five-year ACS

15    estimates to be reliable for any geographic area,

16    correct?

17           A.    I don't recollect the specifics of my

18    testimony on that point.

19

20

21

22
     REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 247 of 530



                                                               Page 247

1

2

3

4
     REDACTED
5            Q.    That wasn't my question.            My question

6     was, you don't recall mentioning the five-year ACS

7     estimates during your testimony in Congress,

8     correct?

9            A.    I don't recall mentioning it or not

10    mentioning it.

11           Q.    In fact, you didn't mention the five-year

12    ACS estimates during your testimony, correct?

13           A.    I answered that question.            I don't recall

14    whether I did or I didn't.

15

16

17

18
     REDACTED
19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 248 of 530



                                                               Page 248

1            Q.    Can you think of any reason why you

2     wouldn't mention the fact that the -- that there

3     are five-year ACS estimates during your

4     congressional testimony?

5            A.    I was not asked -- I don't believe I was

6     asked the intervals of estimates that are

7     available through the ACS.             I was responding to a

8     different question, as I recall my testimony.                     But

9     if you point me to where my testimony is in the

10    transcript, I'd be happy to discuss it further.

11

12

13

14
      REDACTED
15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 249 of 530



                                                               Page 249

1

2

3

4
      REDACTED
5

6

7

8

9

10

11           Q.    Going back to the list of cases that's in

12    front of you --

13           A.    Exhibit 20?

14           Q.    Yes.

15           A.    Okay.

16           Q.    None of these cases have been filed since

17    you were acting assistant attorney general for

18    civil rights, correct?

19                 I meant just the Section 2 cases on the

20    first page, sorry.

21           A.    That is correct.

22           Q.    In fact, none of the Section 2 cases




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 250 of 530



                                                               Page 250

1     listed on the first page have been filed since the

2     start of the Trump administration, correct?

3            A.    That is correct.

4            Q.    Okay.     The previous administration -- for

5     part of its time, the previous administration, in

6     addition to having responsibilities under

7     Section 2 of the Voting Rights Act, also had

8     obligations under Section 5 of the Voting Rights

9     Act, correct?

10           A.    That's correct.

11           Q.    The current administration does not have

12    obligations under Section 5 of the Voting Rights

13    Act to the same extent, correct?

14                 MR. GARDNER:       Objection to form.

15                 THE WITNESS:       That's correct.

16   REDACTED
17           Q.    What obligations, if any, does the

18    current administration have with respect to

19    Section 5 enforcement?

20           A.    That is a fair question.            There are a

21    couple of jurisdictions that are covered under

22    Section 3(c) of the Voting Rights Act, which is




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 251 of 530



                                                               Page 251

1     similar to Section 5.           We may, in fact, have no

2     obligations with respect to Section 5 at this

3     point due to the Supreme Court's decision in

4     Shelby County, which was a 2013 decision, so it

5     was about in the middle of the prior

6     administration's tenure.

7            Q.    Okay.     If you look at the previous

8     administration, 2009 through the beginning of

9     2017, it looks like the Department of Justice

10    filed five Section 2 cases during that period.

11           A.    I believe that's correct.

12           Q.    Okay.     So previous administration had

13    Section 5 obligations to review voting changes in

14    all or part of 16 states for part of that time,

15    correct?

16           A.    I believe until the Shelby County

17    decision in 2013.

18           Q.    Okay.     And the current administration

19    doesn't have those obligations and hasn't filed

20    any Section 2 cases?

21           A.    That's correct.        We also haven't had a

22    decennial census which has required every state in




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 252 of 530



                                                               Page 252

1     the union to redistrict during the time of this

2     administration, which the prior administration did

3     in the 2010 census.

4            Q.    You would say that it is not unusual for

5     the Department of Justice to go several years

6     without filing a Section 2 case, right?

7            A.    While I review this list, I think

8     that's -- that may or may not be correct.                   But

9     there have certainly been years and multiyear

10    periods where the Department of Justice has not

11    filed Section 2 cases.

12

13

14

15
     REDACTED
16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 253 of 530



                                                               Page 253

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 254 of 530



                                                               Page 254




      REDACTED
1

2

3

4

5

6

7

8

9

10

11

12                 MR. HO:     We'll mark this as Exhibit 21.               802

13                 (Gore Deposition Exhibit 21 marked for

14                 identification and attached to the

15                 transcript.)

16    BY MR. HO:

17           Q.    It's an e-mail exchange between you,

18    Arthur Gary, and others.            The top e-mail on the

19    thread is from you to Arthur Gary dated

20    January 29th, 2018.          The first page bears Bates

21    number DOJ 00002712.

22                 I want to go through the individual




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 255 of 530



                                                               Page 255
                                                                            802
1     e-mails on here.         Okay?

2                  So the top e-mail, this is Arthur Gary

3     e-mailing you, correct?

4            A.    I don't believe so, actually.

5            Q.    Oh, I'm sorry.        The top is you e-mailing

6     Arthur Gary, correct?

7            A.    Appears to be, yes.

8

9

10

11
     REDACTED
12

13

14           Q.    Okay.     I want to look at the first e-mail             802

15    in time on this chain.            It's on the last page,

16    page 5, Bates number DOJ 2716.

17                 This is an e-mail from Ron Jarmin to

18    Arthur Gary, cc'ing Enrique Lamas of the Census

19    Bureau.      And it has the date December 22nd, 2017,

20    right?

21           A.    Yes, that's correct.

22
        REDACTED

            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 256 of 530



                                                               Page 256

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 257 of 530



                                                               Page 257

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16           Q.    Okay.     So just to clarify, your

17    understanding is that, in this e-mail, the acting

18    director of the Census Bureau is expressing -- is

19    stating that Census Bureau staff have briefed him

20    and sug -- and -- on their findings which suggest

21    that the best way to provide block-level CVAP data

22    is not to add a citizenship question to the




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 258 of 530



                                                               Page 258

1     decennial census questionnaire, correct?

2             A.     I think that's right.         This e-mail speaks

3     for itself, and obviously I didn't write it and it

4     wasn't addressed to me.

5             Q.     Your understanding is that the Census

6     Bureau director is -- or acting Census Bureau

7     director is stating that Census Bureau staff have

8     conducted an analysis and briefed him on their

9     findings which suggest that the best way to

10    provide block-level CVAP data for DOJ's needs is

11    through a linked file of administrative and survey

12    data that the Census Bureau already possesses,

13    correct?

14            A.     That's my understanding of what this

15    says.        Yeah.

16            Q.     And your understanding is that the Census

17    Bureau director is -- acting Census Bureau

18    director is writing and stating that his staff --

19    that Census Bureau staff have analyzed this issue

20    and briefed him on their findings that the linked

21    file of administrative and survey data would

22    result in higher quality data produced at lower




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 259 of 530



                                                               Page 259

1     cost than including a citizenship question on the

2     census questionnaire, correct?

3            A.    I understand that he is communicating

4     that the findings of the staff suggest that.                    Yes.

5            Q.    Okay.     No meeting between the technical

6     experts at DOJ and the Census Bureau took place

7     between the date of the December 12th Gary letter

8     requesting a citizenship question and the Ross

9     decision memo in March of 2018 directing the

10    inclusion of a citizenship question, correct?

11           A.    I am not aware of any such meeting.

12           Q.    You're not aware of any such meeting of

13    technical staff in the civil rights division,

14    which you are the head of, and the Census Bureau's

15    technical staff to discuss this proposal -- or

16    these findings, rather, about a different way of

17    generating block-level CVAP data referenced in

18    this e-mail, correct?

19           A.    I am not aware of any such meeting.

20

21

22    REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 260 of 530



                                                               Page 260

1

2

3

4
      REDACTED
5
                                                                            802
6            Q.    Okay.     On page 3, page DOJ 2714, on

7     January 2nd, Arthur Gary writes to Ron Jarmin, "It

8     should work fine.          Let me get back to you.           Best

9     wishes to you for 2018 as well."

10                 I read that correctly, right?

11           A.    Yes, you did.

12           Q.    That's in response to a meeting -- an

13    e-mail on the following page which is from Ron

14    Jarmin to Arthur Gary which reads, "Arthur, happy

15    new year.       Would the late next week work for a

16    meeting?"       Right?

17           A.    Appears -- that appears correct.

18           Q.    Okay.     So at this point, it looked like

19    Mr. Gary was planning on having a meeting or

20    suggested that a meeting the following week with

21    the Census Bureau would work fine, correct?

22           A.    Again, these e-mails speak for




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 261 of 530



                                                               Page 261

1     themselves.       And I can't speak for Mr. Gary.               But

2     that seems about right.

3

4

5

6
     REDACTED
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 262 of 530



                                                               Page 262

1
           REDACTED
2            Q.    Mr. Gary writes back to Ron Jarmin and                   802

3     offers a number of options for a meeting,

4     including Friday, January 19th, at 11:00 a.m.,

5     right?

6            A.    That appears to be correct.

7            Q.    And in the next e-mail on the thread,

8     Dr. Jarmin writes to Arthur Gary on January 10th,

9     "Thanks, Gary.         Let's do Friday at 11:00.            We're

10    fine meeting at main Justice."               Right?

11           A.    Right.
                                                                            802
12           Q.    The next e-mail, which is on the first

13    page at the bottom, on January 16th, 2018, Arthur

14    Gary writes to cancel the meeting with Ron Jarmin,

15    correct?

16           A.    Well, it looks like -- he says

17    they're unable -- "We" -- I don't know who "we"

18    are -- "will be able to meet on Friday or this

19    week."

20           Q.    Did you have any conversations with

21    Mr. Gary about meeting with the Census Bureau

22    between the date of Dr. Jarmin's e-mail on




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 263 of 530



                                                               Page 263

1     December 22nd requesting a meeting between Census

2     Bureau and DOJ staff and Arthur Gary's e-mail on

3     January 16th stating, due to some scheduling

4     conflicts, we will be unable to meet on Friday?

5            A.    Yes.



         REDACTED
6

7

8            Q.    What was the content of that

9     conversation?

10           A.    I believe the content of that

11    conversation related to this request that the

12    Census Bureau and the Department of Justice hold a

13    meeting.

14           Q.    And what did Mr. Gary convey to you about                802

15    the Census Bureau's request to have a meeting

16    between DOJ and Census Bureau technical staff?

17           A.    He conveyed to me that the request had

18    been made.

19

20

21

22
     REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 264 of 530



                                                               Page 264

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16           Q.    And what was your response to receiving                  802

17    that information?

18           A.    I listened to what Mr. Gary had to say

19    and told him that I would think about the issue

20    and discuss it further with others.

21

22
     REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 265 of 530



                                                               Page 265

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12           Q.    What, if anything, did you do with the

13    information that the Census Bureau had an

14    alternative means for providing DOJ with

15    block-level CVAP data?

16           A.    I discussed that with various people at

17    the Department of Justice.

18           Q.    And who did you discuss that with?

19           A.    I discussed it with Rachael Tucker, Pat

20    Hovakimian.       I may have discussed it with Danielle

21    Cutrona.      I'm not sure.        And I eventually

22    discussed it with the attorney general.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 266 of 530



                                                               Page 266

1

2

3

4
      REDACTED
5

6

7

8

9             Q.   You mentioned that you discussed it with

10    the attorney general.           When did you discuss the

11    fact that the Census Bureau had an alternative

12    means of producing block-level CVAP data with the

13    attorney general?

14            A.   It would have been at some point after I

15    spoke to Art Gary.          I don't remember the exact

16    date.

17

18

19

20
     REDACTED
21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 267 of 530



                                                               Page 267

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 268 of 530



                                                               Page 268

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12            Q.   You didn't ask Arthur Gary to get more

13    information about the specifics of the proposal

14    from the Census Bureau to get higher quality CVAP

15    data at lower cost?

16            A.   I don't recall asking him that and I

17    don't recall him conveying that to me that that

18    was a representation that the Census Bureau had

19    made.

20            Q.   Okay.     You at some point had a

21    conversation with the Attorney General about this.

22    Was that in person or by phone?




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 269 of 530



                                                               Page 269

1            A.    In person.

2            Q.    And it was in January of 2018?

3            A.    Probably.      Yeah.

4

5

6

7
      REDACTED
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 270 of 530



                                                               Page 270

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 271 of 530



                                                               Page 271

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20           Q.    That's fine.

21                 The decision was made not to pursue the

22    Census Bureau's alternative proposal for producing




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 272 of 530



                                                               Page 272

1     block-level CVAP data for purposes of VRA

2     enforcement through a means other than including a

3     citizenship question on the census, correct?

4             A.   That is correct.

5             Q.   Who made that decision?

6             A.   The attorney general.

7             Q.   When was that decision made?

8             A.   Around this time.         I don't know exactly

9     when it was made.          I can't remember the specific

10    date.

11            Q.   When you say "around this time," you mean

12    around January of 2018, correct?

13            A.   That is correct.

14            Q.   Are the reasons for that decision

15    memorialized anywhere?

16            A.   Not to my knowledge.

17            Q.   Were those reasons ever communicated to

18    you?

19            A.   Yes.

20

21

22    REDACTED
             REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 273 of 530



                                                               Page 273

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17           Q.    Who informed Art Gary of the decision not

18    to meet with the Census Bureau to discuss their

19    alternative proposal for producing block-level

20    CVAP data?

21           A.    I did.

22           Q.    When did you inform Mr. Gary of that




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 274 of 530



                                                               Page 274

1     decision?

2            A.    It would have been around this

3     January 29th date, I believe.              But I don't recall

4     specifically.

5            Q.    And who informed you that the Department

6     of Justice should not meet with the Census Bureau

7     to discuss the Census Bureau's alternative

8     proposal for producing block-level CVAP data?

9            A.    The attorney general.

10           Q.    You received this e-mail thread from

11    Arthur Gary, which includes the initial e-mail

12    from Dr. Jarmin describing the alternative

13    proposal for collecting CVAP data at higher

14    quality produced at lower cost on January 29th,

15    2018, correct?

16           A.    On this e-mail chain, that's correct.                    I

17    don't know whether I received it before then or

18    not.     But yes, this e-mail -- the e-mail dated

19    January 29th, 2018, at 2:33 p.m., is the first

20    e-mail in this chain where Mr. Gary sent me that

21    information.

22
           REDACTED

             REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 275 of 530



                                                               Page 275

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 276 of 530



                                                               Page 276

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 277 of 530



                                                               Page 277

1

2

3

4
      REDACTED
5

6

7

8

9            Q.    Do you have any reason to think that                     601

10    Secretary Ross knows more about the accuracy of

11    various forms of CVAP data than the career

12    professionals at the Census Bureau?

13                 MR. GARDNER:       Objection.       Lack of

14    foundation.

15                 THE WITNESS:       I have no basis to answer

16    that question.

17

18

19

20
     REDACTED
21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 278 of 530



                                                               Page 278




      REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16                 Just here today, you know that Dr. Jarmin

17    wrote to Arthur Gary and said Census Bureau staff

18    have looked at this issue, and their analysis

19    suggests that there's a way to get CVAP data for

20    DOJ that would produce higher quality data at

21    lower cost, and wanted to meet with DOJ about

22    that.     You understand that, right?




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 279 of 530



                                                               Page 279

1             A.     Yes, I believe I've testified that I

2     understand that.

3             Q.     Okay.   And when you told Congress that

4     the best vehicle -- or the most appropriate

5     vehicle for obtaining CVAP data was through the

6     decennial census questionnaire, you didn't mention

7     Dr. Jarmin's proposal, right?

8                    MR. GARDNER:     Objection.       Asked and

9     answered.

10                   THE WITNESS:     Again, I don't remember

11    exactly everything that I testified to on May

12    21st.        I'm happy to read that testimony now and

13    answer your question and verify -- or give you the

14    verification or confirmation that you seem to be

15    asking me for.

16                   But no, I didn't mention this.            I didn't

17    mention everything about the decision or the issue

18    in that testimony to Congress.               I was asked

19    specific questions by congresspeople and gave

20    answers to the best of my ability and recollection

21    within the constraints that the Department of

22    Justice places on witnesses who testify before




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 280 of 530



                                                               Page 280

1     Congress.

2                  Moreover, all it says here is that there

3     were some career staff who made findings that

4     suggested a particular thing, not that they had

5     firmly reached that conclusion.               And of course, as

6     I mentioned before, it's up to Secretary Ross to

7     make that determination as a matter of law, or at

8     least that's my understanding.

9     BY MR. HO:

10           Q.    I mean, this isn't an e-mail from just a

11    random Census Bureau staffer.              This is an e-mail

12    from the acting director of the Census Bureau,

13    correct?

14                 MR. GARDNER:       Objection.       Argumentative.

15                 THE WITNESS:       I understand that

16    Dr. Jarmin was the acting director of the Census

17    Bureau, yes.

18

19

20

21
     REDACTED
22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 281 of 530



                                                               Page 281

1             Q.     Okay.   Are you satisfied that your

2     testimony to Congress, which omitted Dr. Jarmin's

3     proposal to meet with the DOJ to discuss the

4     Census Bureau's findings that there was a way to

5     produce higher quality data at lower cost aside

6     from the census [sic] question -- are you

7     satisfied that that was complete testimony to

8     Congress?

9             A.     Absolutely.     I -- I testified completely

10    and honestly to Congress on the matters that I was

11    in a position to testify on.

12            Q.     Your goal is to get the most complete and

13    accurate CVAP data from the Census Bureau, right?

14            A.     That would be the Department of Justice's

15    goal.        Yes.

16            Q.     And despite having that goal, you did

17    not -- and when I say "you," the Department of

18    Justice did not have a meeting of its technical

19    staff with the Census Bureau to discuss the Census

20    Bureau's proposal to get higher quality CVAP data

21    at lower cost, correct?

22                   MR. GARDNER:     Objection.       Asked and




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 282 of 530



                                                               Page 282

1     answered.

2                  THE WITNESS:        I believe that's correct.

3     BY MR. HO:

4             Q.   Are you aware of any other circumstance

5     where the Department of Justice asked the Census

6     Bureau to collect data but then refused to have a

7     technical meeting to discuss that data request?

8             A.   I'm not aware of that, nor am I aware of

9     any instance where the Census Bureau has offered

10    that kind of meeting.

11

12

13

14
       REDACTED
15

16            Q.   This is marked as Exhibit 22.                It's an

17    e-mail from Ron Jarmin to Census Bureau personnel

18    in the administrative record with Bates number

19    9074.

20                 In this e-mail, Dr. Jarmin is forwarding

21    to Census Bureau personnel an e-mail that he had

22    previously written on February 6th, 2018, to




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 283 of 530



                                                               Page 283

1     Enrique Lamas and, it appears, Karen Dunn Kelley.

2                  Do you see that?

3            A.    I do see that.

4            Q.    Dr. Jarmin writes to Ms. Kelley, "Karen,

5     I spoke with Jarmin is Gary.              He has spoken with

6     DOJ leadership.         They believe the letter

7     requesting citizenship be added to the 2020 census

8     fully describes their request.               They do not want

9     to meet.      Thanks, Ron."

10                 Did I read that right?

11           A.    Yes, you did.

12

13

14

15
     REDACTED
16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 284 of 530



                                                               Page 284

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12           Q.    Dr. Jarmin was correct that DOJ

13    leadership did not want to have a technical

14    meeting to discuss DOJ's request for block-level

15    CVAP data, correct?

16           A.    I believe that's correct.

17

18

19

20
     REDACTED
21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 285 of 530



                                                               Page 285

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 286 of 530



                                                               Page 286

1

2

3

4
     REDACTED
5

6

7

8

9

10

11           Q.    Mr. Gore, as the head of the civil rights

12    division, you want the civil rights division to

13    have access to the most accurate CVAP data for

14    purposes of VRA enforcement, right?

15           A.    Right.

16

17

18

19
      REDACTED
20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 287 of 530



                                                               Page 287

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 288 of 530



                                                               Page 288

1

2
     REDACTED
3             Q.    Well, before Secretary Ross' decision

4     memo -- that decision memo was in March of 2018,

5     correct?

6             A.    Sounds right.

7             Q.    Okay.     So before Secretary Ross' memo,

8     you didn't know what the Census Bureau's views

9     were about the most accurate form of CVAP data,

10    correct?

11            A.    That's probably correct.              Yeah.

12            Q.    Okay.     So before March of 2018, as

13    someone who wants the Department of Justice to

14    have the most accurate CVAP data for VRA

15    enforcement, you wanted to be able to have a

16    meeting of DOJ technical staff with the Census

17    Bureau to learn about the Census Bureau's views

18    about the most accurate CVAP data, correct?

19                  MR. GARDNER:        Objection.        Hypothetical.

20                  THE WITNESS:        That's a hypothetical.


               REDACTED
21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 289 of 530



                                                               Page 289

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 290 of 530



                                                               Page 290




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 291 of 530



                                                               Page 291

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 292 of 530



                                                               Page 292

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 293 of 530



                                                               Page 293

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20           Q.    Okay.     So it's correct that you received

21    a draft of Commerce's decision memo before the

22    final memo became public, correct?




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 294 of 530



                                                               Page 294

1            A.    That appears to be correct.             Yes.

2

3

4

5
      REDACTED
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 295 of 530



                                                               Page 295

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 296 of 530



                                                               Page 296




       REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 297 of 530



                                                               Page 297

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 298 of 530



                                                               Page 298

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 299 of 530



                                                               Page 299

1

2

3

4
     REDACTED
5

6

7

8            Q.    Okay.     So is it correct, as this comment

9     notes, that the December 12 letter requesting a

10    citizenship question be added to the census did

11    not say that it was necessary to collect CVAP data

12    through the census questionnaire for VRA

13    enforcement?

14           A.    That is correct.

15

16

17

18
      REDACTED
19

20

21           Q.    And you -- my question was, you,

22    yourself, have specifically noted that the




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 300 of 530



                                                               Page 300

1     December 12 letter, the Gary letter, did not use

2     the word "necessary" with respect to the inclusion

3     of a citizenship question on the 2020 census,

4     correct?

5            A.    Yes, I have just noted that in my

6     testimony.       I will say I don't know -- I have no

7     recollection of what this comment is referring to.

8            Q.    You agree, right, Mr. Gore, that CVAP

9     data collected through the census questionnaire is

10    not necessary for DOJ's VRA enforcement efforts?

11           A.    I do agree with that.           Yes.

12

13

14

15
      REDACTED
16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 301 of 530



                                                               Page 301

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 302 of 530



                                                               Page 302

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 303 of 530



                                                               Page 303




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 304 of 530



                                                               Page 304

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 305 of 530



                                                               Page 305

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 306 of 530



                                                               Page 306

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 307 of 530



                                                               Page 307

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 308 of 530



                                                               Page 308

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 309 of 530



                                                               Page 309

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 310 of 530



                                                               Page 310

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 311 of 530



                                                               Page 311

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 312 of 530



                                                               Page 312

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 313 of 530



                                                               Page 313

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 314 of 530



                                                               Page 314

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 315 of 530



                                                               Page 315

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 316 of 530



                                                               Page 316

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 317 of 530



                                                               Page 317

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 318 of 530



                                                               Page 318

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 319 of 530



                                                               Page 319

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 320 of 530



                                                               Page 320

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 321 of 530



                                                               Page 321

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 322 of 530



                                                               Page 322

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 323 of 530



                                                               Page 323

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 324 of 530



                                                               Page 324

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 325 of 530



                                                               Page 325

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 326 of 530



                                                               Page 326

1

2

3

4
     REDACTED      The chief scientist of the Census Bureau,

5     I'm representing to you, has given deposition

6     testimony in this litigation stating that the

7     analysis conducted by the Census Bureau indicates

8     that the best quantitative evidence that's

9     available to the Census Bureau at present suggests

10    to the Census Bureau and leads the Census Bureau

11    to conclude that the inclusion of a citizenship

12    question is likely to reduce self-response rates

13    to the census questionnaire.

14                 Do you understand the representation that

15    I've just made to you?

16           A.    I do.     I can't verify whether it's

17    accurate, since I'm not familiar with that

18    deposition testimony.

19

20

21

22
     REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 327 of 530



                                                               Page 327

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 328 of 530



                                                               Page 328

1

2

3

4
     REDACTED
5

6            Q.    Are there any planned meetings between

7     the civil rights division and the Census Bureau

8     about the effect that the citizenship question on

9     the 2020 census is going to have on the accuracy

10    of census data?

11           A.    I'm not aware of any such meetings, nor

12    do I know whether any such meetings would be

13    productive at this point, since the 2020 census

14    hasn't yet been conducted and nobody knows what

15    the effect of the citizenship question on that

16    particular census will be.

17           Q.    Mr. Gore, are you aware of any other

18    circumstance in which the Department of Commerce

19    has reached out to the Department of Justice to

20    see if the Department of Justice would request

21    data from the Census Bureau?

22           A.    I'm not aware of any other such instance,




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 329 of 530



                                                               Page 329

1     no.

2

3

4

5
     REDACTED
6

7

8

9

10           Q.    Mr. Gore, just to circle back on

11    something we talked about earlier, when Attorney

12    General Sessions made the decision for there not

13    to be a meeting between DOJ technical staff and

14    the Census Bureau, at that time, Secretary Ross

15    had not yet issued his decision memo directing the

16    inclusion of a citizenship question on the census,

17    correct?

18           A.    That is correct.

19           Q.    So it's accurate to say, since that

20    decision memo had not yet been issued, that that

21    decision memo did not play any role in the

22    decision that was made not to have a meeting




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 330 of 530



                                                               Page 330

1     between Census Bureau and technical staff,

2     correct?

3            A.    That is -- I believe that's correct.

4     Yes.

5

6

7

8
      REDACTED
9

10

11

12

13

14

15

16

17

18

19

20

21

22




             REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 331 of 530



                                                               Page 331

1

2

3

4
       REDACTED
5            Q.    Okay.     And if you look at Exhibit 34,                 802

6     it's a document titled, Census citizenship

7     question.

8                  This is the briefing paper that was

9     attached to that e-mail, correct?

10           A.    I can't verify that for sure, but --

11           Q.    Does it appear to be?

12           A.    It appears to be -- yes, it appears to be

13    a briefing paper on that topic.

14           Q.    Okay.     And the subject is, AG prep for

15    CJS Approps. hearing, correct?

16           A.    That is correct.

17           Q.    Okay.     So this citizenship -- census

18    citizenship question briefing paper, Exhibit 34,

19    it's for the attorney general, correct?

20           A.    That is correct.

21           Q.    Okay.     Exhibit 34, at the top, the first

22    bullet under the section background reads, "Not




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 332 of 530



                                                               Page 332
                                                                            802
1     public.      In 2017, Secretary of Commerce Wilbur

2     Ross requested that the Justice Department send a

3     letter requesting the addition of a citizenship

4     question on the 2020 census."

5                  Is that statement accurate, as far as you                802/
                                                                            601
6     know?

7                  MR. GARDNER:       Objection.       Lack of

8     foundation.

9                  THE WITNESS:       As far as I know, yes.

10    BY MR. HO:

11

12

13

14
     REDACTED
15

16            Q.   And it's correct that, as of the date of

17    this e-mail, April 6th, 2018, the fact that

18    Secretary of Commerce Ross requested that the

19    Justice Department send a letter requesting the

20    addition of a citizenship question was not public,

21    correct?

22                 MR. GARDNER:       Objection.       Lack of




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 333 of 530



                                                               Page 333

1     foundation.

2                  THE WITNESS:       I believe that was -- I

3     believe that's correct.            I don't remember for

4     sure.

5

6

7

8
     REDACTED
9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 334 of 530



                                                               Page 334

1

2

3

4
     REDACTED
5

6

7

8

9

10

11           Q.    Why, if you know, was it not public by

12    April 6th, 2018, that Secretary Ross had requested

13    that the Justice Department send a letter

14    requesting the addition of a citizenship question?

15                 MR. GARDNER:       Objection.       Lack of

16    foundation.       Calls for speculation.

17                 THE WITNESS:       I don't know.

18

19

20

21
     REDACTED
22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 335 of 530



                                                               Page 335




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 336 of 530



                                                               Page 336

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 337 of 530



                                                               Page 337

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 338 of 530



                                                               Page 338

1    REDACTED
2            Q.    Okay.     But just so I'm clear on it, you

3     have had discussions with Attorney

4     General Sessions on the topic of whether

5     apportionment or redistricting should be conducted

6     using total population or some other measure?

7                  MR. GARDNER:       Objection to the extent it

8     mischaracterizes the witness' previous testimony.

9                  THE WITNESS:       I stand by my prior answer

10    that I had a conversation with the attorney

11    general about the question of the use of total

12    population or some other measure for apportionment

13    purposes.

14    BY MS. HULETT:

15           Q.    And you can't disclose that conversation

16    because it was during the pre-deliberative process

17    leading to the decision as to whether to request

18    that the Census Bureau include a citizenship

19    question on the decennial census?

20           A.    That is correct.

21

22
      REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 339 of 530



                                                               Page 339

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 340 of 530



                                                               Page 340

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 341 of 530



                                                               Page 341

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 342 of 530



                                                               Page 342

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 343 of 530



                                                               Page 343

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 344 of 530



                                                               Page 344

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 345 of 530



                                                               Page 345

1            Q.    Well, to start with, I'm talking about

2     Reyes versus City of Farmers Branch, Barnett

3     versus City of Chicago, Negron versus City of

4     Miami Beach, Romero versus City of Pomona, and

5     LULAC versus Perry.

6            A.    I read all of those cases before this

7     letter was sent.         And I may have read the LULAC

8     versus Perry decision more recently than that.

9            Q.    And before you list these cases, the

10    sentence right before the cases in the second

11    paragraph says, "Multiple federal courts of appeal

12    have held that, where citizenship rates are at

13    issue in a vote dilution case, citizen voting age

14    population is the proper metric for determining

15    whether a racial group could constitute a majority

16    in a single-member district."

17                 Did I read that correctly?

18           A.    Yes, you did.

19           Q.    These are all appellate court or Supreme

20    Court cases.        Did you read any of the lower court

21    opinions in these cases?

22           A.    I believe I did.         Yes.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 346 of 530



                                                               Page 346

1            Q.    And do any of these appellate court

2     opinions that are cited in this paragraph hold

3     that long-form data or ACS survey data is

4     deficient or unsuitable for use in a Section 2

5     analysis?

6                  MR. GARDNER:        Objection.       Compound.

7                  THE WITNESS:        I don't believe so.

8

9

10

11
     REDACTED
12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 347 of 530



                                                               Page 347

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 348 of 530



                                                               Page 348

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 349 of 530



                                                               Page 349

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 350 of 530



                                                               Page 350




      REDACTED
1

2

3

4                                                                           ,

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 351 of 530



                                                               Page 351

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 352 of 530



                                                               Page 352

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 353 of 530



                                                               Page 353

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 354 of 530



                                                               Page 354

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 355 of 530



                                                               Page 355

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 356 of 530



                                                               Page 356

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 357 of 530



                                                               Page 357

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 358 of 530



                                                               Page 358

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 359 of 530



                                                               Page 359

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 360 of 530



                                                               Page 360

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 361 of 530



                                                               Page 361

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 362 of 530



                                                               Page 362

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 363 of 530



                                                               Page 363

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 364 of 530



                                                               Page 364

1

2

3

4
       REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 365 of 530



                                                               Page 365

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 366 of 530



                                                               Page 366

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 367 of 530



                                                               Page 367

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 368 of 530



                                                               Page 368




      REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 369 of 530



                                                               Page 369

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 370 of 530



                                                               Page 370

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 371 of 530



                                                               Page 371

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 372 of 530



                                                               Page 372

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 373 of 530



                                                               Page 373

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 374 of 530



                                                               Page 374

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 375 of 530



                                                               Page 375

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 376 of 530



                                                               Page 376

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 377 of 530



                                                               Page 377

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 378 of 530



                                                               Page 378

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 379 of 530



                                                               Page 379

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 380 of 530



                                                               Page 380

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 381 of 530



                                                               Page 381

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 382 of 530



                                                               Page 382

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 383 of 530



                                                               Page 383




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 384 of 530



                                                               Page 384

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 385 of 530



                                                               Page 385

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 386 of 530



                                                               Page 386

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 387 of 530



                                                               Page 387

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 388 of 530



                                                               Page 388

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 389 of 530



                                                               Page 389

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 390 of 530



                                                               Page 390

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 391 of 530



                                                               Page 391

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 392 of 530



                                                               Page 392

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 393 of 530



                                                               Page 393

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 394 of 530



                                                               Page 394

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 395 of 530



                                                               Page 395




      REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14                                                                          r

15

16

17

18

19                                                                          n

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 396 of 530



                                                               Page 396

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 397 of 530



                                                               Page 397

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 398 of 530



                                                               Page 398




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 399 of 530



                                                               Page 399

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 400 of 530



                                                               Page 400

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 401 of 530



                                                               Page 401

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 402 of 530



                                                               Page 402

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 403 of 530



                                                               Page 403

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 404 of 530



                                                               Page 404

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 405 of 530



                                                               Page 405

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 406 of 530



                                                               Page 406

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 407 of 530



                                                               Page 407

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 408 of 530



                                                               Page 408

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 409 of 530



                                                               Page 409

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19           Q.    Have you ever communicated with anyone at

20    the White House about the citizenship question?

21           A.    Yes.

22           Q.    Who?




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 410 of 530



                                                               Page 410

1             A.   I communicated with John Zadrozny.

2             Q.   And who is he?

3             A.   Z-a-d-r-o-z-n-y, I believe, is how he

4     spells his last name.           And at the time, he was

5     working, I believe, for the Domestic Policy

6     Council.

7             Q.   And when did you communicate with him?

8             A.   I believe it was sometime in October of

9     2017.

10            Q.   Who initiated the contact?

11            A.   I don't recall.        What I recall about it

12    is that I participated in a conference call on the

13    issue on which Mr. Zadrozny -- in which

14    Mr. Zadrozny also participated.

15            Q.   Conference call on the issue of adding

16    the citizenship question?

17            A.   That's correct.

18            Q.   In October of 2017?

19            A.   I believe it was October of 2017.

20            Q.   Who else was on that conference call?

21            A.   I can recall that other people from the

22    Department of Justice were on the call.                  Rachael




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 411 of 530



                                                               Page 411

1     Tucker, who we've discussed previously, and Gene

2     Hamilton I believe was on the call.                 And there may

3     have been others, but I can't remember

4     specifically who they were.

5            Q.    Other than the addition of the

6     citizenship question to the census, was that the

7     only topic --

8            A.    Yes.

9            Q.    -- discussed in the call?

10           A.    Yes, it was.

11           Q.    And were there people from the Department

12    of Commerce on that call?

13           A.    No, there were not.          Or at least not to

14    my knowledge.

15           Q.    So to your knowledge, it was one White

16    House official, and the rest of you were all from

17    the Department of Justice?

18           A.    To the best of my knowledge and

19    recollection, yes.

20

21

22    REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 412 of 530



                                                               Page 412

1

2

3
      REDACTED
4            Q.    And did you know before the call why you

5     were invited?

6            A.    Yes.

7            Q.    And why were you invited?

8            A.    Because I was involved in this issue on

9     behalf of the Department of Justice.

10

11

12

13
     REDACTED
14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 413 of 530



                                                               Page 413

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 414 of 530



                                                               Page 414

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 415 of 530



                                                               Page 415

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 416 of 530



                                                               Page 416

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 417 of 530



                                                               Page 417

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 418 of 530



                                                               Page 418




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 419 of 530



                                                               Page 419

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 420 of 530



                                                               Page 420




      REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 421 of 530



                                                               Page 421

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 422 of 530



                                                               Page 422

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 423 of 530



                                                               Page 423

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 424 of 530



                                                               Page 424

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 425 of 530



                                                               Page 425

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 426 of 530



                                                               Page 426




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 427 of 530



                                                               Page 427

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13           Q.    You don't see anything in the letter,

14    correct, that references any aspect of how this

15    data is relevant to Section 2 enforcement other

16    than with respect to Gingles 1, correct?

17           A.    I don't see anything like that.               That's

18    correct.

19

20

21

22
     REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 428 of 530



                                                               Page 428




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 429 of 530



                                                               Page 429

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 430 of 530



                                                               Page 430

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 431 of 530



                                                               Page 431

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 432 of 530



                                                               Page 432

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 433 of 530



                                                               Page 433

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 434 of 530



                                                               Page 434

1

2

3

4
     REDACTED
5

6                  Has any map drawer, outside of somebody

7     employed by the federal government, ever

8     communicated to you that it would be better if the

9     citizenship data were in the same data set as the

10    total population data?

11                 MR. GARDNER:       Could you re-ask that

12    question again?         I'm sorry.       I missed the first

13    clause.

14                 MR. GREENBAUM:        Can you read it back?

15                 (The reporter read the record as

16                 requested.)

17                 THE WITNESS:       I don't know who you mean

18    by "you."       If you mean the Department of Justice,

19    I can't answer that question because I don't know

20    what conversations have happened between map

21    drawers outside of the federal government and

22    members of the Department of Justice.




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 435 of 530



                                                               Page 435

1     BY MR. GREENBAUM:

2            Q.    I mean you, John Gore.

3            A.    Me, personally?        I don't believe I've

4     ever had any such conversation that I can recall.

5

6

7

8
     REDACTED
9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 436 of 530



                                                               Page 436

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 437 of 530



                                                               Page 437

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20           Q.    Prior to December 12th, 2017, did you

21    have any communication with anybody who was not a

22    federal employee at the time about having a




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 438 of 530



                                                               Page 438

1     citizenship question on the census?

2            A.    Yes.

3            Q.    Who?

4            A.    I had a conversation with a gentleman

5     named Mark Neuman, who I believe was not a federal

6     employee at the time.

7            Q.    Who is Mark Neuman?

8            A.    I understand Mark Neuman to be a former

9     employee of the Census Bureau or the Department of

10    Commerce -- I'm not sure which one.                 And I

11    understood that he was advising the Department of

12    Commerce and the Census Bureau with respect to

13    this issue.

14

15

16

17
     REDACTED
18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 439 of 530



                                                               Page 439

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 440 of 530



                                                               Page 440




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14           Q.    And if the Census Bureau were providing

15    census data at the block level, isn't it true

16    that, for those census blocks that have one

17    person, that that person's answer to the census

18    question regarding citizenship would be revealed

19    in the data itself?

20                 MR. GARDNER:       Objection.       Calls for a

21    hypothetical.

22                 THE WITNESS:       Again, I believe I had this




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 441 of 530



                                                               Page 441

1     discussion with Mr. Ho earlier.               I don't know the

2     answer to that question.            It's a hypothetical

3     question.

4                  Mr. Ho also talked about data masking

5     techniques that the Census Bureau might use.                    I

6     don't know how those would implicate the answer to

7     the question.        I don't know how the Census Bureau

8     is planning to report the results of this data or

9     this question from the questionnaire to the

10    Department of Justice.

11                 There's a lot I don't know, so I can't

12    take a view on that and I, unfortunately, can't

13    answer your question.

14

15

16

17
     REDACTED
18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 442 of 530



                                                               Page 442




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13           Q.    You may have answered this earlier, but

14    I'm going to ask it again.             Who decided that the

15    Department of Justice would request that the

16    Census Bureau add a citizenship question to the

17    census?

18           A.    I believe I've answered that earlier, and

19    it was the attorney general.

20

21

22
     REDACTED
            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 443 of 530



                                                               Page 443

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 444 of 530



                                                               Page 444

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17           Q.    And do you recall sharing any subsequent

18    drafts of what became the December 12th letter

19    with Mr. Herren?

20           A.    I don't recall one way or the other.

21           Q.    Do you recall him giving you comments on

22    any subsequent drafts?




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 445 of 530



                                                               Page 445

1            A.    I don't recall one way or the other.

2

3

4

5
      REDACTED
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 446 of 530



                                                               Page 446

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 447 of 530



                                                               Page 447




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 448 of 530



                                                               Page 448

1

2

3

4
       REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 449 of 530



                                                               Page 449




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 450 of 530



                                                               Page 450

1                      CERTIFICATE OF NOTARY PUBLIC

2                  I, CHRISTINA S. HOTSKO, the officer before

3     whom the foregoing deposition was taken, do hereby

4     certify that the witness whose testimony appears in

5     the foregoing deposition was duly sworn by me; that

6     the testimony of said witness was taken by me in

7     stenotypy and thereafter reduced to typewriting under

8     my direction; that said statement is a true record of

9     the proceedings; that I am neither counsel for,

10    related to, nor employed by any of the parties to the

11    action in which this statement was taken; and,

12    further, that I am not a relative or employee of any

13    counsel or attorney employed by the parties hereto,

14    nor financially or otherwise interested in the

15    outcome of this action.

16

17                                            <%14615,Signature%>

18                                          CHRISTINA S. HOTSKO

19                                    Notary Public in and for the

20                                        District of Columbia

21    My commission expires:

22    November 14, 2021




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 451 of 530



                                                               Page 451

1            NEW YORK IMMIGRATION COALITION, et al., vs.

2            UNITED STATES DEPARTMENT OF COMMERCE, et al.

3                                   JOHN GORE

4

5                        INSTRUCTIONS TO THE WITNESS

6            Please read your deposition over carefully and

7     make any necessary corrections.             You should state the

8     reason in the appropriate space on the errata sheet

9     for any corrections that are made.

10           After doing so, please sign the errata sheet and

11    date it.     You are signing same subject to the changes

12    you have noted on the errata sheet, which will be

13    attached to your deposition.

14           It is imperative that you return the original

15    errata sheet to the deposing attorney within

16    thirty (30) days of receipt of the deposition

17    transcript by you.        If you fail to do so, the

18    deposition transcript may be deemed to be accurate

19    and may be used in court.

20

21

22    PA 3072371




            REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 452 of 530



                                                               Page 452

1             NEW YORK IMMIGRATION COALITION, et al., vs.
              UNITED STATES DEPARTMENT OF COMMERCE, et al.
2
                                       JOHN GORE
3
4                                     E R R A T A
                                       - - - - -
5     PAGE      LINE        CHANGE
6       _ _ _     _ _ _      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
7     Reason:_______________________________________
8     _ _ _     _ _ _       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
9     Reason:_______________________________________
10    _ _ _     _ _ _       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
11    Reason:_______________________________________
12    _ _ _     _ _ _       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
13    Reason:_______________________________________
14    _ _ _     _ _ _       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
15    Reason:_______________________________________
16    _ _ _     _ _ _       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
17    Reason:_______________________________________
18    _ _ _     _ _ _       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
19    Reason:_______________________________________
20    _ _ _     _ _ _       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
21    Reason:_______________________________________
22    PA 3072371



             REDACTED
     Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 453 of 530



                                                               Page 453

1            NEW YORK IMMIGRATION COALITION, et al., vs.

2            UNITED STATES DEPARTMENT OF COMMERCE, et al.

3                                   JOHN GORE

4

5                        ACKNOWLEDGMENT OF DEPONENT

6            I, ______________________, do hereby certify

7     that I have read the foregoing pages and that the

8     same is a correct transcription of the answers given

9     by me to the questions therein propounded, except for

10    the corrections or changes in form or substance, if

11    any, noted in the attached Errata Sheet.

12

13

14    __________                ________________________

15    DATE                          SIGNATURE

16

17

18

19

20

21

22    PA 3072371




             REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 454 of 530


[& - 2]                                                                       Page 1

          &            10th 262:8              213:1,16 214:22    19 6:6,21 204:20
 & 1:16 3:3 9:1        11 5:3,18 125:20        218:14 219:6         205:3
                         126:2 430:22          359:2 407:20       1965 19:13
          0
                       110 5:16              1300 3:9             1970 171:1,3,9
 00002712 254:21       1120 183:4            132 5:19             1988 241:4
 00003740 133:2        113 359:1 363:3       135 5:20             1997 361:17
 000129985 80:5        115 5:17              136 183:4            19th 261:13 262:4
 0002628 95:18         11:00 261:13          138 5:21               265:1 319:19
 0002636 111:4           262:4,9             13th 96:7 261:16     1:00 222:1
 0002653 105:11        11:32 156:11            297:13             1:18 1:6
 0002657 102:6         11:48 156:14          14 5:21 138:12,17    1st 48:4 49:5 126:4
 000311 47:7           11th 80:4,20 83:4       450:22               151:20,21 385:10
 000663 155:16           87:5 149:17,20      1401 2:17 4:4                  2
 002 145:10              158:12 159:5,21     142 5:22
 05025 1:6                                                        2 5:8 15:3,13,17
                         160:1,7 398:11,19   145 6:2
                                                                    16:4,8,20 19:12
          1              398:21 399:1        14615 450:17
                                                                    25:7,8 26:5,15,16
 1 5:7 8:14 22:9,15    12 5:19 6:3 132:18    14798 138:22
                                                                    32:16,22 33:5,8
   48:11,19,20 94:10     133:1 162:21        14th 2:8 185:2
                                                                    40:4 54:10,16
   346:11 347:1,20       299:9 300:1         15 5:22 118:13
                                                                    55:3,18 57:6,8
   349:18 352:19         363:14                142:18,22
                                                                    77:18 80:17 94:14
   354:1 356:1 358:4   12/12/2017 256:2      1512 2:8
                                                                    103:22 104:5
   358:7 359:12        125 5:18              155 6:3
                                                                    156:10 162:21
   364:7 369:18        1250 4:18             1563 359:1
                                                                    169:21 170:17,21
   370:12 375:20       1277 320:4            15th 2:4
                                                                    174:7 176:5
   376:10,17,19        1281 320:10           16 1:9 6:2 145:1,5
                                                                    180:11 181:6,8
   378:2,20 379:14     12:18 312:14            251:14
                                                                    182:1,10,13,22
   383:22 386:15       12:55 232:5,11        1620 2:12
                                                                    183:14 184:19
   387:1,18 388:3      12th 20:18 21:2       16th 262:13 263:3
                                                                    185:2,11,12,14
   394:5 426:7 427:6     70:19 119:13          266:20 267:3,8
                                                                    195:6 196:18
   427:16 430:2,16       126:20 154:7        17 6:3 155:9,14
                                                                    197:2 204:14
   444:8 447:16          155:17 158:13         160:20 170:19
                                                                    206:3 207:2,7,18
 10 5:17 115:15,16       159:6,14,21 160:2     343:7 355:19
                                                                    209:3 241:1,4
   234:10                160:8,11,21 180:5     401:15 426:1
                                                                    242:8,9,10 249:19
 100 363:15              259:7 300:19        178 6:4
                                                                    249:22 250:7
 101 5:14                316:4 343:7 362:8   17th 105:13 108:3
                                                                    251:10,20 252:6
 1019 347:13             385:4 401:14        18 6:4 7:16 177:20
                                                                    252:11,14 253:3
 105 5:15                435:6 436:7           178:1
                                                                    253:18 254:7
 1050 2:12               437:20 439:10,18    18th 22:18 111:6,6
                                                                    261:15 346:4
 10:19 94:11             443:3,6 444:7,18      113:2 114:18
                                                                    351:8 362:10
 10:37 94:14           13 5:20 135:8,13        115:4 371:12
                                                                    365:18,20 370:7
                         211:20 212:19         446:10
                                                                    371:17 373:1


          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 455 of 530


[2 - 2716]                                                                     Page 2

   377:22 379:19        57:9,15 183:4         282:22 288:4,12     2022 381:17 382:5
   380:5,12 381:13    2017 5:11 6:3           292:19 293:7        20230 4:4
   381:16 382:5         20:18 22:18 47:11     296:5 297:13        2028 382:10 383:7
   383:10 402:6         58:11 59:8,17         300:19 312:14       203 341:8,9,11,14
   406:4,8,12 417:3     60:21 61:7,20         315:9,21 316:15       342:13,16 382:22
   418:21 419:20        62:3 65:1 66:15       319:19 330:14,21    204 6:6
   420:11 421:17,20     68:16 69:5,22         332:17 333:7,17     20530 3:16
   422:4,9 426:6,8,21   70:14,19,19 73:7      334:5,12 365:6      21 5:9 6:8 26:21
   427:5,12,15 428:1    73:12,14 77:10,12     398:11 399:17         254:12,13
   431:8 432:19         79:11 80:4,20         403:8 404:15,16     210-6053 3:11
   437:7,18 444:9       81:3 89:5 90:3        446:11              21st 27:10,16
   447:16               92:17 93:5,20       202 2:5,13,18 3:5       28:14 29:11,19
 2's 174:8              94:3 96:7 105:13      3:17,21 4:5           30:7,17,21 32:7,11
 20 3:16 6:7 32:15      111:6,6 113:2       2020 6:15 20:20         42:3 43:20 274:22
   73:11 118:14         114:19 115:21         21:11 22:4 48:8       276:6 279:12
   240:13,14 249:13     116:8,15 117:11       48:14 49:6 50:6       399:17
 2000 171:1,3,9         119:9,13 126:4        50:22 52:3,13       22 5:7 6:9 282:12
   347:21 348:16        135:14 137:13,19      70:22 71:9 72:5       282:16
   349:15 354:13        138:3,21 139:6,13     73:18 74:10 76:6    22nd 115:21 116:8
   368:1                141:13,19 142:12      77:8 80:7,14          116:15 117:11
 20001 3:20 9:3         143:3 144:10          81:14,17 88:17        119:8 255:19
 20001-4956 1:17        145:8 147:22          92:21 93:3 96:10      259:21 263:1
   3:5                  148:2,18,20 150:7     109:18 124:8        23 6:10 163:2,5
 20005 2:4,17 4:19      150:12 151:6,20       125:15 127:1,6,15     292:11 446:12
 20036 2:12             151:21 152:5,20       131:20 132:12       24 6:12,13 163:4
 2006 348:1             154:7 155:17          154:3 156:2 161:9     296:19 297:2,5,6
 2008 348:13,22         159:14 160:21         164:8 215:5 222:6     297:12
   349:8                180:5 251:9           222:16 224:10,11    240 6:7
 2009 251:8             255:19 259:21         224:20 225:8,13     25 6:13 165:11
 2010 6:17 252:3        316:4 332:1,11        227:19 228:3          297:5,7,8,18
   302:10 303:6,13      343:8 401:14          233:15 239:14       254 6:8
   304:2,20 368:11      410:9,18,19           264:11 283:7        25th 293:7 296:5
 2013 251:4,17          437:20 439:10         284:20 298:6,15     26 5:8 6:14 300:13
 2014 423:12          2018 1:9 5:9 6:21       300:3 301:2           300:14,18 302:4
 2015 134:10            7:16 8:4 18:22        313:10,21 316:7     26th 8:4 273:8
 2016 5:10 47:8         26:21 27:18           316:21 320:15       27 6:15 34:13,15
   48:4,11,19,20 49:5   254:20 259:9          322:2,11 328:9,13     43:5 300:13,14
   49:12,19 50:5        260:9 261:5,11,17     332:4 383:9 385:6     301:5,9,10
   51:21 52:10,18       262:13 269:2          385:11              2714 260:6
   53:20 54:9,15,19     272:12 273:8        2021 450:22           2716 255:16
   55:1,9 56:22 57:6    274:15,19,22



             REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 456 of 530


[27th - 6:03]                                                                Page 3

 27th 139:5,12        30th 138:21 143:2             4                     5
   141:6,12 142:11      144:6,10 315:9     4 5:10,11 6:17        5 5:12 79:18,19
   404:15             31 6:20 314:19,19      58:5,10 232:14        234:9 250:8,12,19
 28 6:17 302:20         315:1                259:21 286:4          251:1,2,13 255:16
   303:1,17 304:3     311 6:18               363:4 368:8 423:7     286:8 351:21
   312:1              312 6:19               424:7                 352:7 354:5
 282 6:9              315 6:20             40 7:9 369:10,14        429:11 437:7,18
 28354 445:5          319 6:21             400 2:17                447:14
 28385 443:13         32 6:21 314:19       403 7:12              50 354:8 392:11,14
 28th 18:22 403:8       319:14,15 324:17   41 7:10 371:3,5         392:15 393:7
   404:15               324:19,22 325:15   414 5:4                 446:15
 29 6:18 311:18         325:17 326:3       416 7:13              514-4522 3:17
   312:2,3,7,8,10     33 6:22 330:6,11     42 7:11 398:1,3,5,9   53 168:22
 292 6:10               330:13             43 7:12 397:22        544 363:3
 296 6:12             330 6:22 7:2           403:3,7,8           58 5:11
 296-2300 2:13        335 5:4              44 7:13 416:3,4,8     586 347:13
 297 6:13             34 7:2 330:6,12      441 3:20              5:33 397:14
 29th 254:20 274:3      331:5,18,21        442-9596 3:21         5:46 397:18
   274:14,19          349 7:3              443 7:14                       6
 2:05 232:14          35 7:3 348:21        445 7:15
 2:33 274:19            349:2                                    6 5:13 95:10,21,22
                                           446 7:16
 2:55 286:4           350 4:18 7:4                                 205:5 329:7
                                           45 7:14 443:12,14
 2nd 260:7 365:6      358 7:6                                      349:12,12 352:9
                                             443:18,20
          3           36 7:4 350:18,19                             352:10,18,19
                                           46 7:15 445:3,6
                      362 7:7                                      397:14
 3 5:10 47:2,3                             47 5:10 7:16
                      365 7:8                                    60 210:1,3
   55:18 156:14                              445:21 446:2,6,7
                      369 7:9                                    600 3:20
   191:17,17 230:18                        4791498 349:1
                      37 7:6 40:11                               642-6352 2:9
   232:10 234:5,9                          48 446:15
                        358:16,18                                65,000 177:16
   250:22 260:6                            482-2000 4:5
                      371 7:10                                     178:21 179:4,8
   261:3 367:18                            49 292:20 446:15
                      38 7:7 362:20                                246:13
   380:12 421:11                           4:04 367:19
                        363:2                                    662-5083 3:5
   427:12                                  4:15 329:7
                      39 7:8 365:1,5                             662-8324 2:18
 30 6:19 205:5                             4:20 335:2
                      398 7:11                                   675-2337 2:5
   312:3,4,8,21                            4:23 335:5
                      3:16 286:8                                 690 446:16 447:2
   451:16                                  4:28 365:19
                      3:57 329:4                                 693 446:17 447:2
 300 6:14,15                               4th 47:8 49:12,19
                      3rd 133:4 135:14                           694 293:1 446:17
 303 6:17                                    50:5 51:21 52:10
                        292:19 312:10,14                           447:2
 30395 293:2                                 53:20 54:9 55:1,9
                        314:9 444:15                             698 446:17 447:2
 30651 116:2                                 56:22 57:6,15
                                                                 6:03 413:14,17
 3072371 451:22                              144:8 183:4 303:6
   452:22 453:22                             349:8


           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 457 of 530


[6:04 - acs]                                                                     Page 4

 6:04 413:22            90 195:13 199:6      abowd's 327:3            421:1 422:7 435:9
 6:08 414:3               230:20 387:16      absolutely 46:22         436:9 441:17
 6:35 87:5                388:17 389:12        122:17 281:9           442:2 451:18
 6:48 449:7,8             390:10               413:12               achieve 181:14
 6th 282:22 330:14      9074 282:19          academic 39:8            207:10
   330:21 332:17        91 196:15,17 197:1   accept 205:18          acknowledgment
   333:7,16 334:5,12    915 2:4                370:19                 453:5
           7            916 2:9 3:11         acceptance 354:20      aclu.org 2:5
                        93 197:3             access 175:22          acquire 69:10
 7 5:14 95:15,21
                        94244-2550 3:10        286:13 408:17        acquired 69:9
   101:20 102:3
                        944255 3:10          accommodation          acronym 15:6
   397:18 417:2,10
                        95 5:13                386:3                  64:20
   417:11,12 420:8
                        95814 2:9            account 45:22,22       acs 15:9 18:9
 79 5:12
                        9:05 1:20 8:3          46:12,16,17,19         25:20 33:15 34:1
           8            9th 261:4,11,17        208:13 361:4           34:5,11 36:15,15
 8 5:11,15 105:3,4        315:21 316:15      accuracy 35:19           36:18 37:10,16
   145:9 359:1 360:7             a             39:18 57:14 58:3       48:7,14 49:14,21
   361:7                                       165:18 166:4,15        50:7,22 51:2
                        a.m. 1:20 8:3
 850 1:16 3:4 9:2                              277:10,20 313:21       57:10,11,15 58:4
                          94:11,14 156:11
 89 197:1,2                                    323:22 325:12          77:17,21 78:4,9,20
                          156:14 261:13
 8:16 406:12                                   327:19 328:9           165:7 174:21
                          262:4
 8th 27:18,22 28:12                          accurate 23:18           176:4,9,10,11,13
                        aag 18:20 19:15
   28:22 29:1,5 35:9                           24:4,12 26:9           176:14,21,22
                          81:9
   36:1,1,2 37:2                               29:19 33:17 34:17      177:3,4,10,12,14
                        abandon 308:21
   58:11 59:8,17                               36:11,12,15 37:3,9     178:6,10 179:2,6
                          310:18 311:10
   60:17 61:7,20                               38:6,13,17,20 39:3     179:12,16,17
                          363:8
   62:21 63:4 66:15                            39:13 56:12            180:2,6,13 181:4
                        abandoned 368:11
   68:16 69:5,8,11,18                          135:21 167:4           181:22 182:7,10
                        abandoning
   69:22 70:14,19                              171:8 175:2,10         183:5,13,15 184:9
                          367:21
   73:14,21 74:5                               206:17 211:3           184:10,15,18
                        abbott 183:4
   77:12 79:11 81:2                            281:13 284:21          187:22 191:17
                          340:2
   145:8 147:22                                286:13,19 287:13       192:8,9,13,21,22
                        abide 218:11
   148:2,18,20                                 287:17 288:9,14        193:7,17 194:9,15
                        abiding 301:21
   149:16 158:2                                288:18 289:13,16       194:20 195:7,12
                        ability 279:20
   287:4 288:1 370:2                           298:7,16 313:6,13      196:6 197:11,13
                          431:12
           9                                   322:7 323:16,19        197:17 199:1,1,7,9
                        able 30:3 190:1
 9 5:16 110:19,20                              325:17 326:17,22       199:16,22 200:9
                          262:18 288:15
   407:20                                      329:19 332:5           200:14 201:18
                          375:22
 9/16/2017 102:7                               353:15 361:3           202:5,16 203:21
                        abowd 205:5
 9/4/2017 81:21                                367:20 392:18          204:8,11 206:19
                          319:20 321:15,15
                                               403:15 405:16          206:20 207:8
                          321:17,18


           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 458 of 530


[acs - age]                                                                       Page 5

   208:15 209:7,14        168:22 175:12        addition 25:11          285:13 320:3
   209:17 210:1,11        181:1,2,7 182:2        38:5 250:6 332:3    admire 273:3
   229:19 230:19          188:11 190:21          332:14,20 333:10    admit 52:5
   231:8 234:8 235:2      194:7 195:4,6          333:20 334:7,14     adopted 346:10
   235:3 240:8 241:9      241:2,5 250:7,9,13     373:1 397:3 411:5   adult 388:20
   241:14,15,18           250:22 253:19          413:4               advancing 2:11
   243:9,13,15,20         256:4 303:8,17       additional 50:21      advice 45:10
   244:5,13,18,22         304:12,21 305:11       143:10 145:16         120:21 121:2,6,14
   245:6,12,15,22         307:5,20 308:6,22      165:5 254:7 403:9     121:17,19 122:3
   246:8,12,14,20,21      310:4,18 311:10        431:3                 123:10,13 293:11
   247:6,12,16,22         341:9 401:18         address 59:4            294:10
   248:3,7,14 249:2,3     402:7 406:5 426:6      65:16 66:3 165:8    advised 48:4
   252:12 253:16          437:8                  256:8 302:8 305:6   advises 316:10
   321:3,21 327:10      acting 18:16,20          305:10,22           advising 438:11
   341:22 342:4,14        19:15 20:11 36:4     addressed 155:18      advisor 103:1
   342:15,17 343:2        141:4 164:15,19        164:12,18,21        advisory 315:14
   346:3 349:22           165:3,9 249:17         258:4 302:14          316:8
   350:4,12 351:14        255:11,22 256:22       306:14 309:9        advocated 55:12
   353:3,4,10,13,22       257:17 258:6,17        315:16 319:21         55:17
   354:15,17,21           280:12,16,19           346:15 347:3        affairs 32:1
   361:17 362:1         action 9:10 113:7      adds 371:19             365:12 404:12
   366:2,7,9,12,14,21     113:18 114:20        adequacy 418:17         405:7
   366:21 367:5,15        313:19 450:11,15     adequate 354:1        affect 40:17 42:6
   368:2 375:8          actions 25:8 209:4     administer 9:8          42:16 327:8
   377:12,14 378:2,5    actual 33:20           administration          393:15
   380:20 382:17          214:13 269:16          250:2,4,5,11,18     affiliated 414:20
   388:9,18 389:11        309:21 420:12          251:8,12,18 252:2   affiliations 9:13
   390:10,14 391:9        431:15 432:7           252:2,15 253:4,18   affirmatively
   391:12,19 392:13       433:1                  308:5,21 309:8,12     212:17
   396:2,3,16 397:2     add 72:3 150:14          309:20 310:3,17     affirmed 11:8
   421:3 425:10           212:2 257:3,22         313:19 367:21       african 429:14,20
   432:18                 313:21 401:16          368:3,4,11 369:2      429:22
 act 15:3,18 16:5,9       403:15 441:21        administration's      ag 58:22 81:13
   16:20 19:13 21:9       442:16                 251:6                 105:22 109:6
   22:5 23:22 26:12     added 21:11 22:3       administrative          111:10,13 331:14
   33:5 54:11,17          28:2 154:3 156:2       47:19 58:13 95:19   age 15:6 33:3
   55:4 56:3 65:8         225:12 283:7           102:9 105:11          169:14 192:1
   67:22 77:18 104:1      299:10 371:17          106:20 107:5,7        196:17 206:6,8
   104:5 117:20         adding 41:21             111:3 155:15          208:10 209:8,13
   118:3 134:15,22        410:15                 256:14 257:12         234:13 341:18
   140:3,12,15                                   258:11,21 282:18      345:13 346:11,17



              REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 459 of 530


[age - answer]                                                                 Page 6

   355:22 356:19         136:21 137:4       alongside 27:22       analyzed 38:3
   357:11 358:10         151:9 297:12       alternate 267:17        258:19
   359:4 376:1           300:18 303:12      alternative 265:14    analyzing 185:10
   432:10                305:4 306:5,11       266:2,11 267:12       396:17 424:8
 agency 88:1,3           308:16 309:6,19      269:5 271:22        anderson 315:18
 aggregate 211:8         330:13,20 369:17     273:19 274:7,12     andrew 3:18 10:17
   211:18 212:4          444:1                275:7 276:11        andriola 2:11 10:3
 aggregated 177:5      aguinaga's 302:5       285:12 356:12         10:3
   191:18                302:16 305:21      alternatives          ann 313:22 369:17
 aggregates 215:6      ah 227:5               269:17 270:4,8        370:8
   393:11              ahead 27:14            276:10 289:8        anomalous 431:14
 aggregation             316:18 417:16      amend 48:6,13           433:1
   395:19                425:14               52:2,12             answer 12:22
 ago 87:9 141:9        al 1:3,7 8:17,18     amendment 185:2         13:13 14:8 21:16
   192:21 224:19         451:1,2 452:1,1    american 2:3            21:18 41:6 42:1
   340:1 409:4 414:9     453:1,2              15:10 26:2 48:7       42:11 48:17 57:7
   414:12              alabama 398:14         49:6 81:16 169:20     59:22 60:3,8 61:4
 agree 8:12 24:3         399:18,21 402:18     178:6 195:17          62:8,10,12 63:10
   26:8 125:3 173:3    alaska 430:1           234:9 368:13          66:17,20 67:3
   197:5 201:10        alaskan 429:14         390:8 403:20          70:4,7,10,12 71:3
   232:22 300:8,11     alice 3:14 10:11       426:20 429:14,14      71:5,14,16,17 72:8
   305:8 306:4,7       align 83:3 191:20      429:20,22 430:1       72:10,12,21 74:12
   307:14 341:11,17      191:22 192:10,14   americans 2:11          74:15,15 75:21
   342:11 346:9          193:8,19,21        amicus 437:5            76:1,9 77:2 79:1
   360:11,16 361:20      194:10,16 195:7    amount 416:16           82:10,12,14 83:6
   364:4,10 375:19       380:20,22 381:7    analyses 317:10         97:7,10,10 98:20
   376:15 377:4,21       381:19             analysis 40:15          98:22 99:1,5,15,17
   384:16 386:14       alleged 169:15         42:4,14 55:14,17      99:19 104:16,19
   387:5,12,15,21        185:10               55:18 258:8 264:6     104:21 106:11,12
   389:17 418:1        alleviate 230:5        275:6,19 278:18       108:7,8,11,18
   420:16 428:22         238:14 239:17        317:5,17,22 318:2     109:4,12,22 110:8
   429:2 433:7,8       alliance 2:14          318:8,17 319:1,2      112:2,4 113:10,12
 agreed 305:20         allocate 404:6         321:2,21,22 322:9     113:14,16 114:10
 agreeing 370:21         405:11,20            324:8 325:2 326:7     114:11 123:12
 agreement 301:12      allocating 406:7       346:5 363:7 364:1     124:13,15,17
 agrees 162:4,13       allow 23:20 26:10      387:1 424:19          125:19 136:10,12
   163:11 302:10         56:14 204:13         427:2                 136:19 138:7,8,9
 aguinaga 31:2,4,8       408:3              analyze 25:6            138:11 162:18
   120:20 126:5        allowed 130:7          185:13 346:16         163:9 164:2
   133:3,5,9,13,20       270:21 322:19        431:7                 166:11 186:3
   134:1,13,21 135:4                                                188:8,20 189:15



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 460 of 530


[answer - arthur]                                                                Page 7

   206:12 215:8         anticipate 214:12       403:13 416:9        ar12756 58:15
   220:21 221:16        anticipated 293:15      444:1,9 446:7       area 39:10 195:15
   222:19 231:16,22       294:16,21 405:5       450:4                 196:18 203:17
   235:13 238:1,2,21    anticipating 122:7    appellate 345:19        205:12 207:14
   239:4 240:2,4          122:14                346:1 355:17          211:9,19 245:7
   253:11,21 254:1,3    anticipation          applies 359:6           246:15 247:2,17
   254:11 269:9           122:19 123:5        apply 210:4             384:22 385:1
   273:1,3,15 277:15    anybody 207:4           213:10 269:19         388:16 389:14
   279:13 285:3,6,8       369:16 418:16         421:16                390:1,15 391:11
   289:21 290:1,3         429:21 437:21       appointee 19:4          391:13 395:8
   291:15,17,19           439:2,3,7,12        appointees 140:19     areas 39:11
   295:14 296:6         apart 183:16            153:14                177:15 178:20
   301:9,10 302:7,8     apologies 314:20      apportion 400:9         179:3,7 180:2,7
   305:5 308:17,18      apologize 62:17       apportioned             207:15,17 245:1
   310:9,12,14 311:2      92:2 271:9 285:18     335:20                246:13 248:14
   322:20 324:20          352:13 372:1,7      apportionment           388:12
   336:20,22 337:2        417:8,14              336:7 337:7,14      argue 421:19
   337:18,20,22         appeal 345:11           338:5,12,22         argument 367:10
   338:9 344:6,8,14       356:17 359:20         368:15 400:7          367:12,13 428:6
   373:14 385:2         appear 28:12 29:7     appreciate 244:1      argumentative
   389:6 396:7,10,12      29:11 51:17 124:5   appropriate 25:8        280:14
   401:10,12 402:21       125:13 198:20         25:12 34:11 43:9    arguments 428:3
   403:1 407:5,8,13       298:9 303:9           107:10 169:17         428:5,8
   408:11,20 412:19       331:11 444:11         170:2,8,13 275:2    arose 101:13
   412:21 413:1,9         447:5                 276:1,12 279:4      arrive 78:6,17
   419:3,6,17 420:4     appearance 9:16         287:7 402:6         art 143:7 154:21
   428:15,17,19         appearances 9:13        426:17 451:8          266:15,17 267:15
   429:5 434:19         appears 22:19         approps 331:15          270:12 273:7,8,17
   435:14 438:18,20       40:6 50:3 51:5      approval 379:18         283:13 400:17,18
   440:3,5,17 441:2,6     81:6 96:8 133:8     approve 419:12          400:19
   441:13,21              135:15 145:11       approved 285:11       arthur 22:17 47:8
 answered 147:17          155:20 161:16       approves 361:21         80:3,19 155:17
   154:14 229:6           171:18 174:13       approximate             254:18,19 255:2,6
   239:5 247:13           255:7,13 260:17       128:20 234:13         255:9,18 256:1
   279:9 282:1            260:17 262:6        approximately           259:21 260:7,14
   441:20 442:13,18       283:1 294:1,7         171:6                 260:14 261:4,11
 answering 12:17          298:3,10,19         apps 45:14              261:20 262:8,13
   30:14 408:9            303:11 306:2        april 183:4 330:14      263:2 267:2,7
 answers 220:17           312:13,19 314:10      330:21 332:17         268:9,12 274:11
   279:20 408:18          315:11 331:12,12      333:7,16 334:5,12     278:17 283:13
   453:8                  371:9 398:10,15       385:10                284:1 314:11



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 461 of 530


[arthur - attorney]                                                            Page 8

   315:5 316:4           390:21 393:17         227:11 228:2       attachment 297:3
   317:10 398:10,12      405:9 414:9           229:4,18 341:5       301:2 371:2
 article 6:19 312:8      435:16 436:3,4        388:17 392:12        373:21
   312:18,20 313:4,8     444:12              assume 208:9         attachments
   317:21 400:14       asks 40:13 302:9      assumed 421:16         297:15 331:1
 ascertain 225:14        365:18 401:15       assumes 229:8        attempt 225:13
 asian 2:11            aspect 426:8 427:5      435:11 436:13      attempting 333:8
 aside 240:6 278:12      427:14              assuming 326:19        333:12 351:13
   281:5               aspects 17:22           372:17             attended 11:19
 asked 60:7 81:9         284:9               assumptions            32:10
   86:8,10 98:14       assembly 386:4          421:13             attention 343:6
   100:17 125:5        assert 437:1          atlantic 4:18          354:4 363:4 375:5
   129:22 132:9        asserting 311:5       attached 6:13 7:21     446:14
   147:16 154:13       asserts 431:4           22:10 26:17 47:4   attorney 3:9,19
   221:4,5 229:5       assessed 236:15         50:17,18 58:6        9:16 10:20 14:21
   233:14 248:5,6      assessing 135:4         79:20 95:11          15:1 17:7,8,9
   253:8,8,14 270:10     140:14 168:1,5,15     101:21 105:5         18:17 19:20 31:15
   277:8 279:8,18        174:7                 110:21 115:17        64:4,16 65:2,11
   281:22 282:5        assessment 39:2         125:21 126:14,17     75:2,5,10,17 76:4
   308:13 319:1          39:18 57:13           126:19 132:19        77:6 78:1 79:4
   322:19 356:9        assign 233:13           135:9,17 138:13      82:17,21 83:8,17
   384:11 405:2        assigned 112:16         141:7 142:19         83:20 84:3 99:21
   432:14 444:3          234:1 391:12          143:9 145:2,14       100:3,14,22
 asking 12:16          assigns 196:8,10        155:10 178:2         101:12,18 103:2,5
   54:18 59:20 60:6    assist 106:1 109:7      204:21 240:15        103:6 105:17
   72:17 76:16,17        109:15 110:3,4        254:14 282:13        109:14,16 111:16
   84:8 88:19 107:8      234:18 299:1          292:12 296:20        112:12,19,22
   107:15 112:6        assistance 46:8         297:7,9 300:15       113:21 114:16
   113:20 114:2,5,10   assistant 18:16         303:2 311:19         115:1,3,6 139:17
   154:21 164:1          19:20 31:15 141:3     312:5 315:2,13       139:21 141:1,3,5
   187:13 199:10,13      249:17 414:21         319:16 330:7         142:2,4 146:4,5,6
   218:17,22 219:4,4   associate 64:16         331:9 349:3          147:13 151:13,15
   219:6 220:3 221:2     65:2,11 139:20        350:20 358:19        157:21 160:18
   221:19 227:1,3        146:6 151:13,15       362:21 365:2         162:4,9,12 163:7
   237:22 253:7        associated 36:16        369:11 370:10        163:10 249:17
   268:16 270:14         37:5 196:7 198:2      371:6 372:12         265:22 266:10,13
   279:15 287:1          198:15 199:17,18      373:17 398:6         268:2,21 270:13
   289:6,10,11 298:4     201:2,7,13,20         403:4 416:5          271:12 272:6
   298:13,13 305:14      202:4 203:22          443:15 445:7         274:9 290:14,16
   346:13,20 348:6       204:12 224:12,22      446:3 451:13         291:9,22 301:11
   355:15 372:5,9        225:19 226:3          453:11               306:4 315:17



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 462 of 530


[attorney - basis]                                                            Page 9

   329:11 331:19       avenue 2:17 3:16      236:22 237:5,6,11     413:16,18 414:2
   335:16 336:1,5,7      4:4                 237:14 238:5          426:1 427:8
   338:3,10 401:9      avoid 223:8 299:4     240:10,11 241:15      434:14 435:22
   414:21 442:19,21      392:16              241:19 242:2,14       446:12 447:14
   450:13 451:15       avoidance 224:8       242:19 243:8,11      background 81:11
 attorney's 398:13       224:17 227:8        244:3 245:20          166:10 167:14
 attorneys 293:10        228:2,14 229:17     246:1,6 259:11,12     331:22 365:21
   293:14              aware 14:3 16:21      259:19 282:4,8,8      403:10 415:3
 auburn 75:11,13         17:9 25:21 26:4,7   283:22 296:10,15      421:12
 audio 8:10,11           29:4,9 32:5 36:18   304:2 311:16         backlash 313:11
 august 73:7,9,13        40:15,20 42:4,14    317:5 318:11         baji 10:1,6 414:5
 authority 277:7         42:19 49:4 51:19    319:1,2,3 321:1,10   balanced 403:16
   278:7,13 357:19       52:8 53:20 54:8     321:20 322:4         bannon 409:13
   437:1                 54:18,22 55:5,7     328:11,17,22         barbara 315:18
 authorization           56:1,5 57:2,12,22   350:11 351:16,17     barnett 345:2
   147:5,14 148:10       58:1 59:7,14        351:19 353:20         355:19 356:14
   148:12 158:15,22      60:11,14 61:5,8,22  354:3 379:20          357:1,3
   159:4 160:2,6,10      62:5,20 63:3,8,13   399:17,21 400:5      based 33:22 41:12
   160:14,15             63:18,20,22 66:9    400:10,11,15          57:15 77:13
 authorize 133:9         66:12 68:15,21      402:11,14 406:18      106:21 107:13
 authorized 9:8          69:2,18,21 72:1     406:21 407:9          171:21 175:7
   19:16 30:13 147:1     77:16,20 82:16      408:22 424:1          176:9,22 177:4
   147:4,22 148:7,16     104:3 134:20        430:8,11              195:2 209:13,19
   158:3 333:16          135:3 140:2,10,13 awareness 60:6          214:3 218:18
   334:2,2               143:22 164:6,10     284:5                 219:9 224:2 226:4
 authors 317:18          165:10,12,13               b              229:2 294:7 318:4
 available 33:16         175:21 176:3,4,8                          321:2,22 325:9
                                            b 205:5 363:5
   34:4 35:2 37:13       176:20 180:5                              335:13,20 347:20
                                            back 40:10 46:15
   38:13 55:8 56:2       181:21 188:9,14                           349:15 360:4,13
                                             74:2 85:14 86:3
   57:4 105:17           189:8,18 190:12                           360:18 361:12
                                             86:18 87:6 143:7
   167:12 185:7          190:19 191:5                              362:16 363:17
                                             144:3 156:22
   195:17 211:7          194:6,12,13,18,19                         423:2,4,5 425:10
                                             157:6 180:11
   212:4 234:17          195:4,9,10 197:22                         430:2
                                             212:6 217:21
   242:16 248:7          198:4,5,7,9 203:11                       bases 404:19
                                             231:4 234:3 241:3
   285:14 287:13,17      203:18,19 204:3,6                        basis 20:22 21:9
                                             249:11 260:8
   318:5 319:8           204:10 223:6,12                           48:17 107:12
                                             261:11 262:2
   325:21 326:9          223:20 224:7,16                           166:11 220:17
                                             266:22 290:10
   341:22 343:4          225:2,17 226:1,13                         241:16 277:15
                                             302:4 318:22
   349:22 350:12         227:5,7,13,15                             366:1,6 367:14
                                             329:10 335:4
   400:14 433:13         228:7,11,19                               409:1 435:13
                                             337:7 343:6
   442:11                235:14,18,19
                                             373:20 375:3


           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 463 of 530


[bates - block]                                                              Page 10

 bates 47:7 80:5       82:20 87:16 88:22      340:12 341:20         88:14 117:19
   95:18 102:6         91:15 104:9,11         342:4,8 345:22        118:1 146:14
   105:10 111:4        116:6 118:6            346:7,14 347:17       158:21 159:7
   116:3 133:1 139:2   119:10 120:11          351:4 353:13          169:19 175:18
   254:20 255:16       121:4,10 130:11        355:10,14 359:22      211:2 256:11
   282:18 293:2        132:3 134:2            360:20 362:10         257:1,11,21 258:9
   320:3,9 443:12,13   140:21 142:17          364:19 366:19         260:2,8 275:17
 bathroom 156:5        148:12,15 149:13       367:3,6,16 374:13     276:2 279:4,20
 beach 7:6 345:4       149:22 152:18          375:17 376:9          285:10 324:13
   357:22 358:22       153:5 154:19           377:19 378:4          325:2 326:8
 bear 58:14 116:2      157:5 158:17           381:3 382:18,20       392:17 411:18
   343:10 351:4        159:10 160:4,17        385:21 388:14         426:19 428:3,8
 bearing 243:18        161:11 162:10,12       391:9 400:10,12     bethany 133:4,7
 bears 47:7 80:5       163:10 165:1           400:14 401:1          133:11
   102:5 254:20        170:16 174:3           402:5,16 404:17     better 33:14 39:16
 began 14:20           175:8 181:16           405:2,3 406:5         43:15 67:21 78:2
   174:20              183:19 191:13          407:12,15 410:3,5     78:8,19 418:14
 beginning 1:20        192:19 196:20          410:8,19 411:2        434:8
   9:16 93:13 251:8    200:11,12 203:9        418:5 420:19,20     beyond 63:9 67:2
   302:6 359:3         206:20 207:4           423:11 425:3          144:1 264:3
   371:17 414:12       209:16 211:2           426:9 427:7           370:16 372:17
 begins 94:13          215:12 223:18          430:14 432:12,14      374:5,18 431:2
   156:13 232:13       224:14 225:17          435:3 438:5         big 418:17
   286:7 329:6         228:19 233:4,22        439:11 440:22       bigger 197:7
   357:17 397:17       236:20 242:11          442:18 443:6        bit 90:4 180:11
 begun 71:20           243:13 245:9           445:12 448:10         204:18 366:4
 behalf 1:21 2:2,7     246:4,9 248:5        believed 37:3           367:10,16
   2:14 3:2,7,13 4:2   251:11,16 252:18       190:18 428:5        black 2:14
   10:16,17 16:16      255:4 257:8          believes 162:9        blame 367:20
   19:17 37:20 41:14   263:10,22 264:12       286:19 419:9          369:1
   44:2 120:3 278:8    264:13 265:2,5,5,9   belive 359:19         blanche 58:20,22
   412:9 429:22        268:11 274:3         ben 31:2 120:19         64:2 66:11 75:2,5
   433:17              275:22 279:1           126:5 133:3         blanket 358:10
 belief 170:12         282:2 283:6            330:13,20 369:15      359:11
 believe 14:9 21:2     284:16 287:4           369:17 444:1        block 16:10,22
   24:8 29:14 31:13    290:9 294:18         benavidez 204:16        18:12,13 33:1,4,7
   32:18 37:2,19       297:17 304:18          242:22 244:3,7,12     33:9,16 36:19,21
   39:12 45:3,7,16     306:16 318:16,20       244:17,21 245:14      37:14 167:5 185:5
   48:19 49:10 54:14   318:22 320:8           246:2,7,22 249:4      198:1 205:13,16
   55:6,11 58:14       325:8 330:3 333:2    best 25:5,13 67:12      205:22 206:8
   63:9 69:17 78:5     333:3 336:6            73:15 79:6,12         207:6,11 208:3,6



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 464 of 530


[block - bureau]                                                            Page 11

   209:8,11,13,18,21     441:17                206:3 207:7       burden 375:20
   209:22 210:2,11     bloomberg 5:8           237:15 377:22     burdensome
   210:12 212:7,10       26:20 32:15           383:7 418:9        320:15,16
   212:11,14 213:21    board 315:14            420:11 436:18     bureau 6:4,6
   213:21 214:3,3,4    borders 205:14          437:11,12          20:18 21:7 23:16
   214:19 215:6,6,7    bottom 80:17          bringing 55:8 56:3   23:19 24:6,9,14
   215:17 216:7,7,10     139:3 240:20          206:20 429:22      26:10 28:1 34:18
   216:11 217:11,13      261:21,22 262:13    brings 418:10        34:20 35:1,12,14
   217:13,17,17,18       312:21 320:11       broad 129:21         36:5,9,14 37:2,8
   217:18,22 219:8,8     349:13 351:22         313:11 406:10      37:21 38:18,21
   219:11 220:8,9,11     354:4 359:2         broadly 387:17       39:4,14,17 40:22
   220:11,16,16          369:18 370:7,13     broken 235:9,15      47:9 48:12,21
   221:12 222:6,15       417:14 424:7          236:1              49:13,20 53:6
   222:16 224:12,21      444:8 447:16        broker 100:18        61:10 62:2 63:1
   230:3 234:7,8,14    bounds 41:2           brought 45:4         88:6 119:12
   234:15,18 235:4,7   boutin 3:8              240:19 241:2       123:18 124:7
   235:11,16 236:1     box 3:10                244:8 351:8        126:22 127:5,14
   236:10,17,17        branch 7:3,5            381:16 382:9       155:19 161:8
   237:3,10,18           31:16 345:2           436:21,21          164:16,20 165:6,9
   238:10 239:13         347:13 348:14,22    bubble 298:20        165:11 166:3,11
   256:11 257:2,21       350:13,16 354:11      299:15             166:16,20 167:2
   258:10 259:17         354:12,19           building 103:16      168:4,8,11,14
   265:15 266:3,12     branstad 58:19          234:15             171:2,3,10,21
   267:12 269:6        break 12:20 13:1      bullet 23:13         172:4,7 173:14,18
   271:14 272:1          94:6,18 156:6,18      182:16,20 183:12   173:20 176:8
   273:14,19 274:8       157:2 222:1 232:4     185:19 186:15,16   177:14,19 178:5
   284:3,14,21 290:7     232:17 323:12         188:15 189:7       178:19 179:15
   351:15,18 353:8       397:10 413:11         191:16 192:7       180:1,6 184:5,11
   388:5 389:1,19,21   breakdown               195:11 197:11      185:15 186:6
   391:4,17 393:11       351:18                199:10,12,14,15    187:1,1,8 188:1
   395:4,8,12,14,17    brett 3:15 10:13        200:9,15,22 230:6  195:16 196:8,10
   396:2 397:7           31:11,13 293:6        230:11,13,18       198:3,10 202:22
   424:12 439:22       briefed 256:10          231:6,11 232:2,3   205:10 211:7,13
   440:12,15 441:16      257:10,19 258:8       234:4,4,5 235:1    211:17 212:15
   441:17                258:20 264:6          238:15 239:17      213:19 214:2,12
 blocks 205:11,15      briefing 331:3,8        331:22 375:5       215:4,16 216:1,7
   206:5 209:9,10,19     331:13,18             380:18,19 386:12   216:18 217:1,8,14
   210:4 221:8         briefly 406:11          388:9,13 389:9     217:19,21 218:8
   222:17 394:14,17    briefs 44:3 340:3       390:6 433:16       219:7,13 220:8,16
   394:18,21 395:20    bring 25:7 33:8       bullets 182:19       221:11,15 222:5,8
   440:9,11,16           195:5 204:4,7         240:6              222:15,18 223:6



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 465 of 530


[bureau - case]                                                               Page 12

  223:21 224:9,21       330:1 338:18          398:18,20 400:22    capture 375:12
  225:6,20 226:2        342:3,6,20 366:14   calling 237:20        captured 377:12
  227:18,22 228:13      366:15 375:1        calls 13:10 21:14       377:14,17
  230:2 231:1,6         382:15 385:6,8,21     65:18 70:4 71:1     captures 374:5,13
  233:12 235:22         386:2 408:19          71:11 75:18 76:7    career 19:5 31:18
  236:9 238:9           427:21 435:7          78:21 82:7 85:21      32:9 39:17 87:8
  239:11 245:5,11       436:8 438:9,12        87:1 88:10 97:7       87:14,18,22 88:2,5
  246:12 247:1,16       439:8 440:14          98:20 108:5           133:18 140:22
  247:21 248:12         441:5,7,16 442:16     111:22 113:10         141:2 151:22
  255:12,19 256:5     bureau's 38:12          122:22 124:10         152:13 153:1
  256:14,22 257:6       226:14 259:14         136:8 138:5 162:6     277:11,21 280:3
  257:18,19 258:6,6     263:15 269:5          162:16 165:20       careful 77:3
  258:7,12,17,17,19     271:13,22 273:13      166:6,17 167:6,8    carefully 451:6
  259:6 260:21          274:7 281:4,20        184:5 185:20        carolyn 297:19
  262:21 263:2,12       287:2,16 288:8,17     186:17 189:13       carry 56:15
  263:16 264:6,14       314:14 390:8          206:10 208:18,19    carrying 422:8
  264:22 265:11,13    burling 1:16 3:3        212:21,22 214:8       444:9
  266:2,11 267:11       9:1                   215:20 231:13,19    case 1:5 8:19
  267:16 268:8,10     bush 368:1,2            238:16 239:18         13:16,19 17:10,15
  268:14,18 270:12              c             249:6 269:7           44:1,2,5,19 45:2,4
  273:11,18 274:6                             272:21 283:15         45:11 54:16 55:12
                      c 2:1 3:1,1 4:1,1
  275:4,6,19 276:7                            284:22 291:12         55:14 58:13
                        5:1 8:1 15:6
  276:13,21 277:2                             295:11 303:18         105:12 120:3
                        138:19 250:22
  277:12,22 278:3,9                           309:4 310:7           144:18 189:8,19
                      calculation 169:13
  278:14,17 280:11                            334:16 336:18         190:17,17,19
                      california 2:9 3:7
  280:12,17,20                                337:16 344:4          191:5,8,9 194:6,12
                        3:8,10
  281:13,19 282:6,9                           347:7 381:20          194:13,18,20
                      call 75:12 84:8
  282:17,21 283:14                            386:19,21 387:9       195:4,5 203:12,18
                        87:6 98:5 99:21
  284:2 285:15                                387:19 389:3,5        203:19 204:3,5,6
                        100:2 101:17
  286:18,18 287:15                            396:5 401:5           204:10,14,16
                        118:5 119:7
  287:20 288:17                               402:20 407:2          206:3 236:22
                        289:19 319:7
  289:3,9,14 290:6                            412:17 419:1          237:5,6,11,15
                        347:5 354:10
  290:11 291:3,6,11                           428:13 438:16         238:7 241:15
                        381:22 383:12
  292:2 298:4,5,12                            440:1,20 448:17       242:3,21,22 243:2
                        410:12,15,20,22
  298:13,14 316:6                           camille 116:5           243:5,7,11,12,14
                        411:2,9,12,20
  316:10 319:21                             campos 7:7 362:7        243:17 244:3,3,7
                        412:2,4,15 446:14
  321:2,21 322:6,9                            363:3                 244:12,14,21
                      called 1:14 27:11
  323:6 324:8,14                            cancel 262:14           245:2,14,20 246:1
                        27:17,20 98:3
  325:1,3 326:4,7,9                         capacity 20:6           246:2,7 249:5
                        116:11 140:7
  326:10,10 327:17                            44:14 46:10,10        252:6,14 253:3,19
                        171:4 285:12
  328:7,21 329:14                             186:2                 276:20 277:5
                        350:15 368:13


          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 466 of 530


[case - census]                                                               Page 13

   292:18 302:13          242:9,9,11,12,12     39:14,17 40:17,22    177:14,19 178:5
   306:13 307:3           242:14 249:11,16     42:2,6,15,17 43:3    178:19 179:15
   309:8 335:10           249:19,22 251:10     43:13 46:21 47:9     180:1,6 183:1,18
   336:14,16 339:22       251:20 252:11,17     48:8,12,14,21 49:7   184:4,5,11 185:15
   340:2,3,4 345:13       252:20 254:7         49:13,20 50:6,22     185:18 186:6,9,14
   346:18,19 347:8        343:16,18 344:2      51:15 52:3,13,21     187:1,1,8,11 188:1
   347:12,19 348:1        344:11,12 345:6,9    53:6,22 56:9         188:2,5 191:21,22
   348:13,15,18,19        345:10,20,21         59:12,18 60:20       192:2,11,15 193:6
   349:21 350:8,15        347:15 354:10,19     61:10 62:2 63:1      193:11,12,13,19
   351:7,10 353:21        355:14,16,17,17      64:7 65:17 66:4      193:22 194:2,3,5
   354:12 355:18,21       357:19 375:22        67:2 70:16,22        194:11,17 195:8
   356:19 357:3,10        387:2 392:20,21      71:9 72:5 73:4,19    195:16,21 196:8,9
   357:21 358:1,3,5,9     415:6 418:8,20,21    74:10 76:6 77:8      197:19,22 198:3
   358:16 359:10,13       420:12 421:16        78:7,19 79:5,12      198:10,18,22
   359:22 360:2           423:14 424:15        80:7,14 81:14,17     199:4,22 200:19
   361:17,21 362:12       425:3,4 427:9        85:1,11 87:7,12      201:1,18 202:22
   362:14 363:18          429:13 430:11        88:6,8,17 89:10,15   205:9,9,11,13,15
   377:22 379:19          437:15,17            90:7,13,20 91:10     205:16 206:22
   381:16 382:9         category 339:16        91:22 92:10,15,21    208:3 209:8,9,10
   383:7 388:2,6        causal 225:3           93:3 96:10 107:1     209:11,12,17,19
   400:16 401:1           227:13,22            109:18 119:12        210:11,17 211:7,9
   417:7,18 418:5,9     cause 41:22 74:13      122:9,16 123:17      211:12,13,17,22
   418:10,19 419:8,9    caused 417:19          123:19 124:7,8       212:5,7,10,11,14
   419:12 421:14          418:6                125:15 126:22        212:15,18 213:5
   423:21 424:3         cc 102:8 126:5         127:1,5,6,14,15      213:18,19 214:2,4
   425:5,6,15 427:19      315:6                128:1,5 131:20       214:7,12,20 215:4
   428:2 429:19,19      cc'ing 255:18          132:12 136:2         215:5,6,16,17,19
   429:21,22 430:9      ceg 357:17             138:3 141:8          216:1,7,8,13,18
   432:6 441:15         cell 8:8 105:17        142:13 154:3         217:1,3,7,11,14,18
   445:15               cellular 8:7           155:19 156:2         217:21 218:8
 cases 15:2 16:3,8      census 6:4,6,6,15      161:8,9,21 163:20    219:7,13,20 220:8
   16:20,21 17:4,15       7:2 18:1,12 20:18    164:8,16,20 165:6    220:16 221:8,11
   20:14 33:8 54:18       20:20 21:7,12        165:7,9,11 166:3     221:15,17 222:5,6
   57:9 77:17,18          22:4 23:4,10,16,19   166:10,16,20         222:8,10,15,16,18
   134:14,22 140:4        24:6,9,13 25:11,16   167:2,4 168:4,8,11   222:20 223:3,6,9
   190:2,3,11,12,16       26:1,10 28:1 33:4    168:14 169:2,16      223:21 224:1,9,10
   191:3,4 193:16         33:9,10,14,19,21     170:1,7,12 171:1,2   224:11,20,21
   194:1,1,22 206:20      34:16,18,20 35:1,7   171:3,7,10,11,21     225:5,8,13,19,20
   237:13 240:19,22       35:12,14 36:4,9,14   172:4,7 173:14,18    226:2,4,14,18
   240:22 241:2,9,14      37:2,8,14,21 38:5    173:20 174:16        227:18,19,22
   241:18,19 242:3,4      38:12,18,21 39:4     175:4 176:8          228:3,13,15,22



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 467 of 530


[census - characterize]                                                           Page 14

  229:3,15 230:2,5        298:12,13,13,15        404:2,21 406:17        145:6 255:10,15
  230:21 231:1,6,10       299:10,12,19           408:1,9,18,19          259:20 274:16,20
  233:6,12,13,15,19       300:3,9 301:2,14       411:6 421:3,19         373:11 404:13
  234:6,7,8,14,18         301:14,18 303:7        422:3,13 424:7         447:17
  235:6,10,11,16,22       303:16 304:4,22        426:16 427:20,22     chains 229:22
  236:9 237:3,18          305:12,15 307:6        432:15 435:7,10      chairman 29:5
  238:9,13 239:11         307:21 308:7           436:8,10 438:1,9     challenge 353:1
  239:14 245:5,11         309:1 310:5,20         438:12 439:5,8,9       354:16 383:10
  246:11 247:1,15         311:12 313:6,10        439:22 440:8,12      challenges 55:9
  247:20 248:12           313:11,21 314:1,4      440:14,15,16,17        381:12,13
  251:22 252:3            314:14,16 315:14       441:5,7,15 442:6     challenging
  255:12,18 256:14        316:5,7,8,10,21        442:16,17 445:14       381:17
  256:17,22 257:4,6       317:7 319:21           448:12               chance 273:8
  257:18,19 258:1,5       320:15 321:2,20      censuses 171:9         chances 313:6,12
  258:6,7,12,16,17        322:2,7,9,11 323:3   center 1:16 3:4        change 51:21
  258:19 259:2,6,14       323:5,17,21,22         365:19                 52:10 53:21 70:20
  260:21 262:21           324:7,12,14 325:1    certain 20:14 28:8       364:22 394:15
  263:1,12,15,16          325:2,5 326:4,7,9      61:1 71:18 252:20      452:5
  264:5,11,13,22          326:10,10,13,21        264:1 317:20         changed 53:11
  265:10,13 266:2         327:1,7,9,17,19        319:3 385:16           70:18 121:15
  266:11 267:11,16        328:7,9,10,13,16       386:16 391:10        changes 50:6
  268:8,10,14,18          328:21 329:14,16       394:22 404:4           51:19 52:8 53:2
  269:5 270:11            330:1 331:2,6,17       408:1,4 423:17         53:14,19 54:8,22
  271:13,22 272:3         332:4 338:18,19      certainly 17:17          55:5,7 56:1,5,21
  273:11,13,18            341:12 342:3,6,20      31:7 48:22 139:15      57:3,12 58:1
  274:6,7 275:1,4,6       343:3 347:21           149:12 153:17          145:12,15 146:13
  275:16,19 276:7         348:17 349:16          168:17 195:9           146:22 147:6,21
  276:13,20 277:2,8       353:4 363:11           223:1 252:9 367:3      148:4,6,9,17 149:1
  277:12,22 278:3,9       365:8 366:1,7,9,11     392:6                  149:8 251:13
  278:14,17 279:6         366:14,15,18,20      certainty 388:4          384:21 451:11
  280:11,12,16,19         366:22 367:4,9,15    certificate 450:1        453:10
  281:4,6,13,19,19        367:22 368:2         certify 450:4          changing 90:3
  282:5,9,17,21           374:22 377:13,18       453:6                characteristics
  283:7,14 284:2,20       380:21 382:3,15      cf 1:6                   377:7,9,11 378:22
  285:15 286:18,18        383:20 384:14,17     chain 5:7,12,13,14     characterization
  287:2,15,16,20          384:18 385:5,6,8       5:15,16,17,18,19       103:3 305:7,8,21
  288:8,16,17 289:2       385:11,20,21           5:20,21,22 6:2,8,9     325:17 390:5
  289:9,14 290:6,11       386:2 389:22           6:12,14,18,20,22       402:3 446:21
  291:3,6,11 292:2        390:8 391:5,5          7:8,9,10,11,12,14    characterize 355:7
  293:13 294:12           394:14 397:3           7:15 102:6 105:9       422:20
  295:9,22 298:4,5,6      399:8 401:17           112:18 143:1



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 468 of 530


[characterized - citizenship]                                                Page 15

 characterized         citation 344:2         76:5 77:7 78:8,9     192:14 193:5,9
   275:22 321:9          357:17               78:18 81:15 82:19    194:9 197:11,13
 charge 103:15         cite 347:12 355:18     84:4 87:8 88:17      201:5,12,12,17
 charged 39:14           357:17,18,21         89:10,14 90:1,7,12   202:2,7,11,14
 chart 179:18,22         362:7                90:20 91:10,22       203:7,21 206:21
   447:7               cited 343:16,17        92:9,14,20 93:3,10   207:16 210:11,18
 check 148:14,22         344:18 346:2         94:1,21 95:8         212:17 213:18
   149:9 156:22          357:20 358:16        96:22 97:4 100:4     214:6 215:4,9,18
   157:14 158:3,8      citizen 15:5 33:3      100:9,12 101:1,6     216:12 217:3,19
   403:22                169:13 171:2         101:15 106:22        218:1,2,18 219:8,9
 checked 157:6           221:13 222:11        109:17 112:8,14      219:12,14 220:18
   158:7,13              234:13 256:12        113:1,8,22 114:18    221:17 222:5,7,9
 chicago 345:3           320:18 321:5         116:16 118:15,19     222:20 224:10,19
   355:20                322:3,12 345:13      119:13 121:7         225:12 226:17,19
 chief 14:11 31:8        346:11,17 356:19     122:9,16,19          227:9,17 229:2
   96:14 126:7           357:11 358:10        123:18 124:8         230:4 231:10
   319:20 321:1          376:1 432:10         125:14 126:22        233:6,14,18
   324:7 325:1 326:4   citizens 169:20        127:6,15,22 128:4    234:17 235:2,4
   443:22                196:18 206:6,8       128:8 129:8,13       238:13 239:15
 choice 431:14           208:14,16 209:8      131:20 132:11        243:19 256:3
 choose 181:18           209:13 210:2,7,21    136:1 137:15,20      257:3,22 259:1,8
 chose 344:10,11         220:12 341:19        138:2 141:8,10,17    259:10 264:10
   437:16                388:20 426:20        142:13 144:12,15     269:22 271:16
 chosen 276:11           431:13               145:9 148:2,3        272:3 283:7 284:4
 chris 14:12,17        citizenship 7:2        150:6,10,14          284:9,19 290:8
   126:3,7 266:6         14:5 20:19 21:11     152:14 153:8         293:13 294:4,11
   312:11 317:9          22:3 23:3,9,15,18    154:2 156:1 161:8    294:16,21 295:3,9
   443:21 444:12         24:5,10,13 25:2,17   161:20 163:19        295:22 298:6,14
   445:4                 25:19 26:3,9         164:7 169:2,19       299:10 300:3
 christina 1:18 9:6      32:21 33:7 35:6      171:4,10,20 172:6    301:19 313:5,10
   450:2,18              40:16 41:22 42:5     173:9,15 174:1,11    313:22 316:6,21
 circle 329:10           42:15 43:3,21        174:15,21 175:3,5    317:6,11 318:12
 circuit 134:5           46:20 51:9,14        175:13 176:1         320:13 321:3
   243:5                 52:20 53:21 56:2     181:4,12,19 183:5    322:1,10,17 323:2
 circumstance            56:8 57:3,9,14       183:13,15 184:8      323:11 324:12
   282:4 328:18          59:3,11,18 60:20     184:15 185:16,17     325:3,12 326:11
 circumstances           62:3,22 63:2 64:6    186:8,10,14          326:21 327:20
   46:3,14 51:20         65:17 66:4 67:1      187:10,22 188:5      328:8,15 329:16
   52:9 53:2,14,16       68:17 69:6,12        188:12,18 189:4      331:2,6,17,18
   54:4 187:15 408:4     70:2,16,21 71:9      189:10 190:13,22     332:3,14,20
   408:10                72:4 73:4,18 74:9    191:10,21 192:8,9    333:11,20 334:8



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 469 of 530


[citizenship - comments]                                                       Page 16

   334:14 337:10          19:2,5,8,16,17,19   clause 434:13         collecting 25:10
   338:18 339:10          19:21 20:2,10,12    clause's 181:15         79:6,13 167:20
   342:12 345:12          20:13 31:16 44:10   clean 143:9             169:18 170:2,8,13
   353:6 354:21           44:11,12,22 65:4    clear 32:19 37:6        203:2 274:13
   355:21 356:18          95:3 119:21 120:2     81:1 91:12 115:22     275:2,17 276:12
   359:5,7,21 360:3       133:15 134:12         164:5 172:14          299:18 426:18
   360:12 361:3,11        135:1 137:1,6         190:2 198:21        collection 25:17
   361:22 362:16          142:1,3,6 150:16      244:2,7 246:19        119:22 120:16
   363:6,9,13,18,22       151:22 152:13         271:7,9 291:21        167:21 384:19
   364:6 365:8 366:8      153:1,16,20 212:3     338:2 374:22        collects 215:5
   367:8,21 375:8         249:18 259:13       clearance 156:20      college 75:11
   377:22 379:11          286:11,12,17        clearly 107:5           167:22
   381:5,18 382:8,16      289:11,12 295:6     clerks 134:4          columbia 1:20
   383:3 385:7,9          322:6 323:14,15     client 16:14,17         10:18,20 450:20
   388:9 401:16           325:10 327:18         401:9               column 178:14
   403:10 404:3,20        328:7 414:22        clients 16:14,16        179:11 349:13
   405:10 406:16          445:14 446:19       clock 261:6             351:21 352:19
   407:13 408:11        cjs 331:15            close 392:11 393:6      354:5 360:7 363:5
   409:8,12,16,20       claim 189:10          closehold 126:11      combination
   410:16 411:6           190:21 194:9          129:17,19 130:2       276:3
   413:4 417:7,19         203:14,20 204:7       131:12,14           combine 391:4,5
   418:6,13 421:19        204:15 237:2,7      closely 45:6          combining 353:3
   422:2,7,8,12 424:9     243:8 244:4         coalition 1:3 2:2       391:8
   424:14,17,22           245:21 318:7          8:17 9:18 11:12     come 40:10 64:17
   426:4,19 427:1,11      319:10,11 363:10      451:1 452:1 453:1     98:2 147:8 160:15
   427:22 429:12          382:5 431:2         code 407:21 408:8       160:18 302:15
   431:3 434:9 435:8    claims 15:2 56:3      coffee 285:18           306:15 309:10
   435:9 436:9,10         77:19 185:14        cold 87:11 197:2        327:12 342:14,15
   437:10 438:1           207:8 241:1         colleagues 116:18       342:17 378:5,8,17
   439:5,9,15,20,20       346:17 431:8        collect 25:13,14        403:20 422:21
   440:18 441:19          436:19,20 437:2,4     213:20 282:6        comes 25:21 390:7
   442:12,16 445:15       437:5,11              299:11 366:7          430:16
 city 1:16 2:14 3:4     clarification 60:5      382:16              comey 68:13
   7:3,4,6,7 10:2,6       86:12 88:18         collected 36:10       coming 16:2
   345:2,3,3,4 348:22     107:20                37:9 78:18 165:6      134:12,22
   350:15 355:19        clarify 17:21           171:2,10 174:6,15   comma 373:4
   357:22 358:22          233:16 257:16         174:21 201:17       comment 248:17
   362:8 363:3 414:5      271:5,17              202:2,8,14,21         298:20 299:8,15
 civ 299:2              clarifying 96:1         225:21 228:3          299:20 300:7
 civil 2:3,16 3:15      classic 125:6           300:9 381:1,5,8,9   comments 135:20
   14:11,14 18:17,21                            382:9,12 383:8        135:22 444:4,12



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 470 of 530


[comments - concerns]                                                           Page 17

  444:14,21 445:18        371:20 373:3           368:13 376:17,18      437:7
commerce 1:7 4:3          374:3 403:16,18        377:1,6 378:8       complying 17:12
  8:18 11:1,3 37:20     committed 301:21         384:1 390:9           181:22 432:19
  40:21 43:16 45:5        307:16,19            compact 15:21         comports 179:1
  58:12 59:9,15         committee 2:16           376:2,12 377:6      composition
  61:7,19 62:21           26:22 27:10,11,16      386:17                207:16,17 393:15
  64:2 66:10 67:9         27:17,20,21 28:2     compactly 376:13        394:15 425:1
  67:20 81:12,19          28:15 29:6 35:9      compared 78:9         compound 37:17
  82:5,17 83:8,9,19       40:6 103:8 316:9       324:1 327:9           75:7 153:3 158:16
  83:20 84:4,16           316:9 371:11         comparing 285:13        230:8 346:6 356:4
  86:15,17 91:3,4,14      446:8                compel 106:21           356:7 430:6
  91:16,19 93:10        common 431:9             301:14 304:12,21      446:22
  94:20 95:7 96:15      communicate              305:11 307:20       comprehensive
  97:20 98:1 100:16       45:15 130:12,14        308:22 310:4,19       392:18
  101:12 112:13           137:22 410:7           311:11              comprise 375:22
  116:11 117:17           439:7                compels 302:11        compulsory 29:7
  121:20 122:4          communicated             303:14 307:5        computer 18:6
  137:11 150:15           75:16 114:16           308:6                 379:5
  153:10 163:21           147:8 154:5 160:9    complete 23:17        computers 379:8
  164:22 218:11           160:13 163:20          24:4,12 26:8 30:2   comstock 58:11,16
  276:7,14,21 277:6       270:12 272:17          38:7 50:15,16         81:1
  278:8 304:22            273:11 290:10          56:12 206:17        comstock's 58:18
  319:6 323:6             291:5,10 340:20        211:3 219:21          73:15,21 77:11
  328:18 332:1,12         341:3,5 409:6,8,11     281:7,12 323:18       79:10
  332:18 333:18           409:15,19 410:1        353:15 378:2        conceded 319:11
  334:6 370:1,9,16        434:8 443:4            392:19 421:1        conceive 392:6
  371:10,13,16          communicating            423:1               concern 185:18
  372:15,18 399:19        89:20 259:3          completely 76:13        238:14 239:17
  400:1 402:17          communication            281:9 314:2           322:8 324:14
  411:12 438:10,12        63:17 83:4,7           379:13                326:20
  451:2 452:1 453:2       89:18 228:20         completeness 41:7     concerned 325:10
commerce's 41:1           437:21 439:3           46:11               concerning 23:2,8
  293:11,17,21          communications         completes 219:20        72:3 101:14
  294:10 315:14           46:7 61:5 76:12      compliance 174:7        118:19 293:12,15
  373:9 446:20            94:19,21 95:2,7        181:1,14 182:11       294:11,15,20
commission 46:8           150:5 228:12           182:13 183:2,14       303:13
  450:21                community 15:10          354:2 355:1         concerns 81:12,14
commit 306:17             26:2 48:7 49:6         379:14 431:6          81:18 82:4,6
  307:2                   57:14,17,19 58:2     complicated 432:1       84:15 186:15
commitment                81:16 178:6          comply 181:5            230:6 231:11
  23:21 26:11 308:2       195:17 234:9           185:2 376:19



         REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 471 of 530


[concise - contend]                                                            Page 18

 concise 370:17          309:1 310:5,19       connected 111:7         440:4
   371:14 372:19         311:11               connection 121:6      consistently 76:15
 conclude 326:11       confidentiality          122:4 214:14        constantly 39:7
 concluded 38:4          301:22 303:7,16      connotates 448:14     constitute 345:15
   276:10 278:4          304:4                consecutive 177:5       356:21 357:13
   321:22 449:9        confirm 31:7             193:2                 358:12 376:12
 concludes 94:9          275:12 447:1         consider 131:11         384:1 386:17
   156:9 232:9 286:3   confirmation             289:8 342:21        constitution 4:4
   397:13 449:5          279:14                 366:17,19 383:9       314:4 365:21
 conclusion 43:1       conflicts 263:4          387:6 439:14,18       366:10,10,13
   212:22 214:9        conform 298:21         considerable            367:5,13 386:8
   280:5 327:13          380:2                  419:21                436:22
   346:14 347:6,8      confusion 100:15       consideration         constitution's
   386:20,22 387:10    congress 28:10           72:14 269:16          183:2 431:6
   387:20                29:15 162:22           360:3               constitutional
 conduct 366:11          163:12 170:11        considered 124:1        366:1,6 367:14
   433:19                246:3,5,10,19          131:13 247:1          437:2
 conducted 55:17         247:4,7,18 249:1,9     285:11              constraints 279:21
   258:8 275:6,19        274:22 275:14,15     considering 68:9      construing 387:2
   321:21 322:9          275:18 276:4           71:20 387:5         consult 14:10,14
   324:8 326:7           278:10 279:3,18      considers 180:6       consultant 45:10
   328:14 338:5          280:1 281:2,8,10       246:12,14 247:16      313:22
   339:1 366:15          287:4 288:1 295:2    consistent 24:11      consultation 92:12
 conducting 55:13        297:16 309:16          24:15 30:4 70:11    consulted 90:10
   182:21 433:18         317:5 318:11           71:4 72:11 75:22      90:17 91:4 92:8
 conference 410:12       342:6 370:15           82:13 99:4,18       contact 65:10 85:1
   410:15,20 411:20    congressional            104:20 106:15         85:11 86:8,9 87:6
   412:2,15              248:4,16 335:20        108:10,17 109:3       88:7 410:10
 conferences 39:9        370:3 391:15           109:11,21 110:7       447:18 448:12
 confidence 195:13       392:3,9 400:7,9        112:3 113:15        contacted 405:6
   195:16 196:11       congressionally          124:16 125:18       contain 317:17,22
   199:6,16,21 200:4     316:9                  136:11,18 138:10    contained 123:21
   200:5 230:20        congressman              254:2,10 265:8        124:5 163:21
   387:17 388:17         32:19 40:19 301:6      273:2 285:7 290:2     198:8 218:14
   389:12 390:11         305:5,16 308:18        291:18 310:13       containing 314:8
 confidential          congresspeople           311:1 337:1,21      contains 317:22
   126:11 129:16,18      279:19                 344:7 396:11          342:12 354:7
   130:2 131:12,13     congresswoman            401:11 402:22       contemporaneous
   301:14 302:12         297:19                 412:22 413:8          74:2
   303:14 305:12,15    connect 104:7            419:16 420:3        contend 363:10
   307:6,21 308:7        162:2                  428:18 438:19



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 472 of 530


[content - correct]                                                             Page 19

 content 48:6,7,13        137:10,14,14           267:22               99:9 100:4,9,10,14
   48:14 49:5 52:2,3      139:10 159:22        conveying 150:1        100:15 101:1,6,15
   52:12,13 66:13         172:19 192:20          268:17 444:11        102:13,14,17,18
   106:19 107:6           263:9,11 264:3       conveys 317:18         102:21,22 103:2,8
   112:6 263:8,10         266:21 267:2,7,10    copied 110:15          103:16 104:1,5,6
 contentions 353:1        268:2,7,21 271:11      444:2                106:3 109:18
 contents 107:16          338:10,15 339:8      copy 22:7 131:3        111:8,9 116:5,9,12
 context 337:4,9          399:3,9,11 435:4       139:1 348:21         116:13,19,20,22
   376:16                 438:4,15 439:2         356:15 358:16        117:17,18,21,22
 continually            conversations 8:7        415:21 416:10        118:3,4,20,21
   354:20                 59:15 61:8,12,17       446:7                121:3 126:5,6,8,11
 continuation             61:22 62:21 63:4     corner 240:21          126:12,14,15
   105:8                  63:8,14,15 64:5,8      312:22               127:1,2 133:7,8,15
 continue 8:11            66:10,13,14,22       correct 11:17          133:16,18,19,21
   342:14,15,17           67:6,8,10,12,16,21     14:21 15:3 16:5,6    134:5,6,7,10,15
   348:11 382:16,20       68:4 69:14,15          16:12 17:3,6 18:4    135:1,2,6,7,14
 continued 152:19         74:1,2,3 75:4          18:5,9,10,14,18,19   136:3,4 137:11,12
 continuing 93:13         82:18 92:16 93:12      19:2,3,5,6,9,10,13   137:16 139:6,7,11
 contrast 191:22          93:14 98:10,11         19:14,21 20:13,16    139:13,18,19,21
   195:20 199:6           107:7 117:12           20:21 21:3,12        140:4,5,7,16,17,20
   200:18                 128:7,11 129:2,4,5     22:5,18,21,22 23:5   140:21 141:13,14
 contrasts 197:17         129:7,13 136:6         23:11,12 24:6,7      142:9,10,16,17
   198:22 199:9,20        137:18 141:15,21       27:4,7,18,19 29:2    143:18 144:4,8,12
   230:21                 142:5 150:14           29:3 30:8,11 31:3    145:17 146:15
 contributed              151:16 153:9           31:5,12,16,17,19     147:3 148:4,5,8,11
   412:15                 262:20 263:6           32:7,8,11,12 33:5    149:17,18,21,22
 conversation             270:15 310:16          33:11 34:1,2,6       150:7,8,12,13,16
   63:16 74:19 75:17      311:3,17 327:16        38:13,14,18 45:2     150:17,19 151:2
   76:3 77:6,22 79:3      328:5 338:21           45:15 46:1,18        152:2,3,7,8,17,18
   83:14,16,18,19         339:5,13,17            47:16,17,20 48:14    153:2,5,10,16,17
   84:3,9,11 89:1         340:17 397:1           49:15,22 50:7        154:8,9,10 155:19
   92:13,19 93:2,8,18     399:4 407:10           51:2,5,9,15 52:3     156:3 159:1,2,6
   93:22 97:13,16         423:16,16,18           52:13 62:3 64:13     160:3,4,8 161:21
   98:7,13 99:7,10,13     434:20                 65:4,5,8 67:14,22    162:3,5,14 163:13
   100:13,21 101:3,8    convert 235:21           69:6 70:17 73:20     163:16 164:9,10
   101:9,10,13            236:8                  76:6 80:8,14,15,21   164:13,16 168:20
   102:16 106:2,18      convey 101:19            81:5 82:19 83:10     169:4,7 170:3,9,10
   106:19 107:16          173:12 196:10          83:21 84:5,6         170:15 171:14,17
   112:7 113:8 115:2      263:14,19              94:22 95:1,4,5,8,9   171:18 172:1,8,9
   115:10 127:22        conveyed 86:8            96:7,11,12,15,16     172:18 173:7
   128:3 132:5            263:17 264:12,13       96:19,20 97:1,2      174:2,3,12,13,17



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 473 of 530


[correct - course]                                                             Page 20

   174:22 175:1,7,8     250:9,10,13,15         342:1,2 343:20,21     11:11 43:22 44:11
   175:15,19 176:12     251:11,15,21           349:22 350:5          44:13,14 45:10
   177:1,6 178:15,16    252:8 253:5,19         353:10,11 355:13      47:14 98:1 103:7
   179:4,5 180:2,17     255:3,6,12,13,21       357:14 362:9          114:7 134:14,21
   181:1 182:3,11,14    258:1,13 259:2,10      367:4 370:5,6         139:16 140:3
   182:16,17 183:21     259:18 260:17,21       373:18 375:16         252:21 303:6
   184:11 188:3,4,7     261:13 262:6,15        376:2,9,20,21         307:15 335:6
   188:19 189:5         267:13 268:3           377:19 378:3,14       344:16 414:4
   190:14,15 191:1,2    271:16,17 272:3,4      379:1,2,3 380:16      450:9,13
   192:7,11,12          272:12,13 273:14       380:17 382:11,13    counsel's 117:16
   197:15,16,21         274:15,16 275:10       384:3,8,10 389:2    count 33:13,17,19
   198:15 199:4,5,18    280:13 281:21          391:1,18 392:4        33:21 34:4,11
   199:19 200:1,10      282:2 283:14           393:5,8,10 394:8      35:20 36:14 37:3
   200:16,17,20,21      284:7,10,12,15,16      394:10,19 398:14      37:12 78:2,7,18
   201:2,3,8,9,14,20    284:21 287:17          398:15 404:18         172:7 175:14
   202:5,17,18,20       288:5,10,11,18         406:1 410:17          176:1 195:21
   203:9,17 204:1,2,9   290:15 292:3,4,7,8     414:14,15 419:13      196:7 197:19
   204:10,17 206:1,8    293:7,20,22 294:1      427:14,16,18          198:14,18,22
   208:16 210:7,21      294:7 295:4,6          430:13 432:13         199:3 200:1,19
   211:2,10,15,16,22    297:13,16,17           436:20 437:13,14      206:6,21 210:16
   212:2 213:22         298:9,10,18,19         440:12,13 453:8       210:19 228:22
   216:13 217:4,15      299:8,14,19,20       corrections 451:7       230:3,22 231:7
   217:16 218:3         300:4,19,22 301:1      451:9 453:10          313:13 362:18
   219:15 220:10,13     301:3,4,7,8 303:9    correctly 24:1          363:16 364:9,9
   220:14,18 221:9      303:11,17 305:1,2      147:2 234:20          381:6 383:21
   221:17 224:13        305:6 306:2            260:10 265:9          384:17 392:1
   225:1,16 226:22      307:16,22 308:8        302:17 321:9          401:20 402:4,9,12
   228:4,18 229:4,11    309:2 312:11,12        340:7,16 345:17       432:15
   229:20 231:12        312:15,16,18,19        349:19 361:8,15     county 251:4,16
   233:22 234:22        313:6,7 314:10,16      361:16              couple 93:14
   235:7,8,12,17        314:17 315:7,8,10    correspondence          120:1 141:9
   236:2,4,11,18        315:11 317:12          84:19                 159:11 242:12
   237:4,10,18 239:2    318:17 323:17,19     corresponding           250:21 340:1
   240:3 241:10,21      324:3 329:17,18        81:4                  414:8 415:18
   242:16 243:6,9,10    330:2,3,14,17,18     cost 256:16 259:1       416:21 421:5
   243:21 244:5,6,9     330:21,22 331:3,4      264:8 268:15          422:21 423:7
   244:10,13,18,19      331:9,15,16,19,20      274:14 275:10,21    course 17:20 39:6
   245:2,3,8,16,17,22   332:16,21 333:3,6      278:21 281:5,21       113:7 219:3,17
   246:1,3,8,9,16       333:13,14 334:8      council 410:6           270:2 280:5 319:2
   247:2,8,12,18        334:10 338:20        counsel 1:14 5:3        359:3,4 361:4
   249:18,21 250:2,3    339:16 341:20          6:17 8:16 9:12        393:11 418:9



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 474 of 530


[court - data]                                                                Page 21

 court 1:1 7:3 8:20    critical 421:20       203:14 205:21          432:18 437:19
   9:6 11:4 12:11,14     422:4 426:5 428:1   215:17 216:7,11                d
   16:16,22 17:20      criticized 200:9,11   217:18 220:15
                                                                  d 3:1,8 4:1 8:1
   43:8 54:16,18       critics 313:5         221:12 222:15,18
                                                                    410:3
   92:2 106:20 107:9   crr 1:18              224:8,11,20 226:3
                                                                  d.c. 1:9,17 2:4,12
   190:7 194:14        crt 6:15 81:10        226:6,18,20 227:8
                                                                    2:17 3:5,16,19,20
   204:11 243:5,16       301:3               228:3,14,17
                                                                    4:4,19 9:2 64:19
   244:21 309:15       crucial 422:7,8       229:15,19 230:3
                                                                  dale 2:2
   340:1,8 345:19,20   cry 75:12             231:7,8 233:4,9,17
                                                                  dale.ho 2:5
   345:20 346:1,9,14   cures 380:5           233:20 235:6,9,15
                                                                  damaging 313:20
   347:16,18 348:21    current 48:6,13       235:21 236:8,9,17
                                                                  dan 4:7 9:4
   350:4 353:22          52:2,12 97:21       236:17 237:4,10
                                                                  danielle 102:7,20
   354:5 355:17,17       250:11,18 251:18    237:17 238:9
                                                                    104:11 110:16
   360:11,16 361:2       328:3,4 341:22      239:12 240:8
                                                                    265:20
   362:15 363:8,11       343:1 383:3         241:10,20 242:7
                                                                  data 6:6 16:10
   363:17 376:16       currently 18:16       242:15 243:13
                                                                    17:1 18:1,9,12,13
   379:10,18 384:2       181:12 184:8        244:5 252:13
                                                                    23:18,20 24:4,12
   388:2 418:15,16       185:3 186:10        253:4,17 254:6
                                                                    24:16,20 25:2,3,5
   451:19                226:6,21 228:17     257:2,21 258:10
                                                                    25:10,14,18 26:4,9
 court's 251:3           229:18 233:8,21     259:17 264:8
                                                                    32:21,22 33:4,7,14
   354:20 360:3          401:19 425:5        265:15 266:3,12
                                                                    33:19 34:4,11
   386:15                433:8               267:12 268:14
                                                                    36:9 37:9,10,12,13
 courtesy 28:7         cut 12:17 43:18       269:6 271:14
                                                                    38:6,7,12,13 39:3
   448:22                92:1                272:1 273:14,20
                                                                    39:7,7,10,19 42:19
 courts 193:13         cutrona 102:7,21      274:8,13 275:2,8
                                                                    51:9 55:1,8,13
   345:11 356:17         103:1,6,14,21       275:18 277:11,20
                                                                    56:2,6,12,14,18
   359:20 380:7          104:4,7 105:9,13    278:19 279:5
                                                                    57:3,10,11,15 58:4
   383:19,20 387:5       105:15 106:3,5,7    281:13,20 284:3
                                                                    58:10 67:22 77:13
   387:17 433:12         107:22 108:13,20    284:15,21 286:13
                                                                    77:17,21 78:2,7,18
 cov.com 3:6             109:6,14 110:2      286:19 287:13,17
                                                                    79:6,13 135:5
 cover 76:11             111:8 265:21        288:9,14,18
                                                                    140:15 165:18
 coverage 341:14       cvap 15:7 16:10,22    289:13,16 290:7
                                                                    166:4,15 167:3,4
   342:13                36:9,20 37:9        299:11,18 300:8
                                                                    167:20 168:2,6,16
 covered 14:3            38:11 39:3,19       314:15 347:2,20
                                                                    169:18 170:3,8,14
   72:14 250:21          77:13 78:2 79:6     353:2 354:8
                                                                    171:20 172:3,6,16
   252:18 339:5,9        79:13 135:5         359:11 360:17
                                                                    172:17 173:5,6,10
 covering 211:19         140:15 165:18       362:1 384:3 387:7
                                                                    173:15 174:1,6,15
 covington 1:16 3:3      166:4,15 167:3,4    391:16 393:2
                                                                    174:21 175:5,6,13
   9:1                   170:2,8,14 184:10   394:6 420:14
                                                                    175:14 176:1
 create 431:19           184:16 187:9        424:20 425:6,9
                                                                    178:20 180:2,7,13
   433:5                 193:17,18,21        429:18 430:3
                                                                    181:4,12,22 182:7


           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 475 of 530


[data - dated]                                                             Page 22

   182:8 183:1,6,13     225:14,19,21         323:17,19 325:13    425:6,9 426:4,18
   183:15,16,17         226:3,6,18,21        327:1 328:10,21     427:1,11,15
   184:3,6,9,10,10,14   227:9 228:3,14,17    337:10 340:21       429:12,18 431:5
   184:14,14,15,16      228:22 229:2,15      341:21 342:1,4,13   432:2,15 433:12
   184:17,18 185:4,4    229:19 230:3,21      342:16,21,22,22     433:13 434:9,9,10
   185:7,8,13,16,16     231:7,8 232:21,22    343:2,3 346:3,3     435:8 436:9
   186:10,11,12         233:1,4,7,17,20      347:21 348:16       437:19 439:15,20
   187:9,9,22 188:5,6   234:2,6,9,17,17      349:16,22 350:4     440:15,19 441:4,8
   188:11,12,12,18      235:2,4,6,9,15,21    350:12 351:14       441:17 442:1,2
   188:18,18 189:4,4    236:1,8,10,17,18     353:3,3,9,10,13,16 databases 379:13
   189:10,11,11         237:4,10,18          353:17,18,22       date 20:22 21:4
   190:13,13,14,22      238:10 239:13        354:13,15,17,21     27:13 51:20 52:1
   190:22 191:1,10      240:8,8 241:10,20    359:5,5 360:4,12    52:9 60:17,18
   191:10,11,21,21      242:15 243:9,13      360:13,17,17,18     62:1 72:1,13
   192:1,8,9,11,14,21   243:15,19 244:5      361:9,12,17,18,19   73:14,16 76:3
   192:22 193:5,6,7,9   244:22 245:12        361:22 362:4,16     77:6,11,22 79:3,10
   193:13 194:2,10      246:8 252:13         363:6,9,11,13,18    117:10 141:12
   194:11,16,20         253:5,17 254:6       364:6,9 366:8       159:9 160:11
   195:7 197:11,13      256:11,14,16         368:13 375:9,14     177:8 179:8 180:4
   197:19,22 198:8      257:2,11,12,21       377:2,14,16 378:7   198:6,12 241:15
   198:11,14,18         258:10,12,21,22      378:11,13,14,21     255:19 259:7
   199:1,4,22 200:9     259:17 264:8,15      379:21,22 380:8     262:22 266:16,18
   200:15,19 201:1,5    265:15 266:3,12      380:11,14,21        272:10 273:10
   201:7,12,12,17       267:13,17 268:15     381:5,6,7,19 382:8  274:3 291:8
   202:2,7,11,14        269:6 271:14         382:10,16,21        296:13,15 316:14
   203:14,22 204:8      272:1 273:14,20      383:3,8,21 384:3,5  318:10 332:16
   205:9,21 206:17      274:8,13 275:2,8,9   384:14,15,17        349:6,7 384:19
   206:19,20,21         275:18,21 276:12     385:8,10,13,14,15   400:2 442:20
   207:1,7,11 208:21    277:11,20,22         386:3 388:9         443:6 451:11
   208:22 209:1,2,17    278:19,20 279:5      389:19,21 392:1     453:15
   209:20 210:11        281:5,13,20 282:6    392:13,19 393:11 dated 22:18 47:8
   211:3,6,8 212:4      282:7 284:4,15,21    393:12,16,17        73:21 80:3,19
   214:19 215:17        285:14 286:13,19     394:1,2 395:8,12    102:7 105:13
   216:1,7,11,18,22     287:5,7,13,17        396:2,3,16 397:2,3  111:5 115:20
   217:13,18,21         288:9,14,18          397:3,5,6 401:20    116:8 126:4 143:2
   218:1,7,19,20        289:14,16 290:7      402:4,5,10,12       145:7 254:19
   219:1,8,12,18        298:7,16,22 299:3    417:4,7,19 418:6    256:2 274:18
   220:6 221:12,15      299:11,18 300:9      418:13,14 420:11    292:18 293:6
   221:18 222:5,7,15    301:15 305:15        421:1,3,3,4,19      297:13 300:19
   222:18 223:7,17      314:15 318:2         422:3,7,8,12 424:7  303:6 315:9,21
   224:2,3,5,8,11,20    321:3 322:8          424:14,17,20        330:14,20



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 476 of 530


[dates - deliberative]                                                         Page 23

 dates 73:22 160:10     76:15 77:10 93:14     343:3 347:21         decisional 76:11
   194:3 263:7 264:1    119:13 126:20         366:20,22 367:15       292:1,7
   293:16               144:8 145:8           377:12,17 380:21     decisionally 72:19
 dating 241:3           147:22 148:2,18       401:17 421:19        declaratory
 david 4:2,3 10:22      148:20 149:16,17      422:3,12 426:16        399:19 400:6
   11:2                 149:20 154:7        decide 41:1            declaring 400:6
 davidson 92:4,22       155:17 158:1,12     decided 35:5           decline 320:13,18
   93:2,7,12,17 97:14   158:13 159:5,5,14     54:19 70:15 287:5      321:4 363:22
   97:17 98:2,4,8,10    159:20,21 160:7,8     340:7,16 442:14      declined 204:4,7
   98:14 122:2          160:21 180:5        decision 28:11           360:11,16 363:17
   137:11,15,19         255:19 259:7,21       35:3 41:12 44:6      declining 194:20
   138:1 139:11         263:1 299:9 300:1     76:4,14,18,20 77:1   decrease 389:20
 davidson's 97:19       315:21 316:4,15       77:5,9 107:17        decreases 195:15
 day 27:1,3,6 28:4      343:7 362:8 385:4     109:17 132:6,16        203:17 388:16
   28:12,18 30:1        401:14 406:1          142:12 144:11,14       389:14 390:16,21
   73:10,11,11 75:8,9   435:6 436:7           144:19 148:1           390:22
   82:1,21,22 83:17     437:20 439:10,18      154:1,5 161:19       deemed 451:18
   116:19 118:9         443:3,6 444:7,18      167:10 251:3,4,17    defend 402:17
   139:10,11 150:7    decennial 20:20         259:9 269:10,19      defendants 1:8
   163:15 275:14        21:12 22:4 23:4       269:22 270:8,22        3:13 4:2 10:16
   290:9                23:10 25:16 26:1      271:2,9,21 272:5,7     16:5,8 352:3,22
 days 59:5 81:1         33:21 36:10 37:10     272:14 273:17          353:22 354:14
   96:9 111:7 128:18    37:11,13 49:7         274:1 276:9          defense 396:1
   128:22 146:8         73:4 78:7,19 79:5     279:17 284:1         defensive 44:9
   159:11 249:8         79:12 89:10,15        285:9 287:6,22       deficient 346:4
   451:16               90:7,13 156:2         288:3,4 290:5,10     definition 375:20
 dc.gov 3:21            169:2,16 170:1,7      290:13,17,18,19        442:2
 deal 358:4             170:12 171:7          290:21 291:1         degree 167:17
 dealing 54:16          183:18 184:4,13       292:2,5 293:12,17    delay 105:21
   61:13                191:20,21 192:11      293:21 294:3,11        108:13
 deals 304:3            192:15 193:6,19       295:21 296:11        deliberation
 debate 302:15          194:5,10,16 195:7     318:5 319:9            269:11 270:1
   306:15 309:10        195:21 197:19,22      329:12,15,20,21      deliberations 71:8
 dec 6:3                198:7,18,22 199:3     329:22 336:9,12        72:2 73:3,17 74:6
 decade 193:14          199:22 200:19         336:13 337:5,9,12      74:8 132:5 295:8
   313:15 348:15        201:1 210:17          338:17 345:8           295:20 311:8,17
   383:2,21 384:8       228:15,22 229:3       346:16 364:5,15        337:4,11
 decades 409:4          229:15 230:21         403:15 404:1         deliberative 21:15
 december 20:18         251:22 258:1          405:8,15 442:21        59:21 62:10 66:19
   21:2 22:18 47:11     275:1,16 279:6        443:1,1 446:20         70:5 71:2,12
   60:20 62:3 70:19     314:16 338:19                                72:15,17,19 74:14



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 477 of 530


[deliberative - deposed]                                                      Page 24

   75:19 76:8,10       department 1:6         153:10,15,19          313:9 316:5 323:4
   78:22 82:8 97:9       3:8,15 4:3 8:18      155:18,22 161:7       323:6 325:13
   98:21 99:16           10:10,12,14,16       161:18 162:2          326:22 328:18,19
   104:18 106:9          11:1,3 13:6 16:2     163:10,18,21          328:20 332:2,13
   107:16 108:5          18:18 20:17 21:1     164:7,22 165:2,5      332:19 333:7,10
   112:1 113:11          21:6,10 23:2,8,14    169:1,13,19,22        333:12,19 334:7
   124:11 125:7          23:17,20 24:3,9,17   174:5,14,20 175:4     334:13 339:15
   136:9 138:6           24:20 25:4,13        175:11,22 182:22      340:20 341:2,6
   206:11 269:8,18       26:4,11 28:5,9,10    186:8 187:16,21       343:17 355:15
   270:15 272:22         28:11 30:4 32:20     188:10 189:3,9        357:6,16 361:5
   285:1 289:7,19        33:2 35:4 37:20      190:18 191:6          365:11 374:9,14
   291:13 293:16         38:7,11,22 39:1      192:17,18,19          374:16 384:11,13
   295:13 310:8          40:20,21 43:16       194:7,8,21 201:11     385:5 399:5,18,22
   311:4 336:19          44:7,8 45:1,4,7      203:6,12,13 206:1     401:16 402:16
   337:16 338:16         46:6,16 47:16,20     206:16 207:5          405:22 410:22
   339:5,9 344:5,13      48:5,19,21 49:4      208:12 210:14         411:11,17 412:9
   396:5 401:7 407:3     51:22 52:11,17,19    211:14 213:21         415:1 419:7,20
   419:1 428:14          53:4,9,11,15 55:12   214:14 218:9,10       420:10,22 422:9
   438:17 440:2          56:11,15,22 58:21    220:7 225:11          422:15 423:9,11
 delivered 119:3         59:1,4,6,9,10,15     226:7,21 227:4,5      424:1 425:4
 demographer             59:16 60:19 61:6     227:21 228:8,12       426:19 427:20
   386:16 395:21         61:6,9 62:1 64:22    228:18 229:19         428:2,4,6,8 429:1
   396:14                67:8,13,19,20        233:7 234:11          429:18 434:18,22
 demographers            68:14 69:19,22       238:10 240:18         436:22 437:2,8
   397:1                 70:15,20 71:7,19     241:3 242:16          438:9,11 441:10
 demographic             72:2 74:20,22        244:8 251:9 252:5     442:15 447:19
   39:11                 85:12 86:15,17       252:10,13 253:2       451:2 452:1 453:2
 demographics            90:11,18 91:3,4,8    263:12 264:9,15     department's
   385:1                 91:14,15,19 94:19    265:7,17 269:12       24:11 307:3
 demonstrate             94:20 98:1 100:16    273:12 274:5          359:19 371:20
   15:19 375:21          102:21 107:3,9       275:5 276:7,14,17     373:2 374:3
   376:11,18 377:1       116:11 117:17        276:20,21 278:9       384:14 426:5
 demonstrated            119:11 121:20        279:21 281:14,17    depend 383:20
   169:16 426:16         122:4 123:16         282:5 284:19        depending 178:18
 demonstrating           124:1,6,6 125:13     287:12,14 288:13    depends 154:20
   354:22                126:21 127:4,13      289:3,8 292:15,17     322:7 323:16
 demonstration           131:16,18 132:4      298:3,12 301:20     deploy 225:6
   354:7 380:1           132:10 137:11        302:10 303:5          227:18
 denise 2:7 9:21         138:1 140:19         306:3,18,19 307:3   deponent 453:5
   335:8 397:8           141:2 146:3          307:10,15,18        deposed 11:14
                         149:14 150:15,19     308:2 309:13



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 478 of 530


[deposing - disclosure]                                                          Page 25

 deposing 451:15            174:1 183:17          277:7 341:12          375:4
 deposition 1:12            201:6 205:9 207:8     378:22 380:12       directed 43:15
   5:6 6:1 7:1 8:10         208:15 209:19         383:22 394:4          59:5 68:13 256:7
   8:15,22 11:20            214:20 216:8          404:3 405:9,12      directing 259:9
   13:4,15 14:12,16         217:2,19 225:14       431:6,15,18 432:8     294:3 329:15
   22:9 26:16 47:3          226:19 227:9          432:15,18 433:2,4     342:6
   58:5 79:19 95:10         229:15 235:10       determined 285:9      direction 450:8
   101:20 105:4             362:17 363:14         363:12              directly 302:8
   107:13 110:20          deriving 236:16       determining             305:5,10,22
   115:16 125:20          describe 45:9           345:14 356:1,20       308:17,18 358:3
   132:18 135:8             92:11,12 129:16       357:12 358:11       director 36:4 47:9
   138:12 142:18            172:21,22 421:15    detrimental             64:11 164:15,19
   145:1 155:9 178:1      described 60:12         368:16                165:3 166:3
   204:20 205:6             60:15 142:8         devin 365:7,9,10        255:11,22 256:22
   240:14 254:13            183:20 184:1        dewhirst 4:3 11:2       256:22 257:7,18
   282:12 292:11            200:12,15 246:2       11:2                  258:6,7,17,18
   296:19 297:8             287:6 375:13        dhulett 2:10            275:4 280:12,16
   300:14 303:1           describes 228:21      difference 177:9        280:19 341:12
   311:18 312:4             283:8 296:8           359:7               directs 366:11
   315:1 319:15           describing 15:16      differences 430:15    disaggregated
   326:5,18 330:6           274:12              different 38:3,17       351:14
   349:2 350:19           description 100:19      38:19 61:13 72:20   disagree 387:12
   358:18 362:20            293:5,9 296:7         152:20 172:22         387:22 390:4
   365:1 369:10             406:9                 176:9 179:17          402:2 418:1,4
   371:5 398:5            designed 298:21         183:6,16 184:10       420:16,18
   401:15 403:3           desire 287:12           184:16,17 185:4     disagreed 372:16
   414:13 416:4           despite 281:16          186:11 189:11       disagreeing
   443:14 445:6             363:12,21             190:14 191:1,11       415:17
   446:2 449:6,9          detail 9:17 64:15       199:8 224:1         disagrees 370:15
   450:3,5 451:6,13         65:1 140:22 183:7     238:11 248:8        disclose 301:14
   451:16,18                375:10                253:7 254:6           304:13,22 338:15
 depositions 11:16        detailed 151:13         259:16 295:17       disclosed 189:19
   14:4                   details 256:18          368:13 375:9        disclosing 82:11
 deputy 31:14             determination           394:10 431:5          98:20 113:10
   139:20 141:1             53:5 278:8 280:7    difficult 77:3          189:16 337:19
   142:4 146:5              322:22 341:16       difficulties 68:11    disclosure 13:11
   414:21                   386:15              dilution 345:13         21:14 71:11
 derive 172:16            determinations          346:16 356:19         124:10 189:13
   173:4 237:3,9            342:2,7,18            359:22 363:10         211:21 213:6
 derived 6:6 58:4         determine 43:9        direct 320:15           223:8 224:7,17
   172:6 173:10             183:2 226:16          354:4 363:4 369:7     227:8 228:1,14



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 479 of 530


[disclosure - doj]                                                              Page 26

   229:9,16 295:12      discussing 84:18        395:15,18,19          238:3 253:12,21
   301:22 302:11          400:16 416:11         398:13 420:14         285:4 289:22
   303:14 305:11,15       432:5                 432:11 450:20         291:16 295:15
   307:5,21 308:6       discussion 99:20      districting 431:17      310:10 336:21
   309:1 310:4,7,19       271:12 398:4          433:3                 396:8 407:6
   311:11 408:12          401:4 413:15        districts 17:12         412:20 419:4
   412:17 428:13          414:1 441:1           18:9 23:19 24:5       428:16
 discontinued           discussions 120:9       181:5 185:1         divulsion 97:8
   174:19 176:15          151:11 338:3          207:10 391:6        doc 96:19,21 100:7
 discovered 100:19        406:21                392:7,7 393:19      docket 423:19
 discovery 115:22       disposal 24:18          394:12 431:11,19    doctrine 401:8
   133:2 138:22           235:15 254:6          432:9 433:5 437:6   document 6:11
 discrete 276:14,17     dispute 20:22           437:18                26:14 31:6 38:1
 discrimination           32:20 39:12         division 3:15           42:8 47:1 58:9
   174:9 298:8,17         305:18 422:6          14:11,15 19:2,5,8     79:17 80:11 84:20
 discuss 29:22          disputed 207:4          19:17,19,21 20:2      95:14,17 105:2
   30:13 59:2 121:22    dissemination           20:10,12,13 31:16     110:19 115:14
   122:1 135:18           129:21                44:10,11,12,22        116:2 119:22
   248:10,15 256:18     distinct 246:21         47:15 65:4 95:4       120:15 132:22
   259:15 264:20        distinction 33:20       119:21 120:2          135:12 138:16
   265:18 266:1,6,10    distinguishing          133:15 134:13         142:22 149:3
   273:13,18 274:7        178:10                135:1 137:2,7         155:14 177:18
   281:3,19 282:7       district 1:1,1,20       142:1,3,7 150:16      205:2 240:12
   284:3,8,14 286:18      7:3 8:20,20 10:18     151:22 152:13         292:10,18,21
   291:6 294:9            10:20 15:21 17:17     153:2,16,21 212:3     293:1,5,9 296:18
   333:17                 18:2,6 243:2          259:13 286:12,12      297:2 300:12
 discussed 47:10          345:16 347:16         286:17 289:12,13      302:19 311:22
   89:22 99:12            348:21 349:18         295:6 323:15,16       314:19 315:16
   101:17 104:14          351:13 354:7          325:11 327:18         317:16,17,19
   120:13 127:19          356:22 357:14         328:7 414:22          319:13 320:2,5,7,9
   130:21 131:1,5,7       358:13 360:2          445:14 446:19         322:5,15 325:19
   135:17 141:9,10        363:8 376:2,14,18   division's 423:19       331:6 445:21
   265:16,19,20,22        378:20 379:1        divulged 442:10       documented 115:4
   266:5,7,9 267:4,11     380:1,4,9 381:17    divulging 21:17       documents 13:6,9
   269:4 270:5,13         384:2 386:18          60:1 62:9 66:18       120:16 314:18
   293:10 336:4,6         387:8,16 388:5,19     70:4,8 71:15 72:9     317:14 330:11
   340:3 375:17           391:15,18 392:3,9     74:16 97:11 99:2      373:15 443:12
   382:22 401:1           392:10,11 393:3,4     99:15 104:17        doing 18:3 186:13
   407:19 411:1,9         393:12,14,17,18       106:13 108:9          451:10
   444:6,10               394:2,2,6,8,16,19     113:13 124:14       doj 6:7,10,17
                          395:1,3,6,7,9,11      138:8 206:13          14:20 20:1,9,13



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 480 of 530


[doj - e]                                                                    Page 27

  31:16 40:15 42:4    doj.ca.gov 3:11         446:20              duly 11:8 450:5
  45:15,18,20,22      dollars 403:18        drafted 150:9         dunn 283:1
  46:10,12 48:11      domestic 410:5          152:5 301:17        duties 19:11 65:7
  52:1 64:13 76:15    dorey 4:2 10:22,22      305:9,22 319:20      65:9,13
  80:5 96:19,21       dorian 2:16 10:1        343:19 368:10                e
  100:7 108:3 116:2   doubt 36:18           drafting 123:17
                                                                  e 2:1,1 3:1,1,1 4:1
  117:9 133:2           179:19 419:21         124:2 131:19
                                                                   4:1,1 5:1,7,12,13
  138:22 153:13       dovetails 192:20        132:10 343:22
                                                                   5:14,15,16,17,18
  188:1,17 190:1,11   dpc 373:12            drafts 130:9 132:2
                                                                   5:19,20,21,22 6:2
  195:5 203:15        dr 14:1 164:12,15       444:18,22
                                                                   6:8,9,12,14,18,20
  204:4 211:7           165:10,13,18        drank 285:17
                                                                   6:22 7:8,9,10,11
  233:20 235:5,15       166:9 168:9         draw 181:5 185:1
                                                                   7:12,14,15 8:1,1
  235:20 236:6          259:22,22 262:8       185:13 207:10,13
                                                                   22:17,20 23:2,8
  237:1,1,2 239:11      262:22 264:5          218:18 343:6
                                                                   45:14,21 46:8,12
  254:21 255:16         274:12 278:14,16      354:6 394:12
                                                                   46:15 80:2,3,6,13
  256:3,6,17 259:6      279:7 280:16          395:6,7,9 431:10
                                                                   80:17,18 81:8
  260:6 263:2,16        281:2 282:20          433:20
                                                                   82:16 84:7,12,13
  265:14 271:14         283:4 284:7,12      drawer 184:20,21
                                                                   84:19,22 85:10
  278:20,21 281:3       287:3 314:13,13       207:13 434:4,6
                                                                   87:4 88:15 89:12
  283:6,12,14 284:7     319:20 321:15       drawers 185:3
                                                                   92:5,5 95:15 96:4
  284:12 287:8          327:3                 431:22 432:1,7,14
                                                                   96:14,17,22 99:8
  288:16 293:2,10     draft 6:13,16 31:4      433:9,10,11,15,20
                                                                   100:12 101:5,14
  301:11 329:13         126:11,14,16,19       433:22 434:21
                                                                   102:2,3,6,10,10,11
  351:17 353:9,12       126:20 127:4,13     drawing 17:11,17
                                                                   102:15 104:8
  353:13,14 364:5       127:19 128:12         18:2,9 33:20
                                                                   105:8,12,15 106:5
  364:16 370:18,18      129:10,14,22          180:21 184:21
                                                                   110:11,15,16
  370:21 371:15,18      130:4,6,13,15,19      388:19 393:19
                                                                   111:2,5,5,10
  372:15,19 377:21      130:22 131:2,4,8      396:3,17
                                                                   112:17 115:12,20
  378:1 381:16          131:14 132:8        drawn 18:6
                                                                   116:4,10,14
  382:3 383:9 396:1     133:6,10 135:22       376:13 386:7
                                                                   117:11,15,15
  396:15,18,20          136:15,22 137:5,9     393:18 394:3
                                                                   126:3,10,13,17,20
  401:19 402:9          141:8 142:8,9         434:3 437:6
                                                                   127:18 133:3,6
  406:15,21 418:19      150:9,22 151:5      draws 199:6
                                                                   135:13 137:10
  418:20 424:3          152:5,10,16         driven 25:3
                                                                   138:17,18,18,19
  436:17 437:11,12      293:11,21 294:2       208:22 353:18
                                                                   138:20 139:4
  439:12,14 443:13      294:10 296:11,16    dspence 2:19
                                                                   141:6,12 143:1,2,6
  445:5                 297:7,16,18,22      due 105:22 227:8
                                                                   145:6,7,13 148:21
 doj's 78:3,8,19        301:3,5 302:6,8       228:13 229:16
                                                                   149:5,7,12,15
  205:20 258:10         305:4 308:18          241:9 243:9 244:4
                                                                   154:22 254:17,18
  284:14 300:10         343:19 373:13,16      245:21 251:3
                                                                   255:1,2,3,5,8,10
  359:17 437:15         444:4,5,12,13         263:3 417:4
                                                                   255:14,17,22


            REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 481 of 530


[e - enforcement]                                                             Page 28

   256:21 257:17         165:2 188:2         effectively 404:7      434:7 439:7
   258:2 259:18,20       242:21 245:4,13       405:21 406:2         450:10,13
   260:13,22 261:10      290:12 329:11       effectiveness        employee 64:22
   261:16,18 262:7       375:11,12 407:20      380:8                117:10 140:22
   262:12,22 263:2       431:22 440:7        efficiently 404:6      408:19 437:22
   264:5 266:20          441:1 442:3,13,18     405:11,20 406:8      438:6,9 439:4
   267:3,8 273:6       earliest 72:1         effort 298:7,15        450:12
   274:10,11,16,18     early 58:19 65:1      efforts 299:2        employees 91:5
   274:18,20 278:4       73:7,9 126:20         300:10 314:3         266:4
   278:15 280:10,11      141:19 150:11       eight 221:5 382:10   enable 169:19
   282:17,20,21          151:6 152:4,15,20   either 50:22 73:6      426:19
   293:6,10,13 296:3     260:2 385:20          73:10 94:2 135:4   enacted 278:10
   297:6,12 300:18     easier 33:15 34:16      140:10 141:16        342:6
   302:5,6 303:12      eastpointe 55:14        158:10,12,14       encountering
   312:7,8,10 314:8      55:15 425:6           159:1,4,19,20        68:12
   314:12 315:5          429:19                160:1,5,7 165:7    ended 29:1 75:12
   316:3,4 317:8       easy 368:20 369:4       186:2 266:19       enforce 19:12
   330:13,15,19        economics 165:14        336:4 374:21         32:22 33:4 67:22
   331:2,9 332:17      edit 298:21 370:22      381:3 388:7          169:12 174:8
   365:6,15 367:18       372:21 373:11         395:14,22 406:1      437:9
   368:7,9 369:15,19   edith 134:5             421:2 437:4        enforcement 21:9
   370:8 371:3,13      edits 135:20,22       elect 431:13           22:5 25:8 26:6
   372:12,14,22          136:14 142:16       election 46:7          34:6 56:15 65:7
   373:11,17,20          143:18,19,20          383:11 431:12        65:14 77:15 78:3
   398:10,11,16          144:1 145:10,16     elections 385:16       78:9,20 79:7,14
   399:7 403:8,12,12     145:19,20 146:8       386:6                117:21 135:6
   403:13,14 404:13      146:14 147:15       electorally 431:20     140:11 170:3,9,14
   404:14 405:13         152:6,10,21,22        433:6                174:17,22 175:6
   406:12 409:7          153:12,20,22        electronic 116:1       176:2 180:17
   443:21 444:2,3,8      156:20,21 157:22      138:22               183:15 184:19
   444:10,11 445:3,4     158:2 370:1,9       elevate 87:12 88:8     189:14 192:9
   445:10,12 446:18      371:9,14 372:15     else's 373:10          197:12 203:8
   447:6,7,10,11,17      373:10 444:4,13     ely's 353:1            207:3 209:4 233:9
   448:11 452:4          444:15              embedded 269:15        233:21 235:3
 eager 105:22          education 377:7         408:2                236:6 237:21
   109:6,15 110:2        377:16 378:19       empirical 41:10        238:4 240:9
 eagle 75:13           educe 382:4             42:22 318:6          250:19 252:18
 earl 58:11            effect 325:11           319:10,12 322:22     253:9,22 256:4
 earlier 35:10 81:2      328:8,15            employed 48:18         257:3 266:4
   82:2 100:8 102:12   effective 406:4         52:17 339:15         271:15 272:2
   121:5 162:21                                365:10 404:12        275:3,8 286:14,20



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 482 of 530


[enforcement - evenwel]                                                          Page 29

   288:15 299:1,13        198:7 420:13        errors 198:10            179:2,7,12,16,17
   300:10 301:15          431:15 432:8          353:5                  180:2,6 183:5
   305:1 308:8            433:1               escalona 330:14          191:18,19 193:1
   371:21 373:3         envisions 314:5       espoused 319:4           193:17 195:12
   374:4 383:2          equal 38:10             321:19                 196:6,6 197:5,18
   401:18 402:6           181:14 207:10       esquire 2:2,3,7,11       199:1,2,16 201:19
   406:4,9 407:2          208:12 431:10,16      2:15,16 3:3,8,13       202:3,12,17 203:1
   408:13 421:21          432:16 433:3          3:14,14,15,18,18       203:7 204:2,8
   422:4,9 426:5,8      equality 356:2          4:2,3                  209:18 210:15
   427:5,15 428:1       equally 85:13         essential 207:17         230:19 234:8,12
 enforcing 23:22          447:20 448:13       establish 16:11          235:6 244:13,18
   26:12 54:10          eri 2:11 10:3           55:2 170:6 347:20      245:6,15,22
   103:22 104:4         eric 58:19              349:15,18 389:16       246:12,15,20,21
   118:3 175:12         errata 451:8,10,12    established 188:1        247:7,12,16 248:3
   182:22 188:10          451:15 453:11         245:4 368:12           248:6,13,15 249:2
 engage 186:19          error 36:16 37:5        387:16                 249:3 341:22
   187:5 238:19           195:14 196:5,13     establishing 57:4        353:2 375:8
   239:6,7,8,21 240:5     196:16,21 197:6,7   estimate 16:12           380:20 387:15
   308:14 327:4           197:13,18 198:2,8     17:3 34:12 35:20       389:1,11 390:10
   383:6,17 385:19        198:14,19 199:2,4     36:15,16,20 37:12      390:14 391:9,19
 engaged 185:9            199:18,21 200:5,6     172:8,11,18 173:6      397:6 420:15
   202:22 295:7           200:10,13,16          173:11 174:2           432:17
   395:21                 201:1,7,13,19         193:2,3,10 197:1,7   estimating 353:6
 enjoyed 28:19            202:4,17 203:8,16     203:16 204:12        estimation 18:13
 enrique 255:18           203:22 204:9,13       206:7 208:15           37:15 235:21
   283:1                  224:12,22 225:4       209:7,12,14 210:6      236:7,16 237:3,9
 entire 168:22            225:15,18 226:3,5     210:11,12,19,20        237:17 431:18
   193:14 230:14          226:20 227:10         341:17 349:17          433:4
   383:21 387:8           228:2,17 229:4,9      388:11 391:12        et 1:3,7 8:17,18
   394:6,7,19             229:16,18 230:4       432:9                  451:1,2 452:1,1
 entirely 368:12          231:8 232:18,21     estimated 235:20         453:1,2
 entirety 364:13          233:2,12 234:1        236:7                ethnicity 235:10
   430:22                 353:3,8 354:15      estimates 33:22          235:16 236:2,10
 entities 276:17,18       386:12 387:7,7        34:5 36:18 37:4        256:12
 entitled 178:6           388:4,11,14,15,22     57:14 58:3 77:14     evening 414:7
 entity 276:14            389:13,18,19,22       78:4,10,20 171:22    event 214:12
 entry 292:20,22          390:1,14,20,22        175:7,14 176:9,10    events 117:8
   293:1                  391:6,12,16,17        176:11,13,14,19      eventually 265:21
 enumeration              392:3,8,12 393:4      176:21,22 177:3,4    evenwel 183:3
   33:21 36:10 37:10      394:7,19 395:2,4      177:10,12,15           340:1,7
   37:11,13 184:14        395:13,17,18,20       178:8,11,15,20



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 483 of 530


[evidence - extent]                                                            Page 30

 evidence 41:10     exclusion 43:12           358:16,18 362:20     experts 185:9
   42:22 318:6      executive 64:12           363:2 365:1,5          193:16 256:18
   319:10,12 322:22   412:18                  369:10,14 371:3,5      259:6 313:11
   326:8 378:7,17   exhibit 5:7,8,10,11       397:9,22 398:5,9     expires 450:21
   379:4,8,18 382:3   5:12,13,14,15,16        401:15 402:1,3       explained 42:20
   418:15,18 435:12   5:17,18,19,20,21        403:3,7,8 416:3,4    explains 33:13
   436:14             5:22 6:2,3,4,6,7,8      416:8 426:1            42:21 405:13
 exact 128:21 213:2   6:9,10,12,13,13,14      443:12,14,18,20      explanation
   266:15,18 443:6    6:15,17,18,19,20        445:3,6,21 446:2,6     370:17 371:15
 exactly 83:2 93:4    6:21,22 7:2,3,4,6,7     446:7,12 447:14        372:19
   93:11,21 97:18     7:8,9,10,11,12,13     exhibits 5:6 6:1       exploring 85:2,14
   98:11 99:11        7:14,15,16 22:9,14      7:1,21 300:14          85:19 86:9,20
   101:17 119:6       22:15 26:15,16          330:6,11 343:11      express 22:2
   128:14 137:21      32:16 47:2,3 58:5     exist 176:19           expressed 162:5
   145:18 147:19      58:10 79:18,19        existed 176:20           162:13 183:12
   159:12 272:8       95:10,15,21,21,22       296:16                 185:19 186:16
   275:13 279:11      101:20 102:3          existence 238:7          192:6 197:10
   324:19 357:3       105:3,4 110:19,20       296:10                 230:6 231:11
   360:21 375:12      115:15,16 125:20      existing 37:10           235:1 238:14
   408:16 415:14      126:2 132:18            417:4                  240:7 256:9 388:8
   442:22             133:1 135:8,13        expanding 406:8        expressing 188:16
 examination 1:14     138:12,17 142:18      expect 168:13            257:1,18
   5:2 11:11 335:6    142:22 145:1,5          220:15 328:1,4       expressly 107:9
   363:9 414:4        155:9,14 160:20         391:15,21              125:2
 examined 11:10       162:21,21 170:19      expectation            extension 313:14
 example 196:15       177:20 178:1            213:17 220:19        extent 21:13,16
   207:12 327:6       204:20 205:3          expense 403:20           29:22 30:3 52:15
   380:7 424:6,18     230:16 240:14         experience 16:7          59:19,22 62:8,11
 excel 219:1          249:13 254:12,13        16:19 17:11 18:3       66:17 70:3,7
 exception 12:21      282:12,16 292:11        18:7,8,11,15 28:19     71:10,14 72:8
 exceptions 213:9     296:19 297:2,8,18       103:22 104:3           74:12,15 82:10
   408:3,16           301:5,9,10 302:4        118:2 134:14,20        97:7,10 98:19
 exchange 88:16       302:20 303:1,17         135:3 140:3,11,14      99:1,14 104:16
   89:12 96:9 102:4   304:3 311:18            167:20 168:1,5,9       106:8,12 108:4,8
   104:8 138:17       312:4,10,21 315:1       419:8,11               113:9,12 114:9
   254:17 365:15,16   319:14,15 324:17      experiment               124:9,13 138:5,8
   367:19 369:15,19   324:19,22 325:15        394:13                 153:4 157:3 164:1
   369:22 398:16      325:17 326:3          expert 13:18,21,22       189:13,16 206:9
   403:8              331:5,18,21 343:7       314:1                  206:12 208:17
 exclude 400:7        348:21 349:2          expertise 168:8,12       209:15 212:20,22
                      350:18,19 355:19        168:14,18              237:19,21 238:2



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 484 of 530


[extent - fine]                                                                 Page 31

   250:13 253:11,20      267:11 275:4           369:5 381:12           257:12 258:11,21
   267:20 285:3          301:20 317:8           400:19 415:2           392:20 418:13,20
   289:21 291:15         319:11 321:14          423:20 434:2        filed 8:19 44:3
   295:11,14,16          332:17 333:8,12     fan 75:11,11              190:4,11,16,17,19
   305:14 309:18         333:17 359:20       fancy 47:22               191:3,4 194:6,12
   310:6,9 336:17,20     368:20 371:18       far 50:11,14 140:2        194:13,18,21
   337:15,18 338:7       385:21 390:7,9,13      140:13 178:14          203:11,18 237:1,5
   346:20 380:12       factor 363:9 364:1       179:11 201:10          237:11,12 249:16
   396:4,7 402:19      facts 187:14             230:9 241:8 332:5      250:1 251:10,19
   407:1,5 412:19        307:12 325:20          332:9 334:4,9          252:11,17,20
   418:22 419:3          327:5,11 390:18     farmers 7:3,4             254:7 399:22
   428:12,15 436:21      435:11 436:13          345:2 347:12           419:20 430:8
   442:4               fail 451:17              348:14,22 350:13    files 205:11 418:9
 extrapolation         failed 190:21            350:16 354:11,12       418:16 419:8
   36:17,20 37:4         241:9 243:8,12         354:19              filing 191:7 252:6
 extrapolations          244:4 245:21        fast 92:3                 392:22 400:2
   58:4 397:7            252:14 253:2,18     fault 352:16           fill 42:2
 eye 4:18              failing 241:16,19     favor 413:3            final 107:17
           f             242:15              favorite 43:8             132:15,16 141:7
                       fails 417:6,18        fear 301:18               142:9 145:12,15
 f.3d 347:13 359:1
                       fair 17:14 19:15      features 178:10           145:20 146:13
   363:3
                         89:16 103:3 127:3   february 282:22           154:1,5,11,16,20
 fabela 7:4 350:15
                         127:12 142:11,14    federal 19:12             158:2,22 159:4
 face 50:20 51:6,11
                         146:12 190:8           31:15 54:10 181:3      160:2,6,10,14,14
 facilitate 132:4
                         250:20 313:14          181:5 305:1 308:8      161:18 269:19
   402:6 437:15
                         348:14 354:18          345:11 356:17          293:17,22 296:14
 fact 63:8,14 69:21
                         355:4 371:20           366:11 404:4           385:3 409:5 443:2
   109:16 112:12,22
                         373:3 374:3            408:2,8 434:7,21    financially 9:10
   113:5,21 114:15
                         418:19 423:6           437:22 438:5           450:14
   132:10,12,14
                         443:20 446:21          439:4               find 25:4 41:10
   184:13,17 190:21
                       fairly 415:10         fell 423:11               81:10 86:16 141:7
   194:9 199:16,20
                       fairness 199:11       felt 372:18               318:5 343:13
   201:17 202:2,13
                       fall 19:18 339:16     fewer 129:12              370:16 418:14
   203:14,21 210:21
                         386:5 406:9         fifth 134:5 320:9         429:10
   217:2 226:20
                       fallen 73:12          figures 400:9          findings 256:10
   227:7 228:16
                       false 408:20          figuring 408:21           257:10,20 258:9
   229:1,14 233:19
                       falsely 408:9         file 116:1 184:6,15       258:20 259:4,16
   236:5,13 237:2,8
                       familiar 15:5,9,12       185:16 187:9           278:5 280:3 281:4
   237:15 246:11
                         223:14 271:18          188:6 191:9         finds 354:6 371:14
   247:11 248:2,12
                         320:5 326:17           194:20 252:14       fine 94:7 143:12
   249:22 251:1
                         341:8 343:1 362:4      253:2,18 256:13        147:1 149:21
   263:20 266:1,11


           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 485 of 530


[fine - foundation]                                                              Page 32

   156:6 173:2 260:8      385:22 390:5          353:1 357:18         formal 65:6,9,13
   260:21 262:10          393:19 395:10         370:14 385:10        formally 49:13,20
   271:20 326:19          398:9 402:2         follows 11:10            385:5
   352:14                 403:11 419:22       football 75:11         format 218:22
 finish 12:16 62:13       421:13 423:8        forecloses 56:7        formed 21:9
   161:1,10 322:18        424:10 426:13       foregoing 450:3,5      former 438:8
   429:4                  433:16 434:12         453:7                forming 125:6
 finished 348:4           437:13 443:13       forgive 349:10         forms 39:18 55:7
   360:9                  444:5               form 15:20 30:9          56:1,5 57:3
 firm 9:4,7 117:8      firsthand 49:2           33:6 39:21 42:2        165:18 166:4,15
 firmly 280:5          five 28:13 129:7         43:13 52:4 54:1        168:15 184:22
 first 11:8 12:9          129:12 176:10         54:12 55:10,13         277:11,20
   15:12,16 16:11         177:3,6,10 178:7      57:16 131:22         fort 205:11
   17:1,12 31:4           178:11 179:12,16      167:3,4 171:5,11     forth 46:15
   34:14,22 48:2          180:1,6 191:19        171:13,16,19,22      forward 133:11
   55:2,20 56:4 57:4      193:1,2,10,10,11      172:3,6,10 173:10      256:19 260:1
   57:5 58:18 69:16       193:17 194:4          174:1,12,16,19         428:2,4,6,9
   73:2,6 75:14           203:21 204:2          175:4 176:10         forwarded 46:11
   77:22 80:4,18          208:5,10,14           186:18 188:2,5         46:15 313:1
   81:4 86:7 87:4         209:21 210:5,6,20     191:12 201:6,18        314:11
   92:7,18 93:1,22        212:8 221:1           202:3,7,8,11,14,15   forwarding 133:5
   94:6 95:17 96:4,5      244:18 245:6,15       202:19,21 203:2        255:10 282:20
   102:5 105:10           245:22 246:8,14       210:8,22 216:14        312:17
   111:3 127:4,13,21      246:20 247:6,11       217:6,8,11 218:4,7   found 42:22
   128:3 137:9 139:4      248:3 251:10          222:21 235:11          194:14 244:21
   141:15 150:5,21        342:3,18 343:4        236:19 241:20          347:19 353:22
   151:5 152:16,21     flatly 309:20            250:14 286:21          380:6
   155:15 161:2,5,13   fleshing 187:14          287:18 288:9         foundation 2:3
   161:13 169:10,11    flipped 423:3            295:10 306:9           48:16 49:9 50:2,9
   182:20 204:19       flores 315:6             325:21 342:12          51:4 54:2,13 68:2
   240:21,21,22        florida 205:12           346:3 348:16           68:19 83:12 85:6
   249:20 250:1        focus 431:12             354:13 355:2           85:21 87:1 88:10
   253:7,14 254:20     foia 46:5,13             362:2,16 374:7,19      103:10 110:13
   255:9,14 262:12     follow 52:6,16           377:18,20 378:1        122:22 134:17
   273:6 274:19           94:17 115:9           379:12 381:6,19        162:7,16 165:21
   296:15 313:8           156:17 175:8          382:9,13 383:4         166:7,18 169:6
   316:2,19 320:3,10      222:13 386:6          384:6 393:9            175:17 214:9
   331:21 335:11          390:3                 403:16,19 405:10       223:11 226:12
   347:12 351:21       following 54:4           421:3 430:5            228:6 241:12
   354:9,11 355:12        118:10 158:10         453:10                 242:1,18 277:14
   364:12 375:5           229:22 260:13,20                             283:16 304:7



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 486 of 530


[foundation - gardner]                                                       Page 33

   309:4 321:7           fully 23:21 169:12    68:1,18 70:3 71:1   238:16 239:2,18
   322:14 332:8            219:21 256:5        71:10 72:6,16       241:11,22 242:17
   333:1 334:16            283:8               74:11 75:7,18       249:6 250:14
   350:2 448:17          fun 28:17             76:7,13,22 78:21    253:6,20 254:8
 four 170:22             function 56:13        82:7 83:11 85:5     269:7,13,15 270:2
   182:16 193:10,11        185:6               85:20 86:5,22       270:4,9,19,21
   240:6 320:11          fundamental           88:9,18,21 90:14    271:2,6,8 272:21
   361:6,6 382:5           234:15              90:21 91:11 94:7    277:13 278:1
   447:11                funding 404:4,7       95:20 96:2 97:6     279:8 280:14
 fourth 3:20 6:10          405:11,21 406:6,7   98:19 99:14 103:9   281:22 283:15
   23:13 163:6 232:2     further 36:19         103:17 104:15       284:22 285:20
   234:4 292:16            42:20 68:9 135:18   106:8 107:6,15      286:2,21 287:18
   302:5 313:18            152:10 212:2        108:4,15 109:1,9    288:19 289:18
 frame 21:6 78:14          234:11,12 235:5     109:19 110:5,12     291:12 295:10
   92:17 93:6,21           248:10 264:20       111:22 112:15       297:4 303:18
   296:2 423:12            359:5 384:18        113:9 114:9 121:8   304:6 306:9 308:9
 frequently 437:5          397:6 407:18        122:21 123:20       309:3 310:6,21
 friday 1:9 8:3            450:12              124:9 125:1,10,16   311:6,13 312:2,7
   149:15 150:2          furtherance           131:22 134:16       317:13 318:18
   261:13 262:4,9,18       371:19 373:2        136:8,16 138:4      321:6 322:13
   263:4 265:1             374:2               146:16 147:16       324:16 325:14
 front 18:5 21:3,20      future 216:2 218:8    149:2 153:3         327:2 332:7,22
   22:7 31:6 34:9          220:4 316:16        154:13 156:5        333:21 334:15
   37:22 38:2 91:2,4       327:22 406:22       157:3 158:16        336:17 337:15
   91:13 95:14                     g           160:16 162:6,15     338:7 339:11
   133:14 139:17                               164:1 165:20        344:4 346:6 347:5
                         g 8:1
   153:14,15,20                                166:6,17 167:6      348:3,6,9,11 350:1
                         gabrielle 3:8
   160:21 230:16                               169:5 175:16        350:6 352:15,17
                         gabrielle.boutin
   249:12 275:11                               185:20 186:17       355:2 356:4,9
                           3:11
   318:21 377:20                               187:3,12 189:12     372:5 374:7,19
                         game 75:14
   415:20                                      190:5,8 191:12      381:20 383:12
                         gardner 3:13
 fulfill 23:21 26:11                           206:9 208:17        386:19 387:9,19
                           10:15,15 13:10
 full 24:16,19 28:15                           210:8,22 212:20     389:3 393:9 396:4
                           14:6 20:4 21:13
   34:14 195:21                                214:8 215:10,20     397:8,12 398:1
                           30:9 37:17 39:21
   197:19 198:14,18                            216:14 218:4        401:5,22 402:19
                           42:7 44:16 48:15
   198:22 199:3,12                             219:16 221:21       407:1 412:16
                           49:8 50:1,8 51:3
   199:14 200:1,19                             222:21 223:10       413:6,12 418:22
                           51:10,16 52:4,14
   228:22 230:2,22                             226:8,11 228:5      419:14 420:1
                           54:1,12 55:10
   231:7 359:2 360:8                           229:5 230:7         428:12 429:4,7
                           57:16,21 59:19
   429:12                                      231:13,19 232:5     430:5 434:11
                           62:7,15,17 63:5
                                               236:19 237:19       435:11 436:11,13
                           65:18 66:5,16


          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 487 of 530


[gardner - gmail]                                                               Page 34

   438:16 440:1,20       342:8 343:9            274:9 290:14,16      gestures 12:11
   443:7,10 446:22       353:14 367:7           291:10 292:1         getting 18:1 43:10
   448:16,20 449:3       372:18 398:11,12       301:12 306:4           156:20
 gary 22:17 23:2,8       400:18 417:6,17        315:17 329:12        gingles 15:14,17
   47:9,10,14 48:2       418:5 420:9,20,21      331:19 335:17          16:11 17:1,13
   53:7 80:3,7,19        421:7,18 422:1,2,5     336:2,5,7 338:4,11     55:3,18,21 56:4
   81:5,18 82:4 84:9     426:3,3 431:1,2,4      363:11 384:3           57:5,5 346:12
   84:14,18,22 85:11     432:4 433:10,14        386:4 414:21           349:18 354:1,22
   85:18 86:7,10,18      435:5 436:6            442:19,21              356:1 363:6 364:1
   87:5,13,18 88:3       447:17 448:7,9       general's 10:20          376:10 380:11
   89:1,7,12 96:10     gary's 82:16 84:7      generalizable            387:1 419:22
   143:2,6 144:16        88:7 263:2 448:11      173:4                  423:14 424:8,10
   145:7 148:22        gather 265:6           generalized              425:7 426:7 427:1
   149:7 150:1 151:2   gauge 380:8              172:16,17 173:6        427:6,11,16 430:2
   151:8 154:21        gc 81:9                generally 77:16          430:16
   155:17 158:1        gene 68:13 411:1         87:20 151:11         give 30:12 57:7
   161:17 170:17       general 3:9,19           198:9 224:4            63:9 71:18 73:22
   177:8 179:8 180:4     18:17 19:20,22         357:19 379:20          78:14 84:8 99:19
   180:10 198:6,12       31:15 47:14 64:4       384:4                  135:12 150:8
   198:13,17,22          64:16 65:2,11        generate 235:6           158:14 187:9
   199:2,5 202:1         75:2,5,10,17 76:4      237:17                 193:16,18 206:22
   228:21 229:14         77:7 78:1 79:4       generating 259:17        211:18 213:13,20
   230:10 234:3          82:18,21 83:8,17     gentleman 438:4          214:2,18 215:16
   236:5,14 254:18       83:21 84:3 97:22     geographic 180:7         221:12,15 248:20
   254:19 255:2,6,10     99:21 100:3,14,22      195:15 197:15          279:13 285:8
   255:18 256:1          101:12,18 103:2,5      203:17 236:9           355:6 403:7 423:1
   259:7,21 260:7,14     103:6 105:17           245:1,7 246:15         423:2
   260:19 261:1,4,5      109:15,16 111:16       247:2,17 248:14      given 68:11
   261:11,20 262:2,8     112:12,19,22           388:12,16 389:14       154:19 269:11
   262:9,14,21           113:22 114:16          390:15 391:11,13       287:12 306:18
   263:14 264:4,18       115:1,3,6 117:16     geographical             326:5,21 379:10
   264:21 265:11         139:17,21 141:1        211:8,19 235:22        423:19 453:8
   266:15,17 267:2,7     142:2,5 146:5,5,6    geographically         gives 216:7 219:7
   267:15 268:9,12       147:13 151:14,15       376:12               giving 45:10 146:8
   270:5,12 273:7,17     157:21 160:18        geography 33:10          186:10 239:12
   273:22 274:11,20      162:4,9,12 163:8       185:5 238:12           444:21
   278:17 283:5,13       163:11 213:11,15       389:20 391:7         gleaned 405:19
   283:18 284:1          249:17 265:22        gerrymandering         glossary 195:16
   290:10 300:1          266:10,13 268:3        77:19 436:19           390:8
   314:11 315:5,12       268:21 270:14          437:4,11,17          gmail 45:22 46:16
   316:5 317:10          271:12 272:6                                  46:19



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 488 of 530


[go - guys]                                                                    Page 35

 go 8:12 12:6 27:14       328:9 329:3 335:1     282:12 286:11       greater 248:13
   28:14 30:14 53:1       341:7 354:10          289:5 292:11          354:7
   156:7 160:3            361:7 363:2           296:19 297:8        greatly 234:18
   173:13 185:3           364:21 371:2          299:16 300:8,14     greenbaum 2:15
   220:8 252:5            382:1,2 389:19        301:3,11 303:1        5:4 10:5,5 413:20
   254:22 316:17          393:3,6 397:9,21      311:18 312:4,11       414:6,7 416:2,7
   329:2 334:21           413:13,21 414:9       315:1 317:4           419:10,18 420:5
   349:11 352:1           416:2,19,20           319:15 328:17         428:20 429:8
   375:3 394:12           418:15 425:13,16      329:10 330:6          430:10 434:14
   408:21 417:12,16       426:1 428:2 432:6     335:8 349:2           435:1,15 436:16
   425:14 435:22          442:1,14 445:20       350:19 358:18         438:22 440:6
   446:12 447:14          447:15                362:20 365:1          441:14 443:11,17
 goal 24:11 281:12      gomez 301:6 305:5       369:10 370:2          445:2,9,20 446:5
   281:15,16 404:5        305:16                371:5 398:5 403:3     447:3 448:19
 goes 323:21            gomez's 308:18          414:7 416:4,8         449:2
   370:16 373:5         good 8:2 43:15          435:2 439:18        greetings 315:12
   374:5,17               261:6 392:21          443:14,18 445:4,6   gross 317:15
 going 8:3 12:6,15        404:8 414:7           445:10 446:2,6      ground 12:6
   22:13 38:1 58:9      gore 1:13 5:6,8 6:1     449:9 451:3 452:2   group 18:12 36:19
   94:4 102:2 105:2       6:15 7:1,16 8:15      453:3                 209:11,18,20,22
   110:18 132:22          11:7,14 22:9        gore's 106:21           210:2,5,12 234:9
   148:22 155:13          26:16 45:13 47:3    gosre 116:4             235:4 236:17
   161:1 170:18           49:7 58:5 72:21     gotten 370:14           345:15 356:21
   186:12 189:12,22       79:19 94:17 95:10     437:3                 357:12 358:12
   190:2 191:6,9          101:20 102:8        government 28:3         376:7,11 388:21
   195:18 205:2,8         105:4 107:4,8         28:6 64:19 88:1       389:21 424:22
   212:15 213:19          110:20 115:16         339:20 366:11         431:20 433:6
   214:18 215:8,16        125:20 132:18         370:1,4 371:11      groups 391:4
   216:1,2,11 217:1,6     135:8 138:12          404:7,8,9 405:11      431:13
   217:8 218:1,7,20       142:18 145:1          405:20,21 406:3,6   grows 391:7
   219:13,18,20           148:18 155:9          406:7 434:7,21      grunts 12:12
   220:17 221:11,15       156:17 161:3          439:4 446:9         guess 38:14 43:10
   221:16,18 229:8        162:20 167:15       gowdy 29:6 43:6         56:6 89:17 91:12
   232:6 239:8            168:16 173:11       graduate 167:17         154:20 270:17,22
   240:12 249:11          176:2,11,15 178:1   graduated 134:9         372:10 382:19,20
   252:16 285:17          178:12 182:2        granted 106:20          389:15,16 442:11
   296:17 300:12          186:7 188:13        granular 393:16       guy 369:9
   302:19 311:22          199:14 204:20         394:1               guys 205:4
   314:18 319:13          221:7 232:17        great 40:18 94:8
   322:11,20 323:21       240:14 254:13         126:9 403:20
   324:13 327:22          270:5,12,13



              REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 489 of 530


[h - ho]                                                                      Page 36

         h              41:9 42:21 78:2,7    herren 14:12,17        60:9 62:13,16,19
 h 92:5 138:19          78:18 139:1 172:7      126:3,4,7,13         63:12 66:1,8 67:4
 half 87:9 415:12       175:14,22 196:7        127:19,22 128:4,8    68:6 69:1 70:13
  415:13                206:5,21 208:13        128:12 129:8,20      71:6,21 72:13
 halloween 89:2         210:16,19 276:9        130:3,8,14,18,21     73:1 74:21 75:15
 hamilton 68:13         318:3 364:9 381:5      131:7 133:6,10       76:2,10,17 77:4
  411:2                 383:20 384:17          136:2,22 137:5       79:2 80:1 82:15
 hand 178:14            392:1 401:20           151:1,7 152:2,6,10   83:15 85:9 86:2
  179:11 240:21         402:4,9,12 432:15      152:16,22 266:6      86:19 87:3 88:13
  312:22 349:13       harm 323:22              312:11,17 313:1      88:20 89:3 90:16
  354:5 363:5         hcvap 349:15             317:9 443:22         91:1,17 94:4,8,16
  397:21 398:9        head 19:1 165:8,9        444:4,12,14,19       95:13,22 96:3
 handed 207:13          259:14 286:11          445:4                97:15 99:6 100:1
  322:5 371:21          289:11 322:6         herren's 445:17        102:1 103:13,20
  373:3 374:3           323:14 325:10        hi 111:10              105:1,7 106:17
 handful 141:20         362:18 363:15        high 353:2,8           107:14,19,21
 handing 145:5          364:9                  354:15 389:2,18      108:12,19 109:5
 handled 43:17        header 178:19          higher 256:15          109:13 110:1,9,17
  44:10 295:6           240:22                 258:22 264:8         111:1 112:5,20
 handley 14:1         heading 421:12           268:14 274:13        113:17 114:14
 hands 353:17         hear 423:15              275:9,21 278:20      115:19 121:12
 handwritten          heard 37:2 85:12         281:5,20             123:1 124:3,18
  118:22 122:13         223:16,18 267:15     highest 256:6          125:8,11 126:1
  125:12                375:19 447:19        hindered 396:3,16      132:7,21 134:19
 hankey 58:20 64:2    hearing 6:15           hired 133:20           135:11 136:13,20
  66:11 75:3,5          28:16 29:12,15,15      134:1                138:15 142:21
 happen 220:4           31:5 32:7,11,13      hires 133:17           145:4 146:21
  289:5 327:22          35:9,11,18,19 36:1   hispanic 353:2,7       147:20 149:6
  382:1                 36:2 301:3 331:15      354:8 430:12         153:6 154:17
 happened 61:18         370:2,5 371:12         442:7                155:12 156:7,16
  83:2 218:9 316:16   heart 173:13           historically 235:9     157:9 158:20
  412:2 423:18        held 8:22 16:22        history 168:22         160:19 162:11,19
  430:12 434:20         30:20 204:11         ho 2:2 5:3 9:17,17     164:4 166:1,13
 happy 40:9 72:20       345:12 356:17          11:13 13:14 14:7     167:1,13 169:9
  135:18 248:10,17      357:1,3,10 359:20      20:8 22:1,12         175:20 178:4
  260:14 279:12         376:16 383:19          26:19 30:15 38:9     186:5,21 187:6,18
  318:22 415:21       hello 335:8              40:1 42:12 44:18     189:20,22 190:7
  421:10 448:21       help 32:13 371:4         47:6 49:3,11 50:4    190:10 191:15
 hard 33:13,17,19       437:10                 50:13 51:7,12,18     205:1,4,7 207:19
  34:3,10 35:20       hereto 450:13            52:7 53:8 54:5,21    209:5 210:13
  36:14 37:3,12                                55:19 57:18 58:8     211:5 213:3



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 490 of 530


[ho - identified]                                                            Page 37

  214:16 215:14        318:1 335:12,19       340:5 344:9 346:8    hypotheticals
  216:4,20 218:15      346:2 355:21          347:10 348:4,8,10      390:17
  220:1 222:2,3        364:14                348:12,20 349:5                i
  223:5,15 226:9,15   holds 335:17           350:3,10,17 351:1
                                                                  ian 315:13
  228:10 229:13        336:2                 352:16,19,21
                                                                  idea 87:2 88:12
  230:12 231:17       holiday 150:2          355:8 356:7,11,13
                                                                    165:22 166:2
  232:1,7,16 236:21   home 141:5             358:15,21 363:1
                                                                    219:22 249:8
  238:8,20 239:3      homeland 68:14         365:4 369:13
                                                                    266:2 267:12,16
  240:1,17 241:17     honestly 281:10        371:8 372:8
                                                                    360:1
  242:6,20 249:10     hope 29:14,17          374:10 375:2
                                                                  ideal 180:13 182:8
  250:16 253:13,15     168:17                382:7 383:15
                                                                    182:10 183:13
  254:4,12,16         hopefully 20:7         387:4,14 388:1
                                                                    184:18 192:8
  269:10,14,21        hotsko 1:18 9:7        389:8 393:21
                                                                    197:12 235:2
  270:3,7,17,20,22     450:2,18              396:13 397:11,20
                                                                    240:8 388:10
  271:4,7,10 273:5    hour 94:5,5 232:6      398:2,8 401:13
                                                                  identifiable
  277:17 278:11        397:9 415:13,13       402:8 403:2,6
                                                                    218:13
  280:9,18 282:3,15   hours 105:19           407:11 413:2,10
                                                                  identification
  283:21 285:16,22     414:12                413:18
                                                                    22:10 26:17 47:4
  286:10 287:9        house 26:21 27:10     human 221:9
                                                                    58:6 79:20 95:11
  288:2,21 289:1       27:15 58:20          hypothetical
                                                                    101:21 105:5
  290:4 291:20         313:14 386:5          167:7,9 185:21
                                                                    110:21 115:17
  292:14 295:19        392:9 409:20          186:1,18,20 187:3
                                                                    125:21 132:19
  297:1,6,11 300:17    411:16 446:9          187:5,5,14 208:18
                                                                    135:9 138:13
  303:4 304:1,8       household 169:3        208:20 210:9
                                                                    142:19 145:2
  306:21 308:15        171:14 172:10         212:21 215:21
                                                                    155:10 178:2
  310:1,15 311:4,7     220:12                216:15,16 218:5
                                                                    204:21 240:15
  311:21 312:3,8,9    households 171:6       220:4 221:3,7,20
                                                                    254:14 282:13
  315:4 318:9          171:17,20 176:5       229:22 230:7
                                                                    292:12 296:20
  319:18 321:12        320:19 321:5          231:14,15,20,21
                                                                    297:9 300:15
  323:8 324:21         322:3,12              231:22 238:17,18
                                                                    303:2 311:19
  326:1 327:15        houston 7:7 362:8      239:6,9,19,21
                                                                    312:5 315:2
  329:2,9 330:9        363:3                 240:5 287:1,20
                                                                    319:16 330:7
  332:10 333:5        hovakimian             288:19,20,21
                                                                    349:3 350:20
  334:3,18,21          151:12 265:20         308:13,14 324:1
                                                                    358:19 362:21
  375:13 386:12       huh 60:10 143:4        327:5,21 381:21
                                                                    365:2 369:11
  407:19 429:6         163:1 212:9           382:1 383:5,13,14
                                                                    371:6 398:6 403:4
  440:7 441:1,4        324:10 347:14         383:18 384:9
                                                                    416:5 443:15
  442:3               huhs 12:12             389:4,5,9,15 390:6
                                                                    445:7 446:3
 hold 263:12          hulett 2:7 5:4 9:21    390:12 392:7,10
                                                                  identified 304:11
  264:21 290:13        9:21 335:7,9          440:21 441:2,22
                                                                    404:19
  316:20 317:19        337:3 338:1,14



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 491 of 530


[identify - information]                                                     Page 38

 identify 35:15         imposes 358:9          187:10 230:4       indicate 222:8
    168:11 207:1          359:10               231:9 238:12         238:6 299:1
    209:3 392:21        impressions            259:1 261:12         312:13 424:11
    394:21 404:22         293:15 294:15,20     262:4 264:10       indicated 208:4
    417:6,18 418:5,8    improve 418:15         271:15 272:2         398:19
    420:10,20           improving 256:2        287:2 316:21       indicates 179:16
 identifying 207:18     imputed 198:10         385:15 401:7         208:5 299:15
 identity 87:21         inaccuracies           404:3 433:22         324:11 326:7
 ignoring 431:21          368:16             inclusion 24:10      indicating 42:4
 illustrations          inaccurate 368:19      40:16 42:5 43:12     48:12 317:11
    421:18                415:19 416:14        51:14 64:6 90:12     322:9 359:7
 imagine 38:15            422:20 429:10        90:19 91:9 92:9    indication 360:18
    157:20 160:11         430:19               92:20 122:15         361:13
    168:7 172:11        inadequate 417:7       259:10 294:4       indirect 320:17
    201:9 218:10          417:19 418:6,12      300:2 317:11       individual 23:15
    339:3 374:16        include 23:3,9         321:3 322:1,10       39:6 86:15 209:10
    378:8 379:7 381:9     43:7 49:13,20        324:11 325:3,11      209:19 210:4
    418:11                60:19 73:17          326:11,20 329:16     211:9,11,20,21
 immigrants 400:8         106:22 123:18        344:12               213:5 214:19
 immigration 1:3          143:19 178:18      income 377:8,17        215:1 216:11
    2:2,15 8:17 9:18      213:20 295:8,21    inconsistent           254:22 357:16
    11:12 64:12           322:17 323:10        309:21               395:4 407:12
    103:15 401:20         338:18 351:7       inconvenience          408:18 439:21
    402:10,13 451:1       353:17 406:3         397:2,4            individual's
    452:1 453:1           442:7              incorporated           214:13
 immune 408:12          included 20:19         125:2              individuals 35:15
 imperative 451:14        41:2 70:22 72:4    incorporates           71:19 74:19,22
 implement 404:7          74:9 77:8 143:21     360:1                87:21 89:21 91:15
    405:21                146:4 153:13       incorrect 184:1        91:18 92:8,19
 implementing             171:4 215:18         200:2                93:9 151:1 341:2
    406:3                 271:12 301:20      increase 388:15        407:22 433:17
 implicate 253:9          316:7 327:20       increases 195:14     inevitably 405:5
    437:6,18 441:6        355:12,15,16         197:14 203:16      inference 218:18
 implicated 181:10        357:9                388:12 389:13,21     320:12
    242:5 307:9         includes 215:4         390:14,20 391:1    inform 124:4
 implications             274:11 293:14      incremental 42:1       273:22 395:9
    364:15                442:2              independently        information 13:11
 important 29:12        including 42:15        373:19               21:14,17 23:15
    29:15 30:7 131:15     65:16 66:3 93:2    indian 429:14          35:2 50:21 59:20
    256:20 284:18         93:15 122:8          430:1                60:1 62:9 66:18
    424:9 429:13          185:10,17 186:14                          70:5,8 71:2,12,15



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 492 of 530


[information - introduce]                                                    Page 39

  72:9 74:13,16         428:13,16 431:4       75:21 76:9 79:1     instructions 451:5
  75:19 76:8 78:22      438:17 440:2          82:12 97:9 98:22    instrument 165:8
  81:11 82:8,11         442:5,5,10            99:17 104:19        insufficient 16:10
  86:16 87:8 97:8     information.dec...      106:10 108:6          17:1
  97:11 98:20 99:2      145:9                 112:2 113:14        insufficiently
  99:15 104:17        informed 273:17         124:15 136:10         204:13
  106:9,13 108:5        274:5                 138:7 237:22        intend 382:18,19
  112:1 113:10,13     informs 116:10          253:10 254:1        intended 177:12
  123:22 124:5,10     infusion 223:8,17       264:21 269:9          179:2,7
  124:19 125:5,12       223:21 224:18         273:1 285:5 290:1   intends 177:14
  131:18 132:2        inhabitants             291:17 310:11         223:7,22 245:12
  136:9 138:6,9         378:20                336:22 337:20         247:22 382:16
  165:6 167:10,11     inherently 363:12       344:6 396:9           402:17
  171:11 178:15       initial 67:10 150:9     401:10 402:21       intentions 328:3,4
  179:12 185:1          152:5 274:11          407:7 412:21        interact 20:9
  189:14,17 195:10      343:19                419:5 428:17        interaction 88:15
  206:10,13 211:19    initially 370:21        438:18 440:3          89:7,9,13
  213:20 214:3          372:15 374:17       instructing 238:20    interactions 20:1
  217:7,9 218:13      initiate 67:20 95:6     238:21                20:6,12
  223:2,22 224:2      initiated 67:6,8,13   instruction 63:6      interest 376:19
  237:20,22 238:4,6     83:9,19 84:3          63:10 70:12 71:5      377:1,5 378:8
  248:20 253:12,22      94:22 95:3 150:16     72:7,12 76:1        interested 9:10
  256:3,7 264:17        150:18 410:10         82:14 99:5,19         112:18 130:5
  265:6,13 268:13     input 136:22            104:21 106:16         186:22 187:8
  269:8 272:22          137:5 150:22          108:11,16,18          450:14
  274:21 285:1,4,14     151:3,7,10 152:1      109:2,4,10,12,20    interfere 8:9
  289:19,22 291:13      152:13,20             109:22 110:6,8      interference 8:7
  291:16 294:7        inputting 156:21        112:4 113:16        interject 234:12
  295:12 304:14,22    inquire 107:2           124:17 125:17,19    interrupt 62:18
  305:12 307:6,22     inquiry 394:11          136:12,17,19          221:21 352:4,12
  309:2 310:5,7,10    instance 16:17          138:11 254:3,9,11     443:7
  310:20 311:12         157:7 282:9           273:3 285:8 290:3   interrupted 33:18
  325:18,20 327:11      328:22 393:20         291:19 310:14,22    interval 195:13,16
  327:19 333:13         395:10 419:19         311:2,14 337:2,22     199:7,17,21 200:4
  336:18,21 337:16    instances 20:15         344:8,15 396:12       200:5 230:20
  337:19 344:5          384:21                401:12 403:1          388:17 390:11
  359:6 361:3 379:4   institution 308:2       413:1,7,9 419:15    intervals 248:6
  396:5,8 401:6       instruct 13:12          419:17 420:2,4      intervener 437:4
  402:20 405:18         21:18 60:2 62:11      428:19 438:20       interview 314:2
  407:2,6 412:17,20     66:20 70:9 71:3       440:5               introduce 348:20
  419:1,4 424:9         71:16 72:10 74:14                           363:2 369:14



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 493 of 530


[introduce - jurisdictions]                                                  Page 40

   379:4                 242:5,7 243:19       265:1 266:20          435:2 439:18
 introduced 102:20       245:2 257:15         267:3,8 269:2         445:4 447:18
 introduction 81:8       258:19 264:19        272:12 273:8          449:9 451:3 452:2
   398:10,11             268:8 277:3          274:3,14,19 303:6     453:3
 investigation           278:18 279:17        312:10,14 314:9     john's 299:2
   392:22                283:20 306:1,19      315:9 319:19        joined 205:10
 investigations          307:8 308:20         365:6               jon 2:15
   207:3 209:3           309:14,15,16       jarmin 35:21 36:3     jonathan 2:3 9:19
 invitations 31:21       318:8 319:6          155:18 164:13,15    jones 116:19 134:5
 invite 31:18,21         325:21 336:14,15     165:10,13,18        jose 2:14 10:2,6
   32:2,4                339:10 340:2         166:9 168:9           414:5
 invited 27:21,21        342:9 345:13         255:11,17 256:1     josh 3:13 10:15
   28:22 31:1,10         356:18 359:21        259:22,22 260:7       62:13 76:10 96:1
   32:6 412:5,7          382:22 387:13        260:14 261:4,12       238:20 270:3
 invoke 107:10           407:18,19 408:5      261:20 262:2,8,14   judge 43:11 134:5
 involved 17:5,16        410:13,15 412:8      273:7 274:12        judgment 34:18
   17:18 43:16,20        415:7 425:17,21      278:14,16 280:16      34:19 35:1,13,14
   44:1,6 64:21 73:2     438:13 439:8         282:17,20 283:4,5     36:9,13 37:8,20
   73:6,16 74:5,7,18   issued 35:2 41:13      283:17 284:7,12       38:17,20 39:15
   93:18 295:3,20        132:16 276:8         314:13,13             167:5,11,12 319:7
   310:16 311:3          329:15,20 435:6    jarmin's 166:9          319:8 322:16
   412:8 415:5 437:3     436:6                262:22 264:5          323:1,10 324:14
 involvement 61:2      issues 29:22 77:16     279:7 281:2 287:3     399:19 400:6
   296:8                 92:13 130:22       jay 398:12,18         judiciary 3:19
 involving 15:2          131:1,8 142:6        399:3 400:18,20       103:8
   69:17 77:17,19        302:14,15 306:14     400:21              july 18:22 48:4,11
   429:13,19             306:15 307:8,15    jersey 385:17           48:19,20 49:5
 issuance 439:17         309:8,9 314:1      jesse 151:14          june 297:13
 issue 40:14 41:9        348:18 378:12      jgreenbaum 2:18         300:19 398:11,19
   42:20,22 54:20        400:3 415:3        jimmy 301:6             398:21 399:1
   59:5,11,18 64:10      423:17 439:14,19   jmd 47:15,18 81:9     jurisdiction
   65:16 66:3 67:1     item 316:7 446:16      298:21                181:18 424:13
   69:12 70:1 71:20              j          jmf 1:6                 436:18 437:12
   79:16 86:17 88:16                        job 100:16,19         jurisdictions 25:6
                       james 59:5 64:3,11
   89:14,21,22 90:6                         jobs 432:1              180:21 181:17,21
                         66:11 68:8,9,13
   91:16 93:19 96:19                        john 1:13 8:15          182:21 192:2
                         92:5 116:10
   96:21 100:7,9                              10:5 11:7 47:9        193:12 207:2,10
                       jan 6:17,21
   123:22 131:15                              85:11 87:6 105:20     234:10 250:21
                       january 254:20
   141:9,11,21 150:6                          106:6 270:12,13       341:13 381:14
                         260:2,7 261:4,11
   161:20 213:12                              319:20 410:1          431:10,16 433:2
                         261:13,16,17
   226:14 236:14                              412:10 414:7          433:18,19 434:1
                         262:4,8,13 263:3


           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 494 of 530


[justice - know]                                                            Page 41

 justice 2:11 3:8,15    210:14 211:14         161:18 187:21       130:18,21 131:5,6
   10:10,12,14,16       213:21 214:14         281:14 365:11       131:7 134:8,18
   13:6 16:3 18:18      218:10 220:7          422:9               135:19 143:20
   20:17 21:6 23:14     225:11 226:7,22               k           145:18 154:4
   24:9,17,20 25:4,13   227:4,6,21 228:8                          155:3,4 164:3
                                            karen 283:1,4
   26:5 28:5,9,10       228:12,18 229:20                          165:16 166:8,14
                                            karlan 7:13 14:2
   30:5 32:20 33:3      233:8 238:11                              166:19,20,21
                                              414:14,16,18
   35:4 38:11,22        240:19 241:3                              167:9 168:4,9
                                              416:10 418:3
   39:1 40:20 44:7,8    242:16 244:8                              172:2,2,5,12
                                              421:7 422:19
   45:1,7 46:6,16       251:9 252:5,10,14                         173:16,21 176:16
                                              423:8 424:3
   47:15,16,20 48:5     253:2 262:10                              176:17 181:9,19
                                              430:18 431:21
   49:5 52:17,19        263:12 264:9,15                           186:1,3 187:7
                                            karlan's 425:19
   53:5,15 55:12        265:17 273:12                             188:8,20,21 191:8
                                              429:9
   56:15 57:1 58:21     274:6 275:5                               196:14 198:11
                                            kathleen 119:21
   59:2,6,11,16 61:6    276:18 279:22                             201:11 202:20,22
                                            kelley 283:1,4
   61:10,19 62:22       281:18 282:5                              206:4 210:18
                                            kind 99:20 100:18
   63:1 67:13,19        284:19 287:12,14                          211:6 213:2,9
                                              282:10 379:17
   68:10,11,16 69:5     288:13 289:3,8                            216:5,17,21 217:6
                                              408:8
   69:11,20 70:1,15     292:16,17 303:5                           217:7,20 218:6,19
                                            kinds 199:9 242:9
   70:20 71:7,19        307:10 309:14                             218:20 219:10,17
                                              242:10 309:16
   72:2 74:20 75:1      313:9 316:5 323:5                         219:18,19 220:5
                                              377:8
   90:11,18 91:9        328:19,20 332:2                           220:21,22 221:2
                                            knew 96:14
   94:19 95:7 102:21    332:13,19 333:7,9                         221:14,18 223:13
                                              116:21 198:13
   107:10 119:11        333:11,19 334:6                           225:5,19 226:2
                                              435:16,18 436:3
   123:16 124:1         334:13 339:15                             227:15,16,17
                                            know 31:20 32:3
   126:21 127:5,14      340:20 341:2,6                            229:11 230:1,10
                                              34:22 38:15 39:5
   131:18 132:4,10      357:6 361:5                               231:18 233:11,17
                                              40:19 45:6 52:16
   140:19 141:2         374:16 399:5                              233:22 235:13
                                              52:18,22 58:16
   146:3 149:14         406:1 410:22                              236:12 239:10,15
                                              64:20 65:15,21
   150:19 153:15,19     411:17 412:9                              241:8 245:10
                                              66:2,6 71:18
   155:18,22 161:7      415:1 419:8,20                            247:20 249:2
                                              73:20 74:1 83:2
   162:2 163:19         420:11,22 422:15                          262:17 265:3
                                              83:13 84:10,10
   164:7 165:3,5        423:9,11 424:2                            268:4 272:8
                                              86:10,20 87:17,20
   169:1 170:1          425:4 434:18,22                           273:15 274:17
                                              88:7 89:17,17
   174:15,20 175:4      436:22 437:2,8                            276:2 277:18
                                              97:21 98:4,11,12
   175:11,22 188:10     441:10 442:15                             278:2,3,16 280:21
                                              100:5 101:2,9
   189:3,9 190:18     justice's 21:10                             283:17 285:16
                                              103:11,12,19
   191:7 194:7          23:3,9 38:8 51:22                         288:8 290:18,21
                                              104:2,10,12
   201:11 203:6,12      52:11 53:10,12                            291:4 300:6
                                              107:10,11 111:11
   203:13 206:2,16      60:19 62:1 124:6                          303:21 305:17
                                              115:8 119:20
   207:6 208:13         125:14 138:1                              307:8 324:19
                                              120:6 123:2,3


           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 495 of 530


[know - legal]                                                                Page 42

  327:5,7,12 328:12   knows 165:17          language 370:15       lawyer 16:15
  332:6,9,11,15         166:3 277:10,19       370:19,21 371:16      126:9 369:4
  333:22 334:1,4,9      328:14 408:19         371:19 372:16       lawyers 2:16 13:5
  334:11,17,19,20     kobach 409:9            373:1 374:2,21      lawyerscommitt...
  335:16 336:1        kopplin 3:14 10:9       377:8,17 405:3        2:18,19
  341:1,6 346:21        10:9                large 381:12,13,17    lays 25:9 84:20
  348:19 350:7,14     kravitz 3:2 10:7        383:10              leach 95:16
  355:3 356:5,14      kris 409:9            largely 30:10         lead 41:11 70:19
  357:15 361:19       krishnamoorthi        larger 177:16           320:13 321:4
  368:21 370:10         40:13 41:4            179:3 226:6         leadership 143:8
  373:12,13 374:21              l             229:17 233:1          143:10,17 144:3
  376:22 377:3                                320:17 321:4          145:21,21,22
                      l 2:12,16 138:19
  378:15 379:2,7,17                           391:10                146:3 147:9 149:9
                      labor 73:11,11
  382:15,18 384:20                          largest 179:17          153:18 156:22
                        75:9 82:1,22
  385:2 386:11                              late 73:6,8,13 94:2     157:6,13 283:6,12
                        83:17 150:7
  388:20 389:6                                150:2 260:15          284:7,13
                      lack 48:15 49:8
  392:5,13 393:13                             273:9               leadership's
                        50:1,8 51:3 54:2
  402:14 405:16                             latest 39:10            145:12,15 146:13
                        54:13 68:1,18
  408:6,14,16,17,20                         latino 350:12         leading 314:1
                        83:11 85:5,20
  409:4 411:21                                430:12                336:9 337:11
                        86:22 88:9 103:9
  412:1,4,12 414:16                         latinos 388:21          338:17
                        110:12 122:21
  414:17 415:22                             law 1:15 2:16 8:22    leads 326:10
                        134:16 162:7,15
  418:16 423:17                               39:15 41:3 53:19    learn 84:14 87:13
                        165:21 166:7,18
  427:8,9 434:17,19                           54:8,22 55:5          287:15 288:17
                        169:5 175:16
  435:6 436:7,15                              117:8 134:4,9       learned 69:14
                        214:9 223:10
  439:12,13 441:1,6                           181:3,9,10 186:2    learning 186:22
                        226:11 228:5
  441:7,11,22                                 189:14 211:12         324:9
                        241:11,22 242:17
  442:22 448:18                               237:21 238:3        leave 30:6 278:12
                        277:13 283:16
 knowledge 49:2                               252:18 253:9,21     led 72:18 276:19
                        304:6 309:3 321:6
  67:12 103:21                                280:7 301:13,15     lee 81:9 207:21
                        322:13 332:7,22
  104:13 117:19                               302:11 303:14       left 178:14 240:21
                        334:15 350:1
  118:1 169:8                                 305:1 308:8 373:4     312:22 443:8
                        448:16
  175:19 181:12                               407:2,16,17 408:2     446:17
                      lacks 420:11
  187:19 195:2                                408:12 421:14       legal 1:19 4:18
                      lacour 3:14 10:11
  241:13 272:16                             laws 301:21             6:17 9:5,7 29:7
                        10:11
  411:14,15,18                                371:22 374:4          45:10 120:21
                      laid 34:10 53:7
  414:18                                    lawsuit 382:2           121:2,6,13,17,19
                        394:13 404:1
 knowledgeable                                399:22 400:11,12      122:3 123:9,13
                        426:22
  195:3                                       402:17 418:14,16      132:3 153:9 181:6
                      lamas 255:18
 known 287:21                                 419:20                181:22 212:22
                        283:1
  361:10                                                            213:13 214:9,11



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 496 of 530


[legal - lines]                                                                Page 43

   218:11 277:5         150:3,10,22 151:6     359:17,18,19            351:15,18 353:8
   278:7,7,12,13        151:11 152:1,6,10     362:8,11 367:7          375:9 378:20
   293:11 294:10        152:14,19 153:8       370:16,18 371:15        387:17 388:3
   303:6 307:11,12      153:13 154:2,6,12     371:19 372:17,18        389:1,12,19,21
   307:15 346:13,21     155:16,21 156:21      372:20 373:7            391:7,14 393:11
   347:6,8 386:13,20    157:1,7,15,16,19      374:5,6,14,18           393:12 394:2
   386:22 387:10,20     158:1,4,15,18,22      375:4 385:4             395:1,8,11,12,17
 legislative 31:22      159:4,10,13 160:3     401:14 402:4            395:19,19 396:2
 legislature 386:1      160:7,12,21 161:3     406:1 417:6,17          397:7 424:11
 legislatures           161:6,7,11,12,15      418:5 420:9,20,21       432:18 439:21,22
   313:15               161:16,17 162:1,5     421:8,18 422:1,2,5      440:15 447:19
 legitimacy 43:12       162:13 163:22         426:3,3,9 427:2,4    levels 36:20
 legore 116:5,6         164:9,12,18 165:1     427:13 428:22           193:21 391:10
 lend 357:20            168:21 169:10         429:1 430:21            424:21
 letter 5:10 6:3,13     170:4,6,17 174:10     431:1,2,4 432:4      lgbt 49:14,21 51:1
   20:17 21:1,3,5,19    177:8 179:9 180:4     433:10,14 435:5      liability 15:13,17
   22:2,6 24:8 25:9     180:11,15 182:7       436:6 439:18            55:3 57:6 380:1
   33:13 34:8,10        182:13,15 188:15      443:2 444:5,7,18     liaison 58:21
   35:3 47:8 48:3,3     189:1,6 196:4       level 16:10,22         liberties 2:3
   48:11,20 49:12,19    197:17 198:6,12       18:12,13 33:1,4,7    lie 407:13
   50:5,15,16,17,20     198:14,17,22          33:16 36:19,21       lifetime 355:11
   51:6,8,13,20 52:1    199:3,5 200:3,18      37:14 85:12 132:6    light 63:10 307:12
   52:9 53:1,1,7 61:9   201:16 202:1,1,13     167:5 183:7 185:6    limit 28:9
   62:2,6 63:1 69:19    203:5,10 228:21       198:1 205:22         limitations 77:21
   76:15 77:9 78:13     229:14 230:10,20      207:6,11 209:18         363:22
   119:12 124:6,20      234:3,6 236:5,14      209:20 210:12        limited 190:3
   125:3,5,6,14         240:7 256:2,9         213:22 214:19           237:12
   126:11,14,16,19      259:7 283:6 297:7     216:11 217:18        limits 30:11
   126:21 127:4,13      297:18,22 298:4       224:12,21 230:3         361:10
   127:19 128:9,12      298:12,22 299:3,9     234:7,14,18 235:5    line 22:20 80:13
   128:18 129:1,10      299:17 300:1,1        235:7,11,17,22          126:10 143:9
   129:14,21 130:4,6    315:13,16 316:2,4     236:1,9,10,17,17        145:8,10,13,14
   130:10,15,19,22      332:3,13,19           237:4,10,18             221:22 298:2
   131:2,4,8,11,19      333:10,19 334:7       238:10,11 239:13        302:7 304:10
   132:11,15 133:7      334:13 339:21         256:11 257:2,21         392:11 393:13
   133:10 135:17        342:8 343:9,16,18     258:10 259:17           452:5
   136:1,7,15 137:1,6   343:20,22 344:12      265:15 266:3,12      lines 170:22
   141:8 142:8,16       344:18 345:7          267:12 269:6            205:14 207:13
   144:16 145:14        351:7 353:14          271:14 272:1            320:11 352:20
   146:9 147:6,14       355:13,16,16          273:14,19 274:8         359:2 361:6
   148:10,11,14,16      356:1,15,16 357:5     284:3,14,21 290:8



            REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 497 of 530


[link - mail]                                                                  Page 44

 link 312:17 314:9     lives 432:1              212:6 239:12         379:10
 linked 256:13         living 208:5             251:7 255:14       lunch 222:1 232:4
    257:12 258:11,20   llp 1:16 3:3 9:1         256:19 260:1       lupe 2:7 9:21 10:3
 lisa 14:1             load 375:14              276:10 302:4         335:6,9
 list 40:6 241:9         378:21                 318:3,22 331:5     lying 406:15
    249:11 252:7       loaded 378:13,16         344:21 349:10,12   lynch 163:7
    345:9 423:1,2        380:15                 351:21 359:1                m
 listed 250:1 273:7    loading 379:5            360:7 370:7,12
                                                                   m 2:15 3:3,18 92:5
 listened 264:18       local 180:20             380:18 388:22
                                                                   machine 378:14
 listing 240:19        localities 169:14        393:3 394:4
                                                                     378:16,21 380:15
 lists 241:2           locate 59:3              406:11 407:18
                                                                   macie 95:16
 literacy 377:8        located 9:1              421:11 423:7
                                                                   mail 5:7,12,13,14
 literature 39:8       location 353:6           446:16 447:15
                                                                     5:15,16,17,18,19
    378:12             lodging 238:22         looked 50:18
                                                                     5:20,21,22 6:2,8,9
 litigant 17:7 207:5   loftus 81:9              52:19 81:2 161:2
                                                                     6:12,14,18,20,22
 litigants 57:11       log 6:10 292:16          260:18 278:18
                                                                     7:8,9,10,11,12,14
    383:20 433:11        296:8 446:16           349:16 421:6
                                                                     7:15 22:17,20
 litigated 15:2 16:4   long 118:11,13         looking 56:11
                                                                     45:14 80:2,3,6,13
    190:7 309:14         141:2 148:4 171:5      161:5 194:2
                                                                     80:17,18 81:8
    421:16 423:14        171:11,13,16,19        219:11 352:7,18
                                                                     82:16 84:7,12,13
 litigating 16:19        171:22 172:6,10        393:1 394:6,18
                                                                     84:19,22 85:10
    44:1 120:3 415:6     173:10 174:1,12        416:12 424:19
                                                                     87:4 88:15 89:12
    424:2                174:16,19 175:4      looks 80:18 251:9
                                                                     95:15 96:4,14,17
 litigation 13:8         175:11 188:2,5         260:5 262:16
                                                                     96:22 99:8 100:12
    14:4 17:20 43:17     201:6,18 202:3,7,8     316:14 384:3
                                                                     101:5,14 102:2,3,6
    43:21 44:9,15        202:11,14,15,19        404:14
                                                                     102:10,11 104:8
    120:15 122:8,15      202:21 203:2         lose 417:20 418:7
                                                                     105:8,12,15 106:5
    122:19 123:6         235:10 241:20        lost 358:6 430:1
                                                                     110:11,15,16
    140:15 174:8         285:17 296:10        lot 28:17 168:5
                                                                     111:2,5,5,10
    185:9 244:17         346:3 348:16           327:11 392:20
                                                                     112:17 115:12,20
    293:15 294:16,21     350:9 354:13           441:11
                                                                     116:4,10,14
    295:3,5 326:6        361:9 362:1,4,16     lowenthal 313:22
                                                                     117:11,15,15
    400:4 445:15         364:13,20 368:12     lower 256:16
                                                                     126:3,10,13,17,20
 little 85:1,14 90:4     403:19 415:11          258:22 264:8
                                                                     127:18 133:3,6
    94:4 180:11        longstanding 28:4        268:15 274:14
                                                                     135:13 137:10
    285:17 366:4       look 40:4,11 41:9        275:9,21 278:21
                                                                     138:17,20 139:4
    367:16 393:7,7       42:21 86:3 130:1       281:5,21 322:11
                                                                     141:6,12 143:1,2,6
    395:14               139:3 162:20           345:20
                                                                     145:6,7,13 148:21
 live 25:3 208:22        170:17 172:12        lowering 317:1
                                                                     149:5,7,12,15
    353:19               206:2 207:20         lulac 345:5,7
                                                                     154:12,22 254:17
                         209:9,10 210:5         346:15 347:4
                                                                     254:18 255:2,8,10


           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 498 of 530


[mail - material]                                                          Page 45

  255:14,17,22         447:6,7,11           296:5 403:8          438:5,7,8 443:11
  256:21 257:17       main 262:10           404:15,15            445:3,21
  258:2 259:18,20     maintain 333:8,12    margin 36:16 37:5    marked 22:9,14
  260:13 261:10,16    majority 15:20        195:14 196:4,7,13    26:15,16 47:3
  261:18 262:7,12      345:15 346:11        196:16,21 197:6,7    58:5 79:19 95:10
  262:22 263:2         347:2,3,20 349:15    197:13 198:2,10      95:15,18 101:20
  264:5 266:20         356:21 357:13        199:2,17,21 200:5    102:3 105:4
  267:3,8 273:6        358:12 359:8         200:6,10,12,16       110:20 115:16
  274:10,11,16,18      375:22 376:1,13      201:7,13,19 202:4    125:20 126:2
  274:18,20 278:4      380:3 384:2          203:16,22 204:8      132:18 133:1
  278:15 280:10,11     386:18 393:2         204:12 225:4         135:8,12 138:12
  282:17,20,21         420:13               233:12 234:1         138:16 142:18,22
  293:6,10,13 296:3   making 167:12         353:8 354:15         145:1 155:9,13
  297:6,12 300:18      246:19 427:20        386:11 387:6,7       162:20 178:1
  302:5,6 303:12      maldef 2:8            388:4,11,14,15,22    204:20 205:3
  312:7,8,10 314:8    maldef.org 2:10       389:13,18,19,22      240:14 254:13
  314:12 315:5        maloney 297:19        390:1,13 391:6,11    282:12,16 292:11
  316:3 330:13,15     management            391:16,17 392:3,8    296:19 297:8
  330:19 331:2,9       47:15,19             392:12 393:2,3       300:15 303:1
  332:17 365:15       mandate 181:15        394:7,19 395:2,4     311:18,22 312:4
  367:18 368:7,9      mandated 316:9        395:13,17,18         315:1 319:13,15
  369:15,19 370:8     manipulation         marginal 418:20       330:7,11 349:2
  371:3,13 372:12      224:5                419:12               350:19 358:18
  372:14,22 373:11    map 6:6 184:20,21    margins 197:18        362:20 365:1
  373:17 398:10,11     184:21 185:3         198:8,11,14,19       369:10 371:5
  398:16 399:7         205:9 206:2          199:4 201:1          398:5 403:3 416:4
  403:8,12,12,13,14    207:12,13,21         202:17 203:7         443:14 445:5,6
  404:13 405:13        208:5 212:6 396:3    224:12,22 225:15     446:2
  406:12 409:7         396:17 431:22,22     225:18 226:3,5,20   marking 314:19
  444:8,10,11 445:4    432:7,14 433:8,9     227:10 228:2,17     mary 58:20,21
  447:10,17 448:11     433:11,15,20,22      229:4,9,16,18        64:2 66:11 75:2,5
 mailed 23:2,8         434:4,6,20 440:7     230:3 231:8         maryland 335:10
 mailing 255:3,5      mapper 375:14         232:18,21 233:1     masking 225:4
 mails 45:21 46:8     mapping 18:2          353:2 395:20         229:9 441:4 442:2
  46:12,15 102:10     maps 185:13          mark 47:2 79:17      massachusetts
  102:15 255:1         433:21               105:3 110:19         3:16
  260:22 317:8        maptitude 18:6        115:15 177:20       match 185:4
  365:6 373:20         184:21 375:15        240:13 254:12       matches 312:22
  404:14 443:21        379:9                300:13 302:20       material 293:16
  444:2,3 445:3,10    march 259:9           350:17 358:15        386:15
  445:12 446:18        288:4,12 293:7       371:3 397:8 416:2



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 499 of 530


[matter - messaging]                                                         Page 46

 matter 8:16 19:22     means 25:12           259:5,11,12,19        329:15,20,21
  28:7 39:15 68:9       111:16 149:16        260:1,12,16,19,20     404:1 405:15,17
  68:13 157:17          180:16 183:5         262:3,10,14,21        446:20
  173:13 186:2          192:19 196:22        263:1,13,15 264:1    memorialized
  196:10 213:11         245:11 247:21        264:22 265:3,7        272:15
  214:11 256:20         264:9 265:14         273:9 281:18         memory 38:1
  280:7 308:1 392:8     266:12 272:2         282:7,10 283:13       158:21 405:14,16
  395:3,13              354:22 372:18        284:14,18 288:16     mental 114:6
 matters 19:18          375:8 429:16         289:4,15,17 290:6     293:14 294:15,20
  30:4 157:18           447:10               290:13,17,20,22      mention 50:11
  281:10 316:11        meant 101:10          291:2,3,6,9,11,22     51:8 122:1 198:17
  399:6                 114:1 129:20         292:6,7 314:14        199:3 200:22
 mchenry 59:6           130:5 163:4          329:13,22             201:16 202:2,13
  64:3,11,21 65:3,6     249:19 306:11       meetings 328:6,11      203:5 229:1,14
  65:16 66:3,12         367:3                328:12                236:5,14 246:11
  68:8 69:17           measurable           meets 386:1            247:11,15 248:2
 mean 18:8 24:21        361:10              member 15:21           248:12 275:4
  25:1 36:11 41:19     measure 181:19        46:7 163:7 220:11     279:6,16,17 317:7
  42:13 43:10,19        181:19 335:14,21     345:16 356:22         318:16 359:16
  62:17 63:14,16        337:6,13 338:6,12    357:13 358:13         366:12 388:14
  82:6 85:3,18          339:2                376:13,14 384:2       427:4 429:11
  86:14 90:22 91:5     measures 181:17      members 20:10          432:5 433:10
  91:13 92:1 96:5      measuring 193:9       28:2 40:7 297:16     mentioned 61:3
  108:14,22 109:7       356:2 361:22         315:13 316:8          83:16 86:7 98:9
  110:3 111:13,15      media 8:14 94:9       405:1,5 434:22        242:21 246:4
  129:18 130:3          94:13 156:9,13      memo 5:11 6:21         263:22 266:9
  145:21 192:13,16      232:9,13 286:3,7     35:3 37:1,22 41:9     280:6 342:5
  192:17,18 196:5       329:6 397:13,17      41:12 42:21 58:10     366:10 367:4,7
  202:6 272:11          400:13 405:1,6       58:19 60:7,17         382:21 405:14
  280:10 311:4         meet 261:7 262:18     67:11 68:7 73:15      414:13 432:4
  327:18 334:1          263:4 267:18         73:21 74:1 77:11      433:18
  352:4,12 362:1        268:8 273:13,18      79:10 81:1 118:19    mentioning 247:6
  367:1 368:4 374:8     274:6 278:21         119:3,5 121:14        247:9,10 276:4
  380:22 381:3          281:3 283:9 284:2    259:9 276:8 285:9    mentions 199:15
  385:12 391:8          284:8 286:17         287:3,6,22 288:4,4    342:9 388:16
  392:5,6 397:4         287:15 289:3         288:7 293:12,17       432:3
  400:18 404:10         292:2 341:13         293:21,22 294:3      message 118:9
  434:17,18 435:2       346:11 358:6         294:11 296:11,14      405:4
 meaning 86:1,4         387:18 430:2,3       303:16 304:9,11      messages 45:14
  379:6                meeting 101:11        304:17 307:19        messaging 45:14
                        256:17 257:14        318:5 319:8,19



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 500 of 530


[met - new]                                                                  Page 47

 met 13:5 36:7 59:2     149:3 157:4          394:21 417:2        need 48:12 52:12
  321:16 394:5,9,10     215:11 239:20        420:6                 77:3 105:21 108:1
  394:11 414:18         308:10 317:14      moved 393:13            150:1 181:4
  419:22                318:19 322:14      movie 43:8              205:21 285:18,20
 metric 345:14          324:17 325:15      moving 207:15           306:17 307:11
  355:22 356:20         338:8 339:12         232:3                 320:17 378:15
  357:12 358:11         402:1 421:7        multiple 25:6           379:13,22 382:21
  359:12               miscommunicati...     153:9 317:8           393:16 401:20
 miami 7:6 345:4        105:22 108:21        345:11 356:17         402:9,11 424:14
  357:22 358:22        misrepresented        401:6                 427:21,21 431:3
 michigan 55:15         208:20             multiyear 252:9         449:1
  315:18               misrepresents       myers 205:11          needed 108:3
 microphones 8:5,9      327:2                        n             144:18 175:12
 mid 4:18 93:5,8       missed 434:12                               298:7,18 336:10
                                           n 2:1 3:1,1,1 4:1,1
  348:15               mission 56:16                               401:17 402:5
                                             4:1 5:1,1 8:1
 middle 207:20          422:10                                   needs 32:21,22
                                             410:3
  208:1 251:5 352:2    misstates 421:7                             33:3 48:5 52:1
                                           name 9:4 114:2
 miller 409:17         mistake 316:22                              78:3,9,20 169:13
                                             116:1 139:8 335:8
 mind 25:22 187:20     model 224:3                                 184:22 207:6
                                             388:2,6 410:4
  372:6 422:22         modern 25:2                                 256:9 258:10
                                             412:11
  443:1                modestly 320:15                             422:12
                                           named 438:5
 mine 16:17            moment 151:19                             negatively 212:17
                                           names 40:7
 minorities 15:19       192:21 208:9                             negron 7:6 345:3
                                           nannery 3:18
 minority 28:2          303:10 343:10                              357:21 358:17,22
                                             10:19,19
  359:8 376:7,11,17     347:11 364:22                            neither 44:22
                                           narrower 389:20
  386:16 420:14         375:4 380:19                               134:13 140:1,13
                                           nation's 371:21
  431:19 433:5         monday 80:4                                 450:9
                                             373:4 374:4
 minus 196:18,20        81:20 143:13                             neuman 438:5,7,8
                                           national 301:15
  197:2                 144:8,17 147:1                             438:15 439:1
                                           native 429:15
 minute 28:1            149:16,17,19                             never 16:9 18:5
                                             430:1
  111:12 115:8          158:3,10,11,12                             27:19 36:7 46:19
                                           nature 63:3
  222:2                 159:5,20                                   101:8 120:13
                                           near 141:7 142:9
 minutes 118:14        months 128:19                               132:1 169:1
                                           necessarily 20:14
  414:8 443:9,10        386:6                                      187:20 223:16
                                             20:16 21:4 309:11
 mischaracterizat...   moot 30:20 31:2                             236:15 320:7
                                             309:13 378:4
  309:6 317:16          31:10,19 32:6,10                           321:16 324:8
                                           necessary 29:8
  421:22               morning 8:2                                 414:18 429:13,17
                                             33:7 298:22 299:4
 mischaracterize        406:13 444:6                             new 1:1,3 2:2,17
                                             299:11,17 300:2
  308:11               motion 106:21                               8:17,20 9:17
                                             300:10 341:17
 mischaracterizes      move 313:12                                 11:12 48:7,13
                                             437:19 451:7
  42:8 121:9 146:17     367:22 394:17,18                           49:5,14 52:2,13



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 501 of 530


[new - objection]                                                             Page 48

   55:13 232:3           51:21 52:10,18        403:14 404:11,22     175:16 185:20
   260:15 307:12         53:20 54:9,15,19      405:6,17 406:14      186:17,18 187:3
   312:18,20 317:21      55:1,9 56:22 57:6     407:17               187:12 191:12
   385:8,17 451:1        57:9,15 58:10       oath 9:9 11:22         206:9 208:17
   452:1 453:1           126:4 133:3           27:3                 210:8,9,22 212:20
 night 150:2             135:14 137:13,19    obama 368:4            212:21 214:8
 nits 143:7,16           138:3,21 139:5,12   object 134:16          215:10,20 216:14
   144:3                 141:6,12 142:11       189:12 252:21        216:15 218:4,5
 noise 223:8,17,20       143:2 144:6,10      objection 13:10        222:21 223:10
   224:18                150:12 151:6,20       14:6 20:4 21:13      226:8,11 228:5
 non 20:13 28:3,6        151:21 152:4,15       30:9 37:17 39:21     229:5 230:7,8
   132:13,15 301:22      152:20 349:8          42:7 44:16 48:15     231:13,19 236:19
   320:18 321:5          444:15 450:22         49:8 50:1,8 51:3     237:19 238:16
   322:3,12            number 38:3 42:1        51:10,16 52:4,14     239:1,18 241:11
 nonprivileged           47:7 58:14 80:5       54:1,2,12,13 55:10   241:22 242:17
   238:6                 94:10,14 102:6        57:16,21 59:19       249:6 250:14
 northern 243:2          105:11,18,18          62:7,14 63:5         254:8 269:7
   398:13                111:4 116:3 133:1     65:18 66:5,16        272:21 277:13
 northwest 1:17          139:2 155:16          68:1,18 70:3 71:1    278:1 279:8
   2:4,12,17 3:4,16      156:10,14 210:3       71:10 72:6 74:11     280:14 281:22
   3:20 4:4 9:2          232:10,14 254:21      75:7,18 76:7         283:15 284:22
 notary 1:19 450:1       255:16 261:12         78:21 82:7 83:11     286:21 287:18
   450:19                262:3 282:18          85:5,20 86:22        288:19 289:18
 note 8:5 118:18,22      286:4,8 293:1,2       88:9 90:14,21        291:12 295:10,11
   119:2,5,16,19         320:4,10 329:7        91:11 97:6 98:19     303:18 304:6
   120:7,10,21 121:3     353:6 394:7           103:9,18 104:15      306:9 308:9 309:3
   121:20 122:1,4,13     397:14,18 440:8       106:8 108:4,15       310:6,21 311:13
   122:18 123:4,8,13   numbered 386:8,9        109:1,9,19 110:5     317:13 318:18
   123:17,21 124:5     numbers 205:12          110:12 111:22        321:6 322:13,14
   125:12 242:3          205:15 206:4,6        112:15 113:9         324:16 325:14
   299:2               numerous 15:20          114:8 121:8          327:2 332:7,22
 noted 298:3,11          376:12                122:21 123:20        333:21 334:15
   299:2,16,22 300:5   nw 4:18                 124:9 125:16         336:17 337:15
   451:12 453:11       nyc 9:19                131:22 136:8,16      338:7 339:11
 notes 299:9 305:4               o             138:4,5 146:16       344:4 346:6 347:5
 notice 1:15                                   147:16 149:2         350:1,6 353:12,21
                       o 3:1 4:1 5:1 8:1
 noticing 9:16                                 153:3 154:13         354:13 355:2
                         103:15 138:18
 noting 199:1                                  157:3 158:16         356:4 374:7,19
                         410:3
 nov 5:10                                      160:16 162:6,15      381:20 383:12
                       o'malley 365:7,9
 november 47:8                                 165:20 166:6,17      386:19 387:9,19
                         365:10,18 366:19
   49:12,19 50:5                               167:6 169:5          389:3 393:9 396:4
                         368:8,20 369:4


          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 502 of 530


[objection - okay]                                                         Page 49

   401:5,22 402:19     occurring 311:9     ojc 447:18            239:4,10 240:6,12
   407:1 412:16        october 1:9 8:4     okay 12:7,12,18       242:7 243:7,17
   413:6 418:22          93:20 94:3 141:20   12:19,21 13:1,2     245:4 246:10
   419:14 420:1          150:11 292:19       18:7 22:16 26:1     249:15 250:4
   428:12 430:5,6        410:8,18,19         34:3 46:3 49:18     251:7,12,18 254:5
   435:11 436:11,12    odd 385:16 386:8      50:20 53:13 55:22   255:1,8,14,22
   438:16 440:1,20     offered 135:22        56:20 57:20 60:14   257:13,16 259:5
   446:22 448:16         142:16 264:1        61:16 62:5,16       260:6,18 261:3,10
 objections 9:14         282:9               69:2 70:18 71:22    261:18 262:1
   86:5 103:17         offers 262:3          72:11 80:12,22      267:6,19 268:20
   219:16 353:9        office 3:9,19 6:17    88:21 89:19 91:7    271:4,6,11 279:3
 objective 24:16         10:21 19:20 31:22   94:6 102:2 107:14   281:1 285:21
 obligations 250:8       59:1 64:12,16       110:18 111:20       288:7,12 293:20
   250:12,17 251:2       65:1,11 91:2,4,13   116:14 121:13       294:9 297:18,21
   251:13,19             117:16 119:4,8      127:11 140:1        298:20 299:8
 obstacle 383:10         133:15 139:17       142:15 143:16       302:19 305:4
 obstructionist          141:1 142:2,4       147:4 148:15,21     306:22 307:18
   72:22                 146:4,5,6 147:9     151:21 157:13       308:4 311:4,8
 obtain 298:7,16         151:13,14 153:14    159:15,17 160:20    312:13,20 313:4
   314:15                153:15,20 157:21    161:17 165:13       313:18 316:2,14
 obtaining 67:21         303:5 307:14        168:21 170:20       316:19 318:10,15
   279:5                 365:11 398:13       172:5,14 173:9      320:2,22 321:13
 obviate 379:12          404:12 405:6        174:4,14 177:18     323:13 324:5
 obviously 41:13       officer 450:2         179:22 180:19       325:9 330:5 331:1
   44:5 70:14 84:18    offices 1:15 9:1      182:4,15,18         331:5,14,17,21
   190:16 258:3          143:8,10,17 144:3   183:11,22 184:3,8   334:21 338:2,21
   339:19 343:3          146:3,9 153:18      188:9,15 189:8,21   343:12 344:17
   357:10              official 341:3,4      190:5,6,19 194:13   352:6 366:4
 ocaho 64:18             411:16              195:11 196:4,14     372:11,13 374:1
 occasion 92:7         officially 156:1      197:17 198:17,21    375:3 379:17
   152:15              officials 59:9,10     200:7,14 201:5,10   386:10 397:21
 occasions 380:10        59:16,16 61:19      201:16 203:11       401:14 403:2
   398:22 399:1          66:11 340:18,19     204:3 205:16,19     405:9 407:12
 occur 75:6 265:4      ogc 85:1,11 448:12    207:20 208:10,11    414:11 416:12,18
   319:5 328:5 386:8   oh 40:5 89:8 95:22    211:6 212:14        417:11 421:9
 occurred 46:9           163:4 231:3 255:5   213:8,17 214:2      422:18 424:5
   60:13 61:17 63:8      296:4 372:6,11      215:15 217:17       425:12,22 426:14
   63:14 72:14           385:18 398:2        220:2,20,22         429:3 430:15
   188:21 348:1,13       417:10,13 425:18    221:11 225:9        435:19 436:2,4,5
   399:1                 448:20              226:16 228:21       436:17 440:7
                                             232:7 234:22        442:20 445:13



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 503 of 530


[okay - part]                                                                 Page 50

   446:13 448:19       opposed 181:20          286:4,8 312:14       421:11,12 423:7
 oklahoma 141:5          194:4 206:6           329:4,7 335:2,5      424:7 429:11
 olc 302:10,14           208:14 362:18         397:14,18 413:14     430:22 444:8,9
   303:13,16 304:2       363:15 369:6          413:17,22 414:3      447:16,16 452:5
   304:17,20 306:14      373:10 377:12         449:7,8             pages 446:15
   309:9                 413:4               p.o. 3:10              453:7
 old 382:11 384:7      options 38:4 262:3    pa 451:22 452:22      pam 14:1 414:14
 omb 370:14            oral 1:14               453:22               416:10
   373:12              order 35:5 56:3       page 5:2,6 6:1 7:1    panel 28:3,13
 omitted 281:2           185:1,6 207:7         32:15,18 34:13,14   panuccio 151:14
 once 100:19 141:4       234:13 235:21         40:4,11 43:5,6      paper 331:3,8,13
   148:17 304:18         236:8 237:17          80:4,17 85:10        331:18
   327:19 393:18         341:16 343:11         87:4 95:17 96:5     paragraph 34:14
   409:3                 373:15 376:19         102:5 105:10         58:18 60:13,15
 open 132:5            organizational          111:3,4 139:3        61:3,18 68:7
 opening 304:9,10        47:18                 155:15 161:2,5,13    69:16,16 81:7
   370:2               orientation 442:8       163:2,4,5 169:10     163:6 169:11
 opined 321:2          origin 442:8            170:17,21 180:11     170:21 174:5
   325:2               original 298:21         191:16,17 195:12     180:12 297:22
 opinion 6:17 7:3        451:14                230:18,19 234:5      304:9,11 313:18
   213:13 301:13       outcome 9:11            240:21,22 245:9      316:2,19 320:10
   302:10,14 303:6       450:15                248:19 249:20        342:10 345:11
   303:13 304:3,20     outside 20:2 53:14      250:1 254:20         346:2 351:22
   306:4,14 307:15       56:22 195:5           255:9,15,16          352:8,20 355:19
   307:16,19 308:5       396:14,15,18          259:21 260:6,6,13    356:16 359:2
   309:9 316:20          434:6,21              261:3,14,15,21,22    360:8,20 361:7
   317:19 318:1,7,12   overall 234:5           262:13 273:6         363:20 368:9
   318:17 319:4          320:14 393:15         292:20,22 309:21     371:18 385:3
   335:12,19 340:6       394:15                315:15 320:3,9       417:3 420:7
   340:10,11,12,14     overcommit              330:16 349:12,12     421:13 426:13
   346:21 347:16         307:10                349:13 351:21        429:12
   348:21 349:6        overlapping 208:4       352:7,9,10,18,19    parameters 213:2
   350:9 351:3,5       oversight 26:22         354:5 359:1 360:7   parity 442:11
   355:6,9 362:3         27:10,16 29:5         361:7 362:10        part 28:13 37:21
   364:13 418:2          370:1,4 371:11        363:4 365:18,19      100:18 101:4,7,8
   420:16                446:8                 365:20 367:18        102:8 105:11
 opinions 335:17                 p             368:8 369:18         119:22 120:16
   336:2 344:17,20                             370:7,12 371:17      184:5,9 185:16
                       p 2:1,1 3:1,1 4:1,1
   344:21 345:21                               373:1 403:11         187:9 188:6 243:9
                         8:1 15:6
   346:2 355:5,7,11                            406:12 417:2,8,10    243:12 244:4
                       p.m. 87:5 232:11
   364:18,20                                   417:12 420:8         250:5 251:14,14
                         232:14 274:19


           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 504 of 530


[part - place]                                                               Page 51

  283:12 305:16       pat 265:19              234:11 235:5          284:2
  323:16 337:11       patrick 151:12          237:9,16            persons 341:18
  366:17,21 372:10    patriot 303:8,17      performed 237:2       pertinent 387:6
  403:22 425:7          304:12,21 305:11    performing 18:12      peter 92:4,22 93:2
 partial 423:2          307:5,20 308:6,22   period 65:3,8,10        93:12,17 97:14
 participate 32:6       310:4,18 311:10       90:4 152:4 153:7      137:10
  314:4 423:16        penalty 12:1 27:4       175:21 177:6        ph.d. 165:14,15
  437:16              people 31:1,10,21       251:10 386:1        phase 17:16
 participated           32:2 39:8 41:22     periods 252:10        phone 68:8 119:7
  410:12,14             42:1,16 57:8 61:2   perjury 12:1 27:4       129:3,4 268:22
 participation          63:17,18,21,22      permitted 130:3         409:6
  437:15                95:16 102:4           341:21 342:22       phones 8:8
 particular 41:21       119:16 120:1,12     permitting 107:1      phrase 86:14
  61:3 98:12 113:7      131:15 152:21       perry 345:5,8           157:12 433:18
  130:13 151:19         153:1 168:4,7,14      346:16 347:4        pick 8:6
  157:7,16 167:3        191:7 196:17          379:11              pickett 133:4,7,11
  168:10 173:21         206:5 208:5,10,14   person 39:6 46:9        133:14,21 134:1
  189:7 193:8           208:16 209:8,12       59:2 129:2,5          134:13,21 135:4
  213:10 223:13         209:22 210:1,7,20     181:15 183:3          135:13,16,21
  224:5 248:20          212:8 220:11,12       212:11,15,16          136:6,21 137:4
  276:5 278:5 280:4     246:14 265:16         214:5,5 215:7,17      151:1,8 153:22
  307:11 318:1          267:22 313:9          216:10 217:12,22    picture 24:16,20
  328:16 339:20         315:6,17 318:1,11     219:11,19 221:13      38:7
  344:2 353:20          319:3,11 369:17       222:6,9,17,19       piece 199:12
  378:12 384:22         410:21 411:11         268:22 269:1          248:20
  385:1 388:21          440:8                 276:19 341:5        pitch 404:8,10
  395:7 399:7 400:3   people's 223:8          409:7 431:7,9         405:3
  424:22 425:21       percent 176:5           432:16 440:11,17    pl 184:14 185:16
  426:10 440:8          195:13 196:15,17      441:18,19             187:9 188:6
  444:13                197:1 199:6 210:1   person's 215:8        pl94 256:11
 particularly           210:3 230:20          216:12 218:2        pl94-171 184:6
  118:13 184:20         354:8 363:14,15       221:16 223:2          185:8 385:14
  233:13 437:17         387:16 388:17,20      439:15,19 440:17    place 8:8,12 66:10
 particulars 271:18     389:12 390:10       personal 45:13,22       66:14 69:15 89:2
 parties 1:21 8:12      392:11,14,15          46:10 218:12          93:20 98:8,12,13
  349:21 450:10,13      393:7               personally 39:20        99:10 100:21
 partisan 436:18      percentage 196:9        39:22 227:1 344:1     102:15 259:6
  437:11                196:18 209:7          414:17 422:15,16      263:6 339:14
 party 9:9 44:19        432:10                435:3                 368:1 427:4
  45:1,7 64:8 67:15   perform 37:15         personnel 131:9         437:13
  68:3 83:14            56:13 185:6 224:5     153:13 282:17,21



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 505 of 530


[places - possible]                                                           Page 52

 places 279:22           386:7               pointed 231:4          363:15 376:1
   421:5               play 329:21           points 22:21 23:1      381:7 383:19
 plainly 107:17        playing 75:13          23:7 47:11 182:16     384:22 385:1,15
 plaintiff 8:16        pleadings 44:4         196:19 197:2          386:17 400:8
   190:20 194:14,19      45:5                polarization           432:8,10,16
   195:5 203:20        please 8:5,7 9:15      424:12                434:10
   204:14 207:5,6        11:5 12:9 111:11    polarized 55:14       populations 49:15
   237:7,8,15,16         115:7 135:18         380:3,13 424:16       49:21 51:1 178:21
   243:14 375:21         141:7 163:2 200:8    424:19               populous 431:11
   376:5,10 382:4        348:11 370:8,9      policies 28:8          431:16 433:3
   418:9,11,12           451:6,10            policy 28:4 30:5      portfolio 142:1,4
 plaintiff's 22:14     plus 178:21            87:9,14,19,22 88:2   portion 81:16
   243:8,12 244:4        196:18,20 197:2      88:6 410:5            292:6
   245:21              point 39:5,13 55:6    polite 369:6          portions 35:8
 plaintiffs 1:4,15       65:10 76:21 86:12   political 19:4        posed 12:21
   2:7 3:2 5:3 6:11      93:18 117:5          133:17 140:19         210:18 231:2,3
   9:18,20,22 10:4,8     118:18 122:7,11      153:14                301:6
   15:18 16:10 55:2      125:3 131:19        pomona 345:4          position 16:9,18
   55:8 56:2 194:15      137:17 144:10       population 15:6        19:1 35:11 39:2
   204:4,7 244:12,17     183:12,19 185:19     32:21 33:3 169:14     56:17 72:13,16
   244:22 245:14         188:17,22 189:2      177:16 179:3,8        106:18 107:3
   246:6,22 249:4        192:6 193:7,8        180:8 181:13          124:19,20 161:19
   335:6,9 347:19        196:22 197:10        183:1,17 184:3        169:22 170:5
   348:15 349:14,16      207:1 209:1          188:12,17 189:4       205:21 206:15
   351:13 354:6,12       230:10 235:1         189:11 190:13,22      208:21 213:13
   358:6 362:15          238:15 246:18        191:9 192:1           276:6 281:11
   363:7 376:6,8,10      248:9,18 251:3       193:13 195:22         287:2 306:18
   376:22 377:5          260:18 266:14        197:20 200:1,20       307:3 311:10
   417:19 418:7          268:1,20 269:12      205:12,16 206:4       319:3 361:5 364:5
   429:15                276:9 292:3,6        207:11,15 229:1       374:17 381:4
 plan 143:12 144:5       296:9 299:16         230:22 234:13,16      429:1 435:7 436:7
   144:6 219:5           328:13 336:8         243:15 245:7         positions 16:15,16
   234:16 327:16         340:9 351:5          256:12 313:13        possesses 256:15
   379:19 434:3          355:11 365:20,22     335:14,21 337:6       258:12
 planned 216:18          383:18 387:15        337:12 338:6,12      possibility 122:8
   328:6                 388:8 389:16         339:2 340:22          122:15 308:20
 planning 260:19         421:9 423:10         341:18 345:14         340:21 406:22
   441:8                 425:13,15,16         346:18 353:7          420:13,15
 plans 180:21,22         429:17 430:20        355:22 356:19        possible 25:5,14
   185:11 225:6,6,20     432:22 433:16        357:11 358:11         31:7 139:15 155:8
   225:21 227:18                              359:4,9,11 362:18     193:22 223:1



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 506 of 530


[possible - procedure]                                                          Page 53

   256:7,8 261:7           419:22 424:10       previously 27:11        112:2 113:11
   283:13 285:10         preconditions           27:17 55:16 103:7     124:12 125:4
   289:14 339:17           380:12 424:8,11       136:2 235:14,19       136:10 138:7
   370:11 392:17           424:16 425:8          282:22 283:19         189:14 206:11
   421:1 431:19          predate 241:14,18       411:1 414:21          237:21 252:19
   433:5                 predated 76:16        prim 330:14             253:10,12 269:9
 possibly 56:13          predates 107:17       primarily 352:3         269:19 273:1
   145:18 206:18           194:2 361:17          352:22                285:2 289:20
   208:22 211:3          predecessor 134:2     principal 47:18         291:14 292:16
   353:16 392:19         predominant           printout 6:7 58:14      295:13 296:8
 post 76:11 194:3          181:8 182:9,12        240:18                310:8 336:19
   241:15 292:7          prefer 208:13         prior 16:2 59:8,17      337:17 339:6,9
 potential 25:7          preferable 34:4         61:7 62:1 66:13       344:6 396:6 401:7
   81:15 207:2,18        preference 188:16       66:14 74:3 77:17      401:9 402:20
   209:3 368:15          preferred 132:14        77:21 90:3 98:4       407:3,4 412:18
 potentially 120:17      prep 331:14             103:5 116:14          419:2 428:14
   320:16 324:6          preparation 14:12       121:9 134:22          438:18 440:3
   401:8                   14:15                 146:17 157:4          446:16
 power 31:21 356:3       prepare 13:3            168:21 187:21       privileged 72:9
 practice 14:21            30:20 32:7,10,13      188:17,22 189:2       106:13 189:17
   15:1 16:13 28:4       prepared 30:16,19       215:11 251:5          195:1 285:4
   148:13 149:12,13        123:5                 252:2 308:10          289:22 291:16
   149:14 156:19         preparing 30:17         338:9 367:20          336:21 337:19
   157:11,14,17          present 1:21 4:6        368:3 369:1 396:1     396:8 407:6
   165:4 223:21            9:12 38:16 229:20     396:20 423:4,5      privileges 28:8
   339:18 340:4,12         326:9 383:9           437:20 439:9,17       30:5 107:11 401:6
   343:1 368:12          presented 400:3       privacy 218:12        probably 38:14
 pre 26:15 62:21           446:10                408:1 439:14,19       43:15 78:16 93:5
   63:4 72:19 292:1      presenting 421:2      private 8:6 14:21       103:3 129:11
   293:16 338:16         preserved 437:6         15:1 16:13 45:14      141:19 266:6
 precinct 393:14         press 68:12 154:22      207:6 314:1           269:3 288:11
 precincts 394:14          405:5                 339:18 340:4,12       445:21
 precise 73:8 197:6      presumably 107:8      privilege 6:10        probative 384:17
   233:1,7,20 291:8      presuming 373:16        21:15 59:21 60:1    problem 383:1
 precisely 342:20        pretty 47:22 261:5      62:10 66:19 70:6      420:9,9,19
   408:6                 prevailed 354:17        71:3,13 72:15       problematic 77:14
 precluding 107:13       previous 250:4,5        74:14 75:20 76:9      353:4 431:5
 precondition              251:7,12 327:3        76:11 79:1 82:9     problems 417:4
   15:13,17 16:11          338:8 339:12          97:9 98:21 99:16      431:1,2
   17:2,13 55:3,21         368:11                104:18 106:10       procedure 18:13
   56:4 57:4,5                                   107:13,18 108:6,9     37:15 235:21



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 507 of 530


[procedure - public]                                                          Page 54

   236:8 237:3,9,17      143:5 184:9,11       359:12 364:7           426:20
 procedures 224:8        188:6 224:21         375:20 376:17,19     protected 107:18
   224:17                228:15 233:5,17      378:2,20 379:14        124:21 304:13
 proceed 204:14          256:16 258:22        383:22 386:15        protecting 301:21
   285:10                274:14 292:15        387:1,2,3,18 388:3     403:17,18
 proceeding 9:15         373:16               394:5                protection 13:12
 proceedings 450:9     produces 176:9       pronounces 139:8         125:7 181:14
 process 21:15           226:4 248:13       proof 346:10             368:17
   59:21 62:10 66:19   producing 266:3        378:2,4              protections 174:8
   70:5 71:2,12          266:12 267:12      proper 345:14            408:2
   72:15,17 74:14        269:5 271:22         355:22 356:20        prove 380:1 425:7
   75:19 76:8,10         273:14,19 274:8      357:11 358:11        proved 354:6
   78:22 82:8 97:9       275:8,20             359:11               proven 185:11
   98:21 99:16         product 13:12        proportional             380:5 424:13,17
   104:18 106:10         401:8                356:2                provide 23:20
   108:6 112:1         productive 328:13    proposal 187:8           24:6,14 26:10
   113:11 114:6        professional 20:6      256:18 259:15          28:5 38:6 121:2
   124:11 125:7          28:7 448:22          268:2,5,6,10,13        121:13,17,19
   132:3 136:9 138:2   professionally         269:5 270:11,16        122:3 214:13
   138:6 150:4           20:7                 270:17 271:3,14        216:2 217:8
   151:17 206:11       professionals          271:19,22 273:13       256:11 257:1,11
   234:19 269:8,18       39:17 166:16,20      273:19 274:8,13        257:21 258:10
   272:22 285:1          167:2 277:12,21      276:5 279:7 281:3      287:6 290:7 294:9
   289:7,10,20         professor 418:2        281:20 284:3           311:2 346:21
   291:13 295:13         421:6 425:19         290:7 291:7            371:14 415:21
   310:8 311:5           431:21               314:14                 421:17 444:14
   336:19 337:17       program 375:15       proposals 17:18        provided 147:5
   338:16 344:5,13       378:22 379:9         17:19                  151:9,10 223:3
   366:2 396:6 401:7   programs 31:15       proposed 185:11          287:22 372:19
   407:3 419:2           404:4,8 405:22       291:2 308:17           420:14 422:3
   428:14 438:17         406:3                349:17               provides 370:17
   440:2               prohibited 213:5     proposition            providing 121:6
 produce 18:13         prohibition            357:20                 215:1 256:6
   185:15 225:15         213:10,12 215:1    propounded               265:14 293:11
   230:2 231:6 238:9     408:8                305:16 453:9           440:14 441:16
   264:7 267:17        prohibits 211:21     prosecute 406:15       province 41:1
   271:14 278:20       projection 40:15     prosecuted 407:14      proving 377:5
   281:5 284:3         prompted 97:3        prosecutions           provision 301:13
 produced 13:7         prong 346:11           406:18 409:1           304:12,20
   46:13 115:22          347:1,20 354:1,9   protect 169:20         public 1:19 124:20
   133:2 138:21          356:1 358:4,7        298:7,16 404:6         131:17 132:2,9,13



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 508 of 530


[public - question]                                                         Page 55

  132:15 195:10         272:1 275:3,8        14:5 17:14,21,22     124:17,21 125:1,9
  211:14 238:6          286:14,20 301:16     20:19 21:11,16       125:9,14 126:22
  293:22 296:12,14      337:6 338:13         22:3 23:4,6,10       127:6,8,10,15
  332:1,20 333:13       340:22 354:1         24:10 25:19 28:20    128:1,5,8 129:8,13
  334:5,11 365:11       364:7 380:2          35:6 37:19 38:5      131:20 132:11
  404:12 405:7          383:19 388:3,10      40:12,16,19,21       136:1 137:15,20
  450:1,19              404:2 432:19         41:11,21,22 42:2,5   138:2 141:17
 publicly 35:1        pursuant 1:15          42:15 43:3,4,5,7     142:13 144:12,15
  189:19 191:8          307:19               43:10,13,15,21       148:3,4 150:6,10
  212:4 318:5 319:8   pursue 271:3,13        46:20 48:18 49:18    150:15 152:14
  333:17 400:13         271:21               51:14 52:6,16,20     153:5,8 154:2
 published 171:21     pursued 16:15          52:20 53:9,12,18     155:1,2 156:1
  198:1,3 235:4,11    purview 19:7,19        55:20 56:7,8,10,19   161:9,20 162:18
  296:13 385:21       put 29:8 58:19         56:19 57:2 59:3      163:7,19 164:2,7
  415:7                 154:11 186:12        59:12,18 60:20       166:12 169:2,18
 publishes 224:3        228:1 230:16         62:3,8,13,22 63:2    171:4 173:17,18
  245:5 247:16          247:22 308:16        64:6 65:17 66:4      173:19,20,22
  385:22 386:3          368:1 378:17         66:18 67:1 68:11     174:6,10,11 175:3
 pull 314:2             398:12 428:2,4,6,8   68:17 69:3,6,12      175:9 185:17
 purport 317:19       putting 239:14         70:2,8,16,21 71:9    186:4,8,14 187:10
 purportedly            379:11 395:14        71:11 72:4,20        188:8,21 189:15
  192:10                439:8                73:4,18 74:9,16      191:14 199:8,13
 purports 170:6       puzzled 85:13          76:5 77:1,2,7        199:15 201:21
  420:10,20             447:20 448:1,3,6,7   78:11 80:16 82:19    204:5 206:13
 purpose 33:15          448:14,15            84:5 85:13 87:12     209:16 210:18
  34:12 182:9,12               q             88:8,17 89:4,6,10    212:18 213:18
 purposes 17:12                              89:14,16 90:1,7,13   214:6,11,17,21
                      qfr 300:21
  26:5 34:5 38:8                             90:20 91:10,22       215:4,9,18 216:13
                      qfrs 6:15 301:3
  57:10 67:21 77:15                          92:9,14,20 93:3,10   217:3,10 218:3
                      qualification
  79:7,13 135:5                              94:1,21 95:8         219:6 220:20
                        359:16
  170:3,9,14 172:19                          96:22 97:5,11        221:3,4,17 222:9
                      quality 242:15
  174:16,22 175:5                            99:2,15 100:4,9,12   222:20 224:10,15
                        243:19 253:4
  176:1 180:14,16                            101:1,6,15 104:17    224:19 225:12,15
                        256:3,6,16 258:22
  180:16,18,19,22                            107:1,12,12          225:20,22 226:17
                        264:8 268:14
  181:22 182:8                               109:18 112:8,14      226:19 227:2,17
                        274:14 275:9,21
  183:14 184:4,18                            113:2,8,13,22        229:8 230:5 231:2
                        278:20 281:5,20
  192:9 197:12                               114:13,18 116:16     231:4,5,10 233:5
                      quantitative
  203:8 233:9,9,21                           118:16,20 119:14     233:14,18 236:3
                        167:18 326:8
  235:3 236:6 240:9                          120:19 121:7,15      237:12 238:3,13
                      quarter 221:22
  245:11 257:2                               122:9,16,20          238:22 239:4,5,14
                      question 7:2 12:10
  266:3 271:15                               123:18 124:8,14      240:3 243:22
                        12:16,22 13:1


           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 509 of 530


[question - random]                                                      Page 56

  247:5,5,13 248:8   382:2 383:5 385:6   210:17 211:12       quibble 379:6
  248:22 250:20      386:13 387:6        212:18 213:19       quick 413:11
  252:22 253:1,7,13  389:6 390:4,20      214:4,7,13,18,20    quiet 85:2,14,19
  253:21 257:3,9,22  393:17 396:8,12     215:2,5 216:9         86:9,21
  259:1,8,10 264:10  401:16 403:10,16    217:3,20 219:10     quite 183:7 296:6
  269:16,22 271:16   404:3,21 405:10     219:14,20 222:20      375:10 392:4,5
  272:3 273:16       406:14 407:6,13     223:4,9 224:20        429:16
  277:16 279:13      408:11 409:8,12     225:13 226:5,18     quote 200:1
  281:6 284:4,9,11   409:16,20 410:16    227:10 228:4,16       380:20 399:8
  284:20 285:4       411:6 412:16,20     229:3 233:6,19        420:19
  287:1,10,11,20     413:5 418:8,17      239:15 258:1        quotes 317:22
  290:8 292:20       419:4 425:20        259:2 264:11                  r
  293:13 294:4,11    426:18 427:22       275:1,17 277:8
                                                             r 2:1 3:1 4:1 8:1
  294:17,22 295:4,9  428:15 430:8        279:6 284:20
                                                               92:5 138:18,18,19
  295:11,15,17,22    432:12 434:12,19    298:6,15 299:12
                                                               410:3 452:4,4
  296:1,7 298:5,14   435:9,14,21,22      299:19 300:9
                                                             race 223:2 235:10
  299:10,21 300:3    436:4,10 437:10     301:19 302:12
                                                               235:16 236:1,10
  301:10,19 302:9,9  438:1 439:5,9       303:15 314:16
                                                               256:12 442:7
  305:6,10,14,16,20  440:18 441:2,3,7,9  324:12 325:5,5
                                                             rachael 138:19
  306:3,8 308:19     441:13,20 442:12    326:13 367:9,22
                                                               157:20 265:19
  310:10 313:21      442:16 443:8        403:19 404:21
                                                               410:22
  317:6,12,18 318:2  445:15 447:20       408:1,9,18 426:17
                                                             racial 15:19 174:9
  318:12 320:12      448:2,3,8,14,21     441:9
                                                               207:16 298:8,17
  321:4 322:1,10,17 questioned 28:15    questionnaires
                                                               345:15 356:20
  322:19,20 323:2,4 questionnaire        421:20 422:3,13
                                                               357:12 358:12
  323:5,9,11,11      20:20 21:12 22:4   questions 30:14
                                                               388:21 424:12,12
  324:12,20 325:3    23:4,10 25:11,16    41:1 58:1 80:7,14
                                                               424:18,22 436:18
  325:12 326:12,21   26:1 35:7 38:5      81:15 87:7 96:10
                                                               437:3,11,17
  327:20 328:2,8,15  43:3 50:7,22        135:19 165:5
                                                             racially 55:13
  329:16 331:3,7,18  51:15 52:21 53:22   190:1,3 220:18
                                                               380:3,13 424:16
  332:4,14,20        56:9 67:2 70:22     221:22 270:11
                                                             raise 68:10,17
  333:11,20 334:8    72:5 73:5,19        277:5,7 279:19
                                                               69:6,12 70:1
  334:14 338:11,19   74:10 77:8 79:5     301:6 307:11
                                                               406:22
  339:10 342:13      90:8 92:15 125:15   313:5 334:22
                                                             raised 30:1 58:2
  346:15 347:1       127:1,7,16 131:21   335:11 341:7
                                                               81:12,13,18,19
  348:3,5,7 356:8,11 132:12 154:3        356:9 377:15
                                                               82:5,5 87:8 90:6
  359:15 360:15      156:2 169:3,17      386:11 405:1
                                                               131:8 270:6
  365:8 367:8,22     170:1,7,12 171:5    409:5 414:10
                                                               309:15 340:2
  372:7 373:14       201:6 202:8,9,12    442:6,7,9,10
                                                             raising 241:1
  376:3,4 378:1      202:15,16,19,21     445:14 453:9
                                                             random 280:11
  379:12 381:18      203:3 206:22



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 510 of 530


[range - receiving]                                                             Page 57

 range 196:12            325:19 340:3          179:19 211:17          276:4 294:6
   197:3                 344:17,20 345:6,7     248:1,11 252:13        296:13,15 334:9
 rate 40:17 42:16        345:17,20 347:8       253:17 277:9           339:4,14 347:18
   317:1 323:21          347:16 349:19         284:17 308:16          347:22 348:18
   324:2 325:4,6         350:9 351:2,5,10      318:15 351:6           351:2,11,12 357:2
   327:7                 353:21 355:9,10       365:20 367:6           358:5,8,9,14 360:6
 rates 23:18 24:5        358:1 359:13          374:14,16 451:8        362:14,19 363:19
   24:13 26:9 41:12      361:7,8,15,16         452:7,9,11,13,15       365:15 369:19
   41:18 42:6 43:2       362:3,12 363:21       452:17,19,21           370:20 371:1
   193:18 317:7,12       364:12,17,19        reasonable 320:12        396:22 397:1
   318:13 319:5          400:13 404:13       reasonably 361:3         398:16,18,20,22
   321:22 322:2,11       409:2 415:5,15,22   reasons 25:9,10          399:9,11 400:16
   324:13 326:12         416:13 422:22         28:21 34:10 37:11      410:11,11,21
   345:12 356:18         423:1 434:14,15       53:7 65:15 66:2        411:21 412:3
   359:8,21              449:4 451:6 453:7     163:18 164:6,11        415:11,13,16
 reach 67:19 81:10     reading 161:1,10        180:14 186:9           416:12 419:19
   97:3 98:14,17         161:13 360:9,14       240:8 272:14,17        429:21 435:4
 reached 100:7,17        372:2 415:9,12        272:20 306:11          440:9,10 442:20
   167:10 227:21         423:4,5               404:19 421:15          444:17,20,21
   280:5 289:14        reads 23:13 33:13     rebecca 3:14 10:9        445:1,12,13,17
   328:19                58:19 68:7 81:8     recall 16:17 60:22       447:9,12 448:5,7
 reaction 110:10         105:16 169:12         65:9 79:8,15           448:10
   112:21 113:3          170:22 174:5          84:12,17,18,20       recalls 87:7
 read 24:1 41:6,15       180:12 182:21         85:22 91:14 92:4     receipt 451:16
   48:9 49:16 50:11      191:17 195:12         92:15 93:4,11,21     receive 110:15
   50:14,15,16 59:7      200:3,18 234:6        97:18 99:11 113:3      119:5 137:5 151:7
   60:7 68:15,20         256:1 260:14          115:13 116:17          152:9
   80:9 86:3 143:14      273:8 293:10          117:13 119:6         received 63:11
   147:2 156:4 183:9     298:20 301:17         120:5,20 123:7         117:10 118:8,18
   192:4 195:18          302:7 304:11          128:2,4,6,14 129:4     122:13 143:7
   196:1 234:20          313:8,18 316:3,20     129:6 130:17           145:16 150:22
   253:13 260:4,10       320:11 331:22         137:3,8,21 139:14      151:3 152:1,22
   275:12 279:12         349:14                141:18 143:20          157:22 158:22
   283:10 293:18       ready 143:12            146:11,18 147:7        159:3 160:2
   294:8 298:3,11        144:7,16,18           147:11,18 148:19       274:10,17 293:20
   299:6 301:10        real 421:17             151:18 152:11          314:8 315:13
   302:2,16 304:15     really 40:21            154:4,15 155:5         317:8 373:12
   305:3 306:13          243:18 383:7          246:19 247:3,6,9       446:18
   309:7 312:14          389:10 398:2          247:13,19 248:8      receiving 84:13
   313:16 314:6        reason 12:3 21:8        264:2 265:9 266:7      110:10 119:7
   316:12 320:20,22      22:2 75:9 148:15      268:16,17 274:3        120:14 152:12



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 511 of 530


[receiving - reidy]                                                            Page 58

   153:12,20,21          335:2,5 350:8         181:11 297:15       reflect 215:8
   156:20 264:16         362:5 397:15,19       346:17 426:7,7        216:12 218:2
   294:2                 398:4 413:14,15     referenced 35:10        219:13 220:17
 recess 94:12            413:17,18,22          61:18 69:15 87:14     221:16,19 222:19
   156:12 232:12         414:1,3 434:15        106:19 259:17         223:2 444:3
   286:6 329:5 335:3     446:1 449:7 450:8     303:13 317:10         446:18
   397:16              recorded 8:15           433:15              reflected 143:8
 recipients 447:6      recording 8:11        references 81:18        164:8
 recognize 416:8         193:6                 82:4 87:18 373:11   reform 103:15
   443:18,19 445:10    records 285:13          427:14                370:1,5 371:11
   445:11,22 446:6     red 143:9 145:10      referencing             446:9
 recognized 387:17       145:14 298:2          109:16              refresh 161:6,14
 recollect 246:17      redacted 105:18       referred 34:19        refused 282:6
 recollection 25:10    redistrict 252:1        67:11 88:3 196:13   refusing 240:2
   34:9 38:2 73:15       335:13 386:4          198:13 361:18         344:14
   74:4 88:14 128:20   redistricting           372:22 406:6        regard 339:10
   128:21 146:14         180:21,22 182:21      442:3               regarding 23:18
   152:12 159:3,7        184:4 185:9 192:3   referring 25:17         24:4,13 26:9
   161:6,14 244:14       207:7 234:10,15       34:20,21 35:15        59:11 81:11 90:11
   244:16,19,20          234:19 242:4,8        36:4 84:15 87:14      90:18 91:8 96:10
   245:19 279:20         313:14 335:12         87:18,21 88:3,5       123:22 135:19
   300:7 346:19          338:5 339:1           96:21 106:7 108:2     151:11 256:2
   371:4 411:19          340:22 385:10,13      115:2 143:16          298:5,14 339:17
   430:18                385:19 388:10         144:1 145:15,19       365:7 378:7 385:7
 reconsider 310:3        395:22 423:21         145:22 146:2,12       385:8 401:20
   370:19                424:2 433:19,20       146:13 174:11         402:10,13 431:3
 reconstruct             434:2                 182:9,13 230:11       435:8 436:8
   248:19              reduce 317:6,12         230:13 243:17         440:18 444:13
 record 8:3,13 9:14      318:13 322:2          283:18 300:7          446:19
   12:11 42:10 43:22     324:13 325:4          303:15,21 330:15    regardless 180:7
   44:11,14 45:11        326:12                343:8 357:4,5         245:7 361:22
   58:13 80:22 94:11   reduced 324:2           366:20 368:7          384:7
   94:15 95:19 102:9     450:7                 376:4 387:1         regards 260:3
   105:12 106:20       reduction 41:11         422:14,16 423:8     region 4:18
   107:5,7 111:3         43:1 319:4 327:6      426:11,12 431:9     registered 424:19
   115:21 155:15       refer 15:7 144:2        447:21 448:11       registration 380:8
   156:8,11,15           170:18 364:22       refers 108:13,20        380:11,14 424:21
   232:11,15 244:2       421:14 433:9          180:15,18,20        regularly 117:4,5
   282:18 285:21         447:15                293:1               regulations 44:9
   286:1,5,9 320:3     reference 50:17       refined 359:5         reidy 4:7 9:4
   329:2,4,8 334:21      84:11 107:4 125:2



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 512 of 530


[reinstate - request]                                                           Page 59

 reinstate 56:8         released 36:19        remember 27:1            210:1 217:1
   298:5,14 385:6       releases 385:9          32:2 35:17,22          218:19,21,21
 reinstated 52:21       relevance 368:14        60:16 64:17 65:12      222:7,18 224:9
   323:2                relevant 234:16         75:10 101:16           230:19 234:6,8
 reinstatement            242:8,11,13           118:9 153:19           381:2,10 389:12
   35:6 43:2 92:14        248:21 278:10         159:9,12 232:18        390:10 391:10
   293:12 367:8           364:1 395:2           232:20 242:22          400:12 441:19
 reinstating 38:4         424:13 427:15         263:7 266:15,18        442:1
   41:21 67:1 169:18    reliability 135:5       269:18 272:9         reporter 9:6 11:5
   404:20 426:18          140:14 236:16         275:13,15,18           12:11,14 92:2
 reinstituting            248:13 327:9,10       279:10 291:8           365:21 434:15
   403:19 404:20        reliable 169:13         294:2 333:3          reporting 217:6
 reintroduced             204:13 206:17         342:19 347:9           218:7
   414:8                  245:1,6 246:13,15     399:2 411:3          reports 13:18,21
 reiterate 384:10         247:1,17 249:3        412:14 413:3           222:5,15
 reject 360:12,17         353:16 359:6          415:11 443:5         represent 193:2
   361:11 362:15          392:18 421:1        removed 230:9            205:8,14,15 335:9
   363:17,22            reliance 187:22       render 184:18          representation
 rejected 285:12          241:9 243:9,13      renewed 302:15           76:19 205:18
 rejection 370:14         244:5 245:22          306:15 309:10          268:18 325:9
 relate 81:14             252:12 253:16       reno 77:20               326:14
   227:16 339:20        relied 174:15         reorient 352:15,17     representative
 related 9:9 46:6,20      175:13 201:11       repeat 23:6 49:18        20:11 29:6 40:13
   66:22 74:2 77:16       203:6 226:21          114:12 201:21          41:4,17 43:6
   92:13 131:14           228:18 229:19         224:14 284:11        representatives
   142:6 216:2            241:20 244:12         360:15 372:4           431:13 446:10
   263:11 268:7           246:7,21 249:4      repeating 372:7        represented 16:5
   302:14 306:14        relies 325:13         rephrase 435:20          129:22 278:14
   309:9 336:13,15        326:22              replace 223:22           324:22 325:7
   342:16 399:5         rely 26:5 55:2        report 7:13 13:22      representing 16:7
   424:16 439:14,19       123:16 244:18         216:18 414:14          16:14 326:5
   450:10                 245:15 352:3,22       415:4,8,9,10,15,16   represents 161:18
 relates 407:19         relying 174:20          415:19,20 416:9        162:1 163:9 429:1
 relating 49:14,21        183:6 203:15          416:10,20 417:1      request 21:10 23:3
   81:13,15               233:8,21 244:22       421:14 422:19          23:9 46:5,13 48:6
 relationship 225:3       354:12 375:8          425:19 429:10          48:13 50:12 51:1
   227:13 228:1         remain 132:13,15        430:18 441:8           51:9,13 52:2,13
 relative 450:12          382:3               reported 172:3,7         53:6 56:8 60:19
 relatively 389:1       remedial 17:16,18       173:14,18,20           61:9 62:2 70:15
 release 385:8            185:11 379:19         195:13 202:7,11        70:21 71:8 72:3
                          380:4,9               202:15,19 209:17       72:18 73:3,18



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 513 of 530


[request - results]                                                            Page 60

   74:8 76:5 77:7        263:1 283:7 299:9     153:18 157:16         325:4,6 326:12
   90:12,19 91:9         332:3,13,19           161:19 191:2          327:7 365:8 366:3
   106:22 109:17         333:10,19 334:7       202:18,20 216:9       368:18 369:6
   120:15,18 123:17      334:14                218:12 222:16         370:15 403:22
   124:2 131:19        requests 50:6,21        225:7,21 227:19       404:22 442:12
   132:11 142:12         156:1 385:5           231:5 233:8         responses 171:22
   144:11,15 145:9     require 51:21           250:18 251:2          172:6 177:1,5
   148:3 150:10          53:21 181:11          269:4 289:7           203:2 211:9,12,21
   153:8 161:8 165:8     253:11 394:1          299:18 300:2          213:5 214:3 216:8
   170:19 214:15       required 36:20          364:16 391:19,22      217:2,19 219:9
   216:3 261:6           132:3 234:11          392:1 407:20          223:9 225:7 226:4
   263:11,15,17,20       235:5 251:22          418:2 424:17          227:9 228:15
   265:10 269:14,22      342:21 379:18         427:11,16 430:12      229:2 233:5,13,18
   282:7 283:8 284:9     388:3                 438:12 447:10         297:16 300:21
   284:14 287:8        requirement           respective 1:21         301:5 302:1,12
   289:2 313:9           181:9 183:3 347:3   respond 12:9            303:15 304:4
   328:20 332:12         359:4 431:7,10,11     42:16 187:16          308:7 407:22
   337:10 338:17         431:17 433:3          370:11                408:4
   364:16 384:14       requirements 54:9     responded 84:7        responsibilities
   385:7 412:1           169:12 181:3,6,11     212:16 214:6          117:21 250:6
   427:20 442:15         182:1 218:12          222:9               responsibility
 requested 49:13         341:13 379:11       respondent 224:1        140:11
   49:20 56:18         requires 36:17        responding 248:7      responsible 47:19
   143:10 169:1          341:12 347:1          287:7 301:18          120:2 141:22
   186:7,8 213:18        394:11 397:6          403:13 406:13         142:3
   216:19,22 217:14    requiring 346:10        445:13 447:9        responsive 120:17
   219:9 220:7,8       research 277:22       response 6:11           120:17 243:22
   225:9,12 314:13       344:1                 40:17,18 41:11,18     248:21 305:13,17
   316:6 332:2,18      reserve 449:3           42:6 43:2,14          442:6
   333:9,18 334:6,12   residence 399:8,10      46:13 121:3,14,20   rest 41:6 306:12
   351:18 382:14         399:14,20             174:6 211:20          411:16
   434:16              resolve 185:18          216:12 218:2        restate 432:13
 requesting 20:19        186:15 231:11         219:14 225:22       result 183:5
   22:3 24:10 49:5       261:6                 260:1,12 264:16       196:11 256:15
   63:2 119:13 123:9   resources 406:8         292:17 301:17         258:22 275:9
   123:12 124:7        respect 16:3 19:18      305:9,22 306:8        316:22 317:20
   125:14 126:22         35:3 53:11 54:9       316:3 317:1,7,12      375:7 394:22
   127:5,14 136:1        55:1 59:14,17         318:13 319:5          395:10
   138:2 152:14          61:2 63:3 65:7,13     320:14,18 321:5     resulted 344:1
   154:2 226:17          66:12 78:3,7          321:21 322:2,11     results 172:12
   257:14 259:8          104:4 140:12          323:20 324:2,13       385:20,22 431:12



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 514 of 530


[results - ross]                                                              Page 61

   441:8 442:9         111:18 119:17         314:6,9 316:12         188:11 190:20
 return 118:5          122:12 129:15         318:13 320:20          194:7 195:4,6
   188:16 451:14       134:11 143:14         323:22 324:4           212:3 241:2,5
 reveal 72:17 74:13    144:9,20 145:10       345:10 347:7           249:18 250:7,8,12
   293:16 441:18       145:11 148:18         349:13 354:5           250:22 253:19
   442:4,5             149:10 155:7          362:7 363:5,20         256:4 259:13
 revealed 440:18       156:6 157:2,11        364:21,21 365:19       286:11,12,17
 revealing 439:15      161:3 163:5 168:6     366:2,3,15 369:8       289:12,13 322:6
   439:19              168:19 172:14,17      370:3 372:11           323:14,15 325:10
 reverse 363:8         173:11 176:6,7,11     375:6,19 377:20        327:18 328:7
 review 13:9 40:9      176:15 177:10,16      381:4,11 385:20        341:9 368:17
   64:12 129:20        177:17 179:2,11       391:14 393:22          371:22 373:4
   143:11 251:13       179:20 180:10         394:17 395:12          374:4 383:1 396:1
   252:7 256:8 257:9   182:2 183:9,11,18     398:1,2 403:17         401:18 402:7
   365:7 369:20        184:2,6,7 188:13      404:5 416:1,16         404:6 406:5
   380:7,11 405:17     190:4 191:11,13       417:16 420:6           414:22 415:3,6
   416:15,20 430:21    192:4 196:1 197:8     422:18 424:4           426:6,20 437:8
 reviewed 13:6,15      197:20 198:3          428:21 434:5         riley 369:17 370:8
   13:18,21,22         204:16,16 208:1,3     445:2,20 449:4       robert 138:18
   324:18 414:13       209:6,14,15,21,22   rights 2:16 14:11      robust 132:4
   416:10 427:8        210:3 211:9           14:15 15:3,18        robustly 23:21
 reviewing 17:18       212:10,19 213:6       16:4,9,20 18:17,21     26:11
   39:7                219:10 226:10         19:2,5,8,13,16,17    role 97:19,21
 revise 152:19         233:2,16 238:22       19:19,21 20:2,10       106:22 107:2
 revised 298:11        243:3,5,20 252:6      20:12,13 21:9          329:21
   370:10              252:15 254:7          22:5 23:22 26:12     rolling 191:18
 revising 153:7        255:20 258:2          33:5 44:12,22          193:1
 revisit 306:19        260:4,5,10,16         54:11,17 55:4,9      romero 345:4
   307:4,12 308:5      261:2 262:5,10,11     56:3 65:4,8 67:22    ron 35:21 36:3
 revisited 308:3       267:1,9 275:21        77:18 95:3 104:1       155:18 164:12
 reyes 7:3 345:2       276:15 278:7,12       104:5 117:20           255:11,17 260:7
   347:12 348:22       278:22 279:7          118:3 119:21           260:13 261:4,11
 right 20:3 27:13      280:20 281:13         133:15 134:12,15       261:20 262:2,14
   29:10,13,19 30:2    282:11 283:10         134:22 135:1           273:7,9 282:17
   30:18,21,22 31:2    286:14,15,20          137:1,6 140:3,12       283:9
   33:10 37:16,22      288:6 289:5,17        140:15 142:1,3,6     room 9:12
   41:15 44:20 47:12   290:14 292:9          150:16 151:22        ross 35:2,16 37:1
   47:22 48:9 70:16    293:18 296:17         152:13 153:1,16        37:19 41:9 42:20
   76:12 80:20 81:21   299:6 300:8 302:2     153:21 168:22          43:7 58:12 64:4
   81:22 82:2,3,20     304:15 307:6          169:15,20 175:12       90:1,10,17 91:5
   83:1 101:16         311:9 313:16          181:1,2,7 182:2        96:15 99:22 100:3



            REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 515 of 530


[ross - section]                                                               Page 62

   100:13,22 111:18      172:15,16 173:4,5     389:11 402:5          301:9,10 302:6,7,8
   111:19 113:1          175:7 179:17          403:14 417:5          305:14 316:19
   114:17 115:1,7        195:14 224:2          418:3 421:13          342:9 345:10
   259:8 276:8,22        360:4,13,18,19        422:1 423:15          351:4 360:7 368:9
   277:1,10,19 278:6     361:9,12,13,18,19     424:6 426:15          368:9 380:18,19
   280:6 285:9 287:3     361:21 389:13         447:18                417:3,13 425:7
   287:5,21 288:3,7      390:15,21,22        scenario 38:15          429:12
   294:3 296:11        sampling 231:8        schedule 101:11       secretary 35:2,16
   318:3 319:21          362:17 363:14         256:17                37:1,19 40:22
   322:18 323:7          391:22 432:9        scheduled 100:2         41:8 42:20 43:7
   329:14 332:2,12     san 2:14 10:2,6         264:22                58:12 64:4 81:12
   332:18 333:9          414:5               scheduling 93:19        81:19 82:5,17
   334:6,12 404:1,18   sarah 315:6,12          99:20 100:18          83:8,9,19,20 84:4
   405:8,14            sat 18:5                101:3 263:3           84:16 90:1,10,17
 roughly 11:19         satisfied 281:1,7     school 134:9            91:5 96:15 99:22
   75:4 93:1,22 98:7     354:9 431:16        science 58:2            100:3,13,22
   118:7,11 266:17       433:2               sciences 57:13          101:12,18 111:16
 round 152:21          satisfy 17:1 56:4     scientific 57:19        111:18,19 112:13
 routine 307:9         saying 189:1,2          316:8,10              112:18 113:1,21
 row 178:17              209:17 210:15       scientist 319:20        114:17 115:1,3,7
 rows 446:17             216:6 252:12          321:1 324:7 325:1     276:8,22 277:1,6
 rpr 1:18                253:16 254:5          326:4                 277:10,19 278:6
 rug 314:3               256:5 257:7,8       scope 183:6 375:9       280:6 285:9 287:3
 rule 358:10 359:11      294:6 306:16        screenshot 6:4          287:5,21 288:3,7
   399:8,10,14,16,20     318:15 361:2          177:19 178:5          294:3 296:11
 rules 12:7              368:10 404:17       se 107:12 406:6         304:13,21 318:3
 run 326:22 366:14       420:21              season 75:14            319:6,21 322:18
           s           says 48:22 86:9         150:3                 323:7 329:14
                         111:15 115:7        seats 335:20 400:9      332:1,12,18 333:9
 s 1:18 2:1 3:1 4:1
                         116:6 174:10        seattle 105:19          333:18 334:5,12
   5:1 8:1 138:18
                         182:7 195:20        sec 111:11,14           404:1,18 405:8,14
   450:2,18
                         196:4 207:21        second 40:12 68:7     section 14:11 15:3
 s.ct. 183:4
                         245:10 258:15         69:16 81:7 85:10      15:13,17 16:4,8,20
 sacramento 2:9
                         262:16 280:2          96:5,17 145:13        19:9,12,12 25:7,8
   3:10
                         299:20 306:12         169:11 170:21,22      26:5 31:19 32:5,9
 safe 403:14
                         324:19 345:11         174:4 178:18          32:12,22 33:5,8
 saga 354:11,19
                         349:8 352:2,22        180:12 191:16         54:10,16 55:3
 saindom 3:18
                         356:2,16 360:21       195:11 224:18         57:6,8 77:18
   10:17,17
                         363:6,7,21 370:8      230:18 255:8,8        94:22 103:22
 sake 46:11
                         370:13,16 371:13      273:6 292:22          104:5 126:8 131:9
 sample 33:22
                         373:2 375:7           297:22 298:1          169:21 174:7,8
   171:16,20 172:15


           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 516 of 530


[section - set]                                                                 Page 63

   181:6,8 182:1,10      283:2,3 293:3          370:18 371:15         420:7,8,17 426:10
   182:13,22 183:14      297:19 305:19          372:20              separate 183:16
   184:19 185:2,11       312:21 313:2         senior 103:1            270:1 397:5
   185:12,14 195:6       315:19,22 317:2      sense 20:11 205:17    sept 5:11
   204:14 206:3          319:22 328:20          295:18 320:16,17    september 58:11
   207:2,7,18 209:3      343:13,15,17           406:10                59:8,17 60:17
   240:20 241:1,3,4      349:6,7 352:7        sensitive 8:6           61:7,20 62:21
   242:8,9,10 249:19     360:22 361:1,2         223:22 238:4          63:4 66:15 68:16
   249:22 250:7,8,12     362:10 364:2           253:22                69:5,8,11,18,22
   250:19,22 251:1,2     369:16 370:9         sent 20:17 21:5         70:14,18 73:7,9,14
   251:10,13,20          373:6 393:1,6          45:21 47:10 48:11     73:21 74:5 77:12
   252:6,11,14 253:3     405:18 417:13          69:19 77:10 78:13     79:11 80:4,20
   253:18 254:7          427:13,17 447:21       96:13 119:12          81:2 83:4 87:5
   266:4 331:22          447:22                 128:9,12,18,22        92:17 93:5,8,13
   341:8,9,11,14       seeking 23:14,17         129:10,14 131:3       94:3 96:7 105:13
   342:13 346:4          24:3,12 367:7          133:6,10 136:2        111:6,6 113:2
   351:8 377:22          399:19 400:5           146:9 148:14          114:18 115:4,21
   379:19 380:5          445:17                 149:15 154:6          116:8,14 117:11
   381:13,16 382:5     seen 48:20 173:15        157:8 158:1           119:8 141:19
   382:22 383:10         205:4 304:17           159:10 161:8        series 365:6
   402:6 406:4,8         320:7 324:9            165:2 169:3 171:5     443:21 445:3
   417:3 418:21        self 320:14,18           171:13,16,19        serious 316:22
   419:20 420:11         321:5 325:6            172:10 176:4        seriously 20:3,7
   421:17,20 422:4,9     326:12                 274:20 298:4,12     served 103:14
   423:15 426:6,8,21   senate 58:22 103:7       345:7 370:13          141:2
   427:5,15 428:1        386:5 392:10           371:18 373:7        service 354:21
   431:8 432:19        send 21:1 39:8           374:5,6,14 404:15   serving 31:8
   437:7,7,18,18         133:9 143:13           443:2 447:11          339:19
   443:22                144:7,16 147:1,5,5   sentence 33:12        sessions 58:22
 sections 19:7           147:14,22 148:2,7      48:2,22 96:17         75:17 76:4 77:7
 security 68:14          148:10,13,16           169:11 170:22         78:1 79:4 103:5
   301:15                150:3 154:1,22         174:4 180:12,15       147:13 162:4,9
 see 85:8,16 89:11       156:21 158:3,15        298:1,2 302:5         163:8 290:14,16
   115:11 178:9,17       158:22 159:4           305:2 306:13          301:12 329:12
   178:22 179:13,15      160:6 332:2,13,19      313:8 316:20          335:17 336:2,5
   179:18,22 180:3       333:10,19 334:7        320:10 345:10         338:4
   183:3 195:15          334:13 344:3           349:14 352:2        set 41:2 100:13
   196:16 206:3          370:8                  357:18 359:3,17       183:16 184:10,14
   207:21 208:7,8      sending 100:12           368:10,10,19          184:16 185:8,13
   212:12 234:9          147:1 149:10,19        375:7 390:5 417:5     186:11,12 188:11
   241:6 261:8,16        157:1 316:3            417:21 418:3          188:18 189:5



            REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 517 of 530


[set - sophisticated]                                                           Page 64

   234:17 257:14          138:16 155:13       signing 451:11        skewed 361:1
   368:13 397:5,6         177:18 205:2,11     signoff 154:11,16     slightly 392:14
   411:20,21 433:13       240:12 292:9          154:20              small 351:13
   434:9                  296:17 300:12       similar 251:1           392:4,6
 sets 183:6 184:17        302:19 311:22         379:22 401:19       smaller 197:6,14
   185:4,5 189:11         314:18 319:13       simpler 219:6           197:14 226:6,20
   190:14 191:1,11        330:10 365:5        simplified 433:12       228:16 232:21
   375:9,14 381:19        371:2 378:19        simply 206:7            248:14 388:12
   431:5 432:2            380:2 420:13,15       317:18 360:12         389:22 390:1
 seven 352:20           showed 119:16,20        381:8                 391:11,13,16
   382:10                 120:6,7,12,14       single 15:21            395:16,17,18
 sex 442:7                165:1 245:9,13        176:22 185:12       smallest 33:9
 sexual 442:8             440:7                 188:11,18 189:4       234:7
 share 130:4,12,15      showing 120:5           193:4 203:11        snapshot 193:3
   294:14,19              347:2 377:5           245:20 345:16         194:4
 shared 122:18          shown 119:20            356:22 357:13       social 57:13,19
   130:19 211:13          120:1                 358:13 376:5,13       58:2
   376:18 377:1,5       shows 443:21            376:14 384:2        socialize 117:2
   378:7 405:4          shrinks 391:6           417:6,18 433:13     socialized 117:6
 sharing 130:6,9        shumate 3:15          sit 42:18 60:6,11     socioeconomic
   408:3 444:17           10:13,13 31:11,14     86:13 184:2           377:7
 shaw 77:19               134:7 293:6 294:5     325:18 348:19       software 18:2
 sheet 451:8,10,12        294:10,14,19          351:19 355:7          184:22
   451:15 453:11          295:7 446:19          356:5 357:2 358:8   solely 347:20
 shelby 251:4,16          447:8,9               358:14 360:6          349:15 360:17
 shift 40:14            sic 76:19 101:4         362:6,19 363:19       361:12
 short 84:19 261:5        140:2 281:6 309:7     371:1 373:19,22     solicit 120:21
   342:12 377:18,20       322:7 348:2           374:1,15 377:3        136:22
   378:1 379:12           400:17 447:18         387:12,22 388:6     solution 186:11
   381:6,18 382:9,12    side 205:5              389:7 400:1         solutions 1:19
   383:4 384:6 386:1    sign 449:4 451:10       405:15                4:18 9:5,7
   403:16 405:10        signature 450:17      sitting 44:5 87:17    somebody 35:21
   415:10                 453:15                221:14                64:1 146:20 155:6
 shortcomings           signed 161:17         situated 39:16          289:9 373:10
   363:13                 315:17              situation 16:22         434:6
 shorthand 170:18       significance            237:14              somewhat 365:22
 show 22:13 26:14         112:11,17           six 171:6 221:1,5     soon 148:9 222:1
   30:17 47:1 58:9      significant 359:7     size 179:17 180:8       261:7 370:10
   79:17 102:2 105:2      363:13 384:21         195:14 245:7        sophisticated
   110:18 115:14        significantly 183:8     389:13 390:15,21      431:17
   119:19 132:22          375:10                390:22 392:2,8



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 518 of 530


[sorry - starts]                                                                Page 65

 sorry 22:14 23:6      space 451:8             122:22 162:7,16        257:9,9,19 258:7
   27:12 40:5 61:11    speak 19:16 32:1        165:21 166:7,18        258:18,19 259:4
   69:3 78:11 85:7       41:13 53:2 114:22     249:7 283:16           259:13,15 263:2
   89:8 95:22 122:10     116:12 118:11         303:19 309:4           263:16 264:6
   126:4 127:8 140:8     162:8 260:22          334:16 448:17          275:6 278:3,17
   162:21 163:4,5        261:1 266:17        spelled 138:19           280:3 281:19
   167:18 171:2          325:16 341:1        spells 410:4             286:16 287:15
   182:6 198:5           357:15 387:3        spence 2:16 10:1,1       288:16 289:4
   201:21 209:10         415:20 448:9        spend 415:9              290:6 329:13
   222:12 224:14       speaking 91:14          416:19                 330:1
   225:10 231:3          92:4 102:19         spent 117:7            staffer 280:11
   249:20 255:5          112:19 283:22         415:11               stamp 443:13
   261:14,19 271:8     speaks 21:19 22:6     spoke 68:8 82:21       stamped 116:1
   284:11 290:22         42:11 170:4           91:21 93:7 100:11      155:16 159:13
   304:10 321:14         183:19 189:6          100:20 111:11,14       443:12
   348:9 349:10          203:10 258:2          111:17 112:7         stand 83:5 338:9
   352:4,9 360:14        277:2 360:20          113:1 115:1,7          378:18
   372:4,6 384:12        388:13 422:5          266:15 283:5,13      standard 43:11
   400:18,20 412:10      426:9 427:2           283:18                 149:12,13,13
   417:8,10 434:12     specific 78:14        spoken 59:10 64:2        156:19 157:10,14
   435:20                84:11 113:18          64:3,4 111:21          157:17 346:10
 sounded 127:9           248:18 263:7          112:13 113:6,22        358:7 387:18
 sounds 29:10            272:9 279:19          114:17 116:15        standards 421:15
   30:22 47:22 81:22     441:16,17             151:18 159:19        standing 361:9
   82:3 101:16         specifically 139:14     283:5 398:21           437:1
   105:20 107:22         141:18 146:11       sponsored 117:8        stands 64:20
   129:15 134:11         147:7,11 266:8      spreadsheet 50:17        354:20
   144:9 176:7 288:6     274:4 285:11          219:1                stanford 414:20
   324:4 373:21          297:22 299:2,16     square 3:19            start 12:16 27:13
   376:21                299:22 342:5        squarely 346:15          69:3 123:15
 source 25:5,21          361:21 411:4          347:3                  177:13 182:20
   56:14 207:9           433:14              ssrvs 349:17             204:5 225:10
   314:15 341:21       specificity 185:5     staff 14:10 19:5         250:2 252:15
   378:5,9 383:3       specifics 246:17        20:1,9,13 31:9,19      253:3 256:5 267:5
   384:5 432:17          264:2 268:6,10,13     32:6,9,13 65:4         337:8 340:18
 sources 25:2,6,12     specify 53:16 54:7      68:10,16 69:5,11       345:1
   25:15,20 26:3,3     speculating 65:20       87:9,15,19,22 88:2   started 368:2
   39:8                  88:11 123:3           88:6 90:18,22        starting 92:16
 south 3:20              162:17                91:6 96:15 133:18    starts 351:22
 southern 1:1 8:20     speculation 65:19       151:22 152:13          352:8 420:8
                         85:21 87:1 88:10      153:1,9 256:8



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 519 of 530


[state - suggesting]                                                           Page 66

 state 3:7 9:13,15       177:4 201:19         striking 417:5,17       419:1 428:14
   123:4,8 141:5         202:3,16 203:1,7       418:4                 438:17 440:2
   180:20 181:3,6,9      203:15 204:8         string 357:18           451:11
   181:10,13 251:22      206:7 208:15         strong 316:20         subjects 364:22
   275:5 313:15          211:8,18 224:3       strongly 428:5        submitted 13:22
   340:18,19 341:3,4     236:15 256:6,20      struck 298:18           14:1 17:19 35:4
   346:18 355:6          277:21 361:9         struggling 56:6         53:6 265:11
   359:14 385:17,17      368:16 391:22        stuck 348:15          subpoenas 6:11
   386:5,7 392:9,9     statistically 353:4    studied 45:5            292:18
   399:18,21 435:22    statistics 167:14        213:12 214:10       subsequent 102:11
   451:7                 196:11 360:3           277:4 325:19          152:22 444:17,22
 stated 29:6             361:11                 350:8 355:5         subsequently 99:7
 statement 31:5        status 23:16             387:13 407:16       substance 136:5
   109:15 127:9          313:10 353:7           408:5,15              136:14 401:3
   161:19 182:16         401:21 402:10,13     studies 213:1           438:14 453:10
   245:13 321:9,10       406:16,16 439:20     study 40:15           substantial 317:1
   332:5 365:7 370:2     441:19               subheading 363:5      substantive
   371:10 390:7        statute 342:5,20       subject 13:11           270:15
   450:8,11              408:15                 21:14 22:20 59:20   succeed 189:9
 statements 416:21     statutes 278:10          60:1 62:9 66:18       190:2 194:8
 states 1:1,6 8:18     statutory 368:14         70:5 71:2,12          203:13,20 237:1,7
   8:19 44:2 55:15     stay 211:13              74:13 75:19 76:8    successful 431:20
   55:16 111:10        stenotypy 450:7          78:22 80:6,13         433:6
   120:4 141:3,4       step 376:10              82:8 97:8 98:21     sued 350:12
   169:4 171:14,17     stephen 409:17           99:16 104:17          399:18
   176:5 178:19        steps 55:18 427:1        106:9 108:5 112:1   sufficient 387:18
   180:1,1 251:14        427:12                 113:11 124:11         420:11
   304:20 335:13       steve 409:13             126:10 136:9        sufficiently 15:20
   385:16 407:21       stick 157:19             138:6 145:8           245:1 376:11
   414:22 425:5        stirring 313:11          189:14 206:10         386:17
   429:18 451:2        straight 173:13          237:20 253:12       sug 257:20
   452:1 453:2         street 1:17 2:4,8        269:8 272:22        suggest 41:10
 stating 222:10          2:12 3:4,9,20 4:18     285:1 289:19          256:10,16 257:10
   257:19 258:7,18       9:2                    291:13 295:12         257:20 258:9
   263:3 326:6         stretch 366:4            300:21 310:7          259:4 407:17
 statistical 16:12       367:2,11,17            331:14 336:18       suggested 260:20
   17:2 33:22 34:4     strict 30:11             337:16 344:5          264:7 280:4 289:9
   77:14 168:1,6       strike 184:1             369:22 396:5          379:16 405:17
   171:22 172:8,18       187:20 430:16          399:7 401:6           409:3
   173:6,10 174:2        434:5 439:16           402:20 403:9        suggesting 41:20
   175:7,14 176:21                              407:2 412:17          275:7,20 309:18



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 520 of 530


[suggestion - technician]                                                      Page 67

 suggestion 187:2        201:22 222:14       synthetic 223:7,16     talked 63:18,21,22
   405:4                 224:16 227:14         223:20 224:17          84:15 102:12
 suggestions 278:5       229:10,21 232:7               t              157:20 191:7
 suggests 261:12         233:10 265:21                                224:18 232:20
                                             t 3:1 4:1 5:1,1 92:5
   278:19 326:9          269:13 273:15                                329:11 386:11
                                               138:18,18 393:6
   357:19                276:16 280:21                                441:4
                                               452:4
 suit 78:3,8,19          296:1,6 303:20                             talker 92:3
                                             table 178:9,18
 suite 2:12,17 3:20      306:10 321:8,15                            talking 17:4 22:21
                                               179:11 184:10,16
   4:18                  324:4 328:5                                  23:1,7 47:11
                                               220:15
 suited 33:14 364:6      331:10 333:4,14                              64:19 82:1 155:21
                                             tainted 360:19,22
 suits 417:4             344:13 360:21                                163:8 190:15
                                               361:14
 supplemental            372:1,9 375:11                               191:4 194:21
                                             take 8:12 12:14,20
   178:11                382:1 384:20                                 212:7 217:11
                                               13:1 20:1,5 88:5
 supplements 48:3        387:11 390:3                                 227:14 230:14
                                               98:8 99:10 100:21
 support 43:1            391:8 397:11                                 232:18 261:18
                                               101:4,7,8 112:11
   47:20 90:12,19        400:1,2 409:4                                326:2 327:6
                                               113:6,19 114:20
   91:9 318:6 319:10     412:13 416:22                                344:22 345:1
                                               130:1 150:8
   323:1 357:20          421:10 426:12                                375:13 393:19
                                               165:15 172:15
   364:5 382:4           429:16 435:13                                426:4 447:2
                                               173:3 209:7,21
 supportive 256:5        438:10 443:19                              talks 380:19 427:3
                                               210:3 217:7 218:7
 supports 367:14         445:11,22                                  task 431:21
                                               232:4 263:6
 suppose 378:17        survey 15:10 26:2                              433:11
                                               285:19 313:20
   384:9                 33:22 48:7 49:6                            tasks 395:22
                                               337:7 374:17
 supposed 101:4          81:16 167:17,20                            taxpayer 403:18
                                               397:10 413:10
   113:19 114:1,3,19     167:21 168:2,6,15                          taxpayers 403:21
                                               441:12
 supreme 54:16           172:15,16 173:4,5                          team 103:15 260:2
                                             taken 8:15 69:15
   251:3 339:22          176:22 178:6                                 261:7
                                               94:12 156:12
   340:8 345:19          195:17 234:9                               technical 17:22
                                               232:12 276:9
   346:9,14 355:17       256:14 257:12                                186:2 187:19
                                               286:6 319:3 329:5
   363:11 376:16         258:11,21 277:22                             256:17 259:5,13
                                               335:3 339:14
   379:10                285:14 346:3                                 259:15 263:16
                                               361:4 397:16
 sure 12:8 23:7          354:21 362:16                                281:18 282:7
                                               422:12 439:20
   29:18,21 30:1         363:17 364:6                                 284:8,13 286:16
                                               450:3,6,11
   32:17 49:17,19        368:14 378:11                                287:14 288:16
                                             talk 96:18 97:4
   52:8 53:19 54:17      390:9 420:14                                 289:4 290:6
                                               98:2 118:15
   61:12,15 80:10      suspected 169:15                               329:13 330:1
                                               160:20 180:10
   85:10 90:5 91:20    swapped 393:13                               technician 4:7 8:2
                                               191:6 204:18,19
   92:11 96:2 110:14   swapping 394:14                                11:4 94:9,13
                                               252:17,19 278:13
   112:16 114:15       swear 11:5                                     156:9,13 232:9,13
                                               283:19 285:20,22
   154:4 163:3         sworn 11:8 450:5                               286:3,7 329:3,6
                                               289:15 291:2
   172:19 173:8,14                                                    335:1,4 397:13,17
                                               347:11 392:20


           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 521 of 530


[technician - think]                                                          Page 68

   413:13,16,21        terms 215:17             193:18 215:11     think 19:18 21:19
   414:2 443:9 449:5     340:1 390:19           239:21 242:7        22:6 24:15 30:10
 technique 223:14        415:3,8 418:21         246:3,10,18 247:4   32:8 34:7,21
   361:10                427:2 430:16           247:7,12,18 248:4   38:14 39:16 42:9
 techniques 223:7        432:9                  248:8,9,16,18       43:14 45:19,20
   223:13 225:4,5      terri 313:22             275:11 276:6        54:15 56:7 61:1,1
   227:8,16 228:14     terrific 449:3           279:12,18 281:2,7   61:4,7 64:18
   229:10,17 236:16    test 346:12              287:4,22 291:21     69:13 71:17 73:10
   431:18 433:4        testified 11:10          300:6 308:4,10,12   73:12 76:20 82:20
   441:5 442:3           27:6,9,15 32:19        308:12 311:16       82:22 86:6 93:20
 telephone 3:8           34:15 35:18,19         318:11,19,21        94:2 95:20 107:1
 tell 53:4 63:7          36:8 42:9 43:19        326:6,18 327:3      114:5,7,9,10
   76:22 85:7 106:7      66:21 100:8 121:5      338:8 339:12        121:13 125:8
   144:15 149:7          159:18 170:11          370:4,10 446:8      142:14 146:7
   183:11 187:15         188:22 201:4           450:4,6             148:5,20 158:9
   212:16 215:7          213:15 215:13        texas 243:3 346:19    159:9 162:18
   221:12 264:4          227:12 236:12          423:20 424:2        163:4 165:17
   341:3 344:10          246:5 279:1,11       text 45:14 409:7      166:14 167:21
   361:8 413:19          281:9 283:19         thank 41:16 80:11     170:4 173:19
 telling 115:5 214:5     290:12 295:2,5         96:1 107:19 139:9   175:19 176:12
   216:17 240:4          317:4 431:22           140:9 190:9 203:4   177:17 182:12
   270:10 275:15,18      443:5                  205:19 232:8        183:20 186:3
 ten 11:21 94:5        testify 11:8 12:3        256:1 259:22        189:6 199:11,13
   343:4 366:12          21:4 27:11,17,20       321:18 343:14       202:6,18 208:20
   443:9,10              27:21,22 28:22         352:12 357:8        209:15 214:21
 tenacity 273:4          29:5 30:3 49:1         373:8 374:12        229:7 243:10,11
 tenth 1:16 3:4 9:2      270:9 279:22           397:12 423:5        248:1,11 249:1
 tenure 251:6            281:11                 443:10              252:7,16 253:8
 teramoto 92:6         testifying 28:6        thanks 261:7          258:2 264:19
   93:19 95:17 96:6      29:1 34:7 193:21       262:9 273:9 283:9   266:5 267:15
   96:14,18 97:4         253:1                thing 114:3 280:4     268:6 277:9
   98:15,18 99:8       testimony 5:9 7:16       316:17 372:2        285:18 286:22
   100:8,11,20 101:5     26:21 27:1 28:9        429:11 430:20       287:19 289:6
   101:11,13,14          29:19 30:2,7,12,16   things 12:11 34:21    296:2,7 299:4
   102:5,8,13,16,20      30:21 32:14 33:12      35:5 38:10 45:17    302:13 305:13
   104:7 105:10,14       34:3 35:10 37:1        64:19 76:16         306:5 307:7,9
   105:16 111:7          40:4,11 42:3 43:4      118:17 208:12       313:19 319:9
   114:22 115:5,9        67:11 106:21           209:6 354:14        334:22 336:11
 term 15:5,9 41:5        121:9,11 146:17        415:18 422:21       343:8 346:13
   41:17 223:16          157:4 162:22           423:8               353:11,12 355:9
   299:5 434:1           163:12,15 193:16                           367:10 368:22



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 522 of 530


[think - top]                                                                    Page 69

   374:2 375:11        three 81:1 91:15          255:15 265:5,10     titled 178:9 303:7
   376:3 379:15,16       91:18 92:8,18           267:21 272:8,11        331:6
   386:21 387:2          93:9 105:19 151:1       276:5 286:4,8       tlc's 349:17
   388:13 390:6,7,9      176:13,14,19            296:2,3 306:20      today 12:1,4 15:7
   390:11,13,21          178:7,11 191:19         307:4 308:3 329:4      31:11 42:18 44:6
   398:1 404:1,5         210:6 361:6 424:8       329:7,14 335:2,5       57:11 60:7,11
   405:12 406:13         427:1                   339:19 340:9,15        86:13 87:17
   409:2 412:12        threshold 430:3,4         350:9 351:10           221:14 226:2
   415:19,22 418:7     thursday 144:6            357:9 362:4            233:4 278:16
   418:10 421:6        tied 229:9                364:13,17,20           280:20 322:4
   422:5,6 423:13      tiger 205:10              365:10 380:20,22       324:9 325:19
   428:4,22 433:16     tigers 75:12,13           381:1,1,7,8,10,19      348:19 351:20
   441:21              time 9:15 21:6            385:9 386:2,4          355:7 356:6 357:2
 thinking 52:22          28:15 31:8 48:5         391:7 392:2 394:4      358:8,14 360:6
   53:10,12 316:17       64:14,15,22 65:10       396:20 397:14,18       362:6,19 363:19
 third 178:17            68:12 78:14 79:9        404:11 405:13          371:1 373:20,22
   195:11 199:10,12      81:4 83:3 84:21         407:15 410:4           374:1,15 377:3
   230:13 234:5          86:1 89:21 90:4         413:14,17,22           387:12,22 388:7
   315:15 357:21         92:17 93:6,21           414:3 415:8,15         389:7 392:20
   386:12 425:7          94:6,10,14 96:5,13      416:13,16,19           400:1 405:15
 thirty 451:16           97:22 98:10 103:2       422:22 423:9,10        407:20 428:21
 thomas 3:3 10:7,7       116:21 117:7,9,14       423:12,19 424:3        444:10
 thompson 47:9           117:15 128:20           428:10,11 430:21    told 105:20 106:6
   48:3 165:3            129:9 131:2,3           435:5 436:6            143:11 154:21
 thornburg 15:14         132:13 133:13           437:22 438:6           167:3 213:4
 thought 62:15           139:16 140:20           443:8 448:5,20         264:19 267:15
   121:7 144:18          141:22 142:6            449:6                  274:22 279:3
   148:19 231:3          143:10 148:14        timeline 28:22            396:2,15 448:10
   264:14 271:8          149:9 150:21            60:5 69:14          tom 134:2
   357:10,16 369:3       151:5,12,19 152:9    timelines 61:14        toomey 119:21
   372:16 416:13         152:16 153:21        times 11:19 68:8       top 32:18 80:2
   418:11,12 419:12      156:10,14 158:19        151:17 221:1,5         85:10 87:4 102:6
 thoughts 293:14         175:21 176:20           261:12 312:18,20       102:10,15 105:12
   294:15,20             188:9,17,22 189:2       317:21                 105:16 111:5
 thread 80:2,2,6,19      191:20,22 192:10     tina 3:3 10:7             133:3 138:20
   95:15 96:4 102:10     192:14 193:7,8,19    title 103:12 165:15       143:2,6 145:7
   102:11 138:20         194:5,10,16 195:7       211:20 212:19          191:17 254:18
   139:4 145:7           230:15 232:10,14        213:1,16 214:22        255:2,5 276:19
   254:19 262:7          235:14,19 246:5         218:14 219:5           330:16,19 331:21
   274:10 314:12         250:5 251:14            313:4 407:20,20        349:13 371:17
   330:19                252:1 253:7,9,14                               373:1 403:11,12



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 523 of 530


[top - unable]                                                                  Page 70

   406:11 421:11         26:20 32:16 34:14    troester's 144:2      tucker's 144:2
   444:9 445:4           47:5 58:7 79:21      true 20:15 196:11     tuesday 158:10,11
   447:16                95:12 101:22           308:1 383:22          158:13 159:5,16
 topaz 2:3 9:19,19       105:6 110:22           384:4 408:20          159:20
 topic 49:2,14,21        115:18 125:22          425:2 436:17        turn 8:8 32:15
   270:18 331:13         132:20 135:10          440:15 450:8          34:13 163:2 234:3
   335:17 336:2,6        138:14 142:20        trump 103:14            315:15
   337:12 338:4          145:3 155:11           250:2 252:15        turning 413:19
   339:18 399:2,12       178:3 204:22           253:3,17            turnout 424:21
   411:7 432:5           240:16 248:10        trust 47:21 167:5     two 26:2 34:21
 topics 14:3 30:12       254:15 282:14        truth 11:9,9,10         37:11,13 61:13
   336:5 399:5           292:13 296:21        truthful 163:15         63:17,18,20 73:10
 total 23:18 24:5,13     297:10 300:16        truthfully 12:4         74:19,22 75:8
   25:14 181:13          303:3 311:20           27:6                  82:22 83:1 93:16
   183:1,17 184:3        312:6 315:3          try 12:17 52:6          96:9 111:7 183:6
   188:12,17 189:3       318:22 319:17          54:6 61:11 72:20      184:17 185:3
   189:10 190:13,22      330:8 349:4            86:16 172:15          189:11 190:14
   192:1 193:12          350:21 358:20          173:4 185:4 200:7     191:1,10 305:16
   205:12,15 243:15      362:22 365:3           200:14 205:20         330:10 354:10,19
   335:13,21 337:6       369:12 371:7           222:12 226:16         356:9 361:6 375:9
   337:12 338:6,11       398:7 403:5 416:6      227:22 248:19         375:14 381:19
   339:1 340:21          443:16 445:8           394:22 418:14         421:14,17 424:10
   341:18 381:7          446:4 451:17,18      trying 25:4 60:16       424:15 432:2
   383:18 385:15       transcription            72:21 77:2 101:19   typewriting 450:7
   432:8 434:10          453:8                  173:12 243:21       typical 391:14
 totally 390:3         transcripts 13:16        265:6 368:19                 u
 touch 58:20 86:18     transition 103:15        369:3,16 389:16
                                                                    u 3:1 4:1 92:5
   398:14              transmitted 119:2        392:16,17,21
                                                                    u.s. 3:15 4:3 18:17
 touched 64:10         traore 116:5,6           394:20 395:6
                                                                      195:16 340:7
 town 351:8,13         trial 348:1,13           407:17
                                                                      398:12 402:16
   354:16 398:12,18    tried 243:15           tthomas 3:6
                                                                      446:9
   398:21 399:3        troester 138:18        tucker 138:19
                                                                    uh 12:12 60:10
   400:17,19,19,20       139:5,8,9,20 140:2     139:5,16 140:1,6
                                                                      143:4 163:1 212:9
   400:21 401:2          140:5,8,18,22          140:18,21 141:11
                                                                      324:10 347:14
 tract 389:22            141:11,16 142:2        141:16,22 142:15
                                                                    ultimate 322:16
 tracts 391:5,5          142:15 143:18          143:18 145:16
                                                                      323:10
 traditionally           145:17 146:10,15       146:10,15,19
                                                                    ultimately 154:6
   212:3                 146:19 147:10          147:10 157:21
                                                                      276:18 278:4
 trail 87:11             158:4,14 159:1,20      158:4,14 159:1,19
                                                                      319:7 323:7
 transcript 5:8          160:6                  160:5 265:19
                                                                    unable 189:9
   7:21 22:11 26:18                             411:1
                                                                      193:18 194:8


           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 524 of 530


[unable - vague]                                                             Page 71

  203:13,20 237:1,7    424:20 430:7         unfortunately         use 24:17,21 33:15
  262:17 263:4         432:12 438:8           367:19 441:12         34:16 38:11 45:13
  347:19 349:14       understanding         union 2:3 181:13        149:4,11 156:5
 uncertainties         15:22 36:22 37:7       252:1                 177:13 178:7
  353:5                37:7 41:8 45:3       unit 8:14 33:9          179:3,7 180:20
 uncertainty           48:1 64:1,9 67:5,7     47:19 94:10,13        181:18 183:1
  234:12               67:17,18 68:5          156:10,13 232:10      185:12 192:2
 understand 11:22      69:4,7,8,9,10          232:13 234:7          193:12,13 207:1
  13:7 36:6,13         83:22 84:2 95:1        286:4,7 329:6         207:11 209:2
  37:18 39:9,15        112:9,10 130:8,11      397:14,17             223:7 225:6
  41:18 53:17 56:17    139:22 150:20        united 1:1,6 8:18       235:20 236:7
  57:8,10 76:14,18     164:17 171:8,12        8:19 44:2 55:15       243:15 299:17
  81:14 82:6 83:18     171:15 174:18          55:16 120:3 141:3     300:1 337:5
  85:3,18 86:4,14      177:2,7 179:1          141:4 169:4           338:11 342:21,22
  87:22 106:17         184:12 193:15,20       171:14,17 176:5       343:2 346:4
  108:2,14,21 109:7    196:21 197:4           407:21 414:22         360:22 361:9,21
  110:3 111:13,20      201:15 202:10          425:5 429:18          363:6 377:2,6
  113:5 114:19         207:14 211:11,16       451:2 452:1 453:2     378:2 379:13
  119:22 124:18        212:1 213:15         units 197:15            402:12,15 424:20
  150:4 153:4 155:1    215:3,15,22 222:4    university 315:18       426:22 427:11
  165:4 172:9,17,20    222:14,22 224:4        414:20                431:5 432:2,7,14
  173:9,22 179:6       244:11 245:5         unlawful 399:20         433:9,20 441:5
  191:14 194:22        257:17 258:5,14      unquote 399:8         uses 41:17 48:6
  196:5,16 205:20      258:16 267:21          420:19                181:13 247:21
  213:6,11 214:22      277:1,6 278:6        unreliable 363:12     usual 399:8,10,14
  221:8,10 223:19      280:8 304:19         unsuccessful          usually 196:9
  225:3 227:3,22       307:13 310:2           190:12 417:3        uthmeier 92:5
  231:1 236:3          391:3 399:13,15      unsuitable 346:4        93:15,16,17 94:1
  237:12 256:21        407:22 432:21        unusual 252:4           116:11,15,18
  257:5,6 259:3       understood 29:12      upcoming 81:16          117:3,12,14,15,20
  276:13,16 277:4      35:10 41:20 66:22    updated 354:21          118:2,12,19 119:8
  278:22 279:2         86:1,13 97:22        updates 261:5           121:14,18,21
  280:15 287:2         111:15 112:17        upheld 243:16           122:2,5,14 125:13
  296:1 318:4          113:20 177:9           360:2               uthmeier's 118:5
  322:21 323:20        209:16 253:6         urge 363:7            utilized 368:12
  325:6 326:14         407:16 438:11        urged 362:15            400:9
  344:14 357:4        undocumented          url 195:19,20         utilizing 256:13
  366:21 376:3         400:8                  196:3 240:20                  v
  386:22 390:19       unfortunate 368:6       312:21,22
                                                                  v 1:5 15:6 183:3
  405:7 408:7          369:1                usable 180:7
                                                                  vague 14:6 20:4
  414:19 415:5
                                                                    44:16 90:14


          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 525 of 530


[vague - want]                                                                  Page 72

   112:15 123:20         355:19 357:21        violation 380:5         298:8,17 341:9,18
   138:4 160:16          358:22 362:7         violations 25:7         345:13 346:11,17
   333:21                363:3 366:20           169:15 185:10,12      355:22 356:3,19
 valerie 3:18 10:19      379:10 425:6           207:18                357:11 358:10
 valerie.nannery         429:19               virginia 385:17,22      359:4 368:17
   3:21                video 4:7 8:2,11         386:1,4               371:21 373:4
 validity 168:2,6,15     8:15 11:4 94:9,10    virtue 113:20           374:4 376:1 380:4
 value 196:9             94:13,14 156:9,10    vote 181:15 183:3       380:13 383:1
 vap 430:3               156:13,14 232:9        345:13 346:16         396:1 401:17
 various 13:5 16:14      232:10,13,14           356:18 359:22         402:7 404:6 406:4
   17:18 25:1 39:7       286:3,4,7,8 329:3      363:10 403:17         415:3,6 423:14
   39:18 89:20 92:13     329:4,6,7 335:1,2      431:7,9 432:16        424:12,16,19,20
   151:16,17 165:18      335:4,5 397:13,14    voter 424:21            426:6,20 432:10
   166:4,15 168:15       397:17,18 413:13     voters 350:12           437:8 443:22
   207:13 265:16         413:14,16,17,21        429:20 430:1,13     vra 34:5 77:15
   276:10 277:11,20      413:22 414:2,3       voting 14:11 15:3       78:3,8 79:7,14
   331:1 353:5           443:9 449:5,6,6        15:6,18 16:4,8,20     135:5 170:3,9,14
 vary 183:7 375:10     videographer 9:6         19:8,11,13 21:8       174:16,22 175:6
 vehicle 79:6,13       videotaped 1:12          22:5 23:19,22         176:1 180:16
   169:17 170:2,8,13     449:8                  24:5 26:12 31:18      189:10 192:8
   275:2,17 276:1,2    view 33:2 38:12          32:5,9,12,21 33:3     193:16 194:9
   276:12 279:4,5        51:22 52:11 70:20      33:5 54:10,17         197:12 203:8,14
   426:17                77:12 78:6,17          55:4,8,14 56:3        203:20 204:5,7
 verbally 12:10          79:5,8,12,15 163:9     65:7 67:22 77:18      233:9,21 235:3
 verification            163:11 226:14          94:22 103:22          236:6 237:2,7
   279:14                233:10 257:1           104:5 117:20          240:9 245:21
 verify 49:1 161:11      287:21 308:21          118:3 126:7 131:8     257:2 266:4
   279:13 326:16         310:3,18 318:1,6       134:15,22 140:3       271:15 272:1
   331:10 373:9,19       319:4 321:19           140:12,15 168:22      275:3,8 286:14,20
   373:22                325:21 327:13          169:14,14,20          288:14 299:12
 veritext 1:18 4:18      355:6 359:14           174:9 175:12          300:10
   9:5,7                 362:5 364:14           181:1,2,7 182:1     vs 451:1 452:1
 version 116:1           422:11 428:7,10        188:11 190:20         453:1
   138:22 373:13         430:19 441:12          192:1 194:7 195:3            w
 versions 143:9        viewed 46:9              195:6 196:17
                                                                    wait 12:15
 versus 7:3,4,6,7        380:14                 206:6,8 208:10
                                                                    waive 125:4
   8:17 15:14 35:20    views 162:1,5,13         209:7,13 234:13
                                                                    wall 103:16
   55:15 77:19 340:1     287:16 288:8,17        240:20 241:1,2,4
                                                                    want 12:20 24:18
   345:2,3,3,4,5,8     violate 212:19           250:7,8,12,22
                                                                      24:21 26:14 30:6
   346:16 347:4,12     violating 219:5          251:13 253:19
                                                                      32:14 38:11 47:1
   348:22 350:15                                256:4,12 266:4
                                                                      68:10,17 69:5,12


          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 526 of 530


[want - witness]                                                           Page 73

  70:1 80:16 94:17     289:12 420:22       we've 94:4 132:22    win 190:18 379:18
  106:17 131:17       war 75:12             155:21 186:11,13     418:10 419:9
  132:1 156:7,17      washington 1:9,17     216:19 230:14       window 194:4
  167:9 172:20,22      2:4,12,17 3:5,16     232:5 343:8         wisely 406:7
  182:18 196:15        3:20 4:4,19 9:2      379:16 382:13       wish 87:12 88:8
  204:19 205:20       watched 35:8          397:9 411:1          286:2
  206:3,4,16 208:21   way 15:16 37:16       445:22              wishes 260:9
  209:1 211:2          66:6 72:20 77:14    website 6:5,6,7      witness 11:5 13:12
  214:19 217:13        79:9,16 104:2        47:21 177:19         20:5 21:19 28:3,3
  221:21 222:1         123:4,8 152:11       178:6 195:18         28:5,6,10,14,18
  227:2 234:3          173:1,21 176:17      205:10 240:19        30:10 37:18 39:22
  248:18 254:22        183:20,22 186:13     245:10               42:9 44:5,17
  255:14 275:12        188:14 196:17       wednesday 96:6        48:17 49:10 50:3
  283:8 284:8,13,17    209:6 210:10        week 81:13,19,20      50:10 51:5,11,17
  286:12 292:9,19      213:14 216:5,21      81:20 83:1 118:10    52:5,15 54:3,14
  295:16 297:4,5,21    229:12 230:1         260:15,20 261:3      55:11 57:17,22
  302:13 306:6,8       231:18 233:11        262:19 273:9         60:4 62:11 63:7
  307:2 308:19         239:10,12,16        weekend 73:11         65:20 66:6,21
  323:18 330:10        253:8 256:11         75:9,14 82:22        68:3,20 70:11
  335:11 344:13        257:1,11,21 258:9    143:11               71:3,4,17 72:11
  347:11 375:3,4       259:16 264:7,14     weeks 128:19          74:18 75:8,22
  380:18 381:11        267:17 275:7,20      141:9,11             76:9 79:1 82:13
  382:4 386:10,12      277:18 278:2,19     wendy 92:5 93:19      83:13 85:7,22
  388:20 393:13        281:4 284:5          95:17 96:6 105:16    86:6 87:2 88:11
  394:22 420:6         285:10,10 295:17     110:16               88:22 90:15,22
  421:9 429:4 443:7    325:22 327:13       went 17:15 52:22      91:12 97:13 98:22
  443:11 445:2,22      334:19,20 351:11     61:9 62:2,6 63:1     99:4,18 103:11,19
  446:14 447:14        353:18 359:15        114:6 157:15         104:20 106:10,15
 wanted 29:18,21       360:19 361:14        158:5,18 160:12      108:6,10,17 109:3
  30:1 43:7 130:12     369:19 388:7         269:11 339:22        109:11,21 110:7
  130:15 132:8,9,12    392:13 393:8,8       372:17               110:14 112:2,3,16
  249:2 265:8          394:13,14 395:7     westlaw 349:1         113:15 114:12
  267:17 271:4         396:16,22 409:6     wheeler 134:3         121:9,10 123:21
  278:21 288:15        428:16 429:5        whispering 8:6        124:16 125:18
  289:4,16 369:5       431:9 436:3         white 58:20           132:1 134:18
  377:21 378:19        439:13 444:20        409:20 411:15        136:10,11,18
  425:18,20            445:1 447:12        wide 393:17           138:10 146:17,18
 wanting 163:19       ways 183:22 256:8    wilbur 58:12          147:18 149:4
  268:8                309:16 379:4         332:1,12             153:4 154:15
 wants 164:7 165:5     409:12,16           willing 370:18        157:4,5 158:17
  249:9 288:13                                                   160:17 162:8,17



          REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 527 of 530


[witness - years]                                                           Page 74

   164:3 165:22         386:21 387:11,21    works 91:2            36:2 40:8 45:16
   166:8,19 167:8       389:5 393:10        world 25:3,3          50:3 65:20 82:3
   169:7 175:18         396:11 401:10,11      208:22 353:18       94:7 103:4 118:4
   185:22 186:19        402:2,21,22 407:9     421:17              121:16 145:11
   187:4,13 189:18      412:22 413:8        wrap 449:1            146:18 152:18
   190:6,9 191:13       419:7,16 420:3      wreck 313:6,12        157:12 180:3
   206:15 208:19        428:18 430:7        write 96:18 126:16    182:5 185:22
   210:10 211:1         434:17 435:13         127:18 143:6        232:5 258:15
   213:1 214:10         436:12,15 438:18      145:13 146:22       260:5 269:3
   215:11,12,22         438:19 440:3,4,22     258:3 385:4         270:19 271:6,9
   216:16 218:6         447:1 448:18        writes 48:2 85:11     287:19 288:11
   219:17 222:22        450:4,6 451:5         87:5 106:6 107:22   289:18 305:7
   223:12 226:13       witnesses 27:22        109:6,14 110:2      306:2 324:6
   228:7 229:7 230:9    28:13 279:22          115:7 135:16        333:22 340:11
   231:15,21 232:8     wonderful 369:9        259:22 260:7        359:22 367:16
   236:20 238:1,5,18   wondering 371:16       261:4,11 262:2,8    381:22 417:13
   239:20 241:13        372:21 385:12         262:14 283:4      year 73:12 87:9
   242:2,19 249:8      word 227:2 247:3       315:12              168:22 176:6,10
   250:15 253:10        276:3 298:18        writing 87:10,10      176:10,13,14,19
   254:2,10 269:9       299:17 300:2          258:18              176:21,22 177:3,6
   273:1,2 277:15       352:1 359:3         written 7:16 31:5     177:9,10,12,15
   278:2 279:10         360:22 361:1          44:3 264:5 275:5    178:7,7,7,10,10,11
   280:15 282:2        wording 342:19         282:22 368:8        178:11,15,20
   283:17 285:7        words 149:4,11         446:8               179:2,6,12,16
   286:22 287:19        267:14 276:3        wrong 27:12 159:8     180:1,6 191:19,19
   288:20 290:2         302:16 309:21         192:7 234:22        191:19 193:1,3,4
   291:18 303:20       work 13:11 45:15       316:15 418:7        193:10,17 194:4
   306:10 308:10,11     45:18,20 77:17,21     421:18              203:21 204:2,11
   309:5 310:13         150:2 166:10        wrote 31:4 127:3      241:4 244:13,18
   311:1,15 317:15      209:6 260:8,15,21     127:12 137:9        244:21 245:6,15
   318:19,20 321:8      277:21 322:8          141:7 145:22        245:22 246:7,8,12
   322:16 324:18        323:15 396:1,15       148:1,6 149:19      246:14,20,21
   325:16 327:4         401:8                 150:21 278:17       247:6,11 248:3,14
   332:9 333:2,22      worked 58:22           406:12              249:3 260:15
   334:17 337:1,21      103:6,11 117:16              x            382:5 385:16
   338:8,9 339:12,13    133:14 165:10                             386:2
                                            x 1:2,8
   344:6,7 346:7       working 14:20                            years 165:11
   347:7 350:7 355:3    67:16,18 68:4                y            173:15 174:5,14
   356:5 372:6 374:8    83:22 84:2 150:20   y 410:3               193:3,10,11 252:5
   374:20 378:18        256:19 410:5        yeah 16:1 29:10       252:9 342:4,18
   381:22 383:14                              29:16 30:19 31:13   343:4,5 350:11



           REDACTED
  Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 528 of 530


[years - zadrozny]                                                       Page 75

   351:9 354:16
   366:12 382:6,10
   386:9,9 423:13
 yesterday 127:20
   135:17
 yield 180:13 182:8
 york 1:1,3 2:2,17
   8:17,21 9:17
   11:12 312:18,20
   317:21 451:1
   452:1 453:1
           z
 z 410:3,3
 zadrozny 410:1,13
   410:14 412:12,14




          REDACTED
Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 529 of 530



                  Federal Rules of Civil Procedure

                                  Rule 30



     (e) Review By the Witness; Changes.

     (1) Review; Statement of Changes. On request by the

     deponent or a party before the deposition is

     completed, the deponent must be allowed 30 days

     after being notified by the officer that the

     transcript or recording is available in which:

     (A) to review the transcript or recording; and

     (B) if there are changes in form or substance, to

     sign a statement listing the changes and the

     reasons for making them.

     (2) Changes Indicated in the Officer's Certificate.

     The officer must note in the certificate prescribed

     by Rule 30(f)(1) whether a review was requested

     and, if so, must attach any changes the deponent

     makes during the 30-day period.




     DISCLAIMER:     THE FOREGOING FEDERAL PROCEDURE RULES

     ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

     THE ABOVE RULES ARE CURRENT AS OF SEPTEMBER 1,

     2016.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

     OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.




       REDACTED
Case 1:18-cv-02921-JMF Document 491-2 Filed 11/05/18 Page 530 of 530

               VERITEXT LEGAL SOLUTIONS
     COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.




       REDACTED
